                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

CARLTON THEODORE LANDIS (24449-        )
056),                                  )
                                       )
                      Plaintiff,       )
                                       )
                                            No. 20 C 50168
               v.                      )
                                       )
                                            Judge Pallmeyer
WARDEN RIVERS, ASSOCIATE               )
WARDEN DOERER, and CAPTAIN             )
KIRBY,                                 )
                                       )
                      Defendants.      )

         DEFENDANTS LOCAL RULE 56.1 STATEMENT OF FACTS



                             EXHIBIT A
                    DECLARATION OF JACOB DOERER




                                    Respectfully submitted,

                                    JOHN R.LAUSCH, Jr.
                                    United States Attorney

                                    By: s/ Monica V. Mallory
                                       MONICA V. MALLORY
                                       Assistant United States Attorney
                                       327 South Church Street
                                       Rockford, Illinois 61101
                                       (815) 987-4444
                                       monica.mallory@usdoj.gov
DECLARATION OF JACOB DOERER
       ATTACHMENT 1
 PROGRAM STATEMENT 5290.14
 ADMISSION AND ORIENTATION
         PROGRAM
                                        U.S. Department of Justice
                                        Federal Bureau of Prisons




                                           OPI:   CPD

Program                                 NUMBER:
                                          DATE:
                                       SUBJECT:
                                                  5290.14
                                                  4/3/2003
                                                  Admission and

Statement                                         Orientation Program




 1. PURPOSE AND SCOPE. To require each inmate committed or
 transferred to a Bureau of Prisons (Bureau) institution to
 participate in the institution's Admission and Orientation (A&O)
 Program. The Warden will ensure that staff involved with this
 program offer each newly committed inmate an orientation to the
 institution, to include information on institutional requirements
 and, whenever practicable, visits to the various areas of the
 institution. The institution A&O Program must also provide the
 inmate with an awareness of the:

   a.    Inmate's rights and responsibilities;
   b.    Institution's program opportunities; and,
   c.    Institution's disciplinary system.

 Pretrial inmates and inmates in holdover status (en route to a
 different institution) are excluded from the provisions of this
 PS (except as provided in Sections 7.a. and 7.b.).

 An effective A&O Program provides inmates with valuable
 information regarding institution and unit regulations,
 operations, and program opportunities. In addition, A&O
 programs provide staff with an opportunity to identify and assist
 inmates who may be experiencing difficulty adjusting to
 incarceration.

 The Bureau’s A&O Program consists of two separate and distinct
 components:

   !    an Institution component and
   !    a Unit component.
                                                         PS 5290.14
                                                           4/3/2003
                                                             Page 2

Institution A&O programs, whether centralized or decentralized,
provide inmates with general information regarding institution-
wide regulations, operations, and program opportunities. Unit
A&O programs, on-the-other-hand, provide information that is unit
specific and only for inmates assigned to that unit.

2. SUMMARY OF CHANGES.    This revision includes the following
change:

  !   Rules language has been removed from bolded text; however,
      all of the rules language has been retained as non-bolded
      implementing text. This means that former rules language no
      longer exists as rules in the Code of Federal Regulations,
      but is now policy language instead.

  !   The reference to the Immigration and Naturalization Service
      in Section 6.b. is changed to the Bureau of Immigration and
      Customs Enforcement (BICE) reflecting the organizational
      change brought about by the creation of the Department of
      Homeland Security.

3. PROGRAM OBJECTIVES.    The expected results of this program
are:

  a. Each inmate committed to a Bureau institution will
participate in both components of the A&O Program which have been
approved by the Warden.

  b. Inmates will be provided an opportunity to receive
extensive information regarding institution operations, program
availability, inmate rights and responsibilities, and the
Bureau’s disciplinary process.

  c. Inmates will be provided an opportunity to meet with their
assigned unit team to receive more specific information relative
to their unit.

  d. Inmates identified as having problems coping with
incarceration will be identified and assisted.

  e. An inmate’s participation in the A&O Program will be
documented.

  f. Time frames for completing the A&O Program will be
maintained.
                                                         PS 5290.14
                                                           4/3/2003
                                                             Page 3

4.   DIRECTIVES AFFECTED

  a.    Directive Rescinded

       PS 5290.13     Admission and Orientation Program (7/23/02)

  b.    Directives Referenced

       PS 1505.03     Language Translations Used in Official
                      Documentation (10/31/97)
       PS 5264.07     Telephone Regulations for Inmates (1/31/02)
       PS 5290.12     Intake Screening (3/16/99)
       PS 5322.11     Classification and Program Review of Inmates
                      (3/11/99)
       PS 7331.04     Pretrial Inmates (1/31/03)

5.   STANDARDS REFERENCED

  a. American Correctional Association 3rd Edition Standards
for Adult Correctional Institutions: 3-4216, 3-4272, 3-4273,
3-4274, 3-4275, 3-4276, 3-4277, and 3-4278

  b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-4A-01 and 3-ALDF-4A-02

  c. American Correctional Association Second Edition Standards
for the Administration of Correctional Agencies: 2-CO-4A-01

6. DEFINITIONS. The following terms are defined for the
purposes of this PS:

  a. Holdover. An un-sentenced or sentenced inmate who is
temporarily housed at an institution for the purpose of a federal
writ or warrant of removal; a parole violator, special parole
term violator, mandatory release violator, awaiting a disposition
hearing; a convicted state prisoner on a federal writ or non-
federal detainer; a state co-op; or a sentenced inmate being
transported to his or her initial designated facility.

  b. Detainee. An un-sentenced inmate held in custody. This
includes Bureau of Immigration and Customs Enforcement (BICE),
formerly the Immigration and Naturalization Service (INS),
detainees held in custody for the BICE. (See the SENTRY General
Use Manual for appropriate codes).

  c. Assigned Unit. The official housing unit the inmate will
be living in while at the institution.
                                                            PS 5290.14
                                                              4/3/2003
                                                                Page 4

  d. “Central” A&O Unit. A unit which temporarily houses all
newly committed inmates specifically for participation in the
institution A&O Program.

  e. Temporary Unit. A unit which temporarily houses inmates
due to the lack of bed-space in the inmate’s assigned housing
unit.

  f. Inmate Handbook/Orientation Materials. Reference material
provided to an inmate regarding the institution’s procedures,
operations, and program opportunities.

  g. “Master” Checklist. The original form BP-S518 which is
used to document the date and instructor for each A&O class
presented in the institution A&O Program.

7.   PRETRIAL, HOLDOVER, AND/OR DETAINEE PROCEDURES

  a. Normally, pretrial inmates are not required to participate
in either component (institution or unit) of the Bureau’s A&O
Program (see Section 1 of this PS). However, for the safety and
security of the institution as well as other inmates and staff,
pretrial inmates at least, must receive and acknowledge receipt
of the following information/forms:

      (1)   Inmate Rights and Responsibilities;

      (2)   The Bureau’s Prohibited Acts and Disciplinary System;
            and

      (3)   Completion of the Inmate Acknowledgment forms
            (BP-S407/408).

  Providing other information, material, and/or forms is optional
at the Warden’s discretion.

  At the Warden’s discretion, pretrial inmates may also be given
the institution’s A&O handbook or materials, particularly if an
extended pretrial status is anticipated. Finally, in some cases,
the Warden may require pretrial inmates to participate in a full
or modified Unit A&O program.

  The above information/forms must be filed in the inmate’s drop
file or in section 3 of the Inmate Central File.
                                                           PS 5290.14
                                                             4/3/2003
                                                               Page 5

  b. Normally, holdover inmates are not required to participate
in either component (institution or unit) of the Bureau’s A&O
Program (see Section 1 of this PS). However, for the safety and
security of the institution, other inmates, and staff, holdover
inmates at least, must receive and acknowledge receipt of the
following information/forms at their first holdover facility:

     (1)   Inmate Rights and Responsibilities;

     (2)   The Bureau’s Prohibited Acts and Disciplinary System;
           and

     (3)   Completion of the Inmate Acknowledgment forms
           (BP-S407/408).

  Once holdovers have received the above information and forms,
they need not be provided them again at subsequent en-route
institutions except as noted below.

  Note:    Completing and/or verifying the information provided on
           the Inmate Acknowledgment form (BP-S408) is required at
           each holdover facility (refer to Program Statement on
           Intake Screening for procedures regarding completion of
           the BP-S408).

  Providing other information, materials and/or forms is optional
at the Warden’s discretion.

  Ordinarily, inmates in holdover status move promptly to their
designated institution and therefore, traditional A&O programming
is not effective. However, at the Warden’s discretion, holdover
inmates may also be given the institution’s A&O handbook or
materials, particularly if an extended holdover status is
anticipated. Finally, in some cases, the Warden may require
holdover inmates participate in a full or modified Unit A&O
Program.

  c. Inmates initially housed in the Special Housing Unit (SHU)
will be provided, during the Intake Screening process, with
information regarding SHU safety and operation procedures. This
can be accomplished by providing written material or through
discussion.

  d. The housing Unit Officer will provide safety and operation
procedures information to inmates initially housed in general
population as specified in Section 9.c.(2) of this PS.
                                                           PS 5290.14
                                                             4/3/2003
                                                               Page 6

  e. Acknowledgment of receipt of the information/forms
indicated in 7.b.(1)(2) and (3) of this Program Statement must be
filed in the inmate’s drop file or in section 3 of the Inmate
Central File.

  f. BICE detainee inmates will participate in both components
(Institution and Unit) of the A&O Program, unless they have
previously participated in an A&O Program at the current
institution.

  Non BICE detainees need not participate in the A&O Program,
however, for the safety and security of the institution and other
inmates and staff, detainee inmates at least, must receive and
acknowledge receipt of the following information/forms:

     (1)   Inmate Rights and Responsibilities;

     (2)   The Bureau’s Prohibited Acts and Disciplinary System;
           and,

     (3)   Completion of the Inmate Acknowledgment forms
           (BP-S407/408).

  Inmates initially housed in the SHU will be provided with
information regarding SHU safety and operation procedures during
the Intake Screening process. This can be accomplished by
providing written material or through discussion.

  Inmates initially housed in general population will be provided
safety and operation procedures by the housing Unit Officer as
specified in Section 9.c.(2) of this PS.

  Acknowledgment of receipt of the above information/forms
(7.c.(1), (2), and (3)) must be filed in the inmate’s drop file
or in section 3 of the Inmate Central File.

8. RESPONSIBILITY. The Warden will assign to a staff member the
responsibility to coordinate the institution's A&O Program. The
Warden will assign the A&O Coordinator's role to an experienced
staff member and, ordinarily, this role will not delegated below
the department head level, to ensure that the institution’s A&O
Program’s goals and objectives are being met.

Ordinarily, oversight responsibility over the A&O Coordinator and
program is assigned to an Associate Warden.

Unit Managers will be responsible for developing and monitoring
the A&O Program for their unit(s).
                                                       PS 5290.14
                                                         4/3/2003
                                                           Page 7

  a. Information Preparation. Staff involved in the lecture
portion of the A&O Program must develop an outline of the
information they wish to include in their presentation.

  The Associate Warden will ensure each department presenting
lecture material develops a lesson plan which contains pertinent
and thorough information regarding the topic. The A&O
Coordinator will maintain lesson plans which must be reviewed
annually.

  Staff must develop written orientation materials to supplement
lectures and discussions.

  Institutions may develop an Inmate Handbook and/or provide
inmates with written materials to supplement the A&O Program.
There may be some topics or presentations which will not require
using reference materials. Such materials are not intended to
replace lectures and group discussions; however, inmates
classified as pretrial, holdovers, or detainees may receive
written material to read in lieu of lectures and/or group
discussions.

  b. Literacy Problems. When a literacy problem prevents an
inmate from understanding A&O information, a staff member will
offer that inmate assistance. If an institution has a
significant number of non-English-speaking inmates, A&O Program
information (including written materials) must be made available
in the appropriate language(s).

  During the A&O process, any inmate not fluent in English should
be advised of the availability of translated documents. (Refer to
the Program Statement on Language Translations Used in Official
Documentation for additional information regarding the
translation of material).

  c. Inmates with Emotional Stress. A staff member involved in
the A&O Program who believes that an inmate is experiencing
significant emotional stress must notify the A&O Coordinator so
that the inmate may be offered appropriate assistance.

  The A&O Coordinator will notify the appropriate institution
personnel (i.e., psychology staff) for further evaluation and
assistance.
                                                           PS 5290.14
                                                             4/3/2003
                                                               Page 8

9.   GUIDELINES FOR AN ADMISSION AND ORIENTATION PROGRAM

  a. Location. Each Warden must determine the appropriate
location for the institution's A&O Program.

  b. Quarters. Each Warden must establish procedures for the
assignment of living quarters.

  c. Activities. The A&O staff coordinator is to ensure that
the A&O Program provides a full schedule of activities in which
each newly committed inmate may participate. Scheduled
activities must include exposure to programs responsive to the
inmate’s specialized need, as well as exposure to various work
assignments, education programs, and physical and social
activity.

  The A&O Program will include, at a minimum, all areas
identified on the Institution (BP-S518) and Unit (BP-S597)
Checklists. Blank spaces are provided on both forms to include
additional programs or topics the institution or unit identify
that are unique to that institution or unit.

  Audiovisual presentations may be used when, for security or
other significant reasons, it is not practical for inmates to
attend A&O programming. This option should be used only in
exceptional circumstances and must have the Warden’s written
approval.

  The Associate Warden may exempt an inmate from participating in
the institution/unit A&O Program when health services staff
determine that the inmate is medically or mentally incapable of
participating in the program fully. Once the inmate is capable
of participating, he/she will no longer be exempted from the
program. Documentation is to be filed in section 2 of the
Privacy Folder of the Inmate Central File.

  d. A&O Program Components. The A&O Program consists of two
distinct components; Institution A&O and Unit A&O. The Intake
Screening process, which is considered the first step in
orienting an inmate to the institution, is completed prior to
participating in the A&O Programs. (Refer to the Program
Statement on Intake Screening for specific information provided
during the Intake Screening process).

     (1) Institution A&O. This component provides instruction
and/or information to inmates regarding topics identified on the
Institution A&O Checklist. This includes mandatory national
policy issues as well as local issues and procedures.
                                                       PS 5290.14
                                                         4/3/2003
                                                           Page 9

Ordinarily, this segment will be completed within four weeks of
an inmate’s arrival at the institution.

     It is highly recommended that inmates complete the
institution portion of the A&O Program prior to their initial
classification; however, this is not mandatory. Note that old
law violators (Mandatory Release, Parole, and Special Parole Term
and Old Law Supervised Release Violators) are ordinarily
classified within two weeks of their arrival at the institution.

     Inmates initially housed in a SHU will be required to
complete the institution A&O Program ordinarily within four weeks
after he or she has been released to general population.

     (2) Unit A&O. This component consists of a Safety
Orientation and Unit Security Overview which the Unit Officer
provides, and a unit orientation which unit staff provide.

       (a) The Unit Officer will provide the Safety Orientation
and Unit Security Overview on the day the inmate arrives in the
unit (assigned or temporary) and no later than by the end of the
day (lights out). This segment will include information about
safety issues (i.e., fire escape procedures, sanitation, smoking
rules, etc.), and the unit’s security procedures (i.e., counts,
accountability, searches, passes, wake-up/lights out, etc.).
When this component is completed, the Unit Officer will sign and
date the appropriate section of the BP-S597.

       Note:   An inmate initially housed in a SHU will be
               provided this information as specified in
               Section 7.b. of this Program Statement.

       Due to the special mission of certain units such as a
“central” A&O Unit, a temporary unit, or a SHU, an inmate who
transfers from this type unit to an assigned unit will be
provided a safety orientation and security overview by the Unit
Officer of the assigned unit. Topics which are consistent
throughout the institution do not need to be readdressed;
therefore, only those topics which are unique to the unit or
differ from procedures in other units in the institution need to
be addressed. The Unit Officer will document completion on the
BP-S597 in the assigned Unit Officer’s signature block.

       (b) Unit Orientation will include an overview of each
unit staff member’s role and procedures. Unit staff (Unit
Manager, Case Manager and Counselor) may present their sections
                                                        PS 5290.14
                                                          4/3/2003
                                                           Page 10

of the orientation jointly or individually; however, all sections
of this component must be completed within seven calendar days
after the inmate arrives in the assigned unit. Unit staff will
sign and date their section of the BP-S597 when completed.

       (c) Inmates reassigned to another unit within the
institution for any reason will be provided unit orientation
within seven calendar days after that inmate’s arrival in the
reassigned unit. Only those topics which are unique to the unit
or differ from procedures in other units in the institution need
to be addressed. A new BP-S597 will be completed when an inmate
is transferred from one unit to another within the same
institution.

  e. Telephone Calls. Ordinarily, newly committed inmates will
be permitted to complete at least two local or long distance
phone calls during the admission process, in accordance with the
Program Statement on Telephone Regulations for Inmates.

  f. Length of A&O Program. An inmate's involvement in the
institution's A&O Program is based on the time necessary to
accomplish the program's objectives.

  The Warden will determine the length of the institution’s A&O
Program. Presenters should have sufficient time to address each
topic on the Institution A&O Program Checklist thoroughly, and
address inmate questions and/or concerns.

  g. Documentation of A&O Program Involvement. Staff must
document that the inmate has received a copy of the institution's
inmate handouts and has completed the institution's A&O Program.
Staff will have the inmate sign and date a copy of this document.
The original document is to be placed in the Inmate's Central
File. Completion of A&O programing will be documented on both
the Institution A&O Checklist form (BP-S518) and the Unit A&O
Checklist form (BP-S597).

  In addition, documentation that the inmate received orientation
information during the Intake Screening process will also be
noted on the Intake Screening form.

     (1) Unit A&O Checklist Form (BP-S597).    The BP-S597 has
been revised to include the following:

       !   An additional Unit Officer signature block has been
           added to the form for the Unit Officer of a “central”
           A&O unit or a temporary unit to sign and date
           indicating he/she provided a safety orientation and
                                                        PS 5290.14
                                                          4/3/2003
                                                           Page 11

           unit security overview to the newly arrived inmate in
           that unit;

       !   An additional inmate signature block has been added to
           the form for the inmate temporarily housed in a
           “central” A&O unit or temporary unit to sign indicating
           he/she received a safety orientation and unit security
           overview while in that unit;

     Staff are to indicate in the specified section of the form:

       !   the inmate’s initial housing unit (assigned unit, A&O
           unit, overflow unit, or SHU) and date received;

       !   the date of transfer from a temporary unit or a
           “central” A&O unit to an assigned unit, if applicable;
           and

       !   the date of transfer from a SHU to a “central” A&O unit
           or overflow unit, if applicable.

     Unit staff providing Unit orientation will sign each
inmate’s Unit A&O Checklist individually upon completing their
section. When all areas have been presented, staff will request
the inmate sign and date the form. The BP-S597 form will be
filed in Section 3 of the Inmate Central File.

     (2) Institution A&O Checklist Form (BP-S518). The Warden
has the option of either having each presenter sign each inmate’s
BP-S518 individually or using a “Master” BP-S518.

     Using a “Master” A&O Checklist will require each presenter
involved in the institution A&O Program to sign and date the
“Master” BP-S518 upon completing his or her presentation. The
last presenter will sign the BP-S518 prior to presenting his or
her material to the class. This allows the A&O Coordinator time
to make copies of the original checklist (“Master”) prior to the
end of the presentation, for distribution to each inmate
participant to sign and date.

     The signed copy will then be collected from each inmate and
forwarded to the appropriate unit for filing in section 3 of the
Inmate Central File.

     The A&O Coordinator will maintain the “Master” Checklist and
a list of the inmate participants for each A&O class instructed
for three years or until the next Program Review.
                                                           PS 5290.14
                                                             4/3/2003
                                                              Page 12

     The BP-S518 and BP-S597 may be duplicated back-to-back or
used separately, depending on which method is most efficient for
the institution’s A&O Program. The approved procedure must be
addressed in the Institution Supplement and used throughout the
institution.

      Note:     Neither form may be modified except for the adding
                topics or programs the institution or unit
                identified.

10.   REQUIRED FORMS

  !   Institution A&O Checklist (BP-S518) (form will be dated the
      same as the Program Statement)

  !   Unit A&O Checklist (BP-S597) (form will be dated the same as
      the Program Statement)

11. INSTITUTION SUPPLEMENT. Each Warden will issue an
Institution Supplement that establishes local procedures for
implementing the A&O Program.

The institution will involve the Regional Office and Correctional
Programs Administrator in developing and issuing the Institution
Supplement.

The Institution Supplement will:

  !   Designate an A&O Coordinator and specify oversight
      responsibility over the program;

  !   Indicate the location for conducting the Institution A&O
      Program;

  !   Outline procedures to ensure lesson plans are developed for
      each topic in the institution A&O Program;

  !   Outline procedures to review and update lesson plans
      annually;

  !   Address whether the Unit A&O Form (BP-S597) will be separate
      or duplicated on the back of the Institution A&O Checklist
      (BP-S518);

  !   Address whether the Institution A&O Checklist (BP-S518) will
      be individually signed by each presenter or whether a
      “Master” A&O Checklist will be used;
                                                      PS 5290.14
                                                        4/3/2003
                                                         Page 13

!   Establish procedures to track and reschedule those inmates
    who do not complete all the topics covered in the A&O
    Program;

!   Establish procedures for assigning living quarters including
    reference to smoking preference;

!   Provide guidelines for the development and content of Inmate
    Handbooks, and/or written material to be distributed to
    inmates; and

!   Determine the extent and scope of the orientation provided
    to inmates who are not required to participate in the
    institution and unit A&O Program.




                                            /s/
                                       Kathleen Hawk Sawyer
                                       Director
DECLARATION OF JACOB DOERER
       ATTACHMENT 2
 INMATE HISTORY WRK DETAIL
  TOMDA 531.01 *                    INMATE HISTORY                 *       09-04-2020
PAGE 001       *                      WRK DETAIL                   *       15:44:10

 REG NO..: 24449-056 NAME....: LANDIS, CARLTON THEODORE
 CATEGORY: WRK       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
TOM     SMU-UNASSG   SMU UNASSIGNED                   03-26-2020 1313   CURRENT
TOM     SMU-UNASSG   SMU UNASSIGNED                   03-26-2020 0703   03-26-2020 1310
TOM     SHU-UNASSG   SHU UNASSIGNED                   12-02-2019 1421   03-26-2020 0703
TOM     SHU-UNASSG   SHU UNASSIGNED                   07-31-2019 0753   12-02-2019 1420
TOM     UNASSGN      UNASSIGNED INMATE                07-30-2019 1941   07-31-2019 0753
LEW     UNASSG       UNASSIGNED WORK DETAIL           12-29-2017 1011   07-30-2019 0713
ALP     UNASSG SHU   UNASSIGNED SHU                   08-24-2017 1315   12-29-2017 0919
ALP     F CARP AM    7:40 AM TO 11:30 AM              05-09-2017 0001   08-24-2017 1315
ALP     CMS CLERK    CMS CLERK - ALL DAY ASSIGNMENT   05-08-2017 0001   05-09-2017 0001
ALP     A&O COMP     INMATES COMPLETED A&O NEED JOB   05-03-2017 1416   05-08-2017 0001
ALP     A&O 1        NEW INMATES WAITING A&O          05-01-2017 1531   05-03-2017 1416
OKL     UNASSG       UNASSIGNED HOLDOVER              04-26-2017 1640   05-01-2017 0730
YAP     UNASSG/SHU   UNASSIGNED SPECIAL HOUSING UNT   11-02-2016 1205   04-26-2017 0425
YAP     UNASSG       UNASSIGNED WORK DETAIL           03-31-2016 1421   11-02-2016 1205
YAP     A/O          ADMISSION AND ORIENTATION        03-17-2016 1300   03-31-2016 1421
OKL     UNASSG       UNASSIGNED HOLDOVER              03-08-2016 1530   03-17-2016 0800
ATL     DCU UNASSG   DETENTION CENTER UNASSIGNED      03-07-2016 1530   03-08-2016 1255
PEM     UNASSG       UNASSIGNED TO WORK DETAIL        12-16-2015 1149   03-07-2016 0339
PEM     POUND AM1    COMPOUND AM 1                    05-08-2014 0001   12-16-2015 1149
PEM     UNASSG       UNASSIGNED TO WORK DETAIL        05-06-2014 1101   05-08-2014 0001
PEM     A&O COMPLT   ADMISSION AND ORIENTATION        05-06-2014 1101   05-06-2014 1101
PEM     A&O          ADMISSION AND ORIENTATION        04-29-2014 1551   05-06-2014 1101
MAR     REC YD PM    USP RECREATION YARD              04-07-2012 0001   06-18-2012 1955
MAR     UNASSG       UNASSIGNED WORK DETAIL           04-05-2012 1151   04-07-2012 0001
MAR     Z UNASSG     Z UNASIGNED WORK DETAIL          04-04-2012 0550   04-05-2012 1151
MAR     PM DINING    FOOD SERVICE                     10-22-2011 0001   04-04-2012 0550
MAR     AM DINING    FOOD SERVICE                     10-08-2011 0001   10-22-2011 0001
MAR     FD SVC A&O   FOOD SERVICE A&O                 09-28-2011 0001   10-08-2011 0001
MAR     UNASSG       UNASSIGNED WORK DETAIL           09-15-2011 1258   09-28-2011 0001
MAR     A&O UNASSG   ADMISSION & ORIENTATION          08-15-2011 1647   09-15-2011 1258
OKL     UNASSG       UNASSIGNED HOLDOVER              07-14-2011 1030   08-15-2011 0930
LVN     SEG UNASSG   UNASSIGNED DUTY                  03-14-2011 1058   07-14-2011 0456
LVN     CCH2 A/O     CCH2 A/O                         11-08-2010 1823   03-14-2011 1058
LVN     SEG UNASSG   UNASSIGNED DUTY                  11-08-2010 1148   11-08-2010 1823
OKL     UNASSG       UNASSIGNED HOLDOVER              10-27-2010 1115   11-08-2010 0455
POM     YARD AM      ORDERLY                          07-12-2010 0001   10-27-2010 0305
POM     MED FS PND   PENDING FS PRE-EMPLOY PHYSICAL   07-07-2010 0001   07-12-2010 0001
POM     UNASSG       UNASSIGN WORK STATUS             06-28-2010 1307   07-07-2010 0001
POM     UNICOR 3     UNICOR 3                         06-14-2010 0001   06-28-2010 1307
POM     YARD AM      ORDERLY                          04-19-2010 0001   06-14-2010 0001
POM     GED TUTOR    GED TUTOR AM                     04-07-2010 0001   04-19-2010 0001




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA 531.01 *                    INMATE HISTORY                 *       09-04-2020
PAGE 002 OF 002 *                     WRK DETAIL                   *       15:44:10

 REG NO..: 24449-056 NAME....: LANDIS, CARLTON THEODORE
 CATEGORY: WRK       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
POM     EDUC AM      ORDERLY                          01-24-2010 0001   04-07-2010 0001
POM     YARD PM      ORDERLY                          01-22-2010 0001   01-24-2010 0001
POM     PNT 2 MED    FCI PAINT SHOP                   01-21-2010 0001   01-22-2010 0001
POM     PM DINING    PM DINING                        11-06-2009 0001   01-21-2010 0001
POM     MED FS PND   PENDING FS PRE-EMPLOY PHYSICAL   11-05-2009 0001   11-06-2009 0001
POM     UNASSG       UNASSIGN WORK STATUS             10-29-2009 1148   11-05-2009 0001
POM     A&O          A&O ORDERLY                      10-26-2009 1415   10-29-2009 1148
OKL     UNASSG       UNASSIGNED HOLDOVER              10-21-2009 1700   10-26-2009 0435
ATL     DCU UNASSG   DETENTION CENTER UNASSIGNED      10-15-2009 1855   10-21-2009 1036
BEN     DW CMPND     CMPND DETAIL                     08-27-2008 0001   10-15-2009 1250
BEN     PM KITCHEN   PM KITCHEN WORKERS               07-08-2008 0001   08-27-2008 0001
BEN     DAYS FS      DAYS FS                          06-23-2008 0001   07-08-2008 0001
BEN     UNASSG       UNASSIGNED                       06-04-2008 2011   06-23-2008 0001
BEN     F UNASPA&O   UNNASSIGNED PENDING A&O          05-15-2008 1045   06-04-2008 2011
ATL     GRD MAINT    GROUND MAINTENANCE               05-12-2008 0001   05-15-2008 0607
ATL     BDU ASB 5    BDU ASSEMBLY - #5                04-02-2008 1328   05-12-2008 0001
ATL     BDU PACK     BATTLE DRESS UNIFORM PACKING     12-05-2007 0001   04-02-2008 1328
ATL     B-1 ORD      B-1 ORDERLY                      06-18-2007 0001   12-05-2007 0001
ATL     SHU UNASSG   SHU HOUSING UNIT UNASSIGNED      05-01-2007 1424   06-18-2007 0001
ATL     B-1 ORD      B-1 ORDERLY                      01-25-2007 0001   05-01-2007 1424
ATL     AM DINE RM   AM DINING ROOM                   10-26-2006 0001   01-25-2007 0001
ATL     PLUMB 2      PLUMBING #2                      08-22-2006 0001   10-26-2006 0001
ATL     A/O          ADMISSION AND ORIENTATION        06-19-2006 1707   08-22-2006 0001
PEM     UNASSG       UNASSG                           06-17-2006 0007   06-19-2006 0400
PEM     POUND AM2    POUND AM ORDERLY                 09-19-2004 0001   06-17-2006 0007
PEM     UNASSG       UNASSG                           08-09-2004 0009   09-19-2004 0001
PEM     DIN RM AM    DINING ROOM                      01-22-2004 0001   08-09-2004 0009
PEM     UNASSG       UNASSG                           01-08-2004 1532   01-22-2004 0001
PEM     A&O          ADMISSION AND ORIENTATION        12-16-2003 1642   01-08-2004 1532




G0000         TRANSACTION SUCCESSFULLY COMPLETED
DECLARATION OF JACOB DOERER
         ATTACHMENT 3
Admissions and Orientation Handbook
        (August 2017 version)
    ADMISSION
       AND
   ORIENTATION




    HANDBOOK
ADMINISTRATIVE UNITED
 STATES PENITENTIARY
    THOMSON, ILLINOIS
        AUGUST 2017
                                                                    2

                                   INDEX
INTRODUCTION                                                    3
INTAKE, CLASSIFICATION AND THE UNIT TEAM                        3
GENERAL FUNCTIONS OF UNIT STAFF                                 3
DAILY INMATE LIFE                                               6
LIVING QUARTER RULES                                            8
SAFETY AND ENVIRONMENTAL                                        9
CLOTHING EXCHANGE & LAUNDRY                                    10
COMMISSARY                                                     11
VISITING PROCEDURES                                            15
SECURITY PROCEDURES                                            18
PROGRAMS AND SERVICES                                          20
FOOD SERVICE                                                   20
EDUCATION                                                      21
RECREATION                                                     24
RELIGIOUS SERVICES                                             25
PSYCHOLOGY SERVICES                                            27
MEDICAL SERVICES                                               32
DENTAL SERVICES                                                36
MAIL ROOM, RECEIVING AND DISCHARGE (R&D), RECORDS OFFICE       38
LEGAL SERVICES                                                 42
PROBLEM RESOLUTION                                             44
DISCIPLINARY PROCEDURES                                        45
RELEASE                                                        49
INMATE RIGHTS AND RESPONSIBILITIES                             53
PROHIBITED ACTS AND AVAILABLE SANCTIONS                        54
SEXUALLY ABUSIVE BEHAVIOR PREVENTION AND INTERVENTION          64
REPORTING AN INCIDENT OF SEXUALLY ABUSIVE BEHAVIOR             65
OFFICE CONTACTS                                                69
ATTACHMENT A: Inmate Health Care Rights and Responsibilities   70
GENERAL INFORMATION                                            72
ATTACHMENT B: Inmate to Staff E-Mail Addresses                 73
                                                                                                  3
INTRODUCTION

The purpose of this handbook is to provide arriving inmates with information regarding the
Bureau of Prisons (BOP), its programs, and the rules and regulations Admission and Orientation
(A&O) Handbook. It is not a specific guide to the detailed policies of the BOP. Rather, the
material in this handbook will help new inmates more quickly understand what they will be
encountering when they enter prison, and hopefully assist them in their initial adjustment to
incarceration.

INTAKE, CLASSIFICATION AND THE UNIT TEAM

Orientation
Inmates are given a social screening by Unit Management staff and medical screening by Health
Services staff at the time of arrival. Additionally, Mental Health staff also provides screening if
required. Inmates are immediately provided with a copy of the institution rules and regulations,
which include information on inmate rights and responsibilities. It also includes information on
sexual assault and abuse.

Within 28 days of arrival, inmates will participate in the A&O Program. While in A&O, inmates
are advised of the programs, services, policies and procedures regarding the facility.

Classification Teams (Unit Teams)
Each inmate is assigned to a housing unit. A unit is a self-contained inmate living area that
includes both housing sections and office space for unit staff. Each unit is staffed by a Unit
Team directly responsible for the inmates living in the unit. The unit offices are located in the
units so staff and inmates can be accessible to each other. The unit staff typically includes a Unit
Manager, Case Manager, Correctional Counselor, and Unit Secretary. The Staff Psychologist,
Education Advisor and Unit Officer are considered members of the Unit Team and provide input
for classification purposes.

Inmates are assigned to a specific Unit Team. Generally, the resolution of issues or matters of
interest while at the institution are most appropriately initiated with the Unit Team. Unit Team
members are available to assist in many areas, including visitation procedures, transfer
procedures, release planning, personal and family problems, counseling, and assistance in
setting and attaining goals while in prison. Ordinarily, a member of the unit staff will be at the
institution from 7:30 a.m. to 9:00 p.m., and during the day on weekends and holidays.

GENERAL FUNCTIONS OF UNIT STAFF

Unit Manager
The Unit Manager is the administrative head of the general unit and oversees all unit programs
and activities. The Unit Manager is the Chairperson of the team, w h i c h comprises the
Case Manager, Correctional Counselor, with input from Education and Psychology staff. The
Unit Manager reviews team decisions and may chair the Unit Discipline Committee (UDC),
which is a body that hears disciplinary infractions. The Unit Manager is ordinarily present
during initial classification and subsequent program review(s) in which Residential Re-Entry
Center (RRC) placement is discussed.
                                                                                                     4
Case Manager
The Case Manager is responsible for all casework services ( i.e. inmates’ program review and
social furloughs). He/she prepares classification material, progress reports, release plans,
correspondence, and other materials relating to the inmate’s commitment. The Case Manager
serves as a liaison between the inmate, the administration, and the community.

Correctional Counselor
The Correctional Counselor provides counseling and guidance for the inmates of the unit in
areas of institutional adjustment, personal difficulties, and plans for the future. He/she plays a
leading role in segments of unit programs relating to inmate activities such as: bed and job
assignments; inmate visitor approval; as well as ensuring inmates with fines, assessments,
and restitution are in compliance with the Financial Responsibility Program (FRP). The
Correctional Counselor may conduct counseling groups for inmates in his/her unit and/or groups
open to the general population.

Unit Secretary
The Unit Secretary performs clerical and administrative duties assigned by the Unit Manager, to
include the preparation of release paperwork and furlough transfer packets. He/she is essential to
the work of the unit organization and is knowledgeable of policies and procedures.

Unit Officer
The Unit Officers have direct responsibility for the daily supervision of inmates and the
enforcement of rules and regulations. They have safety, security, and sanitation responsibilities
in the unit. Unit Officers are in regular contact with inmates in units and are encouraged to
establish professional relationships with them, as long as such interactions do not interfere with
their primary duties. Unit Officers control movement in and out of the unit and conduct regular
searches for contraband.

Communications
Normally, a unit staff member is available Monday through Friday each day of the week. The
unit bulletin boards and the TRULINCS system contain written communication of interest to
inmates. Unit Managers may utilize monthly Town Hall meetings to dispense information and
foster improved communications. Unit Team members utilize an open door policy to address
inmate concerns when available. Inmates are also encouraged to use Inmate Requests to Staff
to make requests in writing.

Initial Classification/Program Reviews
Inmates initially designated to the institution will receive initial classification within 28 days of
arrival. Unit, Education, and Psychology staff will assess each inmate and work with them to
develop an individual plan, which will address skill deficits that may deter successful reentry into
the community.

Subsequent program reviews will be held every 90 to 180 days, depending upon release date.
These are held by the Unit Team to review progress on programming goals, work assignments,
transfers, custody/security level, institutional adjustment, etc. The inmate may not waive
appearance with the Unit Team.
                                                                                               5
Release Preparation Programming (RPP)
Release preparation begins on the first day of incarceration. The BOP’s reentry strategy provides
inmates with the opportunity to gain the necessary skills and resources to succeed upon release.
Through coordinated efforts among the departments in the institution and collaboration with
other agencies, a wide array of programs and activities are offered to better inmates’
chances of a successful reentry upon release.

It is imperative at initial classification (Team) that inmates are open and honest when answering
questions to allow the team to accurately identify needs and make appropriate program
recommendations to improve inmates’ chances of a successful reentry. Each time an inmate
goes to Team, he or she will receive a progress update and new recommendations as warranted.
Contributors and programming recommendations include Education, Health Services,
Psychology, Unit Team, Recreation, Religious Services, the inmate’s Work Detail Supervisor,
and the inmate. Inmates are strongly encouraged to take advantage of programs.

Additionally, to make the transition back to the community go as smoothly as possible, inmates
should obtain at least two forms of identification to include a Social Security card. Inmates may
also be eligible for some benefits upon release (e.g., Social Security disability, Veteran’s,
Medicare etc.) to make the transition easier. Staff may be able to provide you with information
concerning benefits so that you may determine your eligibility and begin the application process,
if applicable, prior to release. Lastly, the Career Resource Center, normally located in the
Education Department, can also provide you with pre and post release programming and
education ideas, potential employment and housing information, as well as potential benefits
information. Any other Reentry concerns should be directed to the institution’s Reentry
Affairs Coordinator (RAC).

Town Hall Meetings
Town Hall meetings are held to make announcements and to discuss changes in the policy and
procedures of the unit. Inmates are encouraged to ask pertinent questions of the staff and any
guest speakers who are present. These questions should pertain to the unit as a whole, rather
than personal questions or problems. Personal issues will be resolved by unit staff during the
regular working hours, which are posted in each unit.

Treaty Transfer for Non-U.S. Inmates
Inmates who are not U.S. citizens may be eligible for a transfer to their home country to serve
the remainder of their sentence. At initial classification, the inmate will be advised if the
inmate’s home country has a formal exchange treaty with the United States. The Case Manager
will provide additional information regarding an inmate’s eligibility for participation in the
program.

Foreign Consular
The most recent publication of the Consular Notification and Access directory will be located in
the Law Library, which is located in the Education Department.
                                                                                                6
DAILY INMATE LIFE

Inmate Request to Staff Member
Inmates may use an electronic Inmate Request to Staff Member or (form BP-S148), commonly called a
Cop-Out, to make a written request to a staff member. Any type of request can be made with this form.
Cop-outs may be obtained in the living units from the Correctional Officer or Unit Team on duty.
Staff members will answer the request within a reasonable period of time.

Personal Property Limits
Items which may be retained by an inmate are limited for sanitation and security reasons, and to ensure
excess personal property has not accumulated which would constitute a fire hazard or impair staff
searches of the living area.

Rules Regarding Living Area and Storage of Property

            •   Hobby craft items maintained in the housing unit must be accompanied by an
                approval form from Recreation and approved by both Recreation staff and the Unit
                Manager.
            •   Empty containers are not to be kept, they must be recycled.
            •   Pictures/cards/notes/etc., will not be posted anywhere outside the locker.
            •   No strings/clotheslines are allowed.
            •   Windows and windowsills must be kept clear of all items.
            •   Beds and lockers that are not occupied by inmates must be cleared of any items.
            •   1 cup, 1 bowl, 2 books, and 1 alarm clock are the only items to be stored on top of the
                locker. No items are to be stored behind lockers.
            •   1 ironed set of khaki shirt and pant may be hung outside the locker on a hanger.
            •   Only shoes and issued storage bins will be allowed to be stored beneath your bed.
            •   Coats will be hung in front of the locker over the uniform on a hanger.
            •   Towels and laundry bags will be hung from the locker.
            •   Chairs, beds, mattresses, storage bins, and lockers are not to be altered in any way.
            •   Chairs assigned to cells will be placed in front of the desk, as shown in picture, when
                not in use.

Clothing
Civilian clothing (i.e. clothing not issued to the inmate by the BOP or purchased by the inmate through
the Commissary) ordinarily is not authorized for retention by the inmate. Pre-release civilian clothing
for an inmate may be retained by staff in the Receiving and Discharge area during the last 30 days
of an inmate’s confinement. All inmates are prohibited from wearing any clothing not government-
issued or purchased in the Commissary. No inmates may be issued, permitted to purchase, or have in
their possession any blue, black, red, or camouflage clothing or cloth items. Commissary sales of
clothing are limited to the following colors: Only gray and/or white clothing may be sold. The only
exception is for religious headgear. All government clothing, except undergarments will be tagged
with a label indicating the inmate’s name and registration number.

a) Monday through Friday, 7:30 a.m. to 4:00 p.m., inmates must wear institution issued clothing,
w h i c h includes: white t-shirt, khaki shirt (buttoned and tucked into pants and outside of any other
clothing, e.g. sweatshirts, or thermal tops), khaki slacks, belt, socks, and work boots (with the exception
of those carrying soft shoe permits).
                                                                                                  7
b) Inmates participating in recreation programs, in recreation areas, or traveling to and from
recreation areas, may wear recreation clothing including sweat pants, shorts, t-shirts, and athletic shoes.
Shirts must be worn at all times in all recreation areas. After hours and on the weekends, recreation
clothing is permissible in all areas.

c)    Inmates are to be properly dressed while in the units. Shirts are to be worn at all times, unless
in the shower area. All clothing is to be cleaned and washed on a regular basis and maintained in
an acceptable manner.

d) Shower caps may only be worn in the shower. Nylon “skull-caps or doo rags” are not
permitted outside the living areas. Inmates will not wear hats or sunglasses inside any building, with
the exception of hats for Food Service workers while at work, or approved religious headwear.

Commissary/Special Purchase Items
These items are authorized to the point they can be contained in the storage area provided for
personal property.

Letters, Books, Photographs, Newspapers, and Magazines
An inmate will be limited in the number of letters, books, photographs, magazines, and newspapers that
can be stored in their designated storage space. Nothing is to be tacked, stapled, or Scotch taped to any
surface. Ordinarily photographs, particularly those of family and friends, are approved, since they
represent meaningful ties to the community. A personal photograph is defined as a photograph
intended for individual viewing, as opposed to a photograph published for commercial use. Personal
photographs may be stored or displayed inside of lockers only. Inmates may not retain Polaroid
photos.

Nude or sexually suggestive photos (individual prints or copies as opposed to those from publications)
present special concerns about personal safety, security, and good order, particularly when the subject
is an inmate’s relative, friend, or acquaintance or could reasonably be perceived as such. For these
reasons, an inmate will not be permitted to retain, receive, or possess a personal photograph in which
the subject is partially nude, completely nude, sexually suggestive, or when the photograph depicts
sexual acts such as intercourse, fellatio, or sodomy. These materials will be returned to the sender
upon receipt at the institution.

Legal Materials
Staff may allow an inmate to possess legal materials in accordance with the provisions on inmate legal
activities. Refer to your Unit Team for storage of Legal Materials.

Hobby craft Materials
Please refer to the Institution Supplement TOM 5370.11, Recreation Programs, for specific rules,
procedures and a listing of approved hobby craft special purchase order items.

Radios, MP3 Players, and Watches
An inmate may possess only one approved radio or MP3 player, and watch at a time. The inmate must be
able to demonstrate proof of ownership. An inmate who purchases a radio, MP3 player, or watch
through a BOP commissary is ordinarily permitted the use of that item at any BOP institution if the
inmate is later transferred. If the inmate is not allowed to use the radio, MP3 player, or watch at the
new institution, the inmate shall be permitted to mail, at the receiving institution's expense, the item
to a destination of the inmate’s choice.
                                                                                             8
 Where the inmate refuses to provide a mailing address, the radio, MP3 player, and/or watch may be
 disposed of through approved methods, including destruction of the property. The MP3 player can
 be managed through TRU-Units. This service allows inmates to manage the player and to purchase
 non-explicit music. MP3 players are not authorized or transferrable to contract facilities.

 Jewelry
 Inmates may have a plain wedding band and an appropriate religious medallion and chain without
 stones.

 Smoking
 Inmate smoking is prohibited in all BOP facilities.

 LIVING QUARTERS RULES

 In order to minimize maintenance costs, permit uniform inspection, search procedures, and
 maintain orderly congregate living, the institution has imposed reasonable regulations on inmate
 conduct and furnishings in housing units. Unit Officers and Correctional Counselors inspect all
 living areas daily.

 The rules include items such as:

 Monday through Friday, living quarters must be clean and ready for inspection from 7:30 a.m. to 4:00
 p.m. Saturday, Sunday and federal holidays, living quarters must be clean. Living quarters will be
 arranged as depicted in the picture posted on the bulletin board in the unit. All beds are to be made
 daily in the prescribed manner. If a living area is not acceptable, disciplinary action may be taken.

 Lights in the housing areas will remain on during the following hours:

 Monday-Friday: 6:00 a.m. – 10:30 p.m.
 Saturdays, Sundays, and federal holidays: 7:00 a.m. – 11:30 p.m.

 Pictures, cards, notes, etc. will not be posted anywhere on the bunks or out of lockers.

 Letters, books, photographs, newspapers and magazines will be limited in the number that can be stored
 in your locker in accordance with local policy TOM 5580.08B Inmate Personal Property.

 Beds are to be made daily with a 6 to 12 inch collar on the top sheet as depicted in the picture posted
 on the bulletin board. Inmates who are off-duty, on vacation, or on medical lay-in may lie on top of the
 bed; however, the bed must still be made at the prescribed time.

 Food items that are left open create a health hazard. These items must be properly sealed at all times.
 Empty containers may not be used as storage or drinking containers and are to be recycled.

**Please be aware that both male and female staff routinely work and visit inmate housing areas.**

 General wake-up for all inmates is 6:00 a.m. The unit is called to breakfast by Correctional Services
 staff. The Unit Officer will announce breakfast when notified, and the Control Center will announce
 meal times. Inmates are given a reasonable amount of time to leave the unit if they desire breakfast.
 It is the inmate's responsibility to leave the unit for work. Late sleepers who are unable to report to
 work on time are subject to disciplinary action.
                                                                                                  9
Quiet time in the unit is from 11:30 p.m. until 6:00 a.m.

Each inmate is responsible for the cleaning and sanitation of his living area.

Everyone is responsible for cleaning up after themselves.

Sexually suggestive photographs are NOT authorized for display anywhere. Provocative pictures,
posters, cartoons, and any items cut out of magazines may not be displayed.

Showers are available every day, but inmates may not be in the shower during an official count.
Additionally, showers are closed Monday-Friday, from 7:30 a.m. – 9:30 a.m. for cleaning.

Televisions and Housing Unit Recreation Schedule
The outside housing unit recreation areas will be available from 6:00 a.m. until 9:15 p.m., except during
count time.

Any time staff determines a television was purposefully damaged or made inoperable; all televisions
will be turned off at the discretion of the Unit Manager or Lieutenant. Disruptive conduct, poor
sanitation and excessive noise in the television areas may result in termination of viewing
privileges. Inmates must use headphones to listen to the televisions.

SAFETY AND ENVIRONMENTAL

Any unsafe or unhealthful condition may be reported to the Unit Manager, Environmental and Safety
Compliance Administrator, or Warden. All areas of the institution are lead and asbestos free. Lighting,
ventilation, and water quality meet or exceed all applicable regulatory standards.

Sanitation
It is the inmate’s responsibility to check his living area immediately after being assigned there and report
all damages to the Unit Officer or Correctional Counselor. An inmate may be held financially liable for
any damage to his personal living area.

Each inmate is responsible for making his bed in accordance with posted regulations before work call
(including weekends and holidays when he leaves the area). Each inmate is also responsible for sweeping
and mopping his living area floor, removing trash, and ensuring it is clean and sanitary. You have access to
sanitation supplies as needed; these supplies shall be returned after each use. Supplies retained for
prolonged periods or returned altered may result in an incident report. Items may not be attached to, or
drawn on, the walls, windows, light covers or doors. Lockers must be neatly arranged inside and out, and
all shelving must be neat and clean. Chairs are assigned and will not be defaced or marked in any manner
by the inmate.

Toothpaste, toothbrushes, combs, razors, and soap for personal hygiene are issued by the institution.
Inmates may purchase name brand items through the Commissary.

You are encouraged to recycle paper, cardboard, plastic, newspapers, magazines, and aluminum cans in
the provided recycle bins throughout the institution. In addition to these items, aluminum soda can tabs
are collected and donated to local Ronald McDonald Houses.

Pest Control
The Environmental and Safety Compliance Department (ESCD) is responsible for Pest Control
Management.
                                                                                                      10
The primary and most effective method to prevent infestations of rodents and insect pests is to eliminate
conditions, which promote their harborage or breeding. The use of traps and chemical poisons is a
secondary activity and will not result in the elimination of the condition that led to the initial infestation.

Units and living quarters will be treated as determined necessary by the Environmental and Safety
Compliance Administrator. If you have a pest control problem in your living quarters, submit a cop-out
through your Unit Team to the ESCD to request treatment. Prior to any treatment in your area, your living
quarters must be clean, no food/drink items exposed, and items (shoes, papers, etc.) must be picked-up off
the floor. If it is determined that the infestation is related to poor sanitation, pest control treatment will not
be applied.

Adverse Weather
In the event of adverse weather, listen and comply with staff commands. It is your responsibility to review
the evacuation plans posted throughout the institution, areas shaded in green represent tornado shelters. If
a Tornado Warning is issued and you are housed in units A-H, sit in the inside wall of your cube or cell in
a position to protect your head.

Fire Safety
Fire prevention and safety is everyone's responsibility. Inmates are required to report fires to the nearest
staff member, so that property and lives can be protected. It is your responsibility to review the fire
evacuation plans posted throughout the institution, for the nearest escape route. Cardboard boxes and other
paper containers are not permitted for storage due to their combustible nature. Accumulation of
newspapers, magazines, cardboard, and books creates a fire hazard. Excessive or altered items will be
confiscated and may result in an incident report.

Staff is trained in the use of emergency fire suppression equipment. During a fire emergency, you will be
notified by a fire alarm and/or staff. Upon evacuation, you will be escorted to a temporary holding area
until the unit has been cleared for return. Fire drills will be conducted quarterly by staff. This is to
familiarize the entire unit with fire emergency procedures. Failure to participate in fire drills will result in
an incident report.

Inmate Accident Procedures
You are required to report all injuries to your Detail Supervisor. The Health Services Department will
examine and treat all inmate injuries, work and non-work related. Health Services will complete an Inmate
Injury Assessment. The Detail Supervisor may complete an Inmate Injury Report. All associated
documentation will be sent to the ESCD, and an inmate injury investigation may be initiated.

The purpose of inmate injury investigation is to find the cause of the injury not to assign blame. Failure to
participate in an injury investigation may result in an incident report.

Inmates who suffered a physical impairment due to a work related injury are to request from the ESCD, an
Inmate Claim for Compensation on Account of Work Injury form, no more than 45 days prior to the date
of an inmate’s release, but no less than 15 days prior to release.

CLOTHING EXCHANGE & LAUNDRY

Institutions issue clothing to the inmate population that is properly fitted, climatically suitable, and
presentable. Institutions will furnish each inmate with sufficient clothing to allow at least three
changes of clothes weekly. Any destruction, mutilation, negligence or unauthorized use of institution
clothing, bedding or towels, on an inmate's part, may result in disciplinary action.
                                                                                                       11
 A.     Clothing issued:
        4 shirts; 4 pairs of slacks; 6 pairs of boxers;
        6 pairs of socks; 6 t-shirts; 1 pair of institutional boots; 1 winter coat (issued in fall and collected in
        spring); 1 belt

        Linen: 2 sheets; 2 towels; 2 washcloths; 2 blankets

 Note: Clothing/Linen may not be marked on, drawn on, or altered in any way.

 B.     Laundry Loops: Each inmate is issued three laundry loops for clothing, and one small laundry
        bag. One loop will be for khaki slacks and shirts. Another loop will be for undergarments
        and t-shirts. The third loop will be for any personal clothing (t-shirts, sweatpants, and
        sweatshirts). The small laundry bag will be for towels, washcloths, and socks only.

 C.     Exchanges/Repairs: All exchanges of clothing or repairs will be requested on Inmate
        Request to Staff Member electronically via TRULINCS addressed to Laundry. Once
        approved, the request will be returned to the inmate with approved items for pick up. No items
        will be issued without a signed, approved request. Bring the approved request with you on
        Fridays to the Laundry from 11:00 a.m. to 11:30 a.m. to pick up your approved items. If you
        requested to exchange your clothing items, you will be required to bring your used items. All
        items needing exchanged will be on a one for one basis.

 D.     Linen and Blanket Exchange: The Institution Laundry Department will exchange sheets and
        blankets will be exchanged on Tuesdays in the Laundry from 6:15 a.m. to 6:45 a.m., on a one-
        for-one exchange.

 E.     Inmate Releases: When an inmate is released, he must turn in all clothing and linens to the
        Laundry that were issued to him one day prior to his release, keeping only his linens and one
        uniform to be turned in the morning of release. Each inmate will be responsible for each
        article of clothing and linen issued to him.

 F.     Hygiene Items and Correspondence Materials: Inmates may pick up institution issued
        hygiene items and correspondence materials (envelopes and paper) on Fridays in the
        Laundry from 6:15 a.m. to 7:00 a.m.

COMMISSARY

The Commissary for AUSP Thomson is located in D-Building.

The BOP maintains inmates’ monies (Deposit Fund) while incarcerated. The purpose of the Deposit Fund
is to provide inmates the privilege of obtaining merchandise and services either not provided by the
BOP or a different quality than that provided by the BOP. An inmate may use funds in their account to
purchase items at the institution Commissary, place funds on their inmate phone account, purchase TRU-
Units for their TRULINCS account, or send funds by creating a BP-199. Inmates may not be in
possession of currency at any time.

Upon release, all Trust Fund accounts will be consolidated and placed on an Inmate Release Debit
Card.

Commissary and validation schedules are posted on the inmate bulletin boards. Funds are
withdrawn after positive identification by inmate identification card or fingerprint identification. It is the
                                                                                  12
inmate’s responsibility to know the amount of money available in their account.
Inmates may verify their account balances by utilizing the TRULINCS or the inmate telephone
(118+PAC).

Inmates must have their identification card in their possession at all times for identification
purposes. Inmates are permitted to shop once per week. Special purchase orders and shoes may be
purchased on normal shopping days.

           •   The sales unit will be closed for a pre-determined week in March and again in
               September to conduct inventory. Notification of the planned closure will be posted via
               TRULINCS. Plan accordingly.
           •   When entering D-Unit to shop, proceed to your left to D-2. Deposit your completed
               Commissary list in the slot marked “Slips”. After depositing your competed list, return to
               the D-Unit entry hall and wait for your name to be called. Inmates will be called by the
               order we receive and complete your list. Note the “Out of Bounds” area located in D-
               Unit and remain within the allowed areas. Inmates caught in the “Out of Bounds” areas
               will lose their opportunity to shop.
           •   Inmates must deposit a completed Commissary list and wait until your name is called
               to proceed to the sale window. Once your list is submitted, do not leave. No substitutions
               or additions will be made once the list is submitted.
           •   All items are sold as is, with no warranty implied, other than MP3 players. No returns
               will be accepted after leaving the sales area.
           •   All complaints must be settled before leaving the sales area. All sales are FINAL.
           •   Copy cards will be sold during the inmate’s shopping day.
           •   Your spending limit will be established as described in Program Statement 4500.11,
               Trust Fund/Deposit Fund Manual.

Sale Hours
Commissary sales will be conducted Monday through Thursday by unit/wing. Commissary will be
opened during the morning mainline (6:15 a.m. to 7:30 a.m.) and during the noon mainline (11:00
a.m. to 12:00 p.m.).

Spending Limitations
The National Spending Limit is $360.00 but may be further restricted at the local level. Each inmate
account is revalidated on a bi-monthly cycle or the 1st and 15th of the month.

Deposits to Accounts
U.S. Postal Service
Inmates' families and friends choosing to send inmates funds through the mail must send those funds
to the following address with the directions provided below:

                                        Federal Bureau of Prisons
                                  Insert Valid Committed Inmate Name
                               Insert Inmate Eight-Digit Register Number
                                         Post Office Box 474701
                                     Des Moines, Iowa 50947-0001
The deposit must be in the form of a money order made out to the inmate's full committed name and
complete eight-digit register number. Effective December 1, 2007, all non-postal money orders and
non-government checks processed through the National Lockbox will be placed on a 15-day hold. The
BOP will return to the sender funds that do not have valid inmate information provided the envelope
has an adequate return address. Personal checks and cash cannot be accepted for deposit.
                                                                                            13
The sender's name and return address must appear on the upper left-hand corner of the envelope to
ensure the funds can be returned to the sender in the event that they cannot be posted to the inmate's
account. The deposit envelope must not contain any items intended for delivery to the inmate.
The BOP shall dispose of all items included with the funds.

In the event funds have been mailed but have not been received in the inmate's account and
adequate time has passed for mail service to Des Moines, Iowa, the sender must initiate a tracer with
the entity who sold them the money order to resolve any issues.

Western Union Quick Collect Program
Inmates' families and friends may also send inmates funds through Western Union's Quick Collect
Program. All funds sent via Western Union's Quick Collect will be posted to the inmate's account within
two to four hours, when those funds are sent between 7:00 a.m. and 9:00 p.m. EST (seven days per
week, including holidays). Funds received after 9:00 p.m. EST will be posted by 7:00 a.m. EST the
following morning. Funds sent to an inmate through the Quick Collect Program may be sent via one
of the following ways:

 1) At an agent location with cash: The inmate's family or friends must complete a Quick Collect Form.
 To find the nearest agent, they may call 1-800-325-6000 or go to www.westernunion.com.

 2) By phone using a credit/debit card: The inmate's family or friends may simply call 1-800-634-3422
 and press option 2.

 3) ONLINE – Using a credit/debit card: The inmate’s family and friends may go to
 www.westernunion.com and select “Quick Collect”.

 For each Western Union Quick Collect transaction, the following information must be provided:

    1) Valid Inmate Eight-Digit Register Number (entered with no spaces or dashes) followed
       immediately by Inmate's Last Name.
    2) Committed Inmate Full Name entered on Attention Line.
    3) Code City: FBOP, DC.

Please note the inmate's committed name and eight-digit register number must be entered correctly. If
the sender does not provide the correct information, the transaction cannot be completed. The
Code City is always FBOP, DC.

Each transaction is accepted or rejected at the point of sale. The sender has the sole responsibility of
sending the funds to the correct inmate. If an incorrect register number and/or name are used and
accepted and posted to that inmate, funds shall not be returned.

Any questions or concerns regarding Western Union transfers should be directed to Western Union
by the sender (general public). Questions or concerns should not be directed to the BOP.

Commissary Fund Withdrawal
Requests for Withdrawal of Inmate Personal Funds, BP-199 forms, will be processed weekly by Trust
Fund, Inmate Accounts. Withdrawals are initiated in TRULINCS, Send Funds (BP-199) by the inmate.
When the BP-199 is printed, it must be signed by the inmate in staff presence and hand delivered. The
Supervisor of Education approves withdrawal requests for correspondence courses and materials for
approved education programs. Unit Managers will approve all other withdrawal requests.
Only an Associate Warden can approve inmate withdrawals exceeding $500.00.
                                                                                                  14
TRULINCS
The Trust Fund Limited Inmate Computer System (TRULINCS) is the inmate computer network that
provides inmates access to multiple services. At no time do the inmates have any access to the Internet.

Inmate’s may access dedicated TRULINCS workstations installed in various housing units and
common areas to perform various functions using their register number, Phone Access Code (PAC),
and the fingerprint process or Commissary Personal Identification Number (PIN). Inmate access to
these workstations varies depending on the institution.

Account Transactions – This service allows inmates to search and view their Commissary,
telephone, and TRULINCS account transactions, as well as, view their Media List.

Bulletin Board – This service is used to supplement the use of inmate bulletin boards within the
institution for disseminating information to the inmate population.

Contact List - This service is used by inmates to manage their email address list, telephone list, and
postal mailing list. Inmates also mark for print postal mailing labels within this service.

If an email address is entered for a contact, TRULINCS sends a system-generated message to the
contact directing them to www.corrlinks.com to accept or reject email contact with the inmate prior to
receiving any messages from the inmate. If a positive response is received, the inmate may begin
exchanging electronic messages with this contact. If a contact rejects TRULINCS participation, the
inmate is blocked from sending any messages to that email address.

Law Library – This service allows inmates to perform legal research.

Manage Funds – This service allows inmates to manage their personal funds by creating/canceling
Requests for Withdrawal of Inmate Personal Funds (BP-199) and their Pre-Release Account.

Manage TRU-Units – This service allows inmates to purchase TRU-Units using available Commissary
funds or transfer TRU-Units back to their Commissary account.

Prescription Refill – This service allows inmates to request prescription refills via TRULINCS of self-
carry medications that are ready for refill directly to the Pharmacy. Pharmacy staff will receive the
prescription refill request and process the request accordingly. Inmates will follow established local
procedures for picking up requested prescriptions.

Print – This service allows inmates the opportunity to print various documents marked for print within
TRULINCS. Mailing labels and BP-199 forms may be printed for free. All other documents can be
printed at a cost.

Public Messaging – Inmates may correspond with friends and family using public messaging. This is
a restricted version of email that will only allow text messages and no attachments. There is a cost per
minute fee for using this service. Messages are limited to 13,000 characters.
Request to Staff – This service allows inmates to correspond with staff electronically. The list of
available departments varies by institution; however, there is a standard DOJ Sexual Abuse
Reporting mailbox available that provides inmate with an additional method to report allegations of
sexual abuse and harassment directly to the Office of Inspector General (OIG) (see attachment B, e-mail
to staff directory).

Survey – This service allows inmates to take BOP surveys (i.e., Institution Character Profile).
                                                                                               15
Inmate Telephone System –TRUFONE

Each inmate will be provided a nine-digit Phone Access Code (PAC) for accessing TRUFONE;
including instructions for use of this system. The PAC is confidential and should not be shared with
other inmates. A replacement fee will be charged if a PAC is misplaced or compromised. In addition,
each inmate will need to perform voice verification registration. Management of inmates’ telephone
numbers is performed via the TRULINCS.

The hours of telephone operation begin at 6:00 a.m. and end no later than 11:30 p.m., excluding count
times.

Inmates are expected to be at their work assignments and must not use the telephone during their work
hours. For inmates who work varied work shifts, at local discretion, institutions may leave one telephone
per unit available for inmates on “days off,” or “evening shift.”

Directions for use of TRUFONE are posted near the telephones. All calls are limited to 15 minutes.
Telephone calls are subject to monitoring and recording by institution staff. Inmates are limited to 300
minutes per month and may be used for any combination of collect or direct dial calls. Ordinarily,
inmates will be allowed an extra 100 minutes per month in November and December.

TRUFONE funds are transferred using the TRUFONE system and must be done in even dollar
amounts. The TRUFONE funds are deducted from an inmate’s commissary account and transferred to
the TRUFONE account immediately. Transfers may be made from any telephone during operational
hours. It is each inmate’s responsibility to verify the correctness of the amount transferred at the
time of transfer.

VISITING PROCEDURES

It is the policy of the BOP to encourage visiting by family and friends, to maintain your morale, and to
develop closer relationships between you and your family and others in the community. Some of your
basic questions concerning visiting will be answered in this handbook. However, we recommend that you
consult with your Correctional Counselor or other Unit Team members and become fully aware of the
visiting regulations.

Upon your arrival, you will receive a form on which to list the persons you wish to visit you. The
proposed visitors are screened and your Correctional Counselor will notify you once a visitor has
been approved or denied visitation. Contact your Correctional Counselor if you wish to add or delete an
individual from your list.

Visiting Schedule for AUSP Thomson
Friday, Saturday, Sunday & federal holidays: 8:15 a.m. to 3:00 p.m.

Due to limited space in the Visiting Room, the number of persons allowed while visiting one
inmate is limited to five visitors.
The Visiting Room Officer will not allow more than five visitors to visit one inmate at any given time
without prior approval of the Unit Manager. All Special Visits may be requested by submitting a written
request to the Unit Manager.
                                                                                               16
Visiting Regulations

   1. Visitors will not be processed in to the AUSP until 8:15 a.m. on visiting days. No visitors will
      be processed in after 2:00 p.m.

   2. On weekends and federal holidays, visitor processing will cease at 9:30 a.m. in preparation for
      the official count and will resume upon completion of the count.

   3. Children under 16 years of age must be accompanied by an adult family member. If the Visiting
      Room becomes too crowded, visits for persons from the local area will be terminated according to
      the time of arrival, with the first to arrive being the first to be terminated.

   4. Anyone wishing to visit an inmate at this institution must be on the inmate's approved visiting
      list.

   5. For identification purposes, visitors will be required to present a government issued picture
      identification card, (i.e. valid driver's license, passport, or other government issued picture
      identification card). Inmates will be required to possess their inmate identification card for
      verification purposes while in the Visiting Room.

   6. a) Visiting is an extremely important family function and dress code requirements are
      necessary to maintain the dignity of those involved. All visitors will be properly dressed
      when coming to visit at the institution.

      b) All visitors entering the institution for a visit will be appropriately attired. Visitors may
      not wear open-toed shoes, shorts, mini-skirts, sheer, tight fitting, or khaki clothing,
      excessively short or low cut clothing, backless clothing, halter tops, mid drift shirts, camouflage
      or sleeveless clothing.

      c) Dresses, blouses or other apparel of a suggestive or revealing nature may not be worn.
      Additionally, ball caps, hats, bandanas, sweatbands, do rags or any other type of headg e a r , are
      not authorized with the exception of religious or medical headgear. If the Front Lobby or
      Visiting Room Officer determines a visitor is improperly attired, he/she will contact the
      Operations Lieutenant and Institution Duty Officer to determine whether to deny or terminate
      the visit.

      d) Inmates are responsible for advising their visitors of the dress requirements in the
      Visiting Room, including not wearing khaki color clothing. Visits may be denied by the
      Institution Duty Officer or Operations Lieutenant for noncompliance. Excessively
      provocative attire is reason to deny and/or preclude visiting.

   7. Visitors are not allowed to bring food, gifts, games, needlework, pocket books, baby strollers,
      or packages into the Visiting Room. Business transactions and written messages may not be
      exchanged during a visit. Items purchased in the Visiting Room vending machines may be
      shared with inmates and will be consumed inside the Visiting Room.

   8. Inmates are required to be in appropriate uniform (khaki shirt, khaki pants, t-shirt, belt &
      institution work boots) before they will be processed into the Visiting Room.
   9. A kiss and embrace are permitted at the beginning and end of the visiting period. Filing
      fingernails, braiding of hair, etc., are not appropriate activities in the Visiting Room and are not
      permitted.
                                                                                            17
   10. Once seated, movement by inmates and their visitors should be limited to that which is
       necessary (going to and from the rest rooms and/or vending machine area). Unnecessary
       lingering, walking the aisles, etc., is distracting to other visitors and interferes with staff
       supervision of the Visiting Room.

   11. It is the responsibility of the adult visitor to supervise their children at all times. Children
       should be supervised to ensure they do not disrupt other inmates and their visitors.

   12. A clear coin purse or bag is allowed, but must be no larger than 8x8x8 (inches). Visitors
       are allowed to bring no more than $25, in coins or bills no larger than $5, into the Visiting
       Room.

   13. Tobacco and electronic smoking devices are strictly prohibited.

   14. Visits for Special Housing Unit Inmates: Visitors will be processed by the Visiting Room
       Officer at AUSP Thomson for two-hour blocks of visiting. Ordinarily, SHU visits are non-
       contact visits.

   15. A clear diaper bag, (no larger than 8”x8”x8”) containing up to four of each of the following
       items: baby food or formula (in sealed, unopened container, NO Zip-Lock bags with any
       substance inside will be permitted), empty plastic bottles and diapers. The diaper bag will be
       supervised by the Visiting Room Officers at their station and accessed by the parent when
       needed. Any item that cannot be thoroughly searched will not be allowed into the AUSP.

    ANY VIOLATION OF VISITING REGULATIONS MAY RESULT IN DISCIPLINARY
     ACTION AND/OR LOSS OF VISITING PRIVILEGES AND POSSIBLE CRIMINAL
                       PROSECUTION OF THE VISITOR.

Directions to AUSP Thomson:
From the West (Des Moines, IA): Take I-235 E. Merge onto I-80 E via EXIT 137A toward Davenport.
Merge onto US-61 N via EXIT 295B toward Eldridge/DeWitt. Merge onto US-30 E via EXIT 137 toward
De Witt/Clinton. Turn right onto 8th Ave S/US-30 E. Continue to follow US-30 E. Turn left onto Waller
Rd/IL-84. Continue to follow IL-84.

From the North (Madison, WI): Take S Park St/US-151 S. Continue to follow S Park St South. S Park St
South becomes US-14 E. Turn right onto State Road 92/WI-92. Turn left onto S Rutland St/WI-
104/County Hwy-T. Turn onto WI-59/State Road 59. Turn onto E Main St/WI-59. Turn left onto Vine
St/WI-59. Merge onto WI-11 W toward Dubuque. Turn left onto County Hwy-M. Turn left onto County
Hwy-B/County Hwy-M/County Road B. Take the 1st right onto County Hwy-M/County Road M. County
Hwy-M/County Road M becomes IL-73. Turn right onto IL Route 64/US-52 W/IL-64. Turn left onto S
Clay St/IL-78. Continue to follow IL-78. Turn right onto Argo Fay Rd. Turn right onto Illinois Route
84/IL-84.

From the South (Springfield, IL): Take IL-97E. Merge onto I-55 N toward Chicago. Merge onto I-155 N
via EXIT 127 on the left toward Peoria/Hartsburg. Merge onto I-74 W. Merge onto I-80 W. Take the IL-
84 exit, EXIT 1, toward East Moline/Savanna. Turn right onto IL-84/Route 84 N.

From the East (Chicago, IL): Take I-290 W/Chicago-Kansas City Expressway W/Eisenhower Expy W.
Keep left to take I-88 W/Chicago-Kansas City Expressway W via EXIT 15A toward Indiana/Aurora.
Take EXIT 36 toward US-30 W/Clinton. Merge onto Lincoln Hwy W. Lincoln Hwy W becomes US-30
W. Turn onto Fulton Rd/IL-136. Turn right onto Waller Rd/IL-84. Continue to follow IL-84.
                                                                                                 18
Local Transportation:
Nearest Airports
   • Quad Cities International Airport (Moline, IL) – 52 miles.
   • Dubuque Regional Airport (Dubuque, IA) – 59 miles.
   • Chicago-Rockford International Airport (Rockford, IL) – 65 miles.
   • Chicago O’Hare International Airport (Chicago, IL) – 144 miles.
   • Chicago Midway International Airport (Chicago, IL) 149 Miles.

Nearest Bus Terminal
Burlington Trailways (Davenport, IA) – 50 miles.

Nearest Train Station
Amtrak (Moline, IL) – 50 miles.

Local Taxi Companies
   • Sun Valley Cabs (Savanna, IL).
   • Clinton’s Cab Company (Clinton, IA).
   • Good To Go Taxi Cab Service (Davenport, IA).

SECURITY PROCEDURES

Inmate Identification Cards
Inmates are required to have their identification cards with them at all times upon departing their
assigned living area. Inmates will be issued an identification card upon arrival at the institution. Inmates
are responsible for the care of these cards.

Counts
There are five Official Counts every day at 12:01 a.m., 3:00 a.m., 5:00 a.m., 4:00 p.m. and 9:30 p.m.,
plus a 10:00 a.m. count on Saturday, Sunday and federal holidays. Inmates will be in their assigned
cells during all counts. The 4:00 p.m., 9:30 p.m., and the 10:00 a.m. counts will be a "stand-up-count."
Inmates will stand in plain sight of the Unit Officer. Correctional Services will conduct Bed Book
counts at infrequent times.

Do not distract those counting by talking or moving about. All radios will be turned off and earbuds
will be removed. When you are on out-count (for example, on kitchen duty, etc.) respond quickly
and accurately if asked for your name and register number so the out-count can be promptly reported.

Call-Outs
Call-outs are a scheduling system for appointments (which include medical, dental, educational, team
meetings and other activities) and are posted each day on the unit bulletin boards after 4:00 p.m., on the
day preceding the appointment. It is the inmate’s responsibility to check for appointments on a daily
basis.

Controlled Movement at AUSP Thomson
Movement throughout the main facility will be regulated by a procedure called controlled movement.

The purpose of controlled movement is to ensure all inmate movement is orderly when an institution
pass system is not in effect. Controlled movement generally begins five minutes before the hour
and ends five minutes after the hour. During the movement period, normally ten minutes, inmates
may move from an area of the institution to another without a pass or staff escort. The start and end
of each movement period will be announced by staff.
                                                                                               19
Work Calls
Work calls will be made on regular workdays, Monday through Friday. Work call for Facilities
Department details will be at 6:30 a.m. Work call for all other details will be at 7:45 a.m. Inmates
will be released for lunch at 11:00 a.m. and will be recalled back to work at 11:45 a.m. The end of the
day recall will be at 3:30 p.m.

Contraband
Items possessed by an inmate ordinarily are not considered to be contraband if the inmate was
authorized to retain the item upon admission to the institution, the item was issued by authorized staff,
purchased by the inmate from the commissary, purchased or received through approved channels (to
include approved for receipt by an authorized staff member or authorized by institution guidelines).
This ensures a safe environment for staff and inmates by reducing fire hazards, security risks, and
sanitation problems, which relate to inmate personal property.

Contraband includes material prohibited by law, or by regulation, or material, which can reasonably
be expected to cause physical injury or adversely affect the security, safety, or good order of the
institution.

Staff shall consider as nuisance contraband any item other than hard contraband, which has never been
authorized, or which previously has been authorized for possession by an inmate, but whose possession is
prohibited when it presents a threat to security or its condition or excessive quantities of it present a
health, fire, or housekeeping hazard.

Examples of nuisance contraband include: personal property no longer permitted for admission to the
institution or permitted for sale in the commissary; altered personal property; excessive accumulation
of commissary, newspapers, letters, or magazines which cannot be stored neatly and safely in the
designated area; food items which are spoiled or retained beyond the point of safe consumption;
government-issued items which have been altered, or other items made from government property
without staff authorization.

Staff shall seize any item in the institution which has been identified as contraband whether the item is
found in the physical possession of an inmate, in an inmate’s living quarters or in common areas
of the institution. An inmate may not purchase, give, or receive any personal property from another
inmate.

Staff shall return to the institution’s issuing authority any item of government property seized as
contraband.

Items of personal property confiscated by staff as contraband are to be inventoried and stored
pending identification of the true owner (if in question) and possible disciplinary action. Staff will
then provide you with a copy of the inventory as soon as practicable.

Searches
The placement of metal detection devices throughout the institutions may be necessary for the control
of contraband. A metal detector search may be done in addition to the pat search. Staff may conduct a
pat search of an inmate on a routine or random basis to control contraband. Staff may also conduct a
visual search where there is reasonable belief that contraband may be concealed on your person or
a good opportunity for concealment has occurred. Finally, staff may search an inmate's housing and
work area, and personal items contained within those areas, without notice, randomly, and without the
inmate's presence.
                                                                                                     20
The property and living area will be left as close to the same conditions as found after a search.

Drug Surveillance / Alcohol Detection
BOP facilities operate drug surveillance and alcohol detection programs, w h i c h include
mandatory random testing, as well as testing of certain other categories of inmates. A positive test, or
refusal to submit a test, shall result in an incident report.

PROGRAMS AND SERVICES

Job Assignments
All inmates, who have been medically cleared, will maintain a regular job assignment. Job
assignments are controlled through an Inmate Performance Pay (IPP) system, which provides
monetary payment for work. Unit staff assigns work and approves all job changes. They also see that
the changes are posted on the Daily Change Sheet.

Inmate Financial Responsibility Program
Working closely with the Administrative Office of the Courts and the Department of Justice, the BOP
administers a systematic payment program for court-imposed fines, fees, and costs. All designated
inmates are required to develop a financial plan to meet their financial obligations. These obligations
may include: special assessments imposed under 18 USC 3013, court ordered restitution, fines and
court costs, judgments in favor of the U.S., other debts owed the Federal Government, and other
court-ordered obligations (e.g., child support, alimony, and other judgments).

Staff assist in inmate planning however, the inmate is responsible for making all payments required,
either from earnings within the institution or from outside resources. The inmate must provide
documentation of compliance and payment. If an inmate refuses to meet his or her obligations, the
inmate cannot work for UNICOR nor receive performance pay above the maintenance pay level. He
will also be placed in “refuse” status.

As the result of being in refuse status, the inmate has a spending limit of only $25.00 monthly, can be
placed in less desirable housing, will not be considered for any favorable requests, i.e. (vacations,
furloughs, early release, etc.) and will score zero in responsibility on the custody classification form.
These are a few examples of the sanctions that can be imposed as a result of being in refuse status.

The status of any financial plan will be included in all progress reports, and will be considered by staff
when determining Security/Custody level, job assignments, eligibility for community activities, and
institutional program changes. The U.S. Parole Commission will also review financial responsibility
progress at parole hearings.

FOOD SERVICE

The BOP offers a standardized National Menu. This menu is offered at all institutions and includes
approved menu items based on standard recipes and product specifications. The National Menu offers
regular, heart healthy and no-flesh dietary options.

Medical diets will be provided by mainline self-selection from the items available on the National Menu
for that meal unless menu items fail to meet the medical requirement. Menu item replacements may not
always be provided as inmates may have to avoid certain foods in the self-selection process; however, if a
dietitian determines a Special Diet is required to ensure adequate nutrition, it will be provided by pre-
plating or controlled plating.
                                                                                            21
The religious diet program, called the Alternative Diet Program, consists of two distinct components:
one component provides for religious dietary need through self-selection from the main line, which
includes a no-flesh option. The other component accommodates dietary needs through nationally
recognized, religiously certified processed foods and is available through the approval of Religious
Services.

Inmates are required to have their inmate identification (I.D.) card at all times. If it is determined that you
ate more than once per meal, an incident report shall be written.

Playing cards, books, personal items, legal work, laundry bags etc. are not permitted within food service
spaces.

If you are interested in working in the Food Service Department, you may submit an Inmate
Request to Staff form to any on duty Food Service staff member. If you are assigned to work in the Food
Service Department, you will be paid for the hours of satisfactory work performed.

If you have a food related question or concern during mealtime, the Food Service staff are here to assist
you. Please bring your concern to the attention of the Cook Supervisors monitoring the serving line. If
you feel that they did not address your problem, the Assistant Food Service Administrator and/or the
Food Service Administrator will be standing mainline to address questions and concerns as they arise.

SERVING HOURS:
Breakfast  6:00 a.m. to 7:00 a.m. Monday through Friday
           7:00 a.m. to 8:00 a.m. Saturdays, Sundays, and Federal Holidays.

 Lunch          11:00 a.m. to 12:00 p.m. Sunday through Saturday.

 Dinner          4:30 p.m. to 5:30 p.m. Sunday through Saturday (contingent on a clear count).

EDUCATION

The mission of Education/Recreation Services is to provide mandatory literacy and English-as-a-Second
Language (ESL) programs as required by law, as well as other education/recreation and related
programs that meet the needs and interests of the inmate population, provide options for the positive
use of inmate time, and enhance successful reintegration into the community.

Education opportunities provided for federal inmates include General Equivalency Diploma (GED)
and English as a Second language (ESL) programs, as required by law.

Various nationally recognized tests will be used to place inmates in appropriate education programs.
Inmates must perform to the best of their abilities on exams for appropriate placement in class.


Literacy/GED
The Violent Crime Control and Law Enforcement Act (VCCLEA) and the Prison Litigation Act
(PLRA) require inmates who lack a high school diploma to participate in a GED credential
program and make satisfactory progress in the program in order to be eligible to vest the maximum
amount of earned good conduct time (VCCLEA sentenced inmates) or earn the maximum amount of
good conduct time.
                                                                                            22
Unless exempt (pre-trial, holdover, etc.), inmates must participate in the literacy program for one
mandatory period of at least 240 instructional hours, or until they achieve a GED credential. For all
inmates to receive job pay promotions above the entry level, they must have a high school diploma, a
GED credential, or a pay exemption. Inmates who are exempt from attending GED class based on a
deportation detainer must enroll in GED or ESL in order to receive their good conduct time.

Inmates under a final Bureau of Immigration and Customs Enforcement (BICE) order of deportation,
exclusion, or removal are exempt. Inmates who have completed the mandatory period of enrollment
must remain enrolled, or re-enroll to vest/earn their good conduct time. Inmates found guilty of an
incident report related to their literacy program enrollment will be changed to GED
UNSATISFACTORY PROGRESS, and will not vest/earn their good conduct time. Following an
assignment of a GED UNSATISFACTORY PROGRESS code, inmates will be required to complete
additional 240 hours of program enrollment before they can be changed back to a SATISFACTORY
code.

Good conduct time will not vest while the UNSATISFACTORY assignment exists. Inmates who are
eligible for District of Columbia Educational Good Time (DCEGT) can earn DCEGT for
participating, but not completing GED, ESL and marketable level occupational training programs.
While enrolled in the qualifying education program, inmates will earn DCEGT credit. However,
DCEGT credit will show up on their sentence computation when they complete or withdraw from
the qualifying program.

Inmates with a Verified High School Diploma
In order to obtain a realistic and accurate assessment of an inmate’s skill levels, a demonstration of
literacy attainment must be verified for inmates with a high school diploma. Even though current
policy accepts a high school diploma for custody classification, good time credits, education programs,
etc., a high school diploma does not necessarily certify an inmate is literate. Inmates who have a high
school diploma (not an AA or higher post-secondary degree) are encouraged to submit an Inmate
Requests to Staff to the Education Department to request to sign-up for the Tests of Adult Basic
Education (TABE) to validate their reading, language, and math computation, as well as applied math.
The purpose of the TABE is to ensure these inmates have sufficient language and math skills to pursue
their post-secondary education study and/or obtain a job in the community. Mastery of the reading,
language, and math skills from the TABE is part of inmates’ reentry plan.

English as a Second Language (ESL)
The Crime Control Act of 1990 mandates non-English speaking federal prisoners participate in the
ESL program. An inmates’ communication skill level in English is evaluated at initial classification
and interviews. Those found to have limited ability to communicate in English will be referred to the
education department to determine proficiency at the 8th grade level or higher based on a nationally
recognized achievement test. Inmates scoring less than the 8th grade level of proficiency will be
enrolled in ESL until they function at the 8th grade level or above on a nationally recognized
education achievement test.

If indicated by test scores, participation in ESL will be required regardless of education degree status.
Inmates with high school diplomas or college degrees may be required to participate in the ESL program.

Incentives
Incentive awards are provided to recognize inmates making satisfactory progress and successfully
completing the literacy (i.e., GED and ESL) program.
                                                                                        23
Inmates may also receive incentives for progressing to various levels in the GED or ESL Programs.
Graduation ceremonies recognize GED, ESL, and Occupational Education completions.

Other Programs
The completion of the literacy program is often the first step towards adequate preparation for
successful post-release reintegration into society. Additional educational programs such as advanced
occupational training or college are needed in today’s world. Vocational training and apprenticeship
programs afford inmates an opportunity to obtain marketable job skills.

Occupational Education Programs (if available)
Occupational Education programs prepare inmates for a specific occupation or cluster of occupations.
Inmates can earn a Certificate, Associate of Arts Degree, Associate of Science Degree, or an
industry accepted certificate upon the completion of occupational training programs. Occupational
education programs vary institution-to-institution.

            •   Inmates must request initial enrollment through the Supervisor of Education.
                Education staff will determine an inmate’s academic eligibility for enrollment and
                deportation status (if applicable).
            •   The Supervisor of Education will notify an inmates’ Unit Team of enrollment
                consideration for occupational education programs.

Apprenticeship (if available)
Apprenticeship training provides inmates the opportunity to participate in training which prepares
them for employment in various trades. Apprenticeship programs in the BOP are registered with
the Bureau of Apprenticeship and Training, U.S. Department of Labor. These programs are structured
to offer on-the-job learning in industries. Upon completion of a registered trade, inmates can earn a
Certificate of Completion from the Department of Labor.

Adult Continuing Education (ACE)
ACE classes enhance an inmate’s general knowledge on various subjects and address the skill deficits
identified in an inmate’s individual reentry plan. ACE classes are organized differently in different
institutions. Typical ACE classes include: typing, computer literacy, foreign language, and business
skills. These classes are usually offered during evening and weekend hours.

Post-Secondary Education (Inmate Correspondence Courses)
Inmates are encouraged to expand their knowledge through a variety of methods, including
correspondence courses. In general, inmates are permitted to enroll in any correspondence course
that involves only "paper and pencil." Courses requiring equipment are generally not authorized. The
cost for correspondence courses must be paid by the inmate. If an inmate has sufficient funds
available in his commissary account, a Form BP-199 on TRULINCS may be used for payment.
Inmates interested in enrolling in correspondence courses are required to contact the Staff
Coordinator prior to enrollment. Catalogs are available from the Staff Coordinator. Diplomas or
certificates from correspondence high school GED programs do not satisfy the criteria for an adult
literacy program completion.

Parenting
The Parenting Program provides inmates information and counseling through directed classes on how to
enhance their relationship with their children even while incarcerated. All Parenting Programs
include a classroom and visitation component. In addition, social service outreach contacts are often
established to facilitate the provision of services to the inmate parent, visiting custodial parent, and
children.
                                                                                                                         24
Library Services
Leisure libraries offer inmates a variety of reading materials, including but not limited to: periodicals,
newspapers, fiction, non-fiction, and reference books. Institutions also participate in an interlibrary loan
program with local, state, and college libraries.

Electronic Law Libraries (ELL)
Inmates are afforded access to legal materials and an opportunity to prepare legal documents in the
ELL. Resources are available for inmates to prepare legal material via Trust Fund. A copying
machine is available to reproduce materials needed for research. The price to reproduce materials is
established by Trust Fund.

RECREATION

Recreation, Leisure, Wellness, and Social Programs
The BOP encourages inmates to make constructive use of leisure time and offers group and
individual activities. At each facility, physical fitness and leisure programs are provided to promote
positive lifestyle changes. These programs strive to provide inmates with opportunities to reduce stress
and enhance overall health and emotional well-being.

Leisure Programs
Institutions offer a wide range of activities in which inmates may participate when not performing
assigned duties. Leisure activities include: organized and informal games, sports, physical fitness,
table games, hobby crafts, music programs, intramural activities, social and cultural organizations.

Art and Hobby Craft Programs
Art and hobby craft programs are not meant for the mass production of art and hobby craft items or to
provide a means of supplementing an inmate’s income. Use of hobby craft room is a privilege that
the Warden or staff delegated that authority may grant or deny.

Inmates are encouraged to participate in housing unit activities such as unit-based hobby craft (In-
House Art). The Recreation Supervisor will coordinate housing unit activities with Unit Managers.

Wellness Programs
Wellness programs i n c l u d e s c r e e n i n g , a s s e s s m e n t s , g o a l s e t t i n g , c l a s s e s , f i t n e s s ,
nutrition prescriptions and counseling.

Photo Program
Inmate photo program procedures consists of inmates purchasing a photo ticket through Commissary,
exchanging one signed ticket for one picture taking to the inmate photographer during the below
scheduled times.

General Population Photos: 5:00 p.m. to 8:00 p.m. on Saturday and Sunday.

Visiting Room Photos:               8:15 a.m. to 3:00 p.m. on Friday, Saturday, and Sunday.

*Visiting Room Photos also include Federal Holidays*

The areas that are designated for the inmate general population photographs are the gymnasium area at
the AUSP.
                                                                                              25
Photo tickets may be purchased at the Commissary during normal sales periods. Inmates are allowed to
purchase and have in their possession no more than 10 photo tickets.

Any photo that is deemed disruptive or inappropriate will be confiscated with no refund or retake photo
tickets issued. Disruptive or inappropriate photos are, but not limited: gang related material, displaying of
tattoos, inappropriate dress, or lack of.

Recreation Areas and Hours
 Gymnasium: 6:00 a.m. to 10:45 a.m.
             11:00 a.m. to 3:30 p.m.
              4:30 p.m. to 8:30 p.m.

 North Compound (Outside Recreation): Staff has the right away for movement on the north compound.
             6:00 a.m. to 10:45 a.m.
            11:00 a.m. to 3:30 p.m.
             4:30 p.m. to 8:30 p.m.

 Weekends and Holidays (both areas):
               6:00 a.m. to 9:45 a.m.
              10:30 a.m. to 3:30 p.m.
               4:30 p.m. to 8:30 p.m.

Recreation and Zimmer
The Zimmer Amendment was passed in 1996. The amendment does not allow for the BOP to use
appropriated and non-appropriated funds to provide amenities or personal comforts in the Federal
Prison System. Specifically, institutions activated prior to 1996 through attrition, will conform to the
law. The main sections of Zimmer address: (1) viewing of R, X, or NC-17 movies; (2) instruction or
training for boxing, wrestling, judo, karate or other martial arts or any body building or weightlifting
equipment; and (3) electronic or electric instruments.

Consequences for Rules Violation in Recreation
Inmates are strongly encouraged to participate in recreation activities. However, when inmate
behavior violates established rules, consequences may include an incident report and/or suspensions
from programs.

RELIGIOUS SERVICES

The Religious Services Department provides pastoral care and religious accommodation to individual
and group religious beliefs and practices in accordance with the law, federal regulations and BOP
policy. Chaplains also offer pastoral counseling, spiritual direction, support, and crisis intervention.
Chaplains oversee the religious diet program, ceremonial religious meals and religious holiday
observances.

Inmates are encouraged to read Institutional Supplement TOM 5360.09, Religious Beliefs and
Practices, for more information.
                                                                                              26
Emergency Notification
You are encouraged to train your family to provide complete information to the institution in case of
a family emergency. Incomplete information delays third-party verification, which delays
notification you receive from staff.

Complete information includes, but is not limited to, the caller’s name, address, telephone, the
affected person’s name, actual location and contact information, and the name and contact for an
independent third-party who can verify. At Thomson, pastoral calls are placed via the Inmate
Telephone System (ITS) unless you are documented as indigent.

Faith-Based Re-Entry Programs (FBRE)
New programs are offered year-round as volunteers are recruited. Some programs qualify for Release
Preparation Planning (RPP) credit; others qualify for Life Threshold credit. Life Threshold is the
Agency’s primary FBRE program. Program offerings are posted in the hous ing units and on
Trulincs.

Life Connection Program: Information regarding this faith-based pre-release program is available in the
Religious Event Planning Binder, located in the Chapel for inmate review. A video introducing Life
Connections will be presented after this orientation. Inmates are encouraged to speak with a Chaplain
about the program afterward. A three-part orientation workbook may be provided after an interview with
the chaplain. Note the selection criteria for applicants to Life Connections below, and ask a Chaplain for
more information.

Program Selection Criteria:

   •   You must apply for the program voluntarily (BP-A741) within 24 to 36 months of projected release
       date. The length of time remaining on the sentence is not a consideration for high security or
       female inmates who have at least 30 months remaining before release. Those with shorter
       sentences have priority.
   •   You must not have a written deportation order.
   •   You must receive a recommendation from relevant components (Unit Team, Associate Warden,
       and Chaplaincy Team) (BP-A742).
   •   You will be approved by the sending institution’s Warden (BP-A742).
   •   You will not be in FRP refuse status.
   •   You are meeting or have met GED obligations.
   •   You have met ESL obligations.
   •   You are willing to have the LCP site designated for them.
   •   You will participate in a three-session orientation.

Religious Event Participation
Sign up on a monthly basis using the paper forms supplied in the chapel program event binder.
Electronic requests may also be sent. However, callouts will be keyed once per month; late requests
may not be honored. An annual list of events and deadlines for application is posted on Trulincs, as
are program schedules and flyers.

Religious Personal Property
See Institution Supplement TOM 5360.09B, Religious Beliefs and Practices.
                                                                                                    27
PSYCHOLOGY SERVICES

Psychology Services departments in all BOP institutions offer mental health care a n d c o u n s e l i n g
to inmates. This care may include screening, assessment and treatment of mental health or drug
abuse problems, individual and/or group counseling, psycho-educational classes, self-help and
supportive services, or referral to Health Services for medical treatment of a mental illness.

If you are new to the BOP, or if you have previously identified mental health or drug abuse programming
needs, you will be scheduled for an interview with Psychology Services staff. The purpose of this
interview is to review your history and identify your programming needs. A Psychologist may make
recommendations to support your successful adjustment to prison and prepare you for your eventual
release. We encourage you to participate actively in this process.

This interview is an ideal time for you to share your interest in specific services, such as drug abuse
treatment or mental health counseling.

The Psychology Services department at this institution is currently staffed by a Chief Psychologist and
Drug Abuse Program Coordinator. The department’s offices are located in health services and group
counseling is offered in the education area. There are a number of ways to contact Psychology Services at
this institution.

You may:
    • Submit an electronic Cop-out to TOM/InmatetoPsychologySvcs.
    • Submit an Inmate Request to a Staff Member (a “Cop-out”) to Psychology Services.
    • Speak with a Psychology Services staff member during mainline or as they make rounds in your
       unit.
    • Or in the case of a crisis situation, notify your Unit Officer, Unit Team, or any other BOP staff
       member of your urgent need to speak with Psychology Services.

Suicide Prevention
Incarceration can be a difficult experience. At times, you may feel discouraged, frustrated, and helpless. It
is not uncommon for people to experience depression while in jail or prison, especially if they are newly
incarcerated, serving a long sentence, experiencing family problems, struggling to get along with other
inmates, or receiving bad news. Over time, most inmates successfully adapt to incarceration and find
ways to use their time productively and meaningfully. However, some inmates continue to struggle with
the pressures of incarceration and become overwhelmed by a sense of hopelessness. If you feel a sense of
hopelessness or begin thinking about suicide, talk to a staff member. Help is available and actively
seeking help is a sign of your strength and determination to prevail. If you feel you are in imminent
danger of harming yourself or someone else, you should contact a staff member immediately.

In addition, if you suspect another inmate is contemplating suicide, please notify a staff member. Staff do
not always see everything inmates see. Most suicidal individuals display some warning signs of their
intentions. PLEASE alert a staff member right away if you suspect a fellow inmate is considering suicide.

The most effective way to prevent another person from taking his or her life is to recognize the factors that
put people at risk for suicide take warning signs seriously and know how to respond.
The warning signs of suicide may include:

            •   Threatening to hurt or kill oneself or talking about wanting to hurt or kill oneself.
            •   Feeling hopeless.
                                                                                                    28
            •   Feeling rage or uncontrolled anger or seeking revenge.
            •   Increased alcohol or drug use.
            •   Withdrawing from friends, family, associates.
            •   Experiencing dramatic mood changes.
            •   Feeling anxious or agitated, being unable to sleep, or sleeping all the time.
            •   Seeing no reason for living or having no sense of purpose.

If your friend, cellmate, coworker, or associate is exhibiting these signs, start by telling the person you are
concerned and give him/her examples of what you see that worries you.

Listen and encourage the person to seek help. If they are hesitant, offer to go with them to speak to a staff
member.

If you are not confident they will seek help, notify a staff member yourself. Seeking help for a person in
distress is not “snitching”; it is showing concern for the welfare of a fellow human being. If you report
your concerns to staff, you can rest easy knowing you did everything within your power to assist the
individual.

Drug Abuse Programs
Drug abuse programming is available in all BOP institutions. The BOP offers a drug education course as
well as non-residential treatment options for inmates who have abused alcohol and/or drugs. Contact the
Drug Abuse Program Coordinator for more information.

Drug Abuse Education Course
The Drug Abuse Education Course is not drug treatment. The purpose of the course is to encourage you to
review the consequences of your choice to have drugs in your life, to look at the relationship between drug
use and crime, and to begin to think about how different your life could be without drugs. Looking at your
drug involvement in this way may motivate you to ask for drug abuse treatment. If your pre-sentence
report documents a prolonged history of drug use, evidence that alcohol or drug use contributed to the
commission of your offense, a judicial recommendation for treatment, or a violation of community
supervision as a result of alcohol or drug use, you are required to take the Drug Abuse Education Course.
Failing to take this required course will result in your ineligibility for performance pay above maintenance
pay level, as well as ineligibility for bonus or vacation pay. You will also not be eligible for a Federal
Prison Industries work program assignment.

The Drug Abuse Education Course is available in every BOP institution. If you are required to complete
the course, your name will automatically be placed on the waiting list for the course. When it is time for
you to complete the course, Psychology Services staff will contact you. If you would like to enroll in the
course, but are not required to participate, you may submit an Inmate Request to a Staff Member (a “Cop-
Out”) in order to place your name on the waiting list for the course.

Nonresidential Drug Abuse Treatment
Nonresidential Drug Abuse Treatment is also available in every Bureau institution. Nonresidential Drug
Abuse Treatment has been developed to provide the flexibility necessary to meet each individual’s
treatment needs, and more specifically for:

   •   Inmates with a relatively minor or low-level drug abuse problem.
   •   Inmates with a drug use disorder who do not have sufficient time to complete the intensive
       Residential Drug Abuse Treatment Program (RDAP).
   •   Inmates with longer sentences who are in need of treatment and are awaiting placement in the
       RDAP.
                                                                                           29
   •   Inmates with a drug use history who chose not to participate in the RDAP, but want to prepare
       for staying sober in the community.
   •   Inmates who completed the unit-based portion of the RDAP and are required to continue
       treatment until their transfer to a Residential Reentry Center (halfway house).

Program completion awards are only available for those who complete the program. If you are interested,
ask the institution’s drug abuse treatment staff for more information on these awards.

Residential Drug Abuse Treatment
The Residential Drug Abuse Program (RDAP) provides intensive drug abuse treatment to inmates
diagnosed with a drug use disorder.

Inmates in the residential program are housed together in a treatment unit that is set apart from the
general population. Treatment is provided for a minimum 9 months; however, your time in the
program depends on your progress in treatment.

To apply for the RDAP you must send an Inmate Request to a Staff Member (a “Cop-Out”) to obtain
an interview for the program. First, staff will screen your pre-sentence report to determine if there is
any documentation indicating that you have a pattern of drug abuse or dependence. If so, you will be
referred to the Drug Abuse Program Coordinator for an interview to determine if you meet the diagnostic
criteria for a substance use disorder.

Inmates who are diagnosed with a drug use disorder are qualified for the RDAP and are admitted to the
program based on their nearness to release, as mandated by federal statute. You must have enough time
left to serve on your sentence to complete the unit-based component and the community transition
component of the program. Follow-up Treatment, as described earlier, is provided to inmates after they
complete the unit-based component and before they transfer to a residential reentry center.

The RDAP is operated as a modified therapeutic community where inmates are expected to model
the pro-social behaviors expected in a community. This means RDAP participants are role models to
other inmates. Therefore, they are to demonstrate honesty, to relate positively with their peers, and to
fully participate in all treatment activities in the unit. The RDAP is a half-day program, with the rest
of the day devoted to work, school, and other self-improvement activities. RDAP is available in 76 BOP
institutions. RDAP is not available at AUSP Thomson.

If you are interested in volunteering for the RDAP and would like to know if you are eligible for the
program, contact the institution’s Drug Abuse Program Coordinator. You may apply for the program
at any time during your incarceration, but your interview, like program admittance, will be based on
your proximity to release. Ordinarily inmates are interviewed 42-24 months from release depending on
the facility’s security level and waiting list for the RDAP.

Early Release
The Violent Crime Control and Law Enforcement Act of 1994 allows the BOP to grant a non- violent
inmate up to 1 year off his or her term of imprisonment for successful completion of the residential
drug abuse treatment program (Title 18 U.S.C. § 3621(e)(2)).

For more information, talk to an institution Drug Abuse Treatment Program Coordinator.

Community Transition Drug Abuse Treatment
To successfully complete the RDAP, inmates are required to participate in the Community
Transition Drug Abuse Treatment component of the program.
                                                                                         30
The BOP ensures that inmates receive continued treatment when transferred to a Residential Reentry
Center (RRC) or to home confinement.

The RRC is structured to help you adjust to life in the community and find suitable post-release
employment. RRCs provide a structured, supervised environment and support job placement,
counseling, and other services. Within the structure of the RRC, RDAP participants continue their
drug abuse treatment, with a community-based treatment provider. The BOP contracts with this
provider to deliver treatment services in the community. Inmates must continue to participate in
transition drug abuse treatment to earn any benefit associated with successful completion of the RDAP,
e.g., early release.

In addition to these drug abuse programs, drug abuse treatment services may also be provided within
the context of other specialized treatment programs with the BOP, such as the Resolve Program and
the Challenge Program.

Specialized Mental Health Programs
The BOP also has several residential mental health programs designed to help inmates with severe
emotional, cognitive, and behavioral problems. These programs are indicated for inmates who are
having difficulty functioning in a mainline institution due to a psychological disorder. They are
designed to improve the day to day functioning of inmates with the goal of helping them return to a
mainline institution or preventing the need for hospitalization. Psychology Services has additional
information about these programs and can make recommendations for participation.

The Sex Offender Management Program
The BOP offers sex offender treatment programs at our Sex Offender Management Program
(SOMP) institutions. SOMP institutions have a higher proportion of sex offenders in their general
population. Having a larger number of sex offenders at SOMP institutions ensures that treatment
volunteers feel safe about participating in programming.

The BOP’s sex offender treatment programs are stratified into two program levels:

1.)    The Residential Sex Offender Treatment Program
       The Residential Sex Offender Treatment Program (SOTP-R) is a high intensity program
       designed for high- r i s k sexual offenders - ordinarily inmates with multiple sex offenses, or
       a history of contact sexual offenders. The SOTP-R is offered at the Federal Medical Center
       (FMC) in Devens, Massachusetts and at USP Marion in Illinois.

2.)    The Non-residential Sex Offender Treatment Program
       The Non-residential Sex Offender Treatment Program (SOTP-NR) is a moderate intensity
       program designed for low to moderate risk sexual offenders. Many of the inmates in the SOTP-
       NR are first-time offenders serving a sentence for an Internet sex crime. All SOMP institutions
       offer the SOTP-NR.

When you volunteer for treatment, BOP staff will determine whether the Residential or Non-
residential Treatment Program is appropriate for you based on your offense history.

If eligible for treatment, you will be transferred to a SOMP institution based on your treatment needs
and security level.

If you are interested in receiving sex offender treatment and would like to know if you are eligible
for the program, contact Psychology Services.
                                                                                         31
You may apply at any point in your sentence. However, inmates ordinarily enter treatment when they
have between 24 to 42 months remaining on their sentence. If you are at the beginning of your
sentence or have more than 48 months remaining on your sentence, you may want to wait before
applying for the program.

Confidentiality
Security needs and the nature of a prison environment affect mental health care in a variety of ways.
Confidentiality is an important component of the therapeutic relationship. However, in a prison
environment, confidentiality must be weighed against institutional needs of safety and security.

Mental health providers in the institution not only serve inmates, they also serve the institution and the
public at large.

In the community, certain situations require mental health providers to                    violate   client
confidentiality. For example, many states mandate reporting of child or elder abuse.

Providers also must notify authorities if a client threatens suicide or serious harm to others.
Similarly, prison mental health providers violate confidentiality when an inmate is at risk of serious harm
to themselves or others, such as when an inmate presents a clear and present risk of escape or when an
inmate is responsible for the creation of disorder within a facility.

Confidentiality may also be limited when prison mental health providers share information on a need-
to-know basis with prison officials or other federal law enforcement entities. For example, before you
are transferred to a RRC, mental health providers must communicate your mental health needs to
your Unit Team.

If you tell a staff member that you are going to harm or kill yourself or someone else, or engage in a
behavior that jeopardizes the safety or security of the institution, confidentiality will be breached
and the appropriate individuals will be notified on a need-to-know basis only. Simply put, there is no
guarantee of confidentiality in the prison setting. However, you can rely on the professional judgment
of Psychology Services staff who conscientiously balance your confidentiality and the safety and
security of the institution. Information that does not impact the safety and security of the institution,
inmates, and staff, will not be shared. While these limitations on confidentiality may initially deter you
from seeking treatment, the BOP assures you the vast majority of inmates who receive psychological
services are comfortable with the decisions staff make with regard to their confidentiality. If you have
additional questions about confidentiality, be certain to discuss your concerns with Psychology Services
staff.

Escorted Trips
Escorted trips provide approved inmates with staff escorted trips into the community for such
purposes as receiving medical treatment not otherwise available, for visiting a critically ill member
of the inmate’s immediate family, or for participating in programs or work related functions.
Additionally, bedside visits and funeral trips may be authorized for inmates with custody levels
below maximum. All expenses will be borne by the inmate, except for the first eight hours of each day
that the employee is on duty. There are occasions based on a determination that the perceived danger to
BOP staff during the proposed visit is too great, or the security concerns about the individual inmate
outweigh the need to visit the community.

Furloughs
A furlough is an authorized absence from an institution by an inmate who is not under the escort of a
staff member, a U.S. Marshal, other federal or state agent.
                                                                                                  32
Furloughs are a privilege, not a right, and are only granted when clearly in the public interest and for the
furtherance of a legitimate correctional goal.

An inmate who meets the eligibility requirements may submit an application for furlough (form BP-
S291.052) to staff for approval.

Central Inmate Monitoring System
The Central Inmate Monitoring System (CIMS) is a method for the Agency to monitor and control
the transfer, temporary release, and participation in community activities of inmates who pose special
management considerations. Designation as a CIMS case does not, in and of itself, prevent an inmate
from participating in community activities. All inmates who are designated as CIMS cases will be
notified by their Case Manager.

Marriages
If an inmate wishes to be married while incarcerated, the Warden may authorize him to do so under
certain conditions. All expenses of the marriage will be paid by the inmate.

If an inmate requests permission to marry he must:

    •   Have a letter from the intended spouse which verifies their intention to marry.
    •   Demonstrate legal eligibility to marry.
    •   Be mentally competent.
    •   The marriage must not present a security risk to the institution.

Marriage procedures are detailed in the local Institution Supplement TOM 5326.05 (Marriages of
Inmates).

Barber Shop
You are expected to keep your hair neat and clean. You may not wear an artificial hairpiece. Mustaches
and beards are permitted.

The Barber Shop is open 5:00 p.m. – 8:00 p.m. on the following days:

   •    Monday (A1)
   •    Tuesday (A2)
   •    Wednesday (A3)
   •    Thursday (A4)
   •    Friday (SHU)

The Barber Shop is closed during all official counts. There will be no hair cutting anywhere other than the
Barber Shop.

The Barber Shop is located in its designated area in A-Unit.

MEDICAL SERVICES

The BOP inmate health care delivery system includes local ambulatory clinics as well as major
medical centers. Emergency medical care is available 24 hours a day in all BOP facilities. BOP clinical
staff typically covers the day and evening shifts and community emergency personnel meet
emergency needs when BOP clinical staff is not on-site.
                                                                                 33
The Health Services Unit at AUSP Thomson functions as an ambulatory outpatient clinic. The
Medical Staff consists of physicians, mid-level practitioners and medical and administrative
ancillary support staff.

Health Services staff are available seven days per week.
Regular hours of operation are 6:00 a.m. to 6:00 p.m.

To obtain after hours emergency services, notify a staff member of your emergency immediately.
Emergency medical care may be administered if an injury or illness requires emergency treatment.

Medical Sick Call Procedures
Inmates may request medical care for a condition requiring immediate attention through sick call, by
signing up in the Health Services Unit between 7:00 a.m. and 7:20 a.m. on Monday, Tuesday,
Thursday, or Friday of each week. Inmates must be in the proper uniform and must show their
assigned commissary ID card in order to be seen.

      •   Your medical complaint will be evaluated, triaged and scheduled accordingly.
      •   Medical complaints identified as emergencies will be a priority.
      •   Inmates will be encouraged by the healthcare provider to manage their complaints with over-
          the-counter medications.
      •   Failure to report for a scheduled call-out appointment may result in an incident report.
      •   If an inmate is late for a scheduled call-out appointment, for reasons other than an
          institutional operation, the appointment may be canceled, requiring the inmate to sign up for
          sick call to be evaluated.

Inmates will not be permitted in the Health Services Unit without an appointment or call-out. Inmates
reporting to medical without a call-out or noted appointment are considered as being out of bounds,
unless accompanied by a staff escort. An incident report may be written.

Emergency Medical Treatment
A healthcare provider is available during normal working hours. Should you become ill or injured
after sick call, you must notify any staff member. The healthcare provider will arrange for the most
appropriate time for you to be seen in the clinic. Once your emergency status has been evaluated, you
will either be treated "as an emergency" or referred to sick call for treatment in accordance with the
triage protocol. At no time will an inmate report to Health Services without the approval of a medical
staff member.

Notice to Inmates - Inmate Copayment Program
Pursuant to the Federal Prisoner Health Care Copayment Act (FHCCA) of 2000 (P.L. 106-294, 18
U.S.C. 4048), the Federal Bureau of Prisons and AUSP Thomson provide notice of the Inmate
Copayment Program for health care, effective October 3, 2005.

 A.       Application
          The Inmate Copayment Program applies to anyone in an institution under BOP jurisdiction
          and anyone who has been charged with, or convicted of, an offense against the United States,
          except inmates in an inpatient status at a Medical Referral Center (MRC). All inmates in
          an outpatient status at an MRC, and inmates assigned to the general population at these
          facilities, are subject to copay fees.
                                                                                                   34
 B.     Health Care Visits with a Fee
        You must pay a fee of $2.00 for health care services, charged to your Inmate Commissary
        Account, per health care visit, if you receive health care services in connection with a health care
        visit that you requested, except for services described in section C at the end of this handbook.

These requested visits include sick call and after-hours requests to see a health care provider.

If you ask a non-medical staff member to contact medical staff to request a medical evaluation on your
behalf for a health service not listed in section C at the end of this handbook, you will be charged a
$2.00 co-pay fee for that visit.

You must pay a fee of $2.00 for health care services, charged to your Inmate Commissary
Account, per health care visit, if you are found responsible through the Discipline Hearing Process
to have injured an inmate who, as a result of the injury, requires a health care visit.

 C.     Health Care Visits with no Fee:

        A co-payment will not be charged for:

            •   Health care services based on health care staff referrals.
            •   Heath care staff follow up treatment.
            •   Preventive health care services.
            •   Emergency services.
            •   Diagnosis or treatment of chronic infectious diseases.
            •   Mental health care.
            •   Substance abuse treatment.

        If a health care provider orders or approves any of the following:

            •   Blood pressure monitoring.
            •   Glucose monitoring.
            •   Insulin injections.
            •   Chronic care clinics.
            •   TB testing.
            •   Vaccinations.
            •   Wound care.
            •   Patient education.

Your health care provider will determine if the type of appointment scheduled is subject to a copay
fee.

 D.     Inmates without Funds:
        An inmate without funds (indigent inmate) is defined as an inmate who has not had a Trust
        Fund account balance of $6.00 for the past 30 days. You will not be charged a healthcare
        service fee if you are considered indigent and unable to pay the fee. Health care services will
        never be denied due to insufficient funds. However, the Warden may impose restrictions on an
        inmate to prevent abuse of this provision.

Example: An inmate shows a pattern of depleting his or her Commissary funds before requesting health
care services.
                                                                                            35
If an inmate is NOT indigent, but does not have sufficient funds to make the copay fee on the date of
the appointment, a debt will be established by TRUFACS and the amount will be deducted as
funds are deposited into the inmate’s Commissary Account.

Medication Line (Pill Line)
Should you require medication to be dispensed at specific times; this will be arranged with
Medical staff and Pharmacy Services. Certain medications are dispensed one dose at a time.

If you are prescribed such medication, you will be instructed to report to the Health Services Unit
Pharmacy at the appropriate times to receive your medication.

*Pill line times may vary depending upon staffing and delayed counts.

*Controlled medications are dispensed at the pharmacy "pill line" during specified time periods. These
times include:

 Monday - Friday                                         Saturday, Sunday & Holidays
 6:30 a.m. to 6:45 a.m. Pill & Insulin                   6:30 a.m. to 6:45 a.m. Pill & Insulin
 Line                                                    Line
 7:00 a.m. to 7:20 a.m. Sick Call Only (Except           7:00 a.m. to 7:20 a.m. Sick Call Only
 Wednesday)                                              No Pill-Pick-Ups
 11:15 a.m. to 12:00 p.m. Pill Pick-Ups                  4:30 p.m. to 4:50 p.m. Pill & Insulin Line
 4:30 p.m. to 4:50 p.m. Pill & Insulin Line

Over-the-Counter-Medication (OTC)
A variety of OTC medication is available in the commissary for purchase unless the inmate meets
the criteria for indigent status. Indigent inmates may submit a Pharmacy OTC Medication Request form
to the Pharmacy to obtain OTC medications.

Eyeglasses
You may request a vision screen by signing up through sick-call procedures. You will be assessed
by a healthcare provider to discuss your concern and scheduled accordingly. An eye examination may
be ordered by your healthcare provider based on need. If, after examination by the Optometrist, it is
determined you require prescription eyew e a r , a pair of standard issue eyeglasses will be provided.
Inmates may retain their eyeglasses at admission if there are no security concerns; however the BOP
will not repair personal glasses. Glasses will not be allowed to be sent from home. The BOP will furnish
prescription eyeglasses with a current prescription in the medical file. You are entitled to one pair of
eyeglasses per year. If you misplace or damage the eyeglasses within the one-year period, a $20.00 fee
will be imposed for replacement.

Contact Lenses
Contact lenses may be prescribed only when, in the clinical judgment of the optometrist with the
concurrence of the Clinical Director and Health Services Administrator (HSA), an eye-refractive error is
best treated with contact lenses. Inmates arriving at AUSP Thomson with contact lenses not previously
approved by a BOP provider will be allowed to retain them pending further eye examination by the
BOP optometrist. If not medically necessary, the inmate will be prescribed eyeglasses and the contact
lenses will be mailed home once the eyeglasses are received.

A & O Physical Examination
If you are newly committed to the Bureau of Prisons, you will receive a complete physical
examination within 14 calendar days of your arrival to the institution.
                                                                                              36
This examination includes a complete physical, various screening tests and immunizations.

Inmates transferring from other federal institutions will have their medical record reviewed for any
required medical testing or examinations.

HIV and Hepatitis C testing will be offered to each newly committed inmate upon arrival. BOP
policy requires you to sign a refusal if you decline to be tested for HIV.

Inmates who have a chronic medical condition and are enrolled in a Chronic Care Clinic will be
assessed by the Physician within 14 days of arrival for a re-evaluation of your medical condition and
medication needs.

You may request, through an Inmate Request to Staff Member form, a complete physical examination
similar to the new commitment examination every two years or yearly if you are over 50 years old.
If you are being released from the Bureau of Prisons, you may receive a physical examination, on
request, if you have not received one in the last year. You should send your request at least two
months before your scheduled release date to allow time for the appointment to be scheduled.

Preventative Health Care
The Preventative Health Care Clinic is being offered to inmates to promote healthy living: prevent
disease, provide screening for infectious diseases, cancer and chronic diseases and to update
immunizations. If you are interested in participating in the clinic, you may request a Preventative
Health Care appointment by submitting your request to Health Services via an Inmate Request to
Staff form.

Testing for Communicable Diseases
There are several diseases which can potentially be spread in a prison environment. Three of the more
serious diseases are Human Immunodeficiency Virus (HIV) which causes AIDS, Hepatitis B and C and
Tuberculosis (TB).

The viruses that cause chronic infection, such as HIV and Hepatitis B and C can only be passed from
an infected person to another by providing a means for a small quantity of their blood or semen to
come into contact with your blood stream.

This means that it is likely you will develop one of these diseases if you participate in high-risk
behaviors with an infected person.

This high-risk activity includes sexual contact, sharing needles, syringes, or other drug paraphernalia,
tattooing and body piercing.

Inmates may request a screening for infectious diseases, whether or not you have been involved in
high-risk behavior at any time, through an Inmate Request to Staff Member form or during a clinical
encounter with a medical provider.

Tuberculosis is usually spread through the air when inhaling the mist from someone with the disease
who has sneezed or coughed. We test each inmate arriving at the institution for this disease. If you
think you may have been exposed to someone in the past with tuberculosis, you should inform us.

DENTAL SERVICES
Dental services for routine care and emergency are available.
                                                                                               37
ACCESS TO CARE
If you require/request dental care, you may do so by submitting a cop-out (Inmate Request to Staff Form
BP-A0148), or by submitting an e-mail via TRULINCS (TOM/InmateToDental@bop.gov).

DENTAL SICK CALL
Dental sick call is available Monday, Tuesday, Thursday, and Friday 7:00 a.m. to 7:20 a.m.

Inmates requiring dental care will report to Health Services sick call, submit a cop-out (Inmate Request to
Staff Form BP-A0148), or by submitting an e-mail via TRULINCS (TOM/InmateToDental@bop.gov).

Inmates need to report to Health Services waiting area, sign-in, and be seated. You will be processed
accordingly. Co-pay is applied at the time of assessment. Inmates must be in the proper uniform, and
show their assigned commissary ID card in order to be seen.

If an inmate is late for a scheduled call-out appointment, or does not report for a scheduled call-out
for reasons other than an institutional operation, the appointment will be canceled and documented as
“complete due to patient no show.” The inmate will then need to sign up for sick call to be seen. If an
inmate leaves before being seen, the sick call sign up will be voided, and they must sign up for sick call
again at later date.

AFTER HOURS DENTAL EMERGENCY
Report to any staff member, and they will contact Medical/Dental Services.

ROUTINE CARE
All permanently designated inmates are eligible to sign up for routine care. Depending on the treatment
plan and eligibility, Dental routine care may include an exam with the necessary radiograph, restoration
(filling), extraction and/or other treatment.

Dental routine care is elective and the patient must sign up for the routine care list.

Inmates currently housed in the Special Housing Unit (SHU) are eligible for routine care after 12 months.

Dental call-outs will be posted in the housing units, as well as sent via TRULINCS e-mail from Dental
Services. E-mail call-outs will be sent the day before the appointment. Monday call-outs sent by e-mail
will be posted on the previous Friday.

If an inmate is late for a scheduled appointment, or does not report for a call-out, for reasons other
than an institutional operation, the appointment will be canceled and considered an unexcused absence.
Any inmate on the Routine Care list will be removed from list after 2 consecutive unexcused absences
(Program Statement 6400.03).

Acceptable excused absences:
   • A staff member contacts Dental Services requesting an inmate be excused.
   • A conflict with an inmate visit is confirmed in Sentry.

All other absences will be recognized as “unexcused” unless authorized by Dental staff prior to the
scheduled appointment.

Dental Services does not have an automatic recall for dental cleaning. If you wish to have a dental
cleaning, please submit a request by electronic message (e-mail), or by cop-out no sooner than 9 months
after your last cleaning.
                                                                                                38
DENTAL APPLIANCES
All dental appliances (including, but not limited to mouth guard, dentures, retainers), regardless of origin
(BOP, State, outside), needs to be recorded in the BOP charting system as “dental appliances”.
Inmates with multiple sets of dental appliances will only be allowed to keep one set. The remaining set(s)
can be sent home at the patient’s expense, or they will be discarded.

Administrative Concerns/Grievances
You may seek a review of issues related to health service fees through the Bureau’s Administrative
Remedy Program (see 28 CFR part 542).

If you have concerns or questions of an administrative nature concerning Health Services, you may
address them, in writing via an Inmate Request to Staff Member (cop-out), or discuss them with the
HSA or designee during mainline.

If you are unable to resolve your issue, you may pursue your complaint through the Formal
Administrative Remedy process. You have a right to necessary medical and dental care. However, if a
treatment and/or care plan has been recommended, you may choose to refuse the treatment. You will
be expected to sign a refusal form which will be placed in your medical record.

Living Wills
Inmates are entitled to a Living Will, otherwise known as an Advance Directive. This is a legal
document by which a patient expresses his/her health care wishes in the event of a terminal or
irreversible condition, during which that individual is no longer able to communicate such wishes
to the health care provider due to incapacitation.

If you want to have a Living Will, the criteria and procedures are as follows:

    1. Obtain a copy of the Illinois statue pertaining to Living Wills.
    2. Contact family and/or legal counsel to have the document prepared.
    3. When the inmate has received a copy of the legal final document, he must make an
       appointment with the Clinical Director for a review of the document and discussion of his legal
       request. A copy will be placed in the inmate’s medical record.

At no time will any staff member assist an inmate in preparing a Living Will. If an inmate has
questions concerning a Living Will, he will be directed to the Health Services Administrator.

In the absence of a Living Will or Advanced Directive, the Bureau of Prisons will ensure life-
sustaining measures such as Cardiopulmonary Resuscitation, ventilators and other life support
mechanics are provided.

Removal from life support will require court action either by the Bureau of Prisons or the
affected inmate’s family.

Patient’s Rights and Responsibilities
See Attachment A.

MAIL ROOM, RECEIVING AND DISCHARGE (R&D) AND RECORDS OFFICE

The Correctional Systems Department (CSD) consists of the Mail Room, Receiving and Discharge, and
the Records Office which is located in D-Unit.
                                                                                                 39

  CSD Open House Hours
  Tuesday and Thursday (except holidays) 11:00 a.m. – 11:30 a.m.
  Subject to change based on day of bus, work call hours
  CMC/SCSS mainline during noon-meal

Mail Operations
Outgoing mail at the AUSP may not be sealed. All outgoing inmate mail will be picked up
Monday through Friday and delivered to the Mail Room for processing. You must print your full
name, register number and the institution's return address on all outgoing mail as follows: NO
ABREVIATIONS

                                  Committed Name/Register Number
                           Administrative United States Penitentiary Thomson
                                         Post Office Box 1002
                                        Thomson, Illinois 61285

If this information is not on your letters, they will be returned to you. All incoming mail for the inmate
population must be received through the United States Post Office. This includes all letters, mail and
packages. You are not allowed to correspond with inmates confined at other federal institutions without
prior written approval by the Unit Manager of each inmate at each facility.

Correspondence with inmates confined in non-federal institutions requires prior written approval by the
Warden at each facility. Outgoing legal mail may be sealed but needs to be taken to the Case
Management Coordinator at the afternoon meal Monday through Friday (except holidays).

Correspondence
In most cases, inmates are permitted to correspond with the public, family members and others without
prior approval. Outgoing mail from AUSP Thomson may be read and inspected by Correctional
Services staff. Inmates will be responsible for the contents of all of their letters. Correspondence
containing threats, extortion, etc., may result in prosecution for violation of federal laws.

Inmates may be placed on restricted correspondence status based on misconduct or as a result of
classification. The inmate is notified of this placement and has the opportunity to respond. Mail service
to inmates is ordinarily provided on a five-day schedule, Monday through Friday. Usually, weekend and
holiday mail services are not provided.

Incoming Correspondence
First class mail is distributed Monday through Friday (except holidays) by the evening watch
Correctional Officer in each living unit.

Legal and Special Mail will be distributed by Unit staff and opened in the presence of the inmate. Inmates
are asked to advise those writing to them to put the inmate’s registration number and Housing Unit on
the envelope to aid the prompt delivery of mail.

All inmate packages must have prior authorization unless otherwise approved under BOP policy.

Incoming Publications
The BOP permits inmates to subscribe to and receive publications without prior approval as
described in Program Statement Incoming Publications 5266.11.
                                                                                             40
The term publication means a book, booklet, pamphlet, or similar document, or a single issue of a
magazine, periodical, newsletter, newspaper, plus such other materials addressed to a specific inmate,
such as advertising brochures, flyers, and catalogs. An inmate may only receive hard cover publications
and newspapers from the publisher, a book club, or a bookstore. At minimum and low security
institutions, an inmate may receive softcover publications (other than newspapers) from any source.
At medium, high, and administrative institutions, an inmate may receive softcover publications only
from the publisher, a book club, or a bookstore.

Special Mail
Special Mail is a category of correspondence sent to the following: President and Vice President of the
United States, the U.S. Department of Justice (including the BOP), U.S. Attorneys Offices, Surgeon
General, U.S. Public Health Service, Secretary of the Army, Navy, or Air Force, U.S. Courts
(including U.S. Probation Officers), Members of the U.S. Congress, Embassies and Consulates,
Governors, State Attorneys General, Prosecuting Attorneys, Directors of State Departments of
Corrections, State Parole Commissioners, State Legislators, State Courts, State Probation Officers,
other federal and state law enforcement offices, attorneys, and representatives of the news media.

Special mail also includes correspondence received from the following: President and Vice
President of the United States, attorneys, Members of the U.S. Congress, Embassies and Consulates,
the U.S. Department of Justice (excluding the Bureau of Prisons but including U.S. Attorneys), other
federal law enforcement officers, State Attorneys General, Prosecuting Attorneys, Governors, U.S.
Courts (including U.S. Probation Officers), and State Courts.

A designated staff member opens incoming Special Mail in the presence of the inmate. These items
will be checked for physical contraband, funds, and for qualification as Special Mail; the
correspondence will not be read or copied if the sender has adequately identified himself/herself on the
envelope and the front of the envelop clearly indicates that the correspondence is “Special Mail – Open
only in the presence of the inmate” or with similar language. Without adequate identification as
Special Mail, the staff may treat the mail as general correspondence. In this case, the mail may be
opened, read, and inspected.

Inmate Correspondence with Representatives of the News Media
An inmate may write, following Special Mail procedures, to representatives of the news media when
specified by name and title. The inmate may not receive compensation or anything of value for
correspondence with the news media. The inmate may not act as a reporter, publish under a byline, or
conduct a business or profession while in BOP custody.

Representatives of the news media may initiate correspondence with an inmate. Correspondence from a
representative of the news media will be opened, inspected for contraband, for qualification as media
correspondence, and for content which is likely to promote either illegal activity or conduct contrary to
BOP regulations.

Correspondence between Confined Inmates
An inmate may be permitted to correspond with an inmate confined in another penal or correctional
institution. This is permitted if the other inmate is either a member of the immediate family (mother,
father, sister, child, or spouse), or party in a current legal action (or a witness) in which both parties are
involved. The Unit Manager at each institution must approve the correspondence if both inmates are
housed in federal institutions.
                                                                                                41
Rejection of Correspondence
The Warden may reject general correspondence sent by or to an inmate if it is determined to be
detrimental to the security, good order, or discipline of the institution, to the protection of the public,
or if it might facilitate criminal activity.

Notification of Rejection
The Associate Warden of Programs will give written notice to the sender concerning the rejection of
mail and the reasons for rejection. The sender of the rejected correspondence may appeal the rejection.
The inmate may also be notified of the rejection of correspondence and the reasons for it. The inmate
also has the right to appeal the rejection.

The Warden shall refer the appeal to a designated Officer other than the one who originally disapproved
the correspondence. Rejected correspondence ordinarily will be returned to the sender.

Change of Address/Forwarding of Mail
Mail Room staff will make available to an inmate who is being released or transferred a change of
address form. General correspondence (as opposed to special mail) will be forwarded to the new
address for 30 days. After 30 days, general correspondence is returned to sender with the notation
“Not at this address–return to sender.” Staff will use all practical means to forward special mail. After
30 days, the SENTRY address will be used to forward special mail.

Certified/Registered Mail
Inmates may use certified, registered, or insured mail services. Other mail services such as stamp
collecting, express mail, cash on delivery (COD), and private carriers are not provided.

Telephones
Telephone privileges are a supplemental means of maintaining community and family ties.
Telephones are to be used for lawful purposes only.

Threats, extortion, etc. may result in prosecution. All inmate telephones are subject to monitoring and
recording. Inmates must contact a member of the Unit Team to arrange an unmonitored attorney
call.

While policy specifically allows inmates to make one call every three months, there is no specific
limit on the number of phone calls that an inmate may make. It is expected that each inmate will
handle his calls in such a manner that will allow the equal use of the phones by all inmates. Calls are
limited to fifteen (15) minutes in duration.

Each inmate is allowed 300 minutes of calling time per month, unless on telephone restriction.
Telephones will not be used to conduct a business.

Inmates are allowed to have thirty (30) approved numbers on their phone list. In order to use the system,
you will have to transfer funds from your commissary account to your individual telephone account.
There are telephones located in each housing unit for your use. No third party, credit card calls, 1-
800, 1-900, 1-888, or 1-976 can be made on these lines. Collect calls can also be made to pre-approved
telephone numbers.

Inmates will be given their SECRET PAC (nine digits) number by your Correctional Counselor. This
will allow you to place a call by first entering the telephone number followed by your nine- d i g i t
PAC number. Giving or selling your PAC number will result in disciplinary action.
                                                                                   42
All calls are automatically terminated after fifteen (15) minutes. A waiting period may be
established between calls.

It is each inmate’s responsibility to maintain their PAC in a way to ensure no other inmate has access
to it. Inmates found to be sharing their telephone account with other inmates will result in disciplinary
action taken with all inmates involved. Third part telephone contact will also result in disciplinary
action. This could include, but is not limited to three way calls, call forwarding, the use of two or
more telephones to communicate, and/or ANY circumstance in which the party called establishes third
party telephone contact.

LEGAL SERVICES

Legal Correspondence
Legal correspondence from attorneys will be treated as Special Mail if it is adequately marked.

The envelope must be marked with the attorney’s name and an indication that he/she is an
attorney and the front of the envelope must be marked as “Special Mail - open only in the
presence of the inmate” or with similar language clearly indicating the particular correspondence
qualifies as legal mail and the attorney is requesting the correspondence be opened only in the
inmate’s presence. It is the responsibility of the inmate to advise his/her attorney of these
requirements. If legal mail is not adequately marked, it may be opened as general correspondence.

Attorney Visits
Attorneys are encouraged to visit during regular visiting hours, by advance appointment. However,
visits from an attorney can be arranged at other times based on the circumstances of each case and the
availability of staff.

Attorney visits will be subject to visual monitoring, but not audio monitoring. The Unit Team will make
arrangements for attorney visits.

Legal Material
During attorney visits, a reasonable amount of legal materials may be allowed in the visiting area,
with prior approval. Legal material may be transferred, but is subject to inspection for contraband.
Inmates are expected to handle the transfer of legal materials through the mail as often as possible.

Attorney Phone Calls
In order to make an unmonitored phone call with an attorney, the inmate must demonstrate to the Unit
Team the need, such as an imminent court deadline. Inmates are responsible for the expense of
unmonitored attorney telephone calls. When possible, it is preferred that inmates place an
unmonitored, collect legal call. Phone calls placed through the regular inmate phones are subject to
monitoring.

Law Library
Inmates are afforded access to legal materials and an opportunity to prepare legal documents in the
Electronic Law Libraries (ELL). Resources are available for inmates to prepare legal material via Trust
Fund.

Notary Public
Unit staff will not be available to notarize your legal documents. If something needs to be notarized,
inmates will be required to find an outside notary. You will then need to coordinate a Special Visit with
your Unit Team. Inmates will also be responsible for all costs associated with the notary service.
                                                                                                43

Copies of Legal Material
Inmates may copy material necessary for their research or legal matters. A copying machine is
available in the Education Department library for inmate use for a nominal fee. Individuals who have no
funds and who can demonstrate a clear need for particular copies may submit a written request for a
reasonable amount of free duplication through the Unit Team.

Federal Tort Claims
If the negligence of institution staff results in personal injury or property loss or damage to an inmate,
it can be the basis of a claim under the Federal Tort Claims Act. To file such a claim, inmates must
complete a Standard Form 95. Inmates may obtain this form by submitting an Inmate Request to Staff
Member through their Correctional Counselor.

Freedom of Information/Privacy Act of 1974
The Privacy Act of 1974 forbids the release of information from agency records without a written
request, or without the prior written consent of the individual to whom the record pertained,
except for specific instances. All formal requests for access to records about another person and/or
agency record other than those pertaining to themselves shall be processed through the Freedom of
Information Act (FOIA), 5 USC 552. Requests may be made in writing to:

                                             FOIA Branch
                                       Federal Bureau of Prisons
                                          320 First St. N.W.
                                       Washington, D.C. 20534.

Inmate Access to Central Files and Other Documents
An inmate may request to view his/her central file (minus the FOIA section) under the supervision of
his/her Case Manager by submitting a cop-out to the Unit Team.

An inmate does not need to submit a FOIA Act Request to the Director of the BOP unless the
information requested is in the FOIA Exempt section. Likewise, an inmate wishing to review his/her
medical file should send a request to Health Services.

An inmate can request access to the non-disclosable documents in his central file and medical file, or
other documents concerning himself that are not in his central file or medical file, by submitting a
Freedom of Information Act Request to the Director of the BOP, Attention: FOI Request.

A request on the behalf of an inmate by an attorney, for records concerning that inmate, will be
treated as a Privacy Act Request if the attorney has forwarded an inmate’s written consent to
disclose materials. If a document is deemed to contain information exempt from disclosure, any
reasonable part of the record will be provided to the attorney after the deletion of the exempt portions.

Executive Clemency
The BOP advises all inmates that the President of the United States is authorized under the
Constitution to grant executive clemency by pardon, commutation of sentence, or reprieve. A pardon
is an executive act of grace that is a symbol of forgiveness. It does not connote innocence nor does it
expunge the record of conviction. A pardon restores civil rights and facilitates the restoration of
professional and other licenses that may have been lost by reason of the conviction. Other forms of
executive clemency include commutation of sentence (reduction of sentence imposed after a
conviction), and a reprieve (the suspension of execution of a sentence for a period of time). Inmates
should contact their assigned Case Manager for additional information regarding this program.
                                                                                                  44
Commutation of Sentence
The BOP also advises inmates on commutation of sentences. Commutation of sentence is usually the last
chance to correct an injustice which has occurred in the criminal justice process.

Inmates applying for commutation of sentence must do so on form Petition for Commutation of
Sentence available from the assigned Unit Team. The rules governing these petitions are available
in the Law Library.

Pardon
A pardon may not be applied for until the expiration of at least five (5) years from the date of release
from confinement. In some cases involving crimes of a serious nature, such as violation of Narcotics
Laws, Gun Control Laws, Income Tax Laws, Perjury, and violation of public trust involving personal
dishonesty, fraud involving substantial sums of money, violations involving organized crime, or
crimes of a serious nature, a waiting period of seven years is usually required.

Compassionate Release/Reduction in Sentence
The Director of the Bureau of Prisons may motion an inmate’s sentencing court for Reduction In
Sentence (RIS) for an inmate presenting extraordinary and compelling circumstances. See 18 U.S.C. §
3582 and Program Statement 5050.49 Compassionate Release/Reduction in Sentence.

The BOP may consider both medical and non-medical circumstances. The BOP consults with the
U.S. Attorney’s Office that prosecuted the inmate and will notify any victims of the inmate’s current
offense.

If the RIS is granted, the judge will issue an order for the inmate’s release and he or she will then usually
begin serving the previously imposed term of supervised release.

If an inmate's RIS request is denied, the inmate will be provided a statement of reasons for the denial.
The inmate may appeal a denial through the Administrative Remedy Procedure. Denials by the General
Counsel or the Director are final agency decisions and are not appealable. Inmates who feel their
request is of an emergency nature (e.g., a terminal medical condition) may state as such in accordance
with the regulation. (See 28 CFR part 542, subpart B).

PROBLEM RESOLUTION

Administrative Remedy Process
The BOP emphasizes and encourages the resolution of complaints. The first step of the Administrative
Remedy process is to attempt an Informal Resolution, utilizing the appropriate Informal Resolution
form (See the Institution Supplement Administrative Remedy, TOM-1330.18).

When an informal resolution is not successful, an inmate can access the Administrative Remedy
Program. All Administrative Remedy forms may be obtained from your assigned Correctional
Counselor or Unit Team member.

If the issue cannot be informally resolved, a formal complaint may be filed with a Request for
Administrative Remedy (formerly BP-229), commonly referred to as a BP-9. The inmate may place a
single complaint or related issues on the form. If the form contains multiple unrelated issues, the
submission will be rejected.

The inmate will return the completed BP-9 to the Correctional Counselor, who will deliver it to the
Administrative Remedy Coordinator (BP-9 will be rejected unless processed through staff).
                                                                                             45
The BP-9 complaint must be filed within twenty (20) calendar days from the date on which the basis
for the incident or complaint occurred, unless it was not feasible to file within that period of time,
wh i ch should be documented in the complaint.

Institution staff has twenty (20) calendar days to act on the complaint and to provide a written response
to the inmate. This time limit for the response may be extended for an additional twenty (20) calendar
days. The inmate will be notified of the extension.

If the inmate is not satisfied with the Warden’s response to the BP-9, he may file an appeal to the
Regional Director. This appeal must be received in the Regional Office within twenty (20) calendar
days from the date of the BP-9 response.

The regional appeal is filed on a Regional Administrative Remedy Appeal (form BP-230),
commonly referred to as a BP-10, and must include the appropriate number of copies of the BP-9 form,
the Warden’s response, and any exhibits. The regional appeal must be answered within thirty (30)
calendar days, but the time limit may be extended an additional thirty (30) days. The inmate will be
notified of the extension

If the inmate is not satisfied with the Regional Director’s response, he may appeal to the General
Counsel in the Central Office.

The national appeal must be made on the Central Office Administrative Remedy Appeal (form BP-231),
commonly referred to as a BP-11, and must have the appropriate number of copies of the BP-9, BP-10,
both responses, and any exhibits.

The national appeal must be answered within forty (40) calendar days, but the time limit may be
extended an additional twenty (20) days. The inmate will be notified of the extension.

When filing a Request for Administrative Remedy or an Appeal (BP-9, BP-10, or BP-11), the form
should contain the following information:

   •    Statement of Facts
   •    Grounds for Relief
   •    Relief Requested

Sensitive Complaints
If an inmate believes a complaint is of a sensitive nature and he would be adversely affected if the
complaint became known to the institution, he may file the complaint directly to the Regional Director.
The inmate must explain, in writing, the reason for not filing the complaint with the institution. If the
Regional Director agrees the complaint is sensitive, it shall be accepted and a response to the
complaint will be processed. If the Regional Director does not agree the complaint is sensitive, the
inmate will be advised in writing of that determination and the complaint will be returned. The inmate
may then pursue the matter by filing a BP-9 at the institution.

General Information
When a complaint is determined to be of an emergency and threatens the inmate’s immediate health
or welfare, the reply must be made as soon as possible, usually within seventy-two (72) hours from the
receipt of the complaint. For detailed instructions see Program Statement 1330.18 Administrative Remedy
Program.
                                                                                                46
DISCIPLINARY PROCEDURES

Inappropriate sexual behavior towards staff and other inmates will not be tolerated.

Inappropriate sexual behavior is defined as verbal or physical conduct perceived as a sexual
proposal, act, or threat. Examples of inappropriate inmate sexual behavior include: displaying
sexually explicit materials; making sexually suggestive jokes, comments, proposals, and gestures; and
engaging in stalking, indecent exposure, masturbation, or physical contact.

Inmates who engage in this type of behavior will be disciplined and sanctioned accordingly, through
the inmate discipline process.

Discipline
The inmate discipline program helps ensure the safety, security, and orderly operation for all
inmates. Violations of BOP rules and regulations are handled by the Unit Discipline Committee (UDC)
and, for more serious violations, the Disciplinary Hearing Officer (DHO).

Upon arrival at an institution, inmates are advised of the rules and regulations and are provided with
copies of the Prohibited Acts and Available Sanctions, as well as local regulations.

Inmate Discipline Information
When a staff member witnesses or reasonably believes an inmate has committed a prohibited act, a staff
member will issue an incident report, a written copy of the charges against an inmate. The incident report
will ordinarily be delivered to the inmate within 24 hours of the time staff became aware of the
inmate’s involvement in the incident.

If the incident is referred for prosecution, the incident report is delivered by the end of the next work
day after it has been released for administrative processing. An informal resolution of the incident may
be attempted at any stage of the discipline process. If an informal resolution is accomplished, the
incident report will be removed from the inmate’s central file. Informal resolution is encouraged
for all violations in the Moderate and Low severity categories. Staff may suspend disciplinary
proceedings up to two calendar weeks while informal resolution is undertaken. If an informal
resolution is not accomplished, staff will reinstate the discipline process at the stage at which they
were suspended. Violations in the Greatest and High severity categories cannot be informally resolved
and must be forwarded to the DHO for final disposition.

Initial Hearing
Inmates will ordinarily be given an initial hearing within five (5) work days after the incident report
is issued, excluding the day it was issued, weekends, and holidays.

The Warden must approve, in writing, the any extension over five (5) days. The inmate is entitled
to be present at the initial hearing and may make statements and present documentary evidence. The
UDC must give its decision in writing to the inmate by the close of the next workd a y . The UDC may
make findings on Moderate and Low severity offenses.

The UDC will automatically refer Greatest and High severity offenses to the DHO for final
disposition.
                                                                                              47
Discipline Hearing Officer (DHO)
The Discipline Hearing Officer (DHO) conducts disciplinary hearings on all Greatest and High
severity prohibited acts and other violations referred by the UDC at the Moderate and Low
severity levels. The DHO may not hear any case not referred by the UDC. An inmate will be provided
with advance written notice of the charge(s) not less than 24 hours before the inmate’s appearance
before the DHO.

Inmates may waive this requirement. Inmates may appear before the DHO either in person or
electronically (for example, by video or telephone conferencing). The Warden provides a full-time
staff member to represent an inmate, if requested.

An inmate may make statements and present documentary evidence on his or her behalf. The inmate
may request witnesses appear at the DHO hearing to provide statements.
The DHO will call witnesses who have information directly relevant to the charge(s) and are reasonably
available.

The DHO will request a statement from all unavailable witnesses whose testimony is deemed
relevant. Inmates may not question a witness at the hearing; however, the staff representative and/or
the DHO will question the witness/witnesses. An inmate may submit a list of questions for the
witness/witnesses to the DHO if there is no staff representative.

An inmate has the right to be present throughout the DHO hearing, except during deliberations. The
inmate charged may be excluded during appearances of outside witnesses or when institution security
may be jeopardized.

The DHO may postpone or continue a hearing for good cause or disposition when the case does not
warrant DHO involvement, or may refer an incident report back for further investigation or review.

The DHO will give the inmate a written copy of the decision and disposition, ordinarily within 15 days
of the decision.

Appeals of Disciplinary Actions
Appeals of all disciplinary actions may be made through the Administrative Remedy Program. The
initial reviewing official for the UDC is the Warden.

The decision of the DHO is final and subject to review only by the Regional Director through the
Administrative Remedy program. Appeals are made to the Regional Director (BP-230) and the General
Counsel (BP-231). On appeal, the reviewing authority (Warden, Regional Director, or General
Counsel) considers:

    •   Whether the UDC or DHO substantially complied with regulations on inmate discipline.
    •   Whether the UDC or DHO based its decision on facts. If there is conflicting evidence,
        whether the decision was based on the greater weight of the evidence.
    •   Whether an appropriate sanction was imposed for the severity level of the prohibited act, and
        other relevant circumstances.

Special Housing Unit Status
Special Housing Units (SHUs) are housing units in BOP institutions where inmates are securely
separated from the general inmate population, and may be housed either alone or with other
inmates.
                                                                                              48
SHU helps ensure the safety, security, and orderly operation of correctional facilities, and protect the
public by providing alternative housing assignments for inmates removed from the general population.

When placed in the SHU, you are either in administrative detention (A/D) status or disciplinary
segregation (D/S) status.

Administrative detention (A/D) status: A/D is an administrative status, which removes you from the
general population when necessary to ensure the safety, security, and orderly operation of correctional
facilities, or protect the public.
Administrative detention status is non-punitive, and can occur for a variety of reasons.

You may be placed in A/D status for the following reasons:

     •   Pending Classification or Reclassification: You are a new commitment pending
         classification or under review for Reclassification. This includes newly arrived inmates from
         the bus, airlift, and U. S. Marshals Service.
     •   Holdover Status: You are in holdover status during transfer to a designated institution or other
         destination.
     •   Removal from general population: Your presence in the general population poses a threat
         to life, property, self, staff, other inmates, the public, or to the security or orderly running of
         the institution.
     •   Investigation: You are under investigation or awaiting a hearing for possibly violating a
         Bureau regulation or criminal law.
     •   Transfer: You are pending transfer to another institution.
     •   Protection cases: You requested, or staff determined, you require administrative detention
         status for your own protection.
     •   Post-disciplinary detention: You are ending confinement in disciplinary segregation status,
         and your return to the general population would threaten the safety, security, and orderly
         operation of a correctional facility, or public safety.

When placed in A/D status, you will receive a copy of the administrative detention order,
ordinarily within 24 hours, detailing the reason(s) for your placement. However, when placed in A/D
status pending classification or while in holdover status, you will not receive an administrative
detention order.

In A/D status you are ordinarily allowed a reasonable amount of personal property and reasonable
access to the Commissary.

Disciplinary Segregation (D/S) status: D/S is a punitive status imposed only by a Discipline
Hearing Officer (DHO) as a sanction for committing a prohibited act(s). When you are placed in D/S
status, as a sanction for violating BOP regulations, you will be informed by the DHO at the end of your
discipline hearing.

In D/S status, your personal property will be impounded, with the exception of limited reading/writing
materials and religious articles. Your Commissary privileges may also be limited.

In either status, your amount of personal property may be limited for reasons of fire safety or
sanitation. The Warden may modify the quantity and type of personal property allowed. Personal
property may be limited or withheld for reasons of security, fire safety, or housekeeping. The
unauthorized use of any authorized item may result in the restriction of the item. If there are numerous
misuses of an authorized item, the Warden may determine that the item will not be issued in the SHU.
                                                                                           49
Program staff, including Unit staff, will arrange to visit inmates in a SHU within a reasonable time
after receiving the inmate's request. A Health Services staff member will visit you daily to provide
necessary medical care. While in SHU, you may continue taking your prescribed medications.

In addition, after every 30-calendar days of continuous placement in either A/D or D/S status, a Mental
Health staff will examine and interview you.

RELEASE

Sentence Computation
The Designation and Sentence Computation Center (DSCC), located in Grand Prairie, Texas, is
responsible for the computation of inmate sentences. Once DSCC has certified the sentence
computation as being accurate, staff will provide the inmate with a copy of his or her sentence
computation data. Any questions concerning good time, jail time credit, parole eligibility dates, full
term dates, or release dates are resolved by staff upon inmate request for clarification.

Fines and Costs
In addition to jail time, the court may impose committed or non-committed fines and/or costs.
Committed fines mean that the inmate will remain in prison until the fine is paid, makes arrangements
to pay the fine, or qualifies for release under the provisions of Title 18 USC, Section 3569
(Discharge of indigent prisoner). Non-committed fines have no condition of imprisonment based on
payment of fines or costs. Payments for a non-committed fine or cost are not required for release from
prison or transfer to a contract residential reentry center.

Detainers
Case Management staff may give assistance to offenders in their efforts to have detainers against them
disposed of, either by having the charges dropped, by restoration to probation or parole status, or by
arrangement for concurrent service of the state sentence. The degree to which the staff can assist in
such matters as these will depend on individual circumstances.

The Interstate Agreement on Detainers Act (IADA) allows for the disposition of untried charges,
indictments, information, or complaints that have been lodged as a detainer by party states. The United
States of America, the District of Colombia, and any U.S. state or territory that has codified the
IADA into its statutes have been identified as party states. The states of Mississippi and Louisiana, the
Commonwealth of Puerto Rico, and the territories have not joined the IADA.

Good Conduct Good Time
This applies to inmates sentenced for an offense committed on or after November 1, 1987, under the
Sentencing Reform Act of 1984 (SRA), the Violent Crime Control Law Enforcement Act
(VCCLEA), or Prison Litigation Reform Act (PLRA).

The SRA became law on November 1, 1987. The two most significant changes made to
sentencing statutes concern good time and parole issues. There are no provisions for parole under
the SRA. The only good time available under the SRA is 54 days of Good Conduct Time (GCT) for
each year served on the sentence.

No GCT is applied to life terms, or to sentences of 1 year or less. Good time is not awarded under
the SRA until the end of each year served on the sentence, and may be awarded in part or in whole,
contingent upon behavior during the year. Once awarded, GCT earned under the SRA is vested, and
may not be forfeited at a later time.
                                                                                        50
For inmates convicted under the VCCLEA, for offenses committed from September 13, 1994, through
April 25, 1996, the 54 days of GCT earned for each year served on the sentence will not vest if an
inmate does not have a high school diploma or a GED, and the inmate is not making satisfactory
progress toward earning a GED. Unsatisfactory progress is determined by the institution Education
Department.

For inmates sentenced under the PLRA, for offenses committed on or after April 26, 1996, the GCT
earned for time spent in service of the sentence does not vest. In addition, if an inmate does not
have a high school diploma or a GED, and the inmate is not making satisfactory progress toward
earning a GED, only 42 days of GCT will be earned for each year in the service of the sentence.
Unsatisfactory progress is determined by the institution Education Department.

The amount of GCT an inmate is eligible to receive is based on the amount of time served on the
sentence, not the length of the sentence. This calculation method has been upheld by the U.S.
Supreme Court.

THE GOOD TIME DISCUSSIONS BELOW DO NOT APPLY TO INMATES SENTENCED
UNDER THE NEW SENTENCING GUIDELINES.

Good Time
Good Time awarded by the BOP under statutes enacted prior to November 1, 1987, has the effect of
reducing the stated term of the sentence that is, it advances the date when release will be mandatory
if the offender is not paroled at an earlier date. The award of Good Time does not in itself advance the
offender’s release date. It has that effect only if the offender would not otherwise be paroled before
the mandatory date.

Statutory Good Time
Under 18 U.S. Code 4161, an offender sentenced to a definite term of six months or more is entitled
a deduction from his term, computed as follows, if the offender has faithfully observed the rules of the
institution and has not been disciplined:

   •   Not greater than one year - 5 days for each month of the not less than six months or more than
       one year sentence.
   •   More than 1 year, less than 3 years - 6 days for each month of the stated sentence.
   •   At least 3 years, less than 5 years - 7 days for each month of the stated sentence.
   •   At least 5 years, less than 10 years - 8 days for each month of the stated sentence.
   •   10 years or more - 10 days for each month of the stated sentence.
   •   At the beginning of a prisoner’s sentence, the full amount of statutory good time is credited,
       subject to forfeiture if the prisoner commits disciplinary infractions.

THE FOLLOWING APPLIES ONLY TO INMATES SENTENCED FOR AN OFFENSE
COMMITTED PRIOR TO NOVEMBER 1, 1987.

Extra Good Time
The Bureau of Prisons awards extra good time credit for performing exceptionally meritorious service,
performing duties of outstanding importance, or for employment in an Industry or Camp. An inmate
may earn only one type of good time award at a time (e.g., an inmate earning industrial or Camp
good time is not eligible for meritorious good time), except that a lump sum award may be given in
addition to another extra good time award. Neither the Warden nor the DHO may forfeit or withhold
extra good time.
                                                                                         51
The Warden may disallow or terminate the awarding of any type of Extra Good Time (except for lump
sum awards), but only in a non-disciplinary context and only upon recommendation of staff. The
DHO may disallow or terminate the awarding of any type of Extra Good Time, (except lump sum
awards) as a disciplinary sanction. Once an awarding of meritorious good time has been terminated,
the Warden must approve a new staff recommendation in order for the award to recommence.

A disallowance means that an inmate does not receive an Extra Good Time award for only one
calendar month.

A disallowance must be for the entire amount of extra good time for that calendar month. There may be
no partial disallowance. A decision to disallow or terminate extra good time may not be suspended
pending future consideration. A retroactive award of meritorious good time may not include a month in
which Extra Good Time has been disallowed or terminated.

Parole
Parole is release from incarceration under conditions established by the U.S. Parole Commission. Parole
is not a pardon or an act of clemency. A parolee remains under the supervision of a U.S. Probation
Officer until the expiration of his full term.

Federal inmates sentenced prior to 1987 are ordinarily permitted an opportunity to appear before the
Parole Commission within 120 days of commitment (EXEMPTIONS: inmates sentenced before
September 6, 1977 and inmates with a minimum parole eligibility of ten years). Inmates sentenced in
the District of Columbia Superior Court who are eligible for parole will normally receive a parole
hearing 180 days prior to their parole eligibility date. If the inmate chooses not to appear before the
Parole Board for the initial hearing, a waiver must be given to the Case Manager prior to the time of
the scheduled parole hearing. This waiver will be made part of the Parole Commission file and the
inmate’s central file.

All inmates who previously waived a parole hearing are eligible to appear before the Parole Board
at any regularly scheduled hearing after they waive. Application for a parole hearing must be made at
least 60 days before the first day of the month of the hearings. The Parole Board conducts hearings at
most Bureau institutions every two months.

Applications, to the Parole Commission for a hearing, are the responsibility of the inmate, but in certain
cases the Unit Team will assist the inmate if necessary. Application forms may be obtained from
the Case Manager.

Following the hearing, the inmate will be advised of the tentative decision reached in the case by the
hearing examiners. The recommendations of the hearing examiner must be confirmed by the Regional
Office of the Parole Board. This confirmation usually takes three to four weeks and is made through
the mail on a form called a Notice of Action. Federal inmates may appeal a decision made the
Parole Commission by obtaining the appropriate forms from the Case Manager.

Inmates with a District of Columbia Superior Court case cannot appeal a decision made by the Parole
Commission. If granted a presumptive parole date ( a parole date more than six months following the
hearing), a parole progress report will be sent to the Parole Board three to six months before the
parole date.

Parole may be granted to a detainer or for the purpose of deportation. The inmate should have an
approved residence and an approved employer before being released on parole.
                                                                                                52
Residential Reentry Center Placement
Inmates who are nearing release, and who need assistance in obtaining a job, residence or other
community resources, may be referred for placement at a Residential Reentry Center (RRC).

The Residential Reentry Management Regional Administrator supervises services provided to
offenders housed in contract facilities and participating in specialized programs in the community.

The Residential Reentry Manager (RRM) links the BOP with the U.S. Courts, other federal agencies,
State and local governments, and the community. Located strategically throughout the country, the
RRM is responsible for developing and maintaining a variety of contract facilities and programs,
working under the supervision of the appropriate regional administrator. Community programs have
two major emphases: residential community-based programs provided by RRCs and programs that
provide intensive nonresidential supervision to offenders in the community.

Community-Based Residential Programs
The community-based residential programs available include both typical RRCs and work release
programs provided by local detention facilities. The RRCs provide a suitable residence, structured
programs, job placement and counseling while monitoring the offender’s activities.

They also provide drug testing and counseling, and alcohol monitoring and treatment. While in these
programs, employed offenders are required to pay subsistence to help defray the cost of their
confinement. The inmate’s payment rate during RRC residence is 25 percent of the inmate’s gross
income.

Most BOP community-based residential programs are proved in RRCs. These facilities contract with the
BOP to provide residential correctional programs near the offender’s home community. RRCs are used
primarily for three types of offenders:

    •   Those nearing release from a BOP institution, as a transitional service while the offender is
        finding a job, locating a place to live, and reestablishing family ties.
    •   Those under community supervision who need guidance and supportive services beyond what
        can be provided through regular supervision by U.S. Probation.
    •   Those serving short sentences of imprisonment and terms of community confinement.

Each RRC now provides two components within one facility, a prerelease component and a
community corrections component. The prerelease component assists offenders making the
transition from an institutional setting to the community, or as a resource while under supervision.
The community corrections component is more restrictive.

Except for employment and other required activities, the offenders are required to main at the RRC,
where recreation, visiting, and other activities are provided in-house.

The other option for community-based residential programming is local detention facilities. Some
local jails and detention centers are used to confine offenders serving short sentences. Many have
work release programs where an offender is employed in the community during the day and returns to
the institution at night. These facilities may also be used for offenders sentenced to terms of
intermittent confinement such as nights, weekends, or other short intervals. Some of these local facilities
have work release programs similar to the community corrections component in a RRC, serving to
facilitate the transition from the institution to the community.
                                                                                                                      53
The Adam Walsh Child Protection and Safety Act
The Adam Walsh Child Protection and Safety Act (Pub.L. 109-248) was signed into law on July 27,
2006. The legislation organizes sex offenders into 3 tiers, and mandates that Tier 3 offenders update
their whereabouts every 3 months. It makes failure to register and update information a felony. It also
creates a national sex offender registry and instructs each state and territory to apply identical criteria
for posting offender data on the Internet (i.e., offender's name, address, date of birth, place of
employment, photograph, etc.).

Conclusion
Hopefully this information will assist inmates during their incarceration and help clarify any
concerns they may encounter. New commitments should feel free to ask any staff member for
assistance, particularly Unit staff. For individuals who are not yet in custody, and who have been given
this publication to prepare for commitment, the BOP’s RRM or the staff at the institution to which they
have been designated can help clarify any other concerns.

                                   INMATE RIGHTS AND RESPONSIBILITIES


                          RIGHTS                                                     RESPONSIBILITIES
1. You have the right to expect you will be treated in a           1. You are responsible for treating inmates and staff in the
respectful, impartial, and fair manner.                            same manner.
2. You have the right to be informed of the rules, procedures,     2. You have the responsibility to know and abide by them.
and schedules concerning the operation of the institution.

3. You have the right to freedom of religious affiliation, and     3. You have the responsibility to recognize and respect the
voluntary religious worship.                                       rights of others in this regard.
4. You have the right to health care, which includes nutritious    4. It is your responsibility not to waste food, to follow the
meals, proper bedding and clothing, and a laundry schedule for     laundry and shower schedule, maintain neat and clean
cleanliness of the same, an opportunity to shower regularly,       living quarters, to keep your area free of contraband, and to
proper ventilation for warmth and fresh air, a regular exercise    seek medical and dental care as you may need it.
period, toilet articles, and medical and dental treatment.
5. You have the right to visit and correspond with family          5. It is your responsibility to conduct yourself properly during
members, and friends, and correspond with members of the           visits. You will not engage in inappropriate conduct during
news media in accordance with Bureau rules and institution         visits to include sexual acts and introduction of contraband,
guidelines.                                                        and not to violate the law or Bureau guidelines through
                                                                   correspondence.
6. You have the right to unrestricted and confidential access to   6. You have the responsibility to present honestly and fairly
the courts by correspondence (on matters such as the legality of   your petitions, questions, and problems to the court.
your conviction, civil matters, pending criminal cases, and
conditions of your imprisonment.)
7. You have the right to legal counsel from an attorney of your    7. It is your responsibility to use the services of an attorney
choice by interviews and correspondence.                           honestly and fairly.
8. You have the right to participate in the use of law library     8. It is your responsibility to use these resources in keeping
reference materials to assist you in resolving legal problems.     with the procedures and schedule prescribed and to respect the
You also have the right to receive help when it is available       rights of other inmates to the use of the materials and
through a legal assistance program.                                assistance.
9. You have the right to a wide range of reading materials for     9. It is your responsibility to seek and utilize such materials for
materials for educational purposes and for your own                your personal benefit, without depriving others of their equal
enjoyment. These materials may include magazines and               rights to the use of this material.
newspapers sent from the community, with certain restrictions.
10. You have the right to participate in education, vocational     10. You have the responsibility to take advantage of activities
training and employment as far as resources are available, and     which may help you live a successful and law-abiding life
in keeping with your interests, needs, and abilities.              within the institution and in the community. You will be
                                                                   expected to abide by the regulations governing the use of such
                                                                   activities.
                                                                                                                  54
11. You have the right to use your funds for commissary and      11. You have the responsibility to meet your financial and legal
other purchases, consistent with institution security and good   obligations, including, but not limited to, DHO and court
order, for opening bank and/or savings accounts, and for         imposed assessments, fines, and restitution. You also have the
assisting your family, in accordance with Bureau rules.          responsibility to make use of your funds in a manner consistent
                                                                 with your release plans, your family needs, and for other
                                                                 obligations that you may have.




                            PROHIBITED ACTS AND AVAILABLE SANCTIONS

                                GREATEST SEVERITY LEVEL PROHIBITED ACTS

 100      Killing.

 101      Assaulting any person, or an armed assault on the institution’s secure perimeter (a charge for
          assaulting any person at this level is to be used only when serious physical injury has been
          attempted or accomplished).

 102      Escape from escort; escape from any secure or non-secure institution, including community
          confinement; escape from unescorted community program or activity; escape from outside a
          secure institution.

 103      Setting a fire (charged with this act in this category only when found to pose a threat to life or
          a threat of serious bodily harm or in furtherance of a prohibited act of Greatest Severity, e.g.,
          in furtherance of a riot or escape; otherwise the charge is properly classified Code 218, or 329).

 104      Possession, manufacture, or introduction of a gun, firearm, weapon, sharpened instrument, knife,
          dangerous chemical, explosive, ammunition, or any instrument used as a weapon.

 105      Rioting.

 106      Encouraging others to riot.

 107      Taking hostage(s).

 108      Possession, manufacture, introduction, or loss of a hazardous tool (tools most likely to be used
          in an escape or escape attempt or to serve as weapons capable of doing serious bodily harm
          to others; or those hazardous to institutional security or personal safety; e.g., hacksaw blade,
          body armor, maps, handmade rope, or other escape paraphernalia, portable telephone, pager, or
          other electronic device).

 109      (Not to be used).

 110      Refusing to provide a urine sample; refusing to breathe into a Breathalyzer; refusing to take
          part in other drug-abuse testing.

 111      Introduction or making of any narcotics, marijuana, drugs, alcohol, intoxicants, or related
          paraphernalia, not prescribed for the individual by the medical staff.

 112      Use of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia, not
          prescribed for the individual by the medical staff.
                                                                                                55

113     Possession of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia, not
        prescribed for the individual by the medical staff.

114     Sexual assault of any person, involving non-consensual touching by force or threat of force.

115     Destroying and/or disposing of any item during a search or attempt to search.

196     Use of the mail for an illegal purpose or to commit or further a Greatest category
        prohibited act.

197     Use of the telephone for an illegal purpose or to commit or further a Greatest category
        prohibited act.

198     Interfering with a staff member in the performance of duties most like another Greatest
        Severity prohibited act. This charge is to be used only when another charge of Greatest
        Severity is not accurate. The offending conduct must be charged as “most like” one of the
        listed Greatest Severity prohibited acts.

199     Conduct which disrupts or interferes with the security or orderly running of the institution or the
        Bureau of Prisons most like another Greatest Severity prohibited act. This charge is to be used
        only when another charge of Greatest Severity is not accurate. The offending conduct must be
        charged as “most like” one of the listed Greatest Severity prohibited acts.

       AVAILABLE SANCTIONS FOR GREATEST SEVERITY LEVEL PROHIBITED ACTS

A.      Recommend parole date rescission or retardation.

B.      Forfeit and/or withhold earned statutory good time or non-vested good conduct time (up to
        100%) and/or terminate or disallow extra good time (an extra good time or good conduct
        time sanction may not be suspended).

B.1.    Disallow ordinarily between 50% and 75% (27-41 days) of good conduct time credit
        available for year (a good conduct time sanction may not be suspended).

C.      Disciplinary segregation (up to 12 months).

D.      Make monetary restitution.

E.      Monetary fine.

F.      Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

G.      Change housing (quarters).

H.      Remove from program and/or group activity.

I.      Loss of job.

J.      Impound inmate’s personal property.
                                                                                          56
K.    Confiscate contraband.

L.    Restrict to quarters.

M.    Extra duty.

                          HIGH SEVERITY LEVEL PROHIBITED ACTS

200   Escape from a work detail, non-secure institution, or other non-secure confinement,
      including community confinement, with subsequent voluntary return to Bureau of Prisons
      custody within four hours.

201   Fighting with another person.

202   (Not to be used).

203   Threatening another with bodily harm or any other offense.

204   Extortion; blackmail; protection; demanding or receiving money or anything of value in return
      for protection against others, to avoid bodily harm, or under threat of informing.

205   Engaging in sexual acts.

206   Making sexual proposals or threats to another.

207   Wearing a disguise or a mask.

208   Possession of any unauthorized locking device, or lock pick, or tampering with or blocking any
      lock device (includes keys), or destroying, altering, interfering with, improperly using, or
      damaging any security device, mechanism, or procedure.

209   Adulteration of any food or drink.

210   (Not to be used).

211   Possessing any officer’s or staff clothing.

212   Engaging in or encouraging a group demonstration.

213   Encouraging others to refuse to work, or to participate in a work stoppage.

214   (Not to be used).

215   (Not to be used).

216   Giving or offering an official or staff member a bribe, or anything of value.

217   Giving money to, or receiving money from, any person for the purpose of introducing
      contraband or any other illegal or prohibited purpose.
                                                                                              57

218   Destroying, altering, or damaging government property, or the property of another person,
      having a value in excess of $100.00, or destroying, altering, damaging life-safety devices (e.g.,
      fire alarm) regardless of financial value.

219   Stealing; theft (including data obtained through the unauthorized use of a communications
      device, or through unauthorized access to disks, tapes, or computer printouts or other
      automated equipment on which data is stored).

220   Demonstrating, practicing, or using martial arts, boxing (except for use of a punching bag),
      wrestling, or other forms of physical encounter, or military exercises or drill (except for drill
      authorized by staff).

221   Being in an unauthorized area with a person of the opposite sex without staff permission.

222   (Not to be used).

223   (Not to be used).

224   Assaulting any person (a charge at this level is used when less serious physical injury or
      contact has been attempted or accomplished by an inmate).

225   Stalking another person through repeated behavior which harasses, alarms, or annoys the
      person, after having been previously warned to stop such conduct.

226   Possession of stolen property.

227   Refusing to participate in a required physical test or examination unrelated to testing for drug
      abuse (e.g., DNA, HIV, tuberculosis).

228   Tattooing or self-mutilation.

229   Sexual assault of any person, involving non-consensual touching without force or threat of
      force.

296   Use of the mail for abuses other than criminal activity which circumvent mail monitoring
      procedures (e.g., use of the mail to commit or further a High category prohibited act,
      special mail abuse; writing letters in code; directing others to send, sending, or receiving a
      letter or mail through unauthorized means; sending mail for other inmates without
      authorization; sending correspondence to a specific address with directions or intent to have
      the correspondence sent to an unauthorized person; and using a fictitious return address in
      an attempt to send or receive unauthorized correspondence).

297   Use of the telephone for abuses other than illegal activity which circumvent the ability of staff
      to monitor frequency of telephone use, content of the call, or the number called; or to commit
      or further a High category prohibited act.

298   Interfering with a staff member in the performance of duties most like another High
      Severity prohibited act. This charge is to be used only when another charge of High
      Severity is not accurate. The offending conduct must be charged as “most like” one of the
      listed High Severity prohibited acts.
                                                                                               58
299   Conduct which disrupts or interferes with the security or orderly running of the institution or the
      Bureau of Prisons most like another High Severity prohibited act. This charge is to be used
      only when another charge of High Severity is not accurate. The offending conduct must be
      charged as “most like” one of the listed High Severity prohibited acts.

       AVAILABLE SANCTIONS FOR HIGH SEVERITY LEVEL PROHIBITED ACTS

A.    Recommend parole date rescission or retardation.

B.    Forfeit and/or withhold earned statutory good time or non-vested good conduct time up to 50%
      or up to 60 days, whichever is less, and/or terminate or disallow extra good time (an extra good
      time or good conduct time sanction may not be suspended).

B.1   Disallow ordinarily between 25% and 50% (14-27 days) of good conduct time credit
      available for year (a good conduct time sanction may not be suspended).

C.    Disciplinary segregation (up to 6 months).

D.    Make monetary restitution.

E.    Monetary fine.

F.    Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

G.    Change housing (quarters).

H.    Remove from program and/or group activity.

I.    Loss of job.

J.    Impound inmate’s personal property.

K.    Confiscate contraband.

L.    Restrict to quarters.

M.    Extra duty.

                       MODERATE SEVERITY LEVEL PROHIBITED ACTS

300   Indecent Exposure.

301   (Not to be used).

302   Misuse of authorized medication.

303   Possession of money or currency, unless specifically authorized, or in excess of the
      amount authorized.

304   Loaning of property or anything of value for profit or increased return.
                                                                                              59

305   Possession of anything not authorized for retention or receipt by the inmate, and not issued
      to him through regular channels.

306   Refusing to work or to accept a program assignment.

307   Refusing to obey an order of any staff member (may be categorized and charged in terms of
      greater severity, according to the nature of the order being disobeyed, e.g. failure to obey an
      order which furthers a riot would be charged as 105, Rioting; refusing to obey an order which
      furthers a fight would be charged as 201, Fighting; refusing to provide a urine sample when
      ordered as part of a drug-abuse test would be charged as 110).

308   Violating a condition of a furlough.

309   Violating a condition of a community program.

310   Unexcused absence from work or any program assignment.

311   Failing to perform work as instructed by the supervisor.

312   Insolence towards a staff member.

313   Lying or providing a false statement to a staff member.

314   Counterfeiting, forging, or unauthorized reproduction of any document, article of
      identification, money, security, or official paper (may be categorized in terms of greater
      severity according to the nature of the item being reproduced, e.g., counterfeiting release papers
      to effect escape, Code 102).

315   Participating in an unauthorized meeting or gathering.

316   Being in an unauthorized area without staff authorization.

317   Failure to follow safety or sanitation regulations (including safety regulations, chemical
      instructions, tools, MSDS sheets, OSHA standards).

318   Using any equipment or machinery without staff authorization.

319   Using any equipment or machinery contrary to instructions or posted safety standards.

320   Failing to stand count.

321   Interfering with the taking of count.

322   (Not to be used).

323   (Not to be used).

324   Gambling.

325   Preparing or conducting a gambling pool.
                                                                                              60
326   Possession of gambling paraphernalia.

327   Unauthorized contacts with the public.

328   Giving money or anything of value to, or accepting money or anything of value from,
      another inmate or any other person without staff authorization.
329   Destroying, altering, or damaging government property, or the property of another
      person, having a value of $100.00 or less.

330   Being unsanitary or untidy; failing to keep one's person or quarters in accordance with posted
      standards.

331   Possession, manufacture, introduction, or loss of a non-hazardous tool, equipment, supplies, or
      other non-hazardous contraband (tools not likely to be used in an escape or escape attempt, or
      to serve as a weapon capable of doing serious bodily harm to others, or not hazardous to
      institutional security or personal safety) (other non-hazardous contraband includes such items
      as food, cosmetics, cleaning supplies, smoking apparatus and tobacco in any form where
      prohibited, and unauthorized nutritional/dietary supplements).

332   Smoking where prohibited.

333   Fraudulent or deceptive completion of a skills test (e.g., cheating on a GED, or other
      educational or vocational skills test).

334   Conducting a business; conducting or directing an investment transaction without staff
      authorization.

335   Communicating gang affiliation; participating in gang related activities; possession of
      paraphernalia indicating gang affiliation.

336   Circulating a petition.

396   Use of the mail for abuses other than criminal activity which do not circumvent mail
      monitoring; or use of the mail to commit or further a Moderate category prohibited act.

397   Use of the telephone for abuses other than illegal activity which do not circumvent the ability
      of staff to monitor frequency of telephone use, content of the call, or the number called; or to
      commit or further a Moderate category prohibited act.

398   Interfering with a staff member in the performance of duties most like another Moderate
      Severity prohibited act. This charge is to be used only when another charge of Moderate
      Severity is not accurate. The offending conduct must be charged as “most like” one of the
      listed Moderate Severity prohibited acts.

399   Conduct which disrupts or interferes with the security or orderly running of the institution or the
      Bureau of Prisons most like another Moderate Severity prohibited act. This charge is to be
      used only when another charge of Moderate S everity is not accurate. The offending
      conduct must be charged as “most like” one of the listed Moderate severity prohibited acts.
                                                                 61
      AVAILABLE SANCTIONS FOR MODERATE SEVERITY LEVEL PROHIBITED ACTS

A.     Recommend parole date rescission or retardation.

B.     Forfeit and/or withhold earned statutory good time or non-vested good conduct time up to 25%
       or up to 30 days, whichever is less, and/or terminate or disallow extra good time (an extra good
       time or good conduct time sanction may not be suspended).


B.1    Disallow ordinarily up to 25% (1-14 days) of good conduct time credit available for year (a
       good conduct time sanction may not be suspended).

C.     Disciplinary segregation (up to 3 months).

D.     Make monetary restitution.

E.     Monetary fine.

F.     Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

G.     Change housing (quarters).

H.     Remove from program and/or group activity.

I.     Loss of job.

J.     Impound inmate’s personal property.

K.     Confiscate contraband.

L.     Restrict to quarters.

M.     Extra duty.

                               LOW SEVERITY LEVEL PROHIBITED ACTS

400    (Not to be used).

401    (Not to be used).

402    Malingering, feigning illness.

403    (Not to be used).

404    Using abusive or obscene language.

405    (Not to be used).

406    (Not to be used).

407    Conduct with a visitor in violation of Bureau regulations.
                                                                                              62
408   (Not to be used).

409   Unauthorized physical contact (e.g., kissing, embracing).

498   Interfering with a staff member in the performance of duties most like another Low
      Severity prohibited act. This charge is to be used only when another charge of Low
      Severity is not accurate. The offending conduct must be charged as “most like” one of the
      listed Low Severity prohibited acts.
499   Conduct which disrupts or interferes with the security or orderly running of the institution or the
      Bureau of Prisons most like another Low Severity prohibited act. This charge is to be used
      only when another charge of Low Severity is not accurate. The offending conduct must be
      charged as “most like” one of the listed Low Severity prohibited acts.

       AVAILABLE SANCTIONS FOR LOW SEVERITY LEVEL PROHIBITED ACTS

B.1   Disallow ordinarily up to 12.5% (1-7 days) of good conduct time credit available for year (to be
      used only where inmate found to have committed a second violation of the same prohibited
      act within 6 months); Disallow ordinarily up to 25% (1-14 days) of good conduct time
      credit available for year (to be used only where inmate found to have committed a third
      violation of the same prohibited act within 6 months) (a good conduct time sanction may not be
      suspended).

C.    Make monetary restitution.

D.    Monetary fine.

E.    Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

F.    Change housing (quarters).

G.    Remove from program and/or group activity.

H.    Loss of job.

I.    Impound inmate’s personal property.

J.    Confiscate contraband

K.    Restrict to quarters.

L.    Extra duty.
                                                                   63
Table 2. ADDITIONAL AVAILABLE SANCTIONS FOR REPEATED PROHIBITED ACTS
WITHIN THE SAME SEVERITY LEVEL

                 Time Period for   Frequency of
Prohibited Act   Prior Offense     Repeated
Severity Level   (same code)       Offense        Additional Available Sanctions
Low Severity     6 months          2nd offense    1. Disciplinary segregation (up to 1 month).
(400 level)                                       2. Forfeit earned SGT or non-vested GCT up to
                                                  10% or up to 15 days, whichever is less, and/or
                                                  terminate or disallow extra good time (EGT) (an
                                                  EGT sanction may not be suspended).

                                                  Any available Moderate           Severity   level
                                                  sanction (300 series).
                                   3rd or more
                                   offense
Moderate         12 months         2nd offense    1. Disciplinary segregation (up to 6 months).
Severity                                          2. Forfeit earned SGT or non-vested GCT up to
(300 level)                                       37 1/2% or up to 45 days, whichever is less,
                                                  and/or terminate or disallow EGT (an EGT
                                                  sanction may not be suspended).

                                                  Any available High Severity level sanction
                                   3rd or more    (200 series).
                                   offense

High Severity    18 months         2nd offense    1. Disciplinary segregation (up to 12 months).
(200 level)                                       2. Forfeit earned SGT or non-vested GCT up to
                                                  75% or up to 90 days, whichever is less, and/or
                                                  terminate or disallow EGT (an EGT sanction may
                                                  not be suspended).

                                             Any available Greatest Severity level sanction
                                    rd
                                   3 or more (100 series).
                                   offense
Greatest         24 months         2nd or more Disciplinary Segregation (up to 18 months).
Severity                           offense
(100 level)
                                                                                               64


                      U. S. Department of Justice
                      Federal Bureau of Prisons




                          Sexually Abusive Behavior
                         Prevention and Intervention

                            An Overview for Offenders

You Have the Right to be Safe from Sexually Abusive Behavior
The Federal Bureau of Prisons has a zero tolerance policy against sexual abuse and
sexual harassment. While you are incarcerated, no one has the right to pressure you to
engage in sexual acts.

You do not have to tolerate sexually abusive/harassing behavior or pressure to engage in
unwanted sexual behavior from another inmate or a staff member. Regardless of your
age, size, race, ethnicity, gender or sexual orientation, you have the right to be safe from
sexually abusive behavior.

What Can You Do To Prevent Sexually Abusive Behavior?
Here are some things you can do to protect yourself and others against sexually abusive
behavior:
                                                                                                65
   •   Carry yourself in a confident manner at all times. Do not permit your emotion
       (fear/anxiety) to be obvious to others.
   •   Do not accept gifts or favors from others. Most gifts or favors come with strings
       attached to them.
   •   Do not accept an offer from another inmate to be your protector.
   •   Find a staff member with whom you feel comfortable discussing your fears and
       concerns.
   •   Be alert! Do not use contraband substances such as drugs or alcohol; these can
       weaken your ability to stay alert and make good judgments.
   •   Be direct and firm if others ask you to do something you do not want to do. Do
       not give mixed messages to other inmates regarding your wishes for sexual
       activity.
   •   Stay in well-lit areas of the institution.
   •   Choose your associates wisely. Look for people who are involved in positive
       activities like educational programs, psychology groups, or religious services.
       Get involved in these activities.
   •   Trust your instincts. If you sense that a situation may be dangerous, it probably
       is. If you fear for your safety, report your concerns to staff.

What Can You Do if You Are Afraid or Feel Threatened?
If you are afraid or feel you are being threatened or pressured to engage in sexual
behaviors, you should discuss your concerns with staff. Because this can be a difficult
topic to discuss, some staff, like psychologists, are specially trained to help you deal with
problems in this area.

If you feel immediately threatened, approach any staff member and ask for assistance.
It is part of his/her job to ensure your safety. If a staff member that is threatening you,
report your concerns immediately to another staff member that you trust, or follow the
procedures for making a confidential report.

What Can You Do if You Are Sexually Assaulted?
If you become a victim of a sexually abusive behavior, you should report it immediately
to staff who will offer you protection from the assailant. You do not have to name the
inmate(s) or staff assailant(s) in order to receive assistance, but specific information may
make it easier for staff to know how best to respond. You will continue to receive
protection from the assailant, whether or not you have identified him or her (or agree to
testify against him/her).

After reporting any sexual assault, you will be referred immediately for a medical
examination and clinical assessment. Even though you many want to clean up after the
assault it is important to see medical staff BEFORE you shower, wash, drink, eat,
change clothing, or use the bathroom. Medical staff will examine you for injuries, which
may or may not be readily apparent to you. They can also check you for sexually
transmitted diseases, pregnancy, if appropriate, and gather any physical evidence of
assault. The individuals who sexually abuse or assault inmates can only be disciplined
and/or prosecuted if the abuse is reported. Regardless of whether your assailant is an
inmate or a staff member, it is important to understand that you will never be
disciplined or prosecuted for being the victim of a sexual assault.
                                                                                              66
REPORTING AN INCIDENT OF SEXUALLY ABUSIVE BEHAVIOR

It is important that you tell a staff member if you have been sexually assaulted or have
been a victim of sexual harassment.

It is equally important to inform staff if you have witnessed sexually abusive behavior.
You can tell your case manager, Chaplain, Psychologist, SIS, the Warden or any other
staff member you trust. BOP staff members are instructed to keep reported information
confidential and only discuss it with the appropriate officials on a need to know basis
concerning the inmate-victim’s welfare and for law enforcement or investigative
purposes. There are other means to confidentiality report sexually abusive behavior if
you are not comfortable talking with staff.

    •   Write directly to the Warden, Regional Director or Director. You can send the
        Warden an Inmate Request to Staff Member (Cop-out) or a letter reporting the
        sexually abusive behavior. You may also send a letter to the Regional Director or
        Director of the Bureau of Prisons. To ensure confidentiality, use special mail
        procedures.

    •   File an Administrative Remedy. You can file a Request for Administrative
        Remedy (BP-9). If you determine your complaint is too sensitive to file with the
        Warden, you have the opportunity to file your administrative remedy directly with
        the Regional Director (BP-10). You can get the forms from your counselor or other
        unit staff. Clearly mark “Emergency” on the BP-9 (10), and explain, in writing, the
        reason for filling as an emergency administrative remedy.

    •   Write the Office of the Inspector General (OIG) which investigates allegations
        of staff misconduct by employees of the U.S. Department of Justice; all other
        sexual abuse/harassment allegations will be forwarded by the OIG to the BOP.
        OIG is a component of the Department of Justice and is not a part of the Bureau of
        Prisons. The address is:

                                 Office of the Inspector General
                                 U.S. Department of Justice
                                    Investigations Division
                                 950 Pennsylvania Avenue, N.W.
                                            Room 4706
                                    Washington, D.C. 20530

E-mail OIG. You can send an e-mail directly to OIG by clicking on the TRULINCS
Request to Staff tab and selecting the Department Mailbox titled, DOJ Sexual Abuse
Reporting. This method of reporting is processed by OIG during normal business hours,
Monday – Friday. It is not a 24-hour hotline. For immediate assistance, contact institution
staff.

Note: These e-mails:

•       are untraceable at the local institution.
•       are forwarded directly to OIG.
•       will not be saved in your e-mail ‘Sent’ list.
•       do not allow for a reply from OIG.
•       If you want to remain anonymous to the BOP, you must request in e-mail to OIG.
                                                                                               67
Third-party Reporting. Anyone can report such abuse on your behalf by accessing the
BOP’s public website, specifically:

http://www.bop.gov/inmate_programs/sa_prevention_reporting.jsp.

Understanding the Investigative Process
Once the sexually abusive behavior is reported, the BOP and/or other appropriate law
enforcement agencies will conduct an investigation. The purpose of the investigation is to
determine the nature and scope of the abusive behavior. You may be asked to give a
statement during the investigation. If criminal charges are brought, you may be asked to
testify during the criminal proceedings.

Counseling Programs for Victims of Sexually Abusive Behavior
Most people need help to recover from the emotional effects of sexually abusive behavior.
If you are the victim of sexually abusive behavior, whether recent or in the past, you may
seek counseling and/or advice from a psychologist or chaplain. Crisis counseling, coping
skills, suicide prevention, mental health counseling, and spiritual counseling are all
available to you.

Contact your local Rape Crisis Center (RCC). Additionally, if you prefer to contact
outside sexual abuse emotional support services, you can call [Riverview Center 888-557-
0310]. However, be aware that inmate communication is monitored in a manner consistent
with agency security practices.

Management Program for Inmate Assailants
Those who sexually abuse/assault/harass others while in the custody of the BOP will be
disciplined and prosecuted to the fullest extent of the law. If you are an inmate assailant,
you will be referred to Correctional Services for monitoring. You will be referred to
Psychology Services for an assessment of risk and treatment and management needs.
Treatment compliance or refusal will be documented and decisions regarding your
conditions of confinement and release may be effected. If you feel that you need help to
keep from engaging in sexually abusive behaviors, psychological services are available.

Policy Definitions

Prohibited Acts: Inmates who engage in inappropriate sexual behavior can be charged
with following Prohibited Acts under the Inmate Disciplinary Policy (PS 5270.09, PS
5324.12, TOM 5324.11).

Code 114/ (A): Sexual Assault by Force
Code 205/ (A): Engaging in a Sex Act
Code 206/ (A): Making a Sexual Proposal
Code 221/ (A): Being in an Unauthorized Area with a Member of the Opposite Sex
Code 229/ (A): Sexual Assault without Force
Code 300/ (A): Indecent Exposure
Code 404/ (A): Using Abusive or Obscene Language

Staff Misconduct: The Standards of Employee Conduct prohibit employees from
engaging in, or allowing another person to engage in sexual, indecent, profane or abusive
language or gestures, and inappropriate visual surveillance of inmates. Influencing,
promising or threatening an inmate’s safety, custody, privacy, housing, privileges, work
detail or program status in exchange for sexual favors is also prohibited.
                                                                                              68
What is sexually abusive behavior? According to federal law, (Prison Rape Elimination
Act of 2003) sexually abusive behavior is defined as:

Rape: The carnal knowledge, oral sodomy, or sexual assault with an object or sexual
fondling of a person FORCIBLY or against that person’s will; the carnal knowledge, oral
sodomy, or sexual assault with an object or sexual fondling of a person not forcibly or
against the person’s will, where the victim is incapable of giving consent because of
his/her youth or his/her temporary or permanent mental or physical incapacity; or

The carnal knowledge, oral sodomy, or sexual assault with an object or sexual fondling of
a person achieved through the exploitation of the fear or threat of physical violence or
bodily injury.

Carnal Knowledge: Contact between the penis and vulva or the penis and the anus,
including penetration of any sort, however slight.

Oral Sodomy: Contact between the mouth and the penis, the mouth and the vulva, or the
mouth and the anus;

Sexual Assault with an Object: The use of any hand, finger, object, or other instrument to
penetrate, however slightly, the genital or anal opening of the body of another person
(NOTE: This does NOT apply to custodial or medical personnel engaged in evidence
gathering or legitimate medical treatment, nor to health care provider’s performing body
cavity searches in order to maintain security and safety within the prison).

Sexual Fondling: The touching of the private body parts of another person (including the
genitalia, anus, groin, breast, inner thigh, or buttocks) for the purpose of sexual
gratification.

Sexual Harassment: Repeated and unwelcome sexual advances, requests for sexual
favors, or verbal comments, gestures, or actions of a derogatory or offensive sexual nature
by one inmate/detainee/resident to another; or repeated verbal comments or gestures of a
sexual nature to an inmate/detainee/resident by a staff member/contractor/volunteer,
including demeaning references to gender, sexually suggestive, or derogatory comments
about body or clothing, or obscene language or gestures.

Sexual Misconduct (staff only): The use of indecent sexual language, gestures, or sexually
oriented visual surveillance for the purpose of sexual gratification.

An incident is considered Inmate-on-Inmate Abuse/Assault when any sexually abusive
behavior occurs between two or more inmates. An incident is considered Staff-on-Inmate
Abuse/Assault when any sexually abusive behavior is initiated by a staff member toward
one or more inmates. It is also considered Staff-on-Inmate Abuse/Assault if a staff
member willingly engages in sexual acts or contacts that are initiated by an inmate.

NOTE: Sexual acts or contacts between two or more inmates, even when no
objections are raised, are prohibited acts, and may be illegal. Sexual acts or contacts
between an inmate and a staff member, even when no objections are raised by either
party, are always forbidden and illegal. Inmates who have been sexual assaulted by
another inmate or staff member will not be prosecuted or disciplined for reporting
the assault. However, inmates will be penalized for knowingly filing any false report.
                                                                                        69
** Please be aware that both male and female staff routinely work and visit inmate housing
areas. **
                                  OFFICE CONTACTS
U.S. Department of Justice                     Federal Bureau of Prisons
Office of the Inspector General                Central Office
Investigations Division                        National PREA Coordinator
950 Pennsylvania Avenue, NW Suite 4706         320 First Street, NW, Room 554
Washington, D.C. 20530-0001                    Washington, D.C. 20534

Federal Bureau of Prisons                      Federal Bureau of Prisons
Mid-Atlantic Regional Office                   North Central Regional Office
Regional PREA Coordinator                      Regional PREA Coordinator
302 Sentinel Drive, Suite 200                  Gateway Complex Tower II, 8th Floor
Annapolis Junction, MD 20701                   400 State Avenue
                                               Kansas City, KS 66101-2492

Federal Bureau of Prisons                      Federal Bureau of Prisons
Northeast Regional Office                      South Central Regional Office
Regional PREA Coordinator                      Regional PREA Coordinator
U.S. Customs House, 7th Floor                  U.S. Armed Forces Reserve Complex
2nd and Chestnut Streets                       344 Marine Forces Drive
Philadelphia, Pennsylvania 19106               Grand Prairie, Texas 75051

Federal Bureau of Prisons                      Federal Bureau of Prisons
Southeast Regional Office                      Western Regional Office
Regional PREA Coordinator                      Regional PREA Coordinator
3800 North Camp Creek Parkway, SW              7338 Shoreline Drive
Building 2000                                  Stockton, CA 95219
Atlanta, GA 30331-5099


                        Third-party reporting (outside of institution):
               http://www.bop.gov/inmate_programs/sa_prevention_reporting.jsp
                                                                                                  70
                                           ATTACHMENT A

                           Inmate Health Care Rights and Responsibilities

1. You have the right to health care services,          1. You have the responsibility to comply with the
based on the local procedures at this institution.      health care policies of this institution. You have
Health services include medical and dental sick         the responsibility to follow recommended
call and all support services.                          treatment plans that have been established for you
                                                        by institution health care staff, to include proper
                                                        use of medications, proper diet and following all
                                                        health related instructions with which you are
                                                        provided.
2. You have the right to be offered a "Living           2. You have the responsibility to provide the
Will," or to provide the Bureau of Prisons with         Bureau of Prisons with accurate information to
"Advance Directives" that would provide the             complete this agreement.
Bureau of Prisons with instructions if you are
admitted, as an inpatient, to a hospital in the local
community, or the Bureau of Prisons.

3. You have the right to participate in health          3. You have the responsibility to maintain your
promotion and disease prevention programs               health and not to endanger yourself, or others,
including education regarding infectious                by participating in activity that could result in
diseases.                                               the spreading or contracting of an infectious
                                                        disease.

4. You have the right to know the name and              4. You have the responsibility to respect these
professional status of your health care providers.      providers as professionals and follow their
                                                        instructions to maintain and improve your
                                                        overall health.


5. You have the right to be treated with                5. You have the responsibility to treat staff in
respect, consideration and dignity.                     the same manner.

6. You have the right to be provided with               6. You have the responsibility to keep
information regarding your diagnosis,                   this information confidential.
treatment and prognosis.

7. You have the right to be examined in                 7. You have the responsibility to comply
privacy.                                                with security procedures.

8. You have the right to obtain copies of               8. You have the responsibility of being familiar
certain releasable portions of your health              with the current policy to obtain these records.
record.

9. You have the right to address any concern            9. You have the responsibility to address your
regarding your health care to any member of the         concerns in the accepted format, such as the
institution staff including your physician, the         Inmate Request to Staff Member form, open
Health Services Administrator, members of your          houses or the accepted Inmate Grievance
Unit Team and the Warden.                               Procedures.
                                                                                             71
10. You have the right to receive prescribed         10. You have the responsibility to comply with
medications and treatments in a timely manner,       prescribed treatments and follow prescription
consistent with the recommendations of the           orders. You also have the responsibility not to
prescribing health care provider.                    provide any other person your medication or other
                                                     prescribed item.
11. You have the right to be provided healthy        11. You have the responsibility to eat healthy
and nutritious food. You have the right to be        and not abuse or waste food or drink.
instructed regarding a healthy choice when
selecting your food.

12. You have the right to request a routine          12. You have the responsibility to notify
physical examination, as often as every two          medical staff that you wish to have an
years. If you are over the age of 50, you may        examination.
request an examination once a year.

13. You have the right to dental care as defined     13. You have the responsibility to maintain
in BOP policy to include preventive services,        your oral hygiene and health.
emergency and routine care.

14. You have the right to a safe, clean and          14. You have the responsibility to maintain
healthy environment, including smoke-free            the cleanliness and safety in consideration of
living areas.                                        others. You have the responsibility to follow
                                                     smoking regulations.

15. You have the right to refuse medical
treatment in accordance with BOP policy.
Refusal of certain diagnostic tests for infectious
diseases can result in administrative action
against you.
                                                                                  72
                            General Information

Facility Address:   AUSP Thomson
                    Post Office Box 1001
                    Thomson, IL 61285
                    (815) 259-1000

Regional Office:    Federal Bureau of Prisons
                    North Central Regional Office
                    400 State Avenue
                    Tower II, Suite 800
                    Kansas City, KS 66101

Central Office:     Federal Bureau of Prisons
                    Office of the Director 320
                    First Street, N.W.
                    Washington, DC 20534

Send Money to:      Committed Name
                    Register Number
                    Post Office Box 474701
                    Des Moines, Iowa 50947-0001

Western Union:      Inmate Register Number
                    Committed Name
                    City Code: FBOP State
                    Code: DC

                    www.westernunion.com (select bill payment, then select quick
                    collect) 1-800-634-3422 (select option 2)

                    The only way an inmate can receive money is through the mail and
                    through Western Union.

Miscellaneous:      www.bop.gov
                                                                       73
                                  ATTACHMENT B:
                                STAFF DIRECTORIES

TOM/InmatetoAWCustody                     TOM/InmatetoTrustFund

TOM/InmatetoAWOperations                  TOM/InmatetoUnitA

TOM/InmatetoAWPrograms                    TOM/InmatetoUnitB

TOM/InmatetoBusinessOffice                TOM/InmatetoUnitC

TOM/InmatetoCampAdministrator             TOM/InmatetoUnitD

TOM/InmatetoChaplain                      TOM/InmatetoUnitE

TOM/InmatetoCMC                           TOM/InmatetoUnitF

TOM/InmatetoCorrectionalSys               TOM/InmatetoUnitG

TOM/InmatetoSvcs                          TOM/InmatetoUnitH

TOM/InmatetoDental                        TOM/InmatetoUnitM

TOM/InmatetoDHO                           TOM/InmatetoWarden

TOM/InmatetoEducation                     TOM/InmatetoFacilities

TOM/InmatetoFoodService                   TOM/InmatetoHealthServices

TOM/InmatetoLegal                         TOM/InmatetoPsychology

TOM/InmatetoRecreation                    TOM/InmatetoReEntry

TOM/InmatetoSafety                        TOM/InmatetoSIS
DECLARATION OF JACOB DOERER
         ATTACHMENT 4
             USP Thomson
Special Management Unit (SMU) Inmate
            A&O Handbook
         (January 2019 version)
        AUSP THOMSON
SPECIAL MANAGEMENT UNIT (SMU)
           INMATE
  ADMISSION & ORIENTATION
          HANDBOOK




        January 2019
                                                                              2


INTRODUCTION
The purpose of this handbook is to provide arriving inmates with information
regarding the Bureau of Prisons (BOP), its programs, and the rules and
regulations. It is not a specific guide to the detailed policies of the BOP.
Rather, the material in this handbook is designed to help you more quickly
understand what you will encounter when you enter prison, and to help you in
your initial adjustment to incarceration.
You have been assigned to the Special Management Unit (SMU) at the
Administrative United States Penitentiary (AUSP) Thomson, Illinois. The SMU
program is a multi-level program whose mission is to teach self-discipline,
pro-social values, and the ability to successfully coexist with members of
other geographical, cultural, and religious backgrounds. AUSP Thomson offers
Levels One, Two, and Three of the program. Ordinarily, this program will be
completed within 9-13 months.
Successful completion requires strict adherence to BOP policies and
procedures, in addition to strict adherence to the rules and regulations of
your assigned housing unit. Moreover, completion of the program requires your
active participation in self-study, as well as your active participation in
individual and group activities geared toward the development of behavior and
values that will allow for successful reintegration into a general population.
Advancement through the levels of this program is dependent upon observed
behavior and program participation. As you progress to the high levels of
the program, you will be afforded additional privileges. A lack of effort,
rule and disciplinary infractions, or a poor attitude may result in delaying
completion of the program, including requiring you to repeat levels. Progress
in the program is evaluated by a multi-disciplinary team ordinarily consisting
of Executive, Unit, Correctional, Psychology, and Education staff.
This inmate handbook is designed to present a general overview of the BOP and
the SMU program at AUSP Thomson. This handbook is not intended to be a complete
guide to all of the laws, regulations, BOP-specific policies, and AUSP Thomson-
specific policies and procedures governing inmate behavior. Rather, this
handbook is intended to assist you in understanding and adjusting to your new
institution.
INTAKE, CLASSIFICATION AND THE UNIT TEAM
Orientation
Inmates are given a social screening by Unit Management staff and medical
screening by Health Services staff at the time of arrival. Inmates are
immediately provided with a copy of the institution’s rules and regulations,
which includes information on inmate rights and responsibilities. It also
includes information on sexual assault and abuse.
During the intake screening process, inmates designated to the SMU will receive
a SMU Inmate Admission & Orientation (A&O) handbook. This handbook contains
information specific to the SMU program, as well as information traditionally
covered in A&O lectures. Additionally, the entire A&O lecture is saved to each
                                                                             3


individual MP3 player and may be listened to at any time to advise inmates of
the programs, services, policies, and procedures regarding AUSP Thomson.
Classification Teams (Unit Teams)
Each inmate is assigned to a housing unit. A unit is a self-contained inmate
living area that includes both housing sections and office space for unit
staff.   Each unit is staffed by a Unit Team directly responsible for the
inmates living in the unit. The unit offices are located in the units so
staff and inmates can be accessible to each other. The unit staff typically
includes a Unit Manager, Case Manager, Correctional Counselor, and Unit
Secretary. The Staff Psychologist, Education Advisor, and Unit Officer are
considered members of the Unit Team and provide input for classification
purposes.
Inmates are assigned to a specific Unit Team. Generally, the resolution of
issues or matters of interest while at the institution are most appropriately
initiated with the Unit Team. Unit Team members are available to assist in
many areas, including parole matters, release planning, personal and family
problems, counseling, and assistance in setting and attaining goals while in
prison. Ordinarily, a member of the unit staff will be at the institution
from 7:30 a.m. to 9:00 p.m., and during the day on weekends and holidays.
GENERAL FUNCTIONS OF UNIT STAFF

Unit Manager: The Unit Manager is the administrative head of the general unit
and oversees all unit programs and activities.      The Unit Manager is the
Chairperson of the team that comprises the Case Manager and Correctional
Counselor, with input from Education and Psychology staff.
The Unit Manager reviews team decisions and may chair the Unit Discipline
Committee (UDC), which is a body that hears disciplinary infractions.
The Unit Manager is ordinarily present during initial classification and
subsequent program review(s) in which RRC placement is discussed.
Case Manager: The Case Manager is responsible for all casework services and
prepares   classification   material,  progress   reports,   release   plans,
correspondence, and other materials relating to the inmate’s commitment. The
Case Manager serves as a liaison between the inmate, the administration, and
the community.
Correctional Counselor: The Counselor provides counseling and guidance for
the inmates of the unit in areas of institutional adjustment, personal
difficulties, and plans for the future. The Counselor plays a leading role in
segments of unit programs relating to inmate activities.
Unit Secretary:   The Unit Secretary performs clerical and administrative
duties, to include the preparation of release paperwork.
Unit Officer: The Unit Officers have direct responsibility for the daily
supervision of inmates and the enforcement of rules and regulations. They have
safety, security, and sanitation responsibilities in the unit. Unit Officers
are in regular contact with inmates in units and are encouraged to establish
                                                                               4


professional relationships with them, as long as such interaction does not
interfere with their primary duties. Unit Officers control movement in and
out of the unit and conduct regular searches for contraband.
Communications
Normally, a unit staff member is available each day of the week and most
evenings until 9:00 p.m.
Inmates are encouraged to speak with a unit staff member when they are making
rounds or by submitting an Inmate Request to Staff.
Initial Classification/Program Reviews
Inmates initially designated to the institution         will   receive   initial
classification within 28 days of arrival.
Unit, Education, and Psychology staff will assess each inmate and work with
them to develop an individual plan that will address skill deficits that may
deter successful reentry into the community.
Your custody classification will ordinarily occur annually or with greater
frequency, when factors such as program refusal, detainers, acts of violence,
completion of programs, or changes in sentence length occur.
Subsequent program reviews will be held every 90 to 180 days, depending upon
release date. These are held by the Unit Team to review progress on programming
goals, work assignments, transfers, custody/security level, institutional
adjustment, etc. The inmate may not waive appearance with the Unit Team.
Reentry Pre-Release Programming
Release preparation begins on the first day of incarceration. The BOP’s reentry
strategy provides inmates with the opportunity to gain the necessary skills
and resources to succeed upon release. Through coordinated efforts among the
departments in the institution and collaboration with other agencies, a wide
array of programs and activities are offered to better inmates’ chances of a
successful reentry upon release.
AUSP Thomson’s Reentry Affairs Department offers the SMU population the
opportunity to request individualized reentry packets containing information
to assist with identifying and connecting with local support resources near
their release residence on file. Services include: Programs for Sex-Offenders,
Veterans, Tribal populations, Employment, Housing/Transportation, Medical or
Mental Health, Clothing/Food/Household Goods, Financial Education, Substance
Abuse Treatment, Counseling, Family Services, Mentoring, and Faith Based
Reentry programs.
Inmates must be within 18 months of their projected release date to qualify
for this service and must be specific when requesting a particular service.
To request a reentry packet or for additional reentry-related questions, you
must submit an Inmate Request to Staff to the Reentry Affairs Department.
When answering questions at initial classification (Team), it is imperative
that inmates are open and honest so that the team can accurately identify
needs and make appropriate program recommendations to improve inmates’ chances
                                                                               5


of a successful reentry. Each time an inmate goes to team, he or she will
receive a progress update and new recommendations as warranted. Contributors
and   programming  recommendations   include   Education,  Health  Services,
Psychology, Unit Team, Recreation, Religious Services, and the inmate.
Inmates are strongly     encouraged   to   take   advantage   of   the   program
recommendations.
Additionally, to make the transition back to the community go as smoothly as
possible, inmates should obtain at least two forms of identification, to
include a Social Security card. Inmates may also be eligible for some benefits
upon release (e.g., social security disability, veteran’s benefits, Medicare,
etc.) to make the transition easier.
Treaty Transfer for Non-U.S. Inmates
Inmates who are not U.S. citizens may be eligible for a transfer to their home
country to serve the remainder of their sentence. At initial classification,
the inmate will be advised if the inmate’s home country has a formal exchange
treaty with the United States. The Case Manager will provide additional
information regarding an inmate’s eligibility for participation in the
program.
Foreign Consular
The most recent publication of the Consular Notification and Access
directory will be located in the Law Library.
SMU Progression and Program Completion
As dictated by Program Statement 5217.02, Special Management Units (SMU),
dated August 9, 2016, inmates will be reviewed within the first 28 days of
their arrival and subsequently, every 90 days through Levels One, Two, and
Three.
These reviews will be conducted by members of the Unit Team, Education,
Correctional Services, Psychology, and chaired by the Associate Warden of
Programs. These reviews will be used to determine the progression through
levels. Inmates found guilty of disciplinary infractions in the greatest or
high category will ordinarily be returned to the previously completed level
or back to Level One. In situations where an inmate is pending a disciplinary
hearing with the Disciplinary Hearing Officer (DHO), he may be placed in the
housing level commensurate with the infraction until the hearing is conducted.
During this time, he will still be eligible for privileges at his SMU level.
If the inmate is found guilty of the infraction, he will lose those privileges,
return to the previously completed level, or return to Level One. If the
inmate is found not guilty by the DHO, the inmate will retain his current
level, with all the time and effort being credited to the current level.
Upon completion of Level Three, inmates will be referred via form 325, Program
Completion transfer.
If an inmate fails to complete the SMU program within 24 consecutive months,
he will be placed in SMU “Fail” status. A thorough review will be conducted
by the Correctional Programs Division (CPD) in the Central Office, which will
                                                                                 6


make a recommendation     for   the   inmate’s   placement   in   an   appropriate
institution.
Program Completion
Upon successful completion of the SMU program, Unit Team staff will refer
inmates for a Program Complete Transfer to an institution commensurate with
their security and custody needs.
DAILY INMATE LIFE
Sanitation
It is the inmate’s responsibility to check his cell immediately after being
assigned there and report all damages to the Unit Officer or Correctional
Counselor. An inmate may be held financially liable for any damage to his
personal living area.
The accumulation of food items, newspapers, magazines, books, etc., is a
safety/fire hazard. Excess items will be confiscated and disciplinary action
may be taken.
Cleaning supplies will be distributed on an as-needed basis and will include
a small brush/broom, a dustpan, and cleaning/disinfectant solution in a paper
cup. You will be issued a green scrub pad that you will retain in your cell
for intermittent cleaning.
Items may not be attached to or drawn on walls, windows, light covers, or
doors. All property will be neatly arranged and clean. See APPENDIX B.
Personal Hygiene
Toothpaste, toothbrush, deodorant, shampoo, and soap for personal hygiene are
issued by the institution on shower days.
All SMU levels (One, Two, and Three) inmates will be afforded the use of
hair/beard clippers two (2) times per month and may purchase a non-shaving
solution from the commissary.
Showers will be provided three (3) times per week.
Barber Shop
Haircuts will be provided by submitting a Request to a Staff Member to the
Unit Officer no later than the Friday of the preceding week. Inmates are
permitted one (1) haircut per month.
Personal Property Limits
Items that may be retained by an inmate are limited for sanitation and security
reasons, and to ensure excess personal property does not accumulate and pose
a fire hazard or impair staff searches of the cell. Each institution is
required to establish an Institution Supplement regarding Inmate Personal
Property, specifically identifying personal property an inmate may retain.
Storage Space
The amount of personal property allowed each inmate is limited to those items
that can be neatly and safely placed in the space designated.
                                                                             7


Under no circumstances will any materials be accumulated to the point where
they become a fire, sanitation, security, or housekeeping hazard.
Clothing
Civilian clothing (i.e. clothing not issued to the inmate by the BOP or
purchased by the inmate through the Commissary) ordinarily is not authorized
for retention by the inmate. Prerelease civilian clothing for an inmate may
be retained by staff in the Receiving and Discharge area during the last 30
days of an inmate’s confinement. All inmates are prohibited from wearing any
clothing not government-issued or purchased in the Commissary.
No inmates may be issued, permitted to purchase, or have in their possession
any blue, black, red, or camouflage clothing or cloth items. Commissary sales
of clothing are limited to the following colors: Only gray and/or white
clothing may be sold in institutions for males. The only exception is for
religious headgear. All government clothing (except undergarments) will be
tagged with a label indicating the inmate’s name and registration number.
These items are to be neatly stored in the identified storage space provided.
Individual washcloths and towels are issued to inmates.
Commissary/Special Purchase Items
Inmates in all SMU levels (One, Two, and Three) may shop once every two weeks.
Specific dates of the week an inmate ships from the commissary may vary from
week to week due to institutional needs.

There are two (2) authorized commissary lists for SMU levels, Level One and
Two, and Level Three and Complete. Inmates who are placed on commissary
restriction will be able to purchase stamps, hygiene items, and over the
counter medication (as specified by staff). Additionally, over the counter
medication will be available to purchase per medical request.
Commissary sales will be conducted Tuesday-Thursday by Unit/Wing.
Hours: 6:30 a.m. to 3:30 p.m.
Letters, Books, Photographs, Newspapers, and Magazines
An inmate will be limited in the number of letters, books, photographs,
magazines, and newspapers that can be stored in their designated storage
space. Nothing is to be tacked, stapled, or taped to any surface. Ordinarily,
photographs, particularly those of family and friends, are approved, since
they represent meaningful ties to the community.
A personal photograph is defined as a photograph intended for individual
viewing, as opposed to a photograph published for commercial use. Personal
photographs may be stored or displayed in the housing units according to local
sanitation and housekeeping guidelines.     Inmates may not retain Polaroid
photos.
Nude or sexually suggestive photos (individual prints or copies as opposed
to those from publications) present special concerns about personal safety,
security, and good order, particularly when the subject is an inmate’s
relative, friend, or acquaintance, or could reasonably be perceived as such.
                                                                              8


For these reasons, an inmate is not permitted to retain, receive, or possess
a personal photograph in which the subject is partially nude or nude, or when
the photograph depicts sexual acts such as intercourse, fellatio, or sodomy.
These materials will be returned to the sender upon receipt at the institution.
Legal Materials
SMU inmates are permitted no more than one cubit foot of legal materials in
their cell at any given point in time.
SMU inmates will be provided a means to access their legal materials, along
with the opportunity to prepare legal documents.
In order to request an exchange of legal materials in the cell with an equal
amount of legal materials held in Unit storage as excess legal material, the
inmate must complete a Request to Staff form and hand it to a member of the
Unit Team.
Refer to 28 C.F.R. § 543.10 et seq. and BOP Program Statement 1315.07 for more
information on inmate legal materials.
Hobby Craft Materials
Staff shall limit an inmate’s hobby shop projects within the cell or living
area to those projects which the inmate may store in designated personal
property containers. Staff may make an exception for an item (for example, a
painting) where size would prohibit placing the item in a locker.        This
exception is made with the understanding that the placement of the item is at
the inmate’s own risk. Staff shall require that hobby shop items be removed
from the living area when completed.
Radios & MP3 Players
Each SMU participant will receive one MP3 player upon his arrival at AUSP
Thomson. Personal radios and MP3 players are not allowed and will be mailed
home at the institutions expense.
Jewelry
Inmates may have a plain wedding band and an appropriate religious medallion
and chain without stones.
Smoking
Inmate smoking is prohibited in all BOP facilities.
Quarters Rules
In order to minimize maintenance costs, permit uniform inspection, search
procedures, and maintain orderly congregate living, the institution has
imposed reasonable regulations on inmate conduct and furnishings in housing
units.
It is the inmate’s responsibility to check his living area immediately after
being assigned there and report all damages to the Unit Officer or Correctional
Counselor. An inmate may be held financially liable for any damage to his
personal living area.
Housekeeping, cleanliness, and storage of food and clothing items are an
important aspect of your stay here. Each inmate is responsible for making
                                                                              9


his bed daily. You are to maintain proper levels of sanitation in your cell
at all times. Cardboard boxes and other paper containers are not permitted
for storage due to their combustible nature. The accumulation of food items,
newspapers, magazines, books, etc. must be kept to a minimum, excessive items
will be confiscated. Any newspapers older than one week or magazines older
than one month or modified in any way will be removed from the cell.
No items (i.e. family/personal photos, magazine pictures, newspaper,
calendars, cloth lines, gang graffiti etc.) may be displayed on the cell
walls, window, light covers or doors. Failure to follow sanitation standards
may result in incident reports.
Sexually suggestive photographs are NOT authorized for display. Provocative
pictures, posters, cartoons, and any items cut out of magazines may not be
displayed in any cell or dorm.
Unit officers will be responsible for scheduling weekly cell cleaning. An
ample amount of cleaning supplies will be supplied. Supplies retained for
prolonged periods or returned altered may result in an incident report.
Pest Control
The Environmental and Safety Compliance Department (ESCD) is responsible for
Pest Control Management. The primary and most effective method to prevent
infestations of rodents and insect pests is to eliminate conditions which
promote their harborage or breeding. The use of traps and chemical poisons
is a secondary activity and will not result in the elimination of the condition
that led to the initial infestation.
Units and living quarters will be treated as determined necessary by the
Environmental and Safety Compliance Administrator. If you have a pest control
problem in your living quarters, submit a cop-out through your Unit Team to
the ESCD to request treatment.    Prior to any treatment in your area, your
living quarters must be clean, no food/drink items exposed, and items (shoes,
papers, etc.) must be picked-up off the floor. If it is determined that the
infestation is related to poor sanitation, pest control treatment will not be
applied.
Adverse Weather
In the event of adverse weather, listen and comply with staff commands. If a
Tornado Warning is issued and you are housed in units A-H, sit in the inside
wall of your cell in a position to protect your head.
Clothing Exchange & Laundry
Institutions issue clothing to the inmate population that is properly fitted,
climatically suitable, and presentable. Institutions will furnish each inmate
with sufficient clothing to allow at least three changes of cloths weekly.
Institutions establish local procedures to account for the initial issue of
Government-furnished items to inmates and for their return before release.
Government-issued clothing will not be altered or disfigured in any manner.
Examples include, but not limited to, the following:     converting pants to
shorts, pleats, cutting off shirt sleeves, defacing clothing, etc. An inmate
                                                                             10


found to have destroyed government property may receive an Incident Report,
and appropriate disciplinary action will be taken.
Clothing Issued:
3 – Pants
3 – Boxers
3 – T-shirts
2 – Socks
1 – Shower shoes
1 – Canvas shoe
Linen:
2 – Towels
2 – Washcloths
2 – Sheets
1 – Blanket
1 – Seasonal blanket
Note:   Clothing/Linen may not be marked on, drawn on, or altered in any way.
Laundry Loops: Inmates will be issued one laundry loop with their name on
it. Inmate clothing will be laundered twice a week.
Exchanges/Repairs: All exchanges of clothing or repairs will be requested on
Inmate Request to Staff Member electronically via TRULINCS addressed to
Laundry.   Once approved, the request will be returned to the inmate with
approved items for pick up. No items will be issued without a signed, approved
request. Bring the approved request with you on Fridays to the Laundry from
11:00 a.m. to 11:30 a.m. to pick up your approved items. If you requested to
exchange your clothing items, you will be required to bring your used items.
All items needing exchanged will be on a one for one basis.

Linen and Blanket Exchange: The Institution Laundry Department will exchange
sheets and blankets.    The schedule will vary per unit.   Blankets will be
exchanged once per month. Sheets will be exchanged once per week.
Inmate Releases: When an inmate is released, he must turn in all clothing
and linens to the Laundry that were issued to him one day prior to his release,
keeping only his linens and one uniform to be turned in the morning of release.
Each inmate will be responsible for each article of clothing and linen issued
to him.
Hygiene Items and Correspondence Materials: Inmates may pick up institution
issued hygiene items and correspondence materials (envelopes and paper) from
their Unit Team.
Commissary
The BOP maintains inmates’ monies (Deposit Fund) while incarcerated.       The
purpose of the Deposit Fund is to provide inmates the privilege of obtaining
merchandise and services either not provided by the BOP or a different quality
than that provided by the BOP.
                                                                            11


An inmate may use funds in their account to purchase items through the
institution commissary, place funds on their inmate phone account, purchase
TRU-Units for their TRULINCS account, or send funds by creating a BP-199.
Inmates may not be in possession of cash at any time. Upon release, all Trust
Fund accounts will be consolidated and placed on an Inmate Release Debit Card.
Spending Limitations
Your spending limit will be established as described in Program Statement
4500.12, Trust Fund/Deposit Manual.

The National Spending Limit is $360.00 but may be further restricted at the
local level. Each inmate account is revalidated on a monthly, bi-weekly, or
weekly cycle.
Deposits to Accounts
U.S. Postal Service
Inmates' families and friends choosing to send inmates funds through the mail
must send those funds to the following address and in accordance with the
directions provided below:
                          Federal Bureau of Prisons
                      Insert Valid Committed Inmate Name
                  Insert Inmate Eight-Digit Register Number
                            Post Office Box 474701
                         Des Moines, Iowa 50947-0001
The deposit must be in the form of a money order made out to the inmate's full
committed name and complete eight-digit register number. Effective December
1, 2007, all non-postal money orders and non-government checks processed
through the National Lockbox will be placed on a 15-day hold. The BOP will
return to the sender funds that do not have valid inmate information provided
the envelope has an adequate return address. Personal checks and cash cannot
be accepted for deposit.
The sender's name and return address must appear on the upper left-hand corner
of the envelope to ensure the funds can be returned to the sender in the event
that they cannot be posted to the inmate's account. The deposit envelope must
not contain any items intended for delivery to the inmate.      The BOP shall
dispose of all items included with the funds.
In the event funds have been mailed but have not been received in the inmate's
account, and adequate time has passed for mail service to Des Moines, Iowa,
the sender must initiate a tracer with the entity that sold them the money
order to resolve any issues.

Western Union Quick Collect Program
Inmates' families and friends may also send inmates funds through Western
Union's Quick Collect Program.     All funds sent via Western Union's Quick
Collect will be posted to the inmate's account within two to four hours, when
those funds are sent between 7:00 a.m. and 9:00 p.m. EST (seven days per week,
including holidays).
                                                                             12


Funds received after 9:00 p.m. EST will be posted by 7:00 am EST the following
morning. Funds sent to an inmate through the Quick Collect Program may be
sent via one of the following ways:
1) At an agent location with cash: The inmate's family or friends must complete
a Quick Collect Form. To find the nearest agent, they may call 1-800-325-6000
or go to www.westernunion.com.
2) By phone using a credit/debit card: The inmate's family or friends may
simply call 1-800-634-3422 and press option 2.
3) ONLINE using a credit/debit card: The inmate's family and friends may go
to www.westernunion.com and select "Quick Collect".
For each Western Union Quick Collect transaction, the following information
must be provided:
1) Valid Inmate Eight-Digit Register Number (entered with no spaces or dashes)
followed immediately by Inmate's Last Name
2) Committed Inmate Full Name entered on Attention Line
3) Code City: FBOP, DC
Please note the inmate's committed name and eight-digit register number must
be entered correctly. If the sender does not provide the correct information,
the transaction cannot be completed. The Code City is always FBOP, DC.
Each transaction is accepted or rejected at the point of sale. The sender
has the sole responsibility of sending the funds to the correct inmate. If
an incorrect register number and/or name are used and accepted and posted to
that inmate, funds may not be returned.
Any questions or concerns regarding Western Union transfers should be directed
to Western Union by the sender (general public). Questions or concerns should
not be directed to the BOP.




MoneyGram ExpressPayment Program
Inmates' families and friends may also send inmates funds through MoneyGram’s
ExpressPayment Program. All funds sent via MoneyGram’s ExpressPayment will
be posted to the inmate's account within two to four hours, when those funds
are sent between 7:00 a.m. and 9:00 p.m. EST (seven days per week, including
holidays). Funds received after 9:00 p.m. EST will be posted by 7:00 a.m.
EST the following morning. Funds sent to an inmate through the MoneyGram
ExpressPayment Program may be sent via one of the following ways:
1) At an agent location with cash: The inmate's family or friends must complete
a MoneyGram ExpressPayment Blue Form. To find the nearest agent, they may
call 1-800-926-9400 or go to www.moneygram.com.
                                                                             13


For each MoneyGram ExpressPayment transaction, the following information must
be provided:
1) Valid Inmate Eight-Digit Register Number (entered with no spaces or dashes),
followed immediately by Inmate's Last Name
2) Company Name: Federal Bureau of Prisons
3) City & State: Washington, DC
4) Receive Code: Must always be 7932
5) Committed Inmate Full Name entered on Beneficiary Line
Please note that the inmate's committed name and eight-digit register number
must be entered correctly.     If the sender does not provide the correct
information, the transaction cannot be completed.
Each transaction is accepted or rejected at the point of sale. The sender has
the sole responsibility of sending the funds to the correct inmate. If an
incorrect register number and/or name are used and accepted and posted to that
inmate, funds may not be returned.
2) ONLINE using a credit, debit or prepaid card (Visa or MasterCard only):
The inmate's family and friends can click on www.moneygram.com/paybills. Enter
the Receive Code (7932) and the amount you are sending (up to $300). If you
are a first time user you also must set up a profile and account.
Any questions or concerns regarding MoneyGram ExpressPayment transfers should
be directed to MoneyGram by the sender (general public). Questions or concerns
should not be directed to the BOP.
Commissary Fund Withdrawals
Requests for Withdrawal of Inmate Personal Funds, BP-199 forms, will be
processed weekly by Trust Fund, Inmate Accounts. Withdrawals are initiated in
TRULINCS, Send Funds (BP-199) by the inmate. When the BP-199 is printed it
must be signed by the inmate in staff presence and hand delivered.        The
Supervisor of Education approves withdrawal requests for correspondence
courses and materials for approved education programs. Unit Managers will
approve all other withdrawal requests. Only an Associate Warden can approve
inmate withdrawals exceeding $500.00.
TRULINCS
The Trust Fund Limited Inmate Computer System (TRULINCS) is the inmate computer
network that provides inmates access to multiple services. At no time do the
inmates have any access to the Internet.
Inmate’s access dedicated TRULINCS workstations installed in various housing
units and common areas to perform various functions using their register
number, Phone Access Code (PAC), and the fingerprint process or Commissary
Personal Identification Number (PIN). Inmate access to these workstations
varies depending on the institution.
                                                                             14


Account Transactions: This service allows inmates to search and view their
Commissary, telephone, and TRULINCS account transactions, as well as, view
their Media List.
Bulletin Board: This service is used to supplement the use of inmate bulletin
boards within the institution for disseminating information to the inmate
population.
Contact List: This service is used by inmates to manage their email address
list, telephone list, and postal mailing list. Inmates also mark for print
postal mailing labels within this service.
If an email address is entered for a contact, TRULINCS sends a system generated
message to the contact directing them to www.corrlinks.com to accept or reject
email contact with the inmate prior to receiving any messages from the inmate.
If a positive response is received, the inmate may begin exchanging electronic
messages with this contact. If a contact rejects TRULINCS participation, the
inmate is blocked from sending any messages to that email address.
Law Library:   This service allows inmates to perform legal research.
Manage Funds: This service allows inmates to manage their personal funds by
creating/canceling Requests for Withdrawal of Inmate Personal Funds (BP-199)
and their Pre-Release Account.
Manage TRU-Units: This service allows inmates to purchase TRU-Units using
available Commissary funds or transfer TRU-Units back to their Commissary
account.
Prescription Refill:    This service allows inmates to request prescription
refills via TRULINCS of self-carry medications that are ready for refill
directly to the Pharmacy. Pharmacy staff will receive the prescription refill
request and process the request accordingly. Inmates will follow established
local procedures for picking up requested prescriptions.
Print: This service allows inmates the opportunity to print various documents
marked for print within TRULINCS.    Mailing labels and BP-199 forms may be
printed for free. All other documents can be printed at a cost.
Public Messaging: Inmates may correspond with friends and family using public
messaging. This is a restricted version of email that will only allow text
messages and no attachments. There is a cost per minute fee for using this
service. Messages are limited to 13,000 characters.
Request to Staff:     This service allows inmates to correspond with staff
electronically.   The list of available departments varies by institution;
however, there is a standard DOJ Sexual Abuse Reporting mailbox available that
provides inmate with an additional method to report allegations of sexual
abuse and harassment directly to the Office of Inspector General (OIG).
Survey: This service allows inmates to take BOP surveys (i.e., Institution
Character Profile).
Inmate Telephone System – TRUFONE
                                                                             15


SMU Telephone Calls
Inmates participating in the SMU Program at the USP who wish to utilize ITS
for calling privileges; will need to generate and maintain their phone lists
using the contacts field in TRULINCS. Inmates will be allowed to make
changes to their phone lists once every (30) days. Once a phone list is
generated, the phone numbers on the inmates ITS account will transfer in/out
from institution to institution.

Provided there are no telephone restrictions as the result of disciplinary
sanctions or other administrative reasons, inmates in Level One will be
permitted two (2) 15-minute telephone calls per month. Inmates in Level Two
will be permitted four (4) 15-minute calls per month. Access to the
telephone in Levels One and Two is based on calls per month, not minutes.
Inmates in Level Three will be permitted fifteen (15) phone calls per month,
not to exceed 150 minutes. Inmates in SMU COMPLETE status will receive the
same phone privileges as Level Three. Replacement calls will not be given
due to the call being dropped by the called party or dropped due to the
called party’s cell phone. The telephones utilized by inmates are MONITORED
and TAPED.

Each inmate will be provided a nine-digit Phone Access Code (PAC) for accessing
TRUFONE; including instructions for use of this system.            The PAC is
confidential and should not be shared with other inmates. A replacement fee
will be charged if a PAC is misplaced or compromised.        In addition, each
inmate will need to perform voice verification registration. Management of
inmates’ telephone numbers is performed via the TRULINCS.

TRUFONE funds are transferred using the TRUFONE system and must be done in
even dollar amounts.     The TRUFONE funds are deducted from an inmate’s
commissary account and transferred to the TRUFONE account immediately.
Transfers may be made from any telephone during operational hours. It is each
inmate’s responsibility to verify the correctness of the amount transferred
at the time of transfer.

Visiting Procedures
Provided there are no visiting restrictions as the result of disciplinary or
other reasons, visitation for inmates in all SMU Levels (One, Two, and
Three) will be facilitated via video visiting, and will only be available to
immediate family members, which include parents or (legal guardians which
must be verified), siblings, offspring, spouses, and grandparents. The
relationship must be verified. These visits are limited to one hour only.

Inmates in all levels must submit a request in writing to the Unit Manager,
at least two weeks in advance of the expected visit. As the availability of
video equipment will be limited, visits will be limited to one hour per
inmate (more time may be allotted based on availability of visiting
booths/equipment).
Visits will be scheduled in accordance with the availability of video
equipment needed to facilitate the visit, and rotated according to the level
                                                                             16


and the living quarters. NOTE: Visitation is subject to monitoring and
participation in the visiting process constitutes consent to this
monitoring.

Inappropriate Sexual Behavior
Inappropriate sexual behavior towards staff and other inmates will not be
tolerated.
Inappropriate sexual behavior is defined as verbal or physical conduct
perceived as a sexual proposal, act, or threat. Examples of inappropriate
inmate sexual behavior include, but are not limited to: displaying sexually
explicit materials; making sexually suggestive jokes, comments, proposals,
and gestures; and engaging in stalking, indecent exposure, masturbation, or
other inappropriate or unauthorized physical contact.
Inmates who engage in this type of behavior will be disciplined and
sanctioned accordingly through the inmate discipline process and may be
subject to criminal prosecution.
ANY VIOLATION OF VISITING REGULATIONS MAY RESULT IN DISCIPLINARY ACTION AND/OR
LOSS OF VISITING PRIVILEGES AND POSSIBLE CRIMINAL PROSECUTION OF THE VISITOR.
Directions to AUSP Thomson

     From the West (Des Moines, IA): Take I-235 E. Merge onto I-80 E via EXIT
      137A toward Davenport. Merge onto US-61 N via EXIT 295B toward
      Eldridge/DeWitt. Merge onto US-30 E via EXIT 137 toward De Witt/Clinton.
      Turn right onto 8th Ave S/US-30 E. Continue to follow US-30 E. Turn left
      onto Waller Rd/IL-84. Continue to follow IL-84.

     From the North (Madison, WI): Take S Park St/US-151 S. Continue to follow
      S Park St South. S Park St South becomes US-14 E. Turn right onto State
      Road 92/WI-92. Turn left onto S Rutland St/WI-104/County Hwy-T. Turn
      onto WI-59/State Road 59. Turn onto E Main St/WI-59. Turn left onto Vine
      St/WI-59. Merge onto WI-11 W toward Dubuque. Turn left onto County Hwy-
      M. Turn left onto County Hwy-B/County Hwy-M/County Road B. Take the 1st
      right onto County Hwy-M/County Road M. County Hwy-M/County Road M becomes
      IL-73. Turn right onto IL Route 64/US-52 W/IL-64. Turn left onto S Clay
      St/IL-78. Continue to follow IL-78. Turn right onto Argo Fay Rd. Turn
      right onto Illinois Route 84/IL-84.

     From the South (Springfield, IL): Take IL-97E. Merge onto I-55 N toward
      Chicago. Merge onto I-155 N via EXIT 127 on the left toward
      Peoria/Hartsburg. Merge onto I-74 W. Merge onto I-80 W. Take the IL-84
      exit, EXIT 1, toward East Moline/Savanna. Turn right onto IL-84/Route
      84 N.

     From the East (Chicago, IL): Take I-290 W/Chicago-Kansas City Expressway
      W/Eisenhower Expy W. Keep left to take I-88 W/Chicago-Kansas City
      Expressway W via EXIT 15A toward Indiana/Aurora. Take EXIT 36 toward US-
      30 W/Clinton. Merge onto Lincoln Hwy W. Lincoln Hwy W becomes US-30 W.
                                                                             17


      Turn onto Fulton Rd/IL-136. Turn right onto Waller Rd/IL-84. Continue
      to follow IL-84.
Local Transportation & Accommodations
Nearest Airports

     Quad Cities International Airport (Moline, IL) – 52 miles.
     Dubuque Regional Airport (Dubuque, IA) – 59 miles.
     Chicago-Rockford International Airport (Rockford, IL) – 65 miles.
     Chicago O’Hare International Airport (Chicago, IL) – 144 miles.
     Chicago Midway International Airport (Chicago, IL) 149 Miles.
Nearest Bus Terminal

     Burlington Trailways (Davenport, IA) – 50 miles.
Nearest Train Station

     Amtrak (Moline, IL) – 50 miles.
Local Taxi Companies

     Sun Valley Cabs                   Savanna, IL.
     Clinton’s Cab Company             Clinton, IA.
     Good to Go Taxi Cab Service       Davenport, IA.
Local Hotels

     Hampton Inn 2781 Wild Rose Dr. Clinton, IA. (563) 243-5555
     AmericInn    1301 17th St, Fulton, IL.      (815) 589-3333
     Knights Inn 800 1 Mile Rd, Thomson, IL.     (815) 259-7378
SECURITY PROCEDURES
Attire
Inmates must be in their proper uniform (normally khaki pants and khaki shirts)
Monday through Friday, between 7:30 a.m. and 3:30 p.m. The uniform must be
maintained in a neat and professional manner, with shirts tucked in and pants
around the waist line. Other than approved religious headgear, hats will not
be worn while indoors.

Counts
Each institution will conduct, at a minimum, five official inmate counts
during every 24-hour period. On weekends and holidays, an additional count
will be conducted at 10:00 a.m.
The inmate is expected to be standing at bedside during official counts held
at 4:00 p.m. and 9:30 p.m. on weekdays. The inmate will also be required to
stand for count during the 10:00 a.m., 4:00 p.m., and 9:30 p.m. on weekends
and holidays, and during any emergency count.
Any inmate who either refuses to stand for the count, or in any way delays
the counting officers, will be subject to disciplinary action.
                                                                                18


Contraband
Items possessed by an inmate ordinarily are not considered to be contraband
if the inmate was authorized to retain the item upon admission to the
institution, if the item was issued by authorized staff, purchased by the
inmate from the commissary, or purchased or received through approved channels
(to include approval for receipt by an authorized staff member or authorization
by institution guidelines). Controlling contraband ensures a safe environment
for staff and inmates by reducing fire hazards, security risks, and sanitation
problems related to inmate personal property.
Contraband includes material prohibited by law or regulation, or any material
that can reasonably be expected to cause physical injury or otherwise adversely
affect the security, safety, or good order of the institution.
Staff shall consider as nuisance contraband any item (other than hard
contraband) that has never been authorized, or which previously has been
authorized for possession by an inmate, but which possession is prohibited
when either it presents a threat to security or its condition or excessive
quantities present a health, fire, or housekeeping hazard.       Examples of
nuisance contraband include, but are not necessarily limited to: personal
property no longer permitted for admission to the institution or permitted
for sale in the commissary; altered personal property; excessive accumulation
of commissary, newspapers, letters, or magazines that cannot be stored neatly
and safely in the designated area; food items which are spoiled or retained
beyond the point of safe consumption; government-issued items which have been
altered, or other items made from government property without staff
authorization.
Staff shall seize any item in the institution that has been identified as
contraband, regardless of whether the item is found in the physical possession
of an inmate, in an inmate’s living quarters, or in common areas of the
institution.
An inmate may not purchase, give, or receive any personal property from another
inmate.
Staff shall return to the institution’s      issuing   authority   any   item   of
government property seized as contraband.
Items of personal property confiscated by staff as contraband are to be
inventoried and stored pending identification of the true owner (if in
question) and possible disciplinary action. Staff will then provide you with
a copy of the inventory as soon as practicable.
Shakedowns
Staff may search an inmate's housing and work area and personal items contained
within those areas, without notice, randomly, and without the inmate's
presence. The property and living area will be left as close to the same
conditions as found.
Pat Searches
                                                                              19


You will be subject to pat searches by staff at any time. Random pat searches
are utilized to control weapons and other contraband that provides for the
safety of both staff and inmates.     Inmates who refuse to submit to a pat
search by a staff member will be subject to disciplinary action.
Inmates assigned to the Special Management Unit will be pat searched and metal
detected every time they are moved from one area to another.
Cell Moves
Cell moves will be conducted at least once every twenty-one (21) days, but
may occur sooner. Staff will determine housing assignments, and cell moves
are not optional. Refusing cell moves will result in an incident report and
other actions deemed appropriate by staff.
Drug Surveillance / Alcohol Detection
BOP facilities operate drug surveillance and alcohol detection programs, which
include mandatory random testing, as well as testing of certain other
categories of inmates. A positive test, or refusal to submit a test, will
result in an incident report.
Fire Prevention and Control
Fire prevention and safety is everyone's responsibility, including yours.
Inmates are required to report fires to the nearest staff member so that
property and lives can be protected. Piles of trash or rags in closed areas,
combustible material, items hanging from fixtures or electrical receptacles,
or other hazards will not be tolerated.
Staff at the institution are trained in using emergency fire suppression
equipment. During a fire emergency, you may be notified by the unit
officer(s) to cuff up prior to being evacuated. Upon evacuation, you will be
escorted to a temporary holding area until the unit has been cleared for
return. Simulated fire drills will be conducted quarterly, to familiarize
the entire unit with fire emergency procedures. Failure to follow staff
orders during a fire emergency or drill will result in an incident report.
PROGRAMS AND SERVICES
Inmate Financial Responsibility Program
Working closely with the Administrative Office of the United States Courts
and the United States Department of Justice, the BOP administers a systematic
payment program for court-imposed fines, fees, and costs.      All designated
inmates are required to develop a financial plan to meet their financial
obligations. These obligations may include: special assessments imposed under
18 U.S.C. 3013, court ordered restitution, fines and court costs, judgments
in favor of the United States, other debts owed to the United States, and
other court-ordered obligations (e.g., child support, alimony, and other
judgments).
Institution staff assist in planning, but the   inmate is responsible for making
all required payments either from earnings      within the institution or from
outside resources. The inmate must provide      documentation of compliance and
payment. If an inmate refuses to meet his       or her obligations, the inmate
                                                                            20


cannot work for UNICOR or receive performance pay above the maintenance pay
level. He/She will also be placed in “refuse” status. As the result of being
in refuse status, the inmate has a spending limit of only $25.00 monthly, can
be placed in less desirable housing, will not be considered for any favorable
requests, i.e. (vacations, furloughs, early release, etc.) and will score
zero in responsibility on the progress report. These are a few examples of
the sanctions that can be imposed as a result of being in refuse status.
The status of any financial plan will be included in all progress reports,
and will be considered by staff when determining Security/Custody level, job
assignments, eligibility for community activities, and institutional program
changes. The U.S. Parole Commission will also review financial responsibility
progress at parole hearings.
Food Service
The mission of AUSP Thomson’s Food Service Department is to prepare and serve
nutritionally adequate meals. The BOP has adopted a National Menu to which
all food service departments must adhere. This menu is offered at all
institutions and includes approved menu items based on standard recipes and
product specifications. The National Menu offers regular, heart healthy and
no-flesh dietary options. Meals are served in reusable trays with snap-on
lids. This ensures the wholesomeness of the items served. Trays are color-
coded to distinguish between certified religious diets, no flesh, no pork,
regular meals, and medical diets.
All meals are to be consumed in the cells. The menu at AUSP Thomson does not
include fried items, items with bones, sugar, or other food items that can
pose an imminent security concern to the institution. A suitable alternative
for these items will be provided when listed on the menu. Substitutions of
similar items are authorized when necessary per Program Statement 4700.05,
Food Service Manual.
Medical diets are directed only by the Health Services Department and must be
prescribed only by the CD, staff physician, staff psychiatrist, or staff
dentist. A heart-healthy choice is offered to all inmates. This diet is the
option of a low fat food item versus a high fat food item. If you wish to
obtain the heart-healthy choice, you must request it.
Religious meals are only directed by the Religious Services Department. The
BOP provides inmates requesting a religious diet reasonable and equitable
opportunity to observe their religious dietary practice within the constraints
of budget limitations and the security and orderly running of the institution
and the BOP through a religious diet menu.
Education/ Recreation Services
The mission of Education/Recreation Services is to provide mandatory literacy
and English-as-a-Second Language programs as required by law, as well as other
education/recreation and related programs that meet the needs and interests
of the inmate population, provide options for the positive use of inmate time,
and enhance successful reintegration into the community.
                                                                            21


Education opportunities provided for Federal inmates include General
Equivalency Diploma (GED) and ESL programs, as required by law.    Various
nationally recognized tests will be used to place inmates in appropriate
education programs. Inmates must perform to the best of their abilities on
exams for appropriate placement in class.
Literacy/GED
In order to be considered as participating in Education programming to advance
through the SMU program, inmates must continuously participate in at least
one (1) of the following programs offered:
•    Literacy Program
•    GED
•    Pre-GED
•    Spanish GED
•    Special Learning Needs
•    English as a Second Language
•    Adult Continuing Education and Radio Courses
•    Post–secondary College Correspondence Courses
** Failure to participate in the above programs can negatively affect your
advancement through the SMU program. **
Enrollment Requirement: Inmates who do not show proof of a high school diploma
or GED are required to attend a mandatory 240 hour GED program.
English as a Second Language (ESL)
Enrollment Requirement: Mandatory for non-English speaking inmates.
Background: The Crime Control Act of 1990 requires that non-English speaking
federal prisoners participate in an ESL program until they function at a
minimum of the 8.0 grade level on the CASAS examination.
The purpose of the ESL class is to provide the student with the opportunity
to develop effective English language skills.
Participation in the program is mandatory for all non-English speaking inmates
unless they have an INS detainer on file, as verified by their Case Manager.
However, the Education Department encourages all non-English speaking inmates
to participate in the program.
Once enrolled, inmates who do not complete their assigned work two (2)
consecutive times will be dropped from the ESL program and listed as “refused”
participation. Once dropped, the inmate will remain out of the program for a
minimum of 2 months/60 days. It will be the responsibility of the inmates to
contact the Education Department for reenrollment after 2 months/60 days has
expired.
Official Testing
Official GED testing and CASAS Certification testing is a privilege in the
SMU program. Inmates who demonstrate successful completion of all assignments,
who have passing scores on practice tests, and who have their instructor’s
recommendation will be placed on the official GED Exam waiting list.
                                                                            22


Violent Crime Control and Law Enforcement Act/Prison Litigation Reform Act
(VCCLEA/PLRA)
VCCLEA applies to an inmate whose offense occurred on or after September 13,
1994, but before April 26, 1996.     PLRA applies to inmates whose offense
occurred on or after April 26, 1996. Both laws, (VCCLEA and PLRA) mandate
that inmates who do not possess a GED or high school diploma must
satisfactorily participate in the literacy program for a minimum of 240 hours
or until attainment of a GED. Failure to do so will result in an inmate being
coded as GED UNSAT, which may affect the inmate’s Good Conduct Time (GCT) by
12 days per year.
Inmates determined to be in need of the literacy program (and sentenced under
VCCLEA/PLRA) will be provided in-cell assignments and material appropriate
for their placement.
Inmates enrolled in the literacy program will ordinarily be visited once a
week by an Education staff member to pick-up, distribute, and answer questions
on their assigned work. The amount of time it takes to receive materials
depends on many factors, including available resources, institutional needs,
and the competitive needs of all inmates. Inmates who do not complete their
assigned work two (2) consecutive times will be dropped from the literacy
program, listed as “refused” participation and coded appropriately.       Once
dropped, they will remain out of the program for a minimum of 2 months/60
days. It will be the responsibility of the inmates to contact the Education
Department for the reenrollment after 2 months/60 days has expired.
Educational Good Time Sentence Credit for D.C. Offenders (DCEGT)
This credit is authorized by the District of Columbia (D.C.) Code and reduces
the amount of time to serve under a term of imprisonment. The policy applies
to D.C. code offenders in BOP custody who committed their offenses before
August 5, 2000, and completed designated education programs successfully while
in BOP custody on or after August 5, 1997. It is the inmate’s responsibility
to submit a cop-out to staff requesting that DCEGT be applied to their
sentence.
This should be done after the completion of an eligible program.
GED/ESL Incentive:
A.   Each student completing the Literacy Program/GED/ESL       will   receive
     a monetary award of $25.00 (if eligible).
C.   Due to the special circumstances of the Special Management          Unit
     program at AUSP Thomson, a formal graduation ceremony will not
     take place.

Adult Continuing Education (ACE)
Adult Continuing Education (ACE) courses are offered to the entire inmate
population without regard to an inmate’s education level. ACE courses are
rotated on a two (2) month basis and are broadcast over TBD SMU Radio.
                                                                             23


ACE Radio Program packet information will be distributed to each cell every
two (2) months. Every week, an Education staff member will make rounds to
pick up ACE packet answer sheets.
Any requests, questions, or concerns need to be submitted to Education staff
in writing. The amount of time it takes to receive materials depends on many
factors including available resources, institutional needs, and competitive
needs of all inmates. In order to be considered as participating in the ACE
SMU Radio Program, inmates must complete all four courses offered every two
(2) months.
If the ACE packet is lost or damaged, inmates may print or copy a new packet
from the Electronic Law Library/Local Documents.
A certificate of SMU Radio course completion will be issued by the
Education/Recreation Department upon successful completion of each level of
advancement. This certificate will highlight all of the radio courses that
were completed within the previous level.
Post-Secondary Education (PSE)
Enrollment Requirement: Verified GED or high school diploma. Inmates who
wish to enroll in Education-related correspondence courses must first receive
approval from the Supervisor of Education (SOE).       To obtain approval for
enrollment in a correspondence course, the requesting inmate must complete an
Application for Correspondence Study Approval Form and attach copies of any
information related to the course requested. If the correspondence course is
determined to be suitable, an Authorization to Receive Package or Property
form will be completed, and the requesting inmate will be notified of approval.
Any correspondence course material that is received prior to approval will be
returned to sender. The costs of enrollment in the requested correspondence
course will be the responsibility of the requesting inmate.
Inmates who do not complete their assigned work assignments or receive two
(2) consecutive non-participation responses from the school will be dropped
from the PSE program and listed as “refused” participation.


Vocational Training (VT)
Inmates may participate in limited VT preparation courses, provided they meet
the qualifications/pre-requisites. Only qualifying inmates will be contacted
by the Education Department to enroll in this course within the first 30 days
of placement in Level Two. Inmates must have a high school diploma or GED.
When entering Level Two, inmates must have 6+ months available to complete
the course. Inmates cannot have any 100 or 200 series incident reports or
pending incident reports within the last 4 months in their disciplinary record.
Disciplinary records will be monitored during enrollment. If at any time an
inmate receives a 100 or 200 series incident report, that inmate will be
removed from this course and program permanently. Inmates enrolled in the VT
preparation program will be normally visited once every week by the VT
Instructor to pick up and distribute their assigned work.
                                                                              24


Any requests, questions, or concerns need to be submitted to the   VT Instructor
in writing. Once enrolled, inmates who do not complete their       assigned work
will be dropped from the VT program permanently and listed          as “refused”
participation. Rules, procedures, and schedules are subject to     change at any
time according to institutional needs.
Library Services
Law Library
Each housing unit has a computer that is equipped with an Electronic Law
Library (ELL) for inmate use. Inmates must submit a request to the Unit Officer
to use the ELL computer. There is one ELL computer per Unit, and it is the
joint responsibility of all inmates living in that Unit to safeguard and
respect their fellow inmates’ right to access the ELL computer by refraining
from damaging or attempting to damage/destroy the ELL computer, the printer,
or any part of the cell in which the equipment is maintained.
NOTICE IS HEREBY GIVEN THAT ANY INMATE WHO ABUSES THE PRIVILEGE OF THE USE OF
THE ELL COMPUTER—INCLUDING BY TAMPERING WITH, DAMAGING, DESTROYING, OR
ATTEMPTING TO TAMPER, DAMAGE, OR DESTROY THE CELL OR THE COMPONENTS THEREIN—
--MAY BE SUBJECT TO DISCIPLINARY ACTION PURSUANT TO PROGRAM STATEMENT 5270.09
AND/OR TO CRIMINAL PROSECUTION, IN ADDITION TO THE POSSIBILITY OF THE
SUSPENSION OF THAT INMATE’S ABILITY TO ACCESS THE ELL COMPUTER.
Inmates will be afforded a reasonable amount of time to conduct legal   research
using the ELL computer. Moreover, because there is only one ELL         computer
within each Unit, use of the ELL computer will be based on priority     of need.
Inmates who can demonstrate a requirement to meet an imminent court     deadline
will receive priority over inmates with no imminent court deadline.
Refer to 28 C.F.R. § 543.10 et seq. and BOP Program Statement 1315.07 for more
information on the inmate law library and legal research.
All legal materials required to be made available to inmates by applicable
federal law and BOP policy are available on the ELL computer. Institution
Supplements and Central Office notices are also made available on the ELL
computer under the “Bulletin Board” section.
NOTE: The Education Department and Law Library do not supply any reference
materials (dictionaries, thesauruses, phone books, etc.), pencils, paper, or
other supplies to any SMU inmates.
Legal Material
Inmates may request copies of their legal materials by submitting a Legal
Materials Request Form. In order to get this form, inmates must submit a
Request to Staff (cop-out). More detailed instructions are located on the
Legal Materials Request Form.
Copies will be made of legal materials only, and you must provide proof of a
legal need for copies as laid out in Program Statement 1315.07, Legal
Activities, Inmate.
                                                                             25


Copies will only be reproduced on one side of standard 8½” x 11” copy paper,
and the Library will not honor any requests for enlargements and/or reductions
of your legal materials. In order to help maintain acceptable levels of legal
materials, there is a LIMIT OF 5 COPIES per page unless you can provide a
written court-mandated need for more. Also, the Library WILL NOT make copies
of BLANK LEGAL FORMS, these items are not considered to be legal in nature
until something is written on the form.
Accommodations will be made for legal copies to those inmates with a verified
imminent court deadline.
In the event that you are on indigent status (inmates lacking funds) and need
items printed off of the ELL computer, you may request an Indigent Inmate
Request for Printed Legal Pages form from the Law Library. Please read and
carefully follow the directions before completing the form in its entirety.
A verification of indigent status will be completed prior to fulfilling the
request.
NOTE: Inmates on encumbered status are not indigent.
All inmates, including indigent inmates, will be required to legibly sign a
pre-completed form BP-199.045 (Request for Withdrawal of Inmate Personal
Funds) in the amount for which it costs to complete the copies.
This form will be provided to the inmate by the Law Library Staff (or its
representative) when the completed copied are delivered.     All copies cost
$0.15 per page. When signing the form BP-199, please provide your signature
only on the designated line. No political statements, nicknames, or other
written statements will be accepted. If you fail to abide by this rule, you
WILL NOT receive your requested copies and an incident report may be written.
Additionally, any inmate who refuses to sign the form BP-199 WILL NOT receive
his requested copies and an incident report may be written for your refusal
to pay.
Delivery of legal copies and indigent printouts are customarily provided to
all units once a week. The amount of time it takes to receive materials depends
on many factors including, but not limited to, available resources,
institutional needs, date of submission, and the competitive needs of all
inmates. No deliveries will be made on legal holidays or weekends.
Typewriters
SMU inmates will not have access to typewriters, but will instead have access
to a writing instrument and paper to draft legal documents.
Leisure Library
Services Available
A.   Levels One, Two, and Three inmates have book carts/shelves on each floor
in their units.
B.   Book titles are limited to what is available on the cart/shelf. No
requests will be accepted for specific book titles.
                                                                             26


C.   Books are rotated quarterly.
D.   Books are handed out by the Unit Officers with the established unit
schedules.
Recreation
Recreation, Leisure, Wellness
The BOP encourages inmates to make constructive use of leisure time and offers
activities. These activities strive to provide inmates with opportunities to
reduce stress and enhance overall health and emotional well-being.
Inmates in Level 1 and 2 will be provided the opportunity to participate in
recreational in cell activities. These activities will be in the form of
handouts. To receive credit for individual participation, inmates must
complete the activities within the allotted time. The activities will be
handed out and collected by recreation staff. If any recreation material is
altered, damaged or lost, the inmate will receive an incident report, which
may result in an adjustment of the delivery of recreation materials to the
inmate.
The institution does not provide an inmate photograph program for the SMU
inmates.
Exercise
Inmates will be offered five (5) hours of recreation per week. If the inmate
refuses recreation when the recreation area is available, he will be considered
to have refused his recreation for that day. Inmates are not allowed to choose
recreation partners.
Religious Services
The Religious Services Department provides pastoral care and religious
accommodation in accordance with the law, federal regulations and BOP policy.
Chaplains offer pastoral counseling, spiritual direction, support, and crisis
intervention. Chaplains oversee the religious diet program, ceremonial
religious meals, and religious holiday observances.
Program Statement 5360.09 and Institution Supplement TOM 5360.09, Religious
Beliefs and Practices, provide more information.
Inform your family to provide complete information to the institution in case
of a family emergency.
Complete information includes, but is not limited to: the caller’s names,
address, telephone number, your registration number, the affected person’s
name, the actual location/address and contact information, and the name and
contact information for an independent third-party who can verify. Pastoral
calls are ordinarily placed via Inmate Telephone System (ITS).
This information will be verified before you are notified. If the information
received cannot be verified by an outside agency (hospital, funeral home, law
enforcement, etc.), you will not be notified. After the information has been
verified, a Chaplain will notify you of the emergency and, if appropriate,
arrange for you to communicate with your family.
                                                                             27


Pastoral Counseling
Chaplains are available during rounds. Appointments may be requested through
submission of a written request. Pastoral counseling will be conducted at the
cell door.
Written Requests
Written Inmate to Staff Requests must be submitted on a full sheet of paper
including last name, register number, unit and cell assignment, and date.
Incomplete requests will not be accepted. Staff will not complete incomplete
written requests.
Religious Preference & Tolerance
If AUSP Thomson is your first assignment in the BOP, Unit Team will denote
your religious preference. If you wish to change your preference, submit a
written request to Religious Services.
No one may disparage the religious beliefs of an inmate, nor coerce or harass
an inmate to change religious preference. Inmates are expected to be respectful
to others with differing beliefs.
Programs that Enhance Reentry Success
Chaplains may provide addresses for ministries that supply correspondence
courses, subject to availability. The Chapel library has resources available
for your spiritual growth. A list of available softcover books is posted on
the TRULINCS computer system. Book lists are posted by religion.
A list of Holy Days, Fast Days, Ceremonial Meals, and their deadlines, is
located on the TRULINCS computer system. All accommodations must be requested
in writing individually.
Religious Items and Literature
Authorized personal religious items may be purchased / acquired by the
adherent. Authorized items available from Commissary may be purchased by those
whose religious preference reflects a need for those items. Authorized items
not available from Commissary may be purchased via Special Purchase Order from
an approved vendor.
Items should be less than $100 in value. Pre-approved items are listed and
available from Religious Services upon written request. Authorized items not
available for purchase may be acquired by Authorization to Receive a Package
form (i.e., eagle feathers).    Softcover books may be checked out from the
Chapel library in two-week increments. Loaned books must be returned to the
Chaplain in order to receive new books. Books are traded on a one-for-one
basis. Lost or damaged books will be charged to the inmate, and an incident
report may be written.
Religious books may also be purchased according to Program Statement 5266.11,
Incoming Publications.
Religious Diet Program
Inmates must submit a written request to be interviewed. The Chaplaincy team
will review your answers to the interview. A determination will be made to
approve you for self-selection from the mainline, with access to a no-flesh
                                                                            28


option, or for certified processed foods. You will be notified in writing
via form BP-S700-053, Notification of Religious Diet Accommodation.        If
approved for the certified food component, Food Service will ordinarily begin
serving the certified food in two working days under normal operations. Those
not approved may request a re-interview at six-month intervals.
An inmate may be removed from the certified food diet if he is observed eating
from mainline, missing consecutive meals, changing his religious preference,
and/or purchasing food items from Commissary that are not permissible based
on his religious requirements. Removal is not punitive in nature but provides
an opportunity for the inmate and staff to reevaluate the program’s
appropriateness to meet the inmate’s demonstrated need. The process of re-
approving a religious diet for an inmate who voluntarily withdraws or who is
removed will ordinarily extend up to thirty days.        Repeated withdrawals
(voluntary or otherwise) may result in a waiting period of up to one year.
At that time, a request for reinstatement will require a re-interview.
Religious Rights
Opportunities for religious activities are open to the entire inmate
population without regard to race, color, nationality or, ordinarily, creed.
The Warden, after consulting with the institution Chaplain, may limit
participation in a particular religious activity or practice to the members
of that religious group.
Ordinarily, when the nature of the activity or practice (e.g., religious
fasts, wearing of headwear, work proscription, ceremonial meals) indicates a
need for such limitation, only those inmates whose files reflect the pertinent
religious preference will be included. When seeking religious accommodation,
submit the request in writing.     Religious Services staff will attempt to
accommodate your request within the limits of policy.
Schedules
The Supervisory Chaplain works 12:00 p.m. - 8:30 p.m. on Sundays, earlier
hours Monday through Thursday, and off duty Friday and Saturday.       Staff
Chaplains’ days off will ordinarily occur during the week.     The Religious
Services Assistant will ordinarily work Monday through Friday. Specific
schedules are available on the Chapel Program Schedule posted on TRULINCS.
Community Resources
Procedures regarding Ministry of Record, Clergy Visits, and Prison Visitation
Support (PVS) will occur according to procedures in
Program Statement 5360.09, Religious Beliefs and Practices.
Psychology Services
Psychology Services departments in all BOP institutions offer mental health
care to inmates. This care may include screening, assessment, and treatment
of mental health or drug abuse problems, individual and/or group counseling,
psycho-educational classes, self-help and supportive services, or referral to
Health Services for medical treatment of a mental illness.
If you are new to the BOP, or if you have previously identified mental health
or drug abuse programming needs, you will be scheduled for an interview with
                                                                             29


Psychology Services staff. The purpose of this interview is to review your
history and identify your programming needs. A psychologist may make
recommendations to support your successful adjustment to prison and prepare
you for your eventual release. We encourage you to participate actively in
this process. This interview is an ideal time for you to share your interest
in specific services, such as drug abuse treatment or mental health counseling.
The AUSP Thomson Psychology Services department is staffed by a Chief
Psychologist, a SMU Treatment Coordinator, Restrictive Housing
Psychologists, a Drug Treatment Coordinator, SMU Treatment Specialists, a
Drug Abuse Treatment Specialist, a Social Worker, and a technician. Staff
offices are located in the programming wing of the housing units or next to
Education in the programs building. There are a number of ways to contact
Psychology Services at this institution. You may:

     Submit an Inmate Request to a Staff Member (a “cop-out”) to Psychology
      Services.
     Speak with a Psychology Services staff member as they make rounds in
      your unit.
     Or in the case of a crisis situation, notify your Unit Officer, Unit
      Team, or any other BOP staff member of your urgent need to speak with
      Psychology Services.
Psychology Services will be responsible for providing mental health services
to SMU participants on an as-needed basis.
Suicide Prevention
Incarceration can be a difficult experience.        At times, you may feel
discouraged, frustrated, and helpless.     It is not uncommon for people to
experience depression while in jail or prison, especially if they are newly
incarcerated, serving a long sentence, experiencing family problems,
struggling to get along with other inmates, or receiving bad news. Over time,
most inmates successfully adapt to incarceration and find ways to use their
time productively and meaningfully. However, some inmates continue to struggle
with the pressures of incarceration and become overwhelmed by a sense of
hopelessness. If you feel a sense of hopelessness or begin thinking about
suicide, talk to a staff member. Help is available and actively seeking help
is a sign of your strength and determination to prevail. If you feel you are
in imminent danger of harming yourself or someone else, you should contact a
staff member immediately.
In addition, if you suspect another inmate is contemplating suicide, please
notify a staff member. Staff do not always see everything inmates see. And,
most suicidal individuals display some warning signs of their intentions.
PLEASE alert a staff member right away if you suspect a fellow inmate is
considering suicide. The most effective way to prevent another person from
taking his or her life is to recognize the factors that put people at risk
for suicide, take warning signs seriously and know how to respond.
The warning signs of suicide may include:
                                                                             30


     Threatening to hurt or kill oneself or talking about wanting to hurt
      or kill oneself.
     Feeling hopeless.
     Feeling rage or uncontrolled anger or seeking revenge.
     Increased alcohol or drug use.
     Withdrawing from friends, family, associates.
     Experiencing dramatic mood changes.
     Feeling anxious or agitated, being unable to sleep, or sleeping all
      the time.
     Seeing no reason for living or having no sense of purpose.
If your friend, cellmate, coworker, or associate is exhibiting these signs,
start by telling the person you are concerned and give him/her examples of
what you see that worries you. Listen and encourage the person to seek help.
If they are hesitant, offer to go with them to speak to a staff member. If
you are not confident they will seek help, notify a staff member yourself.
Seeking help for a person in distress isn’t “snitching”, it is showing concern
for the welfare of a fellow human being.      If you report your concerns to
staff, you can rest easy knowing you did everything within your power to
assist the individual.
Drug Abuse Programs
Drug abuse programming is available in all BOP institutions. The BOP offers a
drug education course as well as treatment options for inmates who have abused
alcohol and/or drugs.
NOTE: Drug abuse programs are not currently available to SMU inmates at AUSP
Thomson.
Drug Abuse Education Course
The Drug Abuse Education Course is not drug treatment. The purpose of the
course is to encourage you to review the consequences of your choice to have
drugs in your life, to look at the relationship between drug use and crime,
and to begin to think about how different your life could be without drugs.
Looking at your drug involvement in this way may motivate you to ask for drug
abuse treatment. If your pre-sentence report documents a prolonged history
of drug use, evidence that alcohol or drug use contributed to the commission
of your offense, a judicial recommendation for treatment, or a violation of
community supervision as a result of alcohol or drug use, you are required to
take the Drug Abuse Education Course. Failing to take this required course
results in your ineligibility for performance pay above maintenance pay level,
as well as ineligibility for bonus or vacation pay. You will also not be
eligible for a Federal Prison Industries work program assignment. If you are
not sure what this means, you may want to ask your counselor.
The Drug Abuse Education Course is available in every BOP institution. If
you are required to complete the course, your name will automatically be
placed on the waiting list for the course. When it is time for you to complete
the course, Psychology Services staff will contact you. If you would like to
enroll in the course, but are not required to participate, you may submit an
                                                                               31


Inmate Request to a Staff Member (a “Cop-Out”) in order to place your name on
the waiting list for the course.
NOTE: Drug abuse education course are not currently available to SMU inmates
at AUSP Thomson.
Nonresidential Drug Abuse Treatment
Nonresidential Drug Abuse Treatment is also available in every BOP
institution.   Nonresidential Drug Abuse Treatment has been developed to
provide the flexibility necessary to meet each individual’s treatment needs,
and more specifically for:

     Inmates with a relatively minor or low-level drug abuse problem.
     Inmates with a drug use disorder who do not have sufficient time to
      complete the intensive Residential Drug Abuse Treatment Program (RDAP).
     Inmates with longer sentences who are in need of treatment and are
      awaiting placement in the RDAP.
     Inmates with a drug use history who chose not to participate in the RDAP,
      but want to prepare for staying sober in the community.
     Inmates who completed the unit-based portion of the RDAP and are required
      to continue treatment until their transfer to a Residential Reentry
      Center (half-way house).
Program completion awards are only available for those who complete the
program. If you are interested, ask the institution’s drug abuse treatment
staff for more information on these awards.
NOTE:    Nonresidential Drug Abuse Treatment     programs   are   not   currently
available to SMU inmates at AUSP Thomson.
Residential Drug Abuse Treatment
The RDAP provides intensive drug abuse treatment to inmates diagnosed with a
drug use disorder. Inmates in the residential program are housed together in
a treatment unit that is set apart from the general population. Treatment is
provided for a minimum 9 months; however, your time in the program depends on
your progress in treatment.
To apply for the RDAP you must send an Inmate Request to a Staff Member (a
“Cop-Out”) to obtain an interview for the program. First, staff will screen
your pre-sentence report to determine if there is any documentation indicating
that you have a pattern of drug abuse or dependence.       If so, you will be
referred to the Drug Abuse Program Coordinator for an interview to determine
if you meet the diagnostic criteria for a substance use disorder.
Inmates who are diagnosed with a drug use disorder are qualified for the RDAP
and are admitted to the program based on their nearness to release, as mandated
by federal statute.
You must have enough time left to serve on your sentence to complete the unit-
based component and the community transition component of the program. Follow-
up Treatment, as described earlier, is provided to inmates after they complete
                                                                             32


the unit-based component and before they transfer to a residential reentry
center.
The RDAP is operated as a modified therapeutic community where inmates are
expected to model the pro-social behaviors expected in a community.      This
means RDAP participants are role models to other inmates. Therefore, they
are to demonstrate honesty, to relate positively with their peers, and to
fully participate in all treatment activities in the unit. The RDAP is a
half-day program, with the rest of the day devoted to work, school, and other
self-improvement activities. The RDAP is available in 76 BOP institutions.
NOTE: Residential Drug Abuse Treatment programs are not currently available
to SMU inmates at AUSP Thomson. However, if you are interested in knowing your
RDAP eligibility for any future institutions at which an RDAP program is
available, you may contact the institution’s drug abuse program coordinator.
You may apply for the program at any time during your incarceration, but your
interview, like program admittance, will be based on your proximity to release.
Ordinarily inmates are interviewed 42-24 months from release depending on the
facility’s security level and waiting list for the RDAP.


Early Release
The Violent Crime Control and Law Enforcement Act of 1994 allows the BOP to
grant a non-violent inmate up to 1 year off his or her term of imprisonment
for successful completion of the residential drug abuse treatment program
(Title 18 U.S.C. § 3621(e)(2)). For more information, talk to an institution
drug abuse treatment specialist or drug abuse program coordinator.
Community Transition Drug Abuse Treatment
To successfully complete the RDAP, inmates are required to participate in the
Community Transition Drug Abuse Treatment component of the program. The BOP
ensures that inmates receive continued treatment when transferred to a
residential reentry center (RRC) or to home confinement.          The RRC, is
structured to help you adjust to life in the community and find suitable post-
release employment. RRCs provide a structured, supervised environment and
support job placement, counseling, and other services. Within the structure
of the RRC, RDAP participants continue their drug abuse treatment, with a
community-based treatment provider. The BOP contracts with this provider to
deliver treatment services in the community.        Inmates must continue to
participate in transition drug abuse treatment to earn any benefit associated
with successful completion of the RDAP, e.g., early release.
In addition to these drug abuse programs, drug abuse treatment services may
also be provided within the context of other specialized treatment programs
with the BOP, such as the Resolve Program and the Challenge Program.
NOTE: Community Transition Drug Abuse Treatment programs do not currently
apply to SMU inmates at AUSP Thomson because there is currently no RDAP program
for SMU inmates at AUSP Thomson.
The Trauma in Life Workshop
                                                                              33


The Resolve Program includes a psycho-educational component, the Trauma in
Life Workshop.    This workshop addresses the challenges individuals face
following exposure to traumatic life events and the strategies these
individuals may use to enhance their resilience or ability to survive and
thrive following these events.
The Resolve Program also includes a treatment      component of non-residential
counseling groups.    Only those inmates with      a history of trauma and an
associated mental health problem may participate   in Resolve Program counseling
groups. These groups are designed to improve       coping skills, build healthy
relationships, and enhance emotional stability.

NOTE: The Resolve Program is not currently available to SMU inmates at AUSP
Thomson.
The Challenge Program (high security institutions only)
The Challenge Program is an intensive, residential program for inmates with
drug abuse and/or mental health problems and is available in all BOP
penitentiaries. Treatment is highly structured, and inmates with drug programs
and those with mental health programs are housed together in a treatment unit
that is set apart from the general population. The Challenge Unit is a safe
harbor for those who want to work out drug abuse and/or mental health problems.
Inmates may volunteer for the Challenge program at any time during their
incarceration. The Challenge program is typically a 9 month program, but your
time in the program depends on your treatment needs and your progress in
treatment.

NOTE: The Challenge Program is not currently available to SMU inmates at AUSP
Thomson.
Specialized Residential Mental Health Programs
The BOP also has several residential mental health programs designed to help
inmates with severe emotional, cognitive, and behavioral problems.      These
programs are indicated for inmates who are having difficulty functioning in a
mainline institution due to a psychological disorder. They are designed to
improve the day to day functioning of inmates with the goal of helping them
return to a mainline institution or preventing the need for hospitalization.
Psychology Services has additional information about these programs and can
make recommendations for participation.
NOTE:   Specialized Residential Mental Health Programs are not currently
available to SMU inmates at AUSP Thomson.
The Sex Offender Management Program
The BOP offers sex offender treatment programs at our Sex Offender Management
Program (SOMP) institutions. SOMP institutions have a higher proportion of
sex offenders in their general population.    Having a larger number of sex
offenders at SOMP institutions ensures that treatment volunteers feel safe
about participating in programming.
The BOP’s sex offender treatment programs are stratified into two program
levels:
                                                                             34


The Residential Sex Offender Treatment Program (male institutions only).
The Residential Sex Offender Treatment Program (SOTP-R) is a high intensity
program designed for high risk sexual offenders - ordinarily inmates with
multiple sex offenses, or a history of contact sexual offenders.
The Non-residential Sex Offender Treatment Program (SOTP-NR) is a moderate
intensity program designed for low to moderate risk sexual offenders. Many
of the inmates in the SOTP-NR are first-time offenders serving a sentence for
an Internet sex crime. All SOMP institutions offer the SOTP-NR.
When you volunteer for treatment, BOP staff will determine whether the
Residential or Non-residential Treatment Program is appropriate for you based
on your offense history. If eligible for treatment, you will be transferred
to a SOMP institution based on your treatment needs and security level.
If you are interested in receiving sex offender treatment and would like to
know if you are eligible for the program, contact Psychology Services. You
may apply at any point in your sentence. However, inmates ordinarily enter
treatment when they have between 24 to 42 months remaining on their sentence.
If you are at the beginning of your sentence or have more than 48 months
remaining on your sentence, you may want to wait before applying for the
program.
NOTE:   Sex Offender Management or Treatment Programs are not currently
available to SMU inmates at AUSP Thomson.
SMU Services
Each SMU inmate will be assigned Psychology staff members to provide both
monitoring of mental health and treatment programs aimed at facilitating
transfer back to a mainstream USP or an open compound. Psychology staff will
also be available to offer assistance with difficulties adjusting to
restrictive housing, other situational problems, and symptoms of mental
disorder. Monthly assessments will be conducted by a psychologist, and most
treatment programming will be administered by a SMU treatment specialist.
During initial phases of programming, most treatment will be in-cell homework
assignments (e.g., reading, workbooks, and journaling). If you have difficulty
with reading assignments, it is important to share such information with your
treatment specialist. During the last phases of SMU programming, you will be
encouraged to participate in group programming geared toward interactions with
a wide range of peers.
If you are in restrictive housing and would like to have a private conversation
with a Psychology staff member, it is important to clearly request such a
conversation.    While  psychology    staff   members   can   arrange   private
conversations, it is important that you realize Psychology staff will not
maintain the privacy of conversations under the some of the circumstances
described below.
Confidentiality
Security needs and the nature of a prison environment affect mental health
care in a variety of ways. Confidentiality is an important component of the
                                                                             35


therapeutic relationship. However, in a prison environment, confidentiality
must be weighed against institutional needs of safety and security. Mental
health providers in the institution not only serve inmates, they also serve
the institution and the public at large.
In the community, certain situations require mental health providers to
violate client confidentiality. For example, many states mandate reporting
of child or elder abuse. Providers also must notify authorities if a client
threatens suicide or serious harm to others. Similarly, prison mental health
providers violate confidentiality when an inmate is at risk of serious harm
to themselves or others, such as when an inmate presents a clear and present
risk of escape or when an inmate is responsible for the creation of disorder
within a facility. Confidentiality may also be limited when prison mental
health providers share information on a need-to-know basis with prison
officials or other federal law enforcement entities. For example, before you
are transferred to a residential reentry center, mental health providers must
communicate your mental health needs to your unit team.
Like all other staff, Psychology staff are required to write incident reports
and supporting memos if they observe inmates violate institutional rules.
If you tell a staff member, including a Psychology Services staff member that
you are going to harm or kill yourself or someone else, or engage in a behavior
that jeopardizes the safety or security of the institution, confidentiality
will be breached, and the appropriate individuals will be notified on a need-
to-know basis only.
Simply put, there is no guarantee of confidentiality in the prison setting.
However, you can rely on the professional judgment of Psychology Services
staff who conscientiously balance your confidentiality and the safety and
security of the institution. Information that does not impact the safety and
security of the institution, inmates, and staff, will not be shared. While
these limitations on confidentiality may initially deter you from seeking
treatment, the vast majority of inmates who receive psychological services
are comfortable with the decisions staff make with regard to their
confidentiality. If you have additional questions about confidentiality, be
certain to discuss your concerns with Psychology Services staff.
Central Inmate Monitoring System
The Central Inmate Monitoring System (CIMS) is a method for the BOP (or BOP)
to monitor and control the transfer, temporary release, and participation in
community activities of inmates who pose special management considerations.
Designation as a CIMS case does not, in and of itself, prevent an inmate from
participating in community activities. All inmates who are designated as CIMS
cases will be notified by their Case Manager.
Marriages
If an inmate wishes to be married while incarcerated, the Warden may authorize
him to do so under certain conditions. All expenses of the marriage will be
paid by the inmate. If an inmate requests permission to marry he must:
                                                                               36


        Have a letter from the intended spouse which verifies their intention
         to marry.
        Demonstrate legal eligibility to marry.
        Be mentally competent.
        The marriage must not present a security risk to the institution.
Marriage procedures are detailed in the local Institution Supplement.
Medical Services
The BOP inmate health care delivery system includes local ambulatory clinics
as well as major medical centers. Emergency medical care is available 24 hours
a day in all BOP facilities. BOP clinical staff typically covers the day and
evening shifts and community emergency personnel meet emergency needs when
BOP clinical staff is not on-site.
Health Services typically includes episodic visits for new or recurring
medical or dental symptoms through a sick call system; chronic care management
for chronic and infectious diseases through enrollment in chronic care clinics
for regular care, routine dental care, medical and dental emergency care for
injuries and sudden illness; age-appropriate preventive care to promote
optimal health and functional status; restorative care to promote achievable
functional status; long-term care; and end-of-life care.
The Health Services Unit at Special Management Unit (SMU) at AUSP Thomson
functions as an ambulatory clinic. The medical staff consists of physicians,
advanced level providers, other clerical staff and administrative ancillary
support staff.
Health Services Staff is available seven days per week. Regular hours of
operation are 6:00 a.m. to 12:00 midnight.
To obtain after-hours emergency services, notify a staff member of your
emergency immediately. Emergency medical care may be administered if an injury
or illness requires emergency treatment.
Categories of Care
The BOP of Prisons assigns medical problems to one (1) of five (5) categories
of care:
1.       Medically Necessary-Acute or Emergent:      A condition that, if not
         immediately treated, is life-threatening, likely to cause  blindness,
         or irreversible loss of life or function.
2.       Medically Necessary-Non-Emergent: A condition that, if untreated, will
         result in premature death, or interfere with the possibility of later
         repair, or creates a level of pain or discomfort   which  impairs  the
         ability to conduct activities of daily living.
3.       Medically Acceptable-Not Always Necessary: Medical conditions      whose
         treatment may be delayed without jeopardizing the life, sight, or bodily
         function of the patient.
                                                                            37


4.   Limited   Medical Value: Medical conditions in which  treatment
     provides little or no medical value, are not likely to provide
     substantial long term gain, or are expressly for the inmate’s
     convenience.
5.   Extraordinary: Medical interventions are deemed extraordinary if they
     affect the life of another individual, such organ transplantation, or
     are considered investigational in nature.
The BOP to include all inmates at AUSP Thomson will treat all Medically
Necessary Emergent and Non-Emergent Conditions. All other conditions falling
within the Medically Acceptable-Not Always Necessary category are essentially
elective procedures that, if requested, will always require justification and
approval by the Institution’s Utilization Review Committee.
Medical problems falling within the Limited Medical Value or Extraordinary
categories are ordinarily not treated by the BOP.
Consultants and Referrals
All medical care that is provided will be consistent with community standards
of care. When available, and when required, community consultants will be
contracted for commonly needed services such as cardiology, dermatology,
general surgery, ophthalmology, optometry, orthopedics, psychiatry, urology,
and radiology. Additionally, patients may also be referred to BOP Medical
Referral Centers.
Emergency Medical Treatment
A healthcare provider is available during normal working hours. Should you
become ill or injured after normal daily rounds by the clinical provider, you
must notify a staff member. The healthcare provider will arrange for the most
appropriate time for you to be seen in the clinic. Once your emergency status
has been evaluated, you will either be treated the same day "as an emergency"
or referred to Sick Call for treatment in accordance with the triage protocol.
Medical Sick Call System
All inmates in the SMU program will be seen by medical staff cell side on a
frequent basis. Every precaution will be made to maintain patient privacy.
When deemed necessary, an inmate may be removed to the medical examination
room or the main Health Services Unit for further intervention(s). Medical
staff making frequent rounds will attempt to establish verbal contact with
each inmate. All inmates requesting to see either a physician or a dentist
will be scheduled with the appropriate clinician after the evaluation made by
the provider during his/her daily rounds. Only conditions deemed emergent will
be managed immediately by the clinician. No routine sick call will be held
on weekends or holidays.
A BOP issued ID card must be brought, presented, or displayed on the outside
of every SMU door each time you are seen, assessed or treated by medical
staff.
Emergency Medical Treatment
                                                                                38


All emergencies or injuries receive priority for treatment.       Appropriate
medical care will be provided by institution clinical staff, on-call staff if
after hours, or by community emergency medical providers. Clinicians covering
evenings, weekends and holidays provide treatment for acute medical problems
and directly observed pill lines.
Medication Administration (Pill Line)
All medications will be delivered to the cells of inmates assigned to Levels
One, Two, and Three.
Hours of Pill Line at SMU
•    Daily 6:00 a.m. to 6:30 a.m.
•    Daily 3:00 p.m. to 4:00 p.m.
Pill line times may be adjusted due to changes         in   meal   schedules,   an
institution emergency, adverse weather, etc.
Over-the-Counter-Medication (OTC)
Inmates in the SMU program may have limited access to OTC medications available
in the commissary. You may only purchase pre-approved OTC items.
Inmates who are listed on the TRUFACS/BEMR database as indigent may receive
up to two (2) OTC medications per week from the institution pharmacy with
supplies ranging from seven to 30 days, depending on the medication. Indigent
inmates will complete the “Over – the – Counter medication request form and
will submit it to medical staff completing medical rounds on Wednesdays.
Health Services Related Questions
All inmates in the SMU program will have the opportunity to submit health
services related questions via an Inmate Request to Staff form. The forms may
be obtained from the Unit Officer or a Health Services staff member.
The forms must be turned in during daily sick call rounds, between 6:00 a.m.
and 7:15 a.m. on Monday, Tuesday, Thursday or Friday.
You must turn in the form yourself to the provider making the rounds in order
to have your medical complaint addressed appropriately. The provider will
triage your complaint and will determine if your complaint requires same day
attention or may choose to put you on call-out for evaluation at a later day.
Notice to Inmates - Inmate Copayment Program
Pursuant to the Federal Prisoner Health Care Copayment Act (FHCCA) of 2000
(P.L. 106-294, 18 U.S.C. 4048), the BOP and AUSP Thomson provide notice of
the Inmate Copayment Program for health care, effective October 3, 2005.
A.   Application: The Inmate Copayment Program applies to anyone in an
     institution under the BOP’s jurisdiction and anyone who has been charged
     with or convicted of an offense against the United States, except inmates
     in inpatient status at a Medical Referral Center (MRC). All inmates in
     outpatient status at the MRCs, and inmates assigned to the General
     Population at these facilities, are subject to co-pay fees.
                                                                             39


B.       Health Care Visits with a Fee:     You must pay a fee of $2.00 for
              health care services, charged to your Inmate Commissary Account,
              per health care visit, if you receive health care services in
              connection with a health care visit that you requested, except
              for services described in section C below.
These requested visits include Sick Call and after-hours requests to see a
health care provider. If you ask a non-medical staff member to contact medical
staff to request a medical evaluation on your behalf for a health service not
listed in section C below, you will be charged a $2.00 co-pay fee for that
visit.
You must pay a fee of $2.00 for health care services, charged to your Inmate
Commissary Account, per health care visit, if you are found responsible through
the Disciplinary Hearing Process to have injured an inmate who, as a result
of the injury, requires a health care visit.
C.       Health Care Visits With No Fee:
A copayment will not be charged for:

        Health care services based on health care staff referrals.
        Health care, staff approved, follow up treatment for a chronic
         condition.
        Preventive health care services.
        Emergency services.
        Diagnosis or treatment of chronic infectious diseases.
        Mental health care.
        Substance abuse treatment.
If a health care provider orders or approves any of the following:

        Blood pressure monitoring
        Glucose monitoring
        Insulin injections
        Chronic care clinics
        TB testing
        Vaccinations
        Wound care
        Patient education
Your health care provider will determine if the type of appointment
scheduled is subject to a co-pay fee.
D.       Inmates without Funds:    An inmate without funds (indigent inmate)
              is defined as an inmate who has not had a trust fund account
              balance of $6.00 for the past 30 days. You will not be charged a
              healthcare service fee if you are considered indigent and unable
              to pay the fee. Health care services will never be denied due to
              insufficient funds. However, the Warden may impose restrictions
              on an inmate to prevent abuse of this provision.
                                                                            40


Example: An inmate shows a pattern of depleting his or her commissary funds
before requesting health care services.
If an inmate is NOT indigent, but does not have sufficient funds to make the
co-pay fee on the date of the appointment, a debt will be established by
TRUFACS, and the amount will be deducted as funds are deposited into the
inmate’s Commissary Account.
Eyeglasses
You may request a vision screen by signing up through sick-call procedures.
You will be assessed by a healthcare provider to discuss your concern and
scheduled accordingly. An eye examination may be ordered by your healthcare
provider based on need. If, after examination by the optometrist, it is
determined you require prescription eye wear, a pair of standard issue
eyeglasses will be provided. Inmates may retain their eyeglasses at admission
if there are no security concerns; however, the BOP will not repair personal
glasses.   Glasses will not be allowed to be sent from home. The BOP will
furnish prescription eyeglasses with a current prescription in the medical
file. You are entitled to one pair of eyeglasses per year. If you misplace or
damage the eyeglasses within the one year period, a $20.00 fee will be imposed
for replacement.
Contact Lenses
Contact lenses may be prescribed only when, in the clinical judgment of the
optometrist with the concurrence of the Clinical Director and Health Services
Administrator they are deemed medically necessary. Inmates arriving at SMU
Thomson with contact lenses not previously approved by a BOP provider, will
be allowed to retain them pending further eye examination by the BOP
optometrist. If not medically necessary, the inmate will be prescribed
eyeglasses and the contact lenses will be mailed home once the eyeglasses are
received.
Inmate Review of Medical Records
An inmate seeking review and copies of his medical records must complete a
BP-148, Inmate Request to Staff Member in order to review or receive copies
of the record.     The BP-148 shall be addressed to the Medical Records
Department. Prior to review of records by the inmate (or copies given to the
inmate) the records will be reviewed by Health Services staff to determine if
a legitimate security concern exists (i.e. whether there is any information
which, if disclosed to the inmate, might reasonably be expected to harm the
inmate or another person). The institution physician may have to be consulted
by the reviewer in evaluating records for release.
The reason for this review is that certain information may be exempt from
mandatory disclosure to the inmate under the provisions of the Freedom of
Information Act. If this is the case, the inmate will need to make a
written request to the Central Office, Office of General Counsel, Freedom of
Information (FOI) Section, 320 First Street N.W., Washington, D.C. 20534.
If the reviewing staff member determines that no harmful information is
contained in the record, the inmate will be notified that he may review or
                                                                             41


receive copies of the information requested. Copies will be provided in a
reasonable amount of time. A & O Physical Examination
If you are newly committed to the BOP, you will receive a complete physical
examination within 14 calendar days of your arrival to the institution. This
examination includes a complete physical, various screening tests, and
immunizations.
Inmates transferring from other federal institutions will have their record
reviewed for any required medical testing or examinations. HIV, Hepatitis C
and immunizations are offered to each newly committed inmate upon arrival,
during the Admission and Orientation presentation and during preventive care
clinics. Additionally, inmates may submit a written request for testing if
needed.
Inmates who have a chronic medical condition and are enrolled in a Chronic
Care clinic will be assessed by the physician within 14 days of arrival for a
reevaluation of the medical condition and medication needs.



Preventive Health Care
The Preventative Health Care Clinic is being offered to inmates to promote
healthy living, prevent disease, provide screening for infectious diseases,
cancer and chronic diseases, and update immunizations. If you are interested
in participating in the clinic, you may request a Preventative Health Care
appointment by submitting your request to Health Services via an Inmate Request
to Staff form.
Annual Immunization/Tuberculosis Screening
All inmates will be scheduled for the tuberculosis screening on an annual
basis. This screening will be in the form of the PPD skin test.
During the flu season, which is typically in early winter, inmates will be
offered the influenza vaccine or “flu shot” according to BOP clinical
guidelines and inmates’ medical priority.      When available, you will be
instructed to submit a request via an Inmate Request to Staff form.
Testing for Communicable Diseases
There are several diseases that can potentially be spread in a prison
environment. Three of the more serious diseases are Human Immunodeficiency
Virus (HIV) which causes AIDS, Hepatitis B and C, and Tuberculosis (TB).
The viruses that cause chronic infection, such as HIV and hepatitis B and C
can only be passed from an infected person to another by providing a means
for a small quantity of their blood or semen to come into contact with your
blood stream. This means you are likely to develop one of these diseases if
you participate in high-risk behaviors with an infected person. These high-
risk activities includes sexual contact, sharing needles, syringes, or other
drug paraphernalia, tattooing, and body piercing.
                                                                             42


Inmates may request screening for infectious diseases whether or not they have
been involved in high-risk behavior at any time through an Inmate Request to
Staff Member form or during a clinical encounter with a medical provider.
Tuberculosis is usually spread through the air when inhaling the mist from
someone with the disease who has sneezed or coughed. The BOP and AUSP Thomson
test each inmate upon arrival at the institution and yearly testing for this
disease is mandatory. If you think you may have been exposed to someone in
the past with tuberculosis, inform Health Services.
Administrative Concerns/Grievances
You may seek review of issues related to Health Services fees through the
BOP’s Administrative Remedy Program (see 28 C.F.R. part 542).
If you have concerns or questions of an administrative nature concerning
Health Services, you may address them in writing via an Inmate Request to
Staff Member (cop-out), or discuss them with the HSA or designee during
mainline.
If you are unable to resolve your issue, you may pursue your complaint through
the formal Administrative Remedy process.      You have a right to necessary
medical and dental care. However, if a treatment and/or care plan has been
recommended, you may choose to refuse the treatment. You will be expected to
sign a refusal form which will be placed in your medical record.
Living Wills
Inmates are entitled to a Living Will, otherwise known as an Advance Directive.
This is a legal document by which a patient expresses his/her health care
wishes in the event of a terminal or irreversible condition, during which that
individual is no longer able to communicate such wishes to the health care
provider due to incapacitation.
If you want to have a Living Will, the criteria and procedures are as follows:
1.   Obtain a copy of the Illinois statue pertaining to Living Wills.
2.   Contact family and/or legal counsel to have the document    prepared.
3.   When the inmate has received a copy of the legal document, he must
     make an appointment with the Clinical Director for a review of   the
document and discussion of his legal request. A copy will be     placed   in
the inmate’s medical record.
At no time will any BOP staff assist an inmate in preparing a Living Will.
If an inmate has questions concerning a Living Will, he will be directed to
the Health Services Administrator.
In the absence of a Living Will or Advanced Directive, the BOP will ensure
life-sustaining measures such as Cardiopulmonary Resuscitation, ventilators,
and other life support mechanics are provided.
Removal from life support will require court action either by the BOP or the
affected inmate’s family.
Dental Services
                                                                             43


Dental services for routine care and emergency are available through dental
services.
Hours of Operation:
Monday to Friday 6:30 a.m. to 3:30 p.m.
Inmates must be in proper uniform and with ID on person for any dental
appointment.
Dental Sick Call Procedure
Dental sick call is reserved for severe pain, swelling, acute infection, and
other urgent dental care needs. Co-pay is applied at the time of assessment.
No routine care procedures will be done during sick call.
During medical staff sick call rounds, medical staff will accept dental sick
call request and forwarded to dental.
Dental Routine Care
Dental routine care is elective and as such, eligible inmates need to sign
up for the National Routine Care List.
AUSP Thomson does have automatic recall cleaning. All inmates need to sign up
for a yearly periodic exam and cleaning. Inmates cannot sign up for next
year’s periodic exam/cleaning any sooner than 9 months after last periodic
exam/cleaning.
Sign up procedure: Inmates can request in writing an Inmate Request to Staff
addressed to Dental Services.
Removing inmates from routine care list: If inmate has more than 2 failed
appointments (no show with un-excused absence) in a 6 month period, the inmate
will be removed from routine care list.
Acceptable excused absences:

     A staff member contacts Dental Services requesting an inmate to be
      excused.
     A conflict with an inmate visit confirmed in Sentry.
     If an inmate is ill and cannot keep the dental appointment
     If medical staff encounter a note regarding patient sick call in BEMR
      present for the appointment day.
Refusal: Inmates can refuse part or all routine dental care. Refusing certain
parts of dental care does not exclude inmates from receiving other treatment
planned dental care or emergency care unless it is a specific procedure.
Example: Dentures cannot be made if an inmate refuses extraction.
Inmates can rescind refusal by submitting an Inmate Request to Staff. When a
refusal is rescinded, the request will be processed as a new request.
Specialty Care:  For eligible dental services that cannot be provided by
Dental Services, specialty care through BOP or a non-BOP consultant is
available.
                                                                             44


After Hours Dental Emergency
Report to any staff member, so that they can contact Medical/Dental Services.
Dental Appliances
All dental appliances (including, but not limited to mouth guards, dentures,
and retainers), regardless of origin (BOP, State, outside), need to be recorded
in the BOP charting system as “dental appliances.”
Inmates with multiple sets of dental appliances will only be allowed to keep
one set. The remaining set(s) can be sent home at the inmate’s expense, or
they will be discarded.
Administrative Concerns/Grievances
You may seek a review of issues related to Health Service fees through the
BOP’s Administrative Remedy Program (see 28 CFR part 542).
If you have concerns or questions of an administrative nature concerning
Health Services, you may address them, in writing via an Inmate Request to
Staff Member, or discuss them with the Health Service Administrator or designee
during rounds.
If you have concerns or questions on dental service policy and procedure, send
an Inmate Request to Staff addressing it directly to Dental Services.
Commissary Oral Health Aids & OTC Medications
All inmates are eligible to purchase oral health aid through commissary.
Commissary list will include list of available oral health aid items.
OTC Medication: The OTC medication list is included in the commissary list
for purchase.

     Purchasing OTC medication on non-assigned commissary day: The Dentist
      will sign & stamp an authorization form and clearly mark OTC medication
      item authorized to purchase.
     Procedures for an inmate unable to afford OTC medication:       An inmate
      without funds (indigent), is defined as an inmate who has not had a trust
      fund account balance of $ 6.00 for the past 30 days per Program Statement
      6541.02, Over-the-Counter Medications, and will be eligible to receive
      OTC pain med as stated in the program statement.
Inmate Health Care Rights and Responsibilities
While in the custody of the BOP you have the right to receive health care in
manner that recognizes your basic human rights, and you also accept the
responsibility to cooperate with your health care plans and respect the basic
human rights of your health care providers.
RIGHTS                                  RESPONSIBILITIES


 1.   You have the right to access      1.    You have the responsibility to
health care services, based on the      comply with the health care policies of
local procedures at this institution.   this institution and follow recommended
                                                                             45


Health services include medical and     treatment plans established for you, by
dental sick call and all support        health care providers.    You have the
services. If inmate co-pay system       responsibility to pay an identified fee
exists in your institution, Health      for any health care encounter initiated
Services cannot denied due to lack      by yourself, excluding emergency care.
(verified) of personal funds to pay     You will also pay the fee for the care
for your care.                          of any other inmate on whom you
                                        intentionally inflict bodily harm or
                                        injury.
2.   You have the right to know the     2. You have the responsibility to treat
name and professional status of your    these providers as professionals and
health care providers and to be         follow their instructions to maintain
treated with respect, consideration     and improve your overall health.
and dignity.
3. You have the right to address any    3.    You have the responsibility to
concern regarding your health care to   address your concerns in the accepted
any member of the institution staff     format, such as the Inmate Request to
including the physician, the Health     Staff Member form, main line, or the
Services Administrator, members of      accepted Inmate Grievance Procedures.
the Unit Team, the Associate Warden
and the Warden.
4. You have the right to provide the    4.    You have the responsibility to
BOP with Advance Directives or a        provide   the    BOP   with    accurate
Living Will that would provide the      information to complete this agreement.
BOP with instructions if you are
admitted as an inpatient to a
hospital.
5. You have the right to be provided    5. You have the responsibility to keep
with   information   regarding   your   this information confidential.
diagnosis, treatment and prognosis.
This includes the right to be
informed of health care outcomes that
differ    significantly   from    the
anticipated outcome.
6.   You have the right to obtain       6.   You have the responsibility to be
copies of certain releasable portions   familiar with the current policy and
of your health record.                  abide by such to obtain these records.
7. You have the right to be examined    7.    You have the responsibility to
in privacy.                             comply with security procedures should
                                        security   be  required  during   your
                                        examination.
8. You have the right to participate    8.    You have the responsibility to
in health promotion and disease         maintain your health and not to endanger
prevention programs, including those    yourself, or others, by participating in
                                        activity that could result in the
                                                                                 46


providing     education     regarding    spreading   or   catching   an   infectious
infectious diseases.                     disease.
9.   You have the right to report        9.    You have the responsibility to
complaints of pain to your health        communicate with your health care
care   provider,    have   your   pain   provider honestly regarding your pain
assessed and managed in a timely and     and your concerns about your pain. You
medically   acceptable    manner,   be   also have the responsibility to keep
provided information about pain and      your provider informed of both positive
pain    management,    as    well   as   and negative changes in your condition
information on the limitations and       to assure timely follow up.
side effects of pain treatments.
10.   You have the right to receive      10. You have the responsibility to be
prescribed       medications       and   honest    with    your    health    care
treatments   in   a   timely   manner,   provider(s), to comply with prescribed
consistent with the recommendations      treatments   and   follow   prescription
of   the   prescribing   health   care   orders. You also have the responsibility
provider.                                not to provide any other person your
                                         medication or other prescribed item.

11. You have the right to be provided    11. You have the responsibility to eat
healthy and nutritious food.      You    healthy and not abuse or waste food or
have   the  right   to   instructions    drink.
regarding a healthy diet.


12. You have the right to request a      12.   You have the responsibility to
routine physical examination, as         notify medical staff that you wish to
defined by BOP Policy. (If you are       have an examination.
under the age of 50, once every two
years; if over the age of 50, once a
year and within one year of your
release).
13.   You have the right to dental       13.   You have the responsibility to
care as defined in BOP Policy to         maintain your oral hygiene and health.
include    preventative     services,
emergency and routine care.


14.   You have the right to a safe,      14.   You have the responsibility to
clean   and   healthy   environment,     maintain the cleanliness of personal and
including smoke-free living areas.       common areas and safety in consideration
                                         of others. You have the responsibility
                                         to follow smoking regulations.
15.   You have the right to refuse       15.   You have the responsibility to
medical treatment in accordance with     notify health services regarding any
BOP Policy.     Refusal of certain       ill-effects that occur as a result of
diagnostic   tests  for   infectious     your refusal. You also accept the
                                                                                 47


diseases can result in administrative   responsibility   to   sign   the   treatment
action against you. You have the        refusal form.
right to be counseled regarding the
possible ill-effects of refusing
medical treatment.


CONTACT WITH THE COMMUNITY AND PUBLIC
Correctional Systems
The CMC, SCSS, or Correctional Systems staff make regular visits to the SMU.
This ensures inmates have an opportunity to address mail concerns.
Correspondence
In most cases, inmates are permitted to correspond with the public, family
members, and others without prior approval. Outgoing mail from a sentenced
inmate in an administrative institution may not be sealed by the inmate and
may be read and inspected by staff. The outgoing envelope must have the
inmate’s committed name, register number, and complete institution return
address in the upper left hand corner.
Inmates will be responsible for the contents of all of their letters.
Correspondence containing threats, extortion, etc., may result in disciplinary
action and prosecution for violation of federal laws.
Inmates may be placed on restricted correspondence status based on misconduct
or as a result of classification. The inmate is notified of this placement
and has the opportunity to respond.
Mail Operations
Mail service to inmates is provided on a five-day schedule, Monday through
Friday, excluding holidays.
Upon admission to the institution, inmates complete a BP-407 Acknowledgments
of Inmate. By executing Part 1-I of the BP-407 electing not to receive their
general correspondence, all general correspondence received shall be returned
to the sender, unopened with the endorsement “refused.”
All incoming general correspondence and all outgoing mail (except “special
mail”) are subject to inspection and random reading by staff.       Mail is
collected by Correctional Services staff member prior to the completion of
the evening watch shift. Inmates on indigent status requiring postage may be
required to hand outgoing mail directly to a member of their Unit Team for
processing.
Incoming Publications
The BOP permits inmates to subscribe to and receive publications without prior
approval. The term publication means a book, booklet, pamphlet, or similar
document, or a single issue of a magazine, periodical, newsletter, newspaper,
plus such other materials addressed to a specific inmate, such as advertising
brochures, flyers, and catalogs.     An inmate may only receive hard cover
publications and newspapers from the publisher, a book club, or a bookstore.
                                                                              48


At administrative institutions, an inmate may receive softcover publications
only from the publisher, a book club, or a bookstore.
Special Mail
Special Mail is a category of correspondence sent to the following: President
and Vice President of the United States, the U.S. Department of Justice
(including the BOP), U.S. Attorneys Offices, Surgeon General, U.S. Public
Health Service, Secretary of the Army, Navy, or Air Force, U.S. Courts
(including U.S. Probation Officers), Members of the U.S. Congress, Embassies
and Consulates, Governors, State Attorneys General, Prosecuting Attorneys,
Directors of State Departments of Corrections, State Parole Commissioners,
State Legislators, State Courts, State Probation Officers, other Federal and
State law enforcement offices, attorneys, and representatives of the news
media.
Special mail also includes correspondence received from the following:
President and Vice President of the United States, attorneys, Members of the
U.S. Congress, Embassies and Consulates, the U.S. Department of Justice
(excluding the BOP but including U.S. Attorneys), other Federal law
enforcement officers, State Attorneys General, Prosecuting Attorneys,
Governors, U.S. Courts (including U.S. Probation Officers), and State Courts.

  A designated staff member opens incoming Special Mail in the presence
  of the inmate.   These items will be checked for physical contraband,
  funds, and for qualification as Special Mail; the correspondence will
  not be read or copied if the sender has adequately identified
  himself/herself on the envelope and the front of the envelop clearly
  indicates that the correspondence is “Special Mail – Open only in the
  presence of the inmate” or with similar language.      Without adequate
  identification as Special Mail, the staff may treat the mail as general
  correspondence.   In this case, the mail may be opened, read, and
  inspected.

  Inmate Correspondence with Representatives of the News Media: An inmate
  may write, following Special Mail procedures, to representatives of the
  news media when specified by name and title. The inmate may not receive
  compensation or anything of value for correspondence with the news media.
  The inmate may not act as a reporter, publish under a byline, or conduct
  a business or profession while in BOP custody.
  Representatives of the news media may initiate correspondence with an
  inmate. Correspondence from a representative of the news media will be
  opened,   inspected   for  contraband,   for   qualification   as   media
  correspondence, and for content which is likely to promote either illegal
  activity or conduct contrary to BOP regulations.

  Correspondence between Confined Inmates
  An inmate may be permitted to correspond with an inmate confined in
  another penal or correctional institution.     This is permitted if the
  other inmate is either a member of the immediate family (mother, father,
  sister, child, or spouse), or party in a current legal action (or a
  witness) in which both parties are involved. The Unit Manager at each
                                                                       49

institution must approve the correspondence if both inmates are housed
in Federal institutions.

Rejection of Correspondence
The Warden may reject general correspondence sent by or to an inmate if
it is determined to be detrimental to the security, good order, or
discipline of the institution, to the protection of the public, or if
it might facilitate criminal activity.

Notification of Rejection
The Warden will give written notice to the sender concerning the
rejection of mail and the reasons for rejection.      The sender of the
rejected correspondence may appeal the rejection. The inmate may also
be notified of the rejection of correspondence and the reasons for it.
The inmate also has the right to appeal the rejection. The Warden shall
refer the appeal to a designated officer other than the one who
originally disapproved the correspondence. Rejected correspondence
ordinarily will be returned to the sender.

Change of Address/Forwarding of Mail
Mail Room staff will make available to an inmate who is being released
or transferred a change of address form.    General correspondence (as
opposed to special mail) will be forwarded to the new address for 30
days. After 30 days, general correspondence is returned to sender with
the notation “Not at this address – return to sender.” Staff will use
all practical means to forward special mail. After 30 days, the SENTRY
address will be used to forward special mail.

Certified/Registered Mail
Inmates may use certified, registered, or insured mail services. Other
mail services such as stamp collecting, express mail, cash on delivery
(COD), and private carriers are not provided.

Telephones
Telephone privileges are a supplemental means of maintaining community
and family ties. Telephones are to be used for lawful purposes only.
Threats, extortion, etc. may result in prosecution. All inmate telephones
are subject to monitoring and recording.     Inmates must contact their
Case Manager to arrange an unmonitored attorney call.

While policy specifically allows inmates to make one call every three
months, there is no specific limit on the number of phone calls that an
inmate may make. It is expected that each inmate will handle his calls
in such a manner that will allow the equal use of the phones by all
inmates. Calls are limited to fifteen (15) minutes in duration. Each
inmate is allowed 300 minutes of calling time per month, unless on
                                                                                50

telephone   restriction.   Telephones   will   not   be   used   to   conduct   a
business.

Inmates are allowed to have thirty (30) approved numbers on their phone
list. In order to use the system, you will have to transfer funds from
your commissary account to your individual telephone account. There are
telephones located in each housing unit for your use. No third party,
credit card calls, 1-800, 1-900, 1-888, or 1-976 can be made on these
lines. Collect calls can also be made to pre-approved telephone numbers.

Inmates will be given their SECRET PAC (nine digits) number by your
Correctional Counselor. This will allow you to place a call by first
entering the telephone number followed by your nine digit PAC number.
Giving or selling your PAC number will result in disciplinary action.
All calls are automatically terminated after fifteen (15) minutes. A
waiting period may be established between calls.

It is each inmates responsibility to maintain their PAC in a way to
ensure no other inmate has access to it. Inmates found to be sharing
their telephone account with other inmates will result in disciplinary
action taken with all inmates involved. Third part telephone contact
will also result in disciplinary action. This could include, but is not
limited to three way calls, call forwarding, the use of two or more
telephones to communicate, and/or ANY circumstance in which the party
called establishes third party telephone contact.

ACCESS TO LEGAL SERVICES

Legal Correspondence
Legal correspondence from attorneys will be treated as Special Mail if
it is adequately marked. The envelope must be marked with the attorney’s
name and an indication that he/she is an attorney and the front of the
envelope must be marked as “Special Mail - open only in the presence of
the inmate” or with similar language clearly indicating the particular
correspondence qualifies as legal mail and the attorney is requesting
the correspondence be opened only in the inmate’s presence. It is the
responsibility of the inmate to advise his/her attorney of these
requirements. If legal mail is not adequately marked, it may be opened
as general correspondence.

Attorney Visits
Attorneys are encouraged to visit during regular visiting hours, by
advance appointment. However, visits from an attorney can be arranged
at other times based on the circumstances of each case and the
availability of staff.    Attorney visits will be subject to visual
monitoring, but not audio monitoring.
                                                                       51


Legal Material
During attorney visits, a reasonable amount of legal materials may be
allowed in the visiting area, with prior approval. Legal material may
be transferred, but is subject to inspection for contraband. Inmates
are expected to handle the transfer of legal materials through the mail
as often as possible.

Attorney Phone Calls
In order to make an unmonitored phone call with an attorney, the inmate
must demonstrate to the Unit Team the need, such as an imminent court
deadline.   Inmates are responsible for the expense of unmonitored
attorney telephone calls. When possible, it is preferred that inmates
place an unmonitored, collect legal call. Phone calls placed through
the regular inmate phones are subject to monitoring.

Law Library
Electronic Law Libraries (ELL): Inmates are afforded access to legal
materials and an opportunity to prepare legal documents in the ELL.
Resources are available for inmates to prepare legal material via Trust
Fund.

Notary Public
Under the provisions of 18 USC 4004, Case Managers are authorized to
notarize documents. A recent change in the law allows that a statement
to the effect that papers which an inmate signs are true and correct
under penalty of perjury will suffice in Federal courts and other Federal
agencies, unless specifically directed to do otherwise.      Some states
will not accept a government notarization for real estate transactions,
automobile sales, etc. In these cases, it will be necessary to contact
unit staff for arrangements with contacting a notary public from outside
the institution.

Copies of Legal Material phone call
In accordance with institution procedures, inmates may copy material
necessary for their research or legal matters.    A copying machine is
available in the Education Department for inmate use for a nominal fee.
Individuals who have no funds and who can demonstrate a clear need for
particular copies may submit a written request for a reasonable amount
of free duplication through the unit team.

Federal Tort Claims
If the negligence of institution staff results in personal injury or
property loss or damage to an inmate, it can be the basis of a claim
under the Federal Tort Claims Act. To file such a claim, inmates must
complete a Standard Form 95. They can obtain this form by submitting
                                                                            52

an Inmate Request to Staff     Member   or   requesting   one   through   your
Correctional Counselor.

Freedom of Information/Privacy Act of 1974
The Privacy Act of 1974 forbids the release of information from agency
records without a written request, or without the prior written consent
of the individual to whom the record pertained, except for specific
instances.   All formal requests for access to records about another
person and/or agency record other than those pertaining to themselves
shall be processed through the Freedom of Information Act (FOIA), 5 USC
552. Requests may be made in writing to the FOIA Branch, Central Office,
320 First St., N.W., Washington, D.C. 20534.

Inmate Access to Central Files and Other Documents
An inmate may request to view his/her central file (minus the FOIA
section) under the supervision of his/her Case Manager by submitting a
cop-out to the Unit Team. An inmate does not need to submit a FOIA Act
Request to the Director of the BOP unless the information requested is
in the FOIA Exempt section.     Likewise, an inmate wishing to review
his/her medical file should send a request to Health Services.

An inmate can request access to the non-disclosable documents in his
central file and medical file, or other documents concerning himself
that are not in his central file or medical file, by submitting a Freedom
of Information Act Request to the Director of the BOP, Attention: FOI
Request.   A request on the behalf of an inmate by an attorney, for
records concerning that inmate, will be treated as a Privacy Act Request
if the attorney has forwarded an inmate’s written consent to disclose
materials. If a document is deemed to contain information exempt from
disclosure, any reasonable part of the record will be provided to the
attorney after the deletion of the exempt portions.

Executive Clemency
The BOP advises all inmates that the President of the United States is
authorized under the Constitution to grant executive clemency by pardon,
commutation of sentence, or reprieve. A pardon is an executive act of
grace that is a symbol of forgiveness. It does not connote innocence
nor does it expunge the record of conviction. A pardon restores civil
rights and facilitates the restoration of professional and other licenses
that may have been lost by reason of the conviction. Other forms of
executive clemency include commutation of sentence (reduction of
sentence imposed after a conviction), and a reprieve (the suspension of
execution of a sentence for a period of time). Inmates should contact
their assigned Case Manager for additional information regarding this
program.
                                                                       53

Commutation of Sentence
The BOP also advises inmates on commutation of sentences. Commutation
of sentence is usually the last chance to correct an injustice which has
occurred in the criminal justice process.         Inmates applying for
commutation of sentence must do so on forms available from the assigned
unit team. The rules governing these petitions are available in the Law
Library.

Pardon
A pardon may not be applied for until the expiration of at least five
(5) years from the date of release from confinement.       In some cases
involving crimes of a serious nature, such as violation of Narcotics
Laws, Gun Control Laws, Income Tax Laws, Perjury, and violation of public
trust involving personal dishonesty, fraud involving substantial sums
of money, violations involving organized crime, or crimes of a serious
nature, a waiting period of seven years is usually required.

Compassionate Release/Reduction in Sentence
The Director of the BOP may move an inmate’s sentencing court for
reduction in sentence (RIS) for an inmate presenting extraordinary and
compelling circumstances. See 18 U.S.C. § 3582 and Program Statement
on Compassionate Release/Reduction in Sentence. The BOP may consider
both medical and non-medical circumstances. The BOP consults with the
U.S. Attorney’s Office that prosecuted the inmate and will notify any
victims of the inmate’s current offense. If the RIS is granted, the
judge will issue an order for the inmate’s release and he or she will
then usually begin serving the previously imposed term of supervised
release.   If an inmate's RIS request is denied, the inmate will be
provided a statement of reasons for the denial. The inmate may appeal
a denial through the Administrative Remedy Procedure. Denials by the
General Counsel or the Director are final agency decisions and are not
appealable. Inmates who feel their request is of an emergency nature
(e.g., a terminal medical condition) may state as such in accordance
with the regulation. (See 28 CFR part 542, subpart B).

PROBLEM RESOLUTION

Inmate Request to Staff Member
An Inmate Request to Staff Member (form BP-S148), commonly called a Cop-
Out, is used to make a written request to a staff member. Any type of
request can be made with this form. Cop-outs may be obtained in the
living units from the Correctional Officer on duty. Staff members will
answer the request within a reasonable period of time.

Administrative Remedy Process
                                                                       54

The BOP emphasizes and encourages the resolution of complaints.       The
first step of the Administrative Remedy process is to attempt an Informal
Resolution, utilizing the appropriate Informal Resolution form. (See
the Administrative Remedy Institution Supplement, Attachment A.) When
an informal resolution is not successful, an inmate can access the
Administrative Remedy Program. All Administrative Remedy forms may be
obtained from your assigned Correctional Counselor or Unit Team member.

If the issue cannot be informally resolved, a formal complaint may be
filed with a Request for Administrative Remedy (formerly BP-229),
commonly referred to as a BP-9. The inmate may place a single complaint
or related issues on the form. If the form contains multiple unrelated
issues, the submission will be rejected. The inmate will return the
completed BP-9 to the Correctional Counselor, who will deliver it to the
Administrative Remedy Coordinator (BP-9 will be rejected unless
processed through staff). The BP-9 complaint must be filed within twenty
(20) calendar days from the date on which the basis for the incident or
complaint occurred, unless it was not feasible to file within that period
of time which should be documented in the complaint. Institution staff
has twenty (20) calendar days to act on the complaint and to provide a
written response to the inmate. This time limit for the response may
be extended for an additional twenty (20) calendar days. The inmate
will be notified of the extension.

If the inmate is not satisfied with the Warden’s response to the BP-9,
he may file an appeal to the Regional Director. This appeal must be
received in the Regional Office within twenty (20) calendar days from
the date of the BP-9 response. The regional appeal is filed on a Regional
Administrative Remedy Appeal (form BP-230), commonly referred to as a
BP-10, and must include the appropriate number of copies of the BP-9
form, the Warden’s response, and any exhibits. The regional appeal must
be answered within thirty (30) calendar days, but the time limit may be
extended an additional thirty (30) days. The inmate will be notified
of the extension

If the inmate is not satisfied with the Regional Director’s response,
he may appeal to the General Counsel in the Central Office. The national
appeal must be made on the Central Office Administrative Remedy Appeal
(form BP-231), commonly referred to as a BP-11, and must have the
appropriate number of copies of the BP-9, BP-10, both responses, and any
exhibits.   The national appeal must be answered within forty (40)
calendar days, but the time limit may be extended an additional twenty
(20) days. The inmate will be notified of the extension.

When filing a Request for Administrative Remedy or an Appeal (BP-9, BP-
10, or BP-11), the form should contain the following information:
                                                                      55


        ·   Statement of Facts
        ·   Grounds for Relief
        ·   Relief Requested

Sensitive Complaints
If an inmate believes a complaint is of a sensitive nature and he would
be adversely affected if the complaint became known to the institution,
he may file the complaint directly to the Regional Director. The inmate
must explain, in writing, the reason for not filing the complaint with
the institution.    If the Regional Director agrees the complaint is
sensitive, it shall be accepted and a response to the complaint will be
processed. If the Regional Director does not agree the complaint is
sensitive, the inmate will be advised in writing of that determination
and the complaint will be returned.     The inmate may then pursue the
matter by filing a BP-9 at the institution.

General Information
When a complaint is determined to be of an emergency and threatens the
inmate’s immediate health or welfare, the reply must be made as soon as
possible, usually within seventy-two (72) hours from the receipt of the
complaint.

For detailed instructions see Program Statement 1330.16, Administrative
Remedy Program.

DISCIPLINARY PROCEDURES

Inappropriate sexual behavior towards staff and other inmates will not
be tolerated.   Inappropriate sexual behavior is defined as verbal or
physical conduct perceived as a sexual proposal, act, or threat.
Examples of inappropriate inmate sexual behavior include: displaying
sexually explicit materials; making sexually suggestive jokes, comments,
proposals, and gestures; and engaging in stalking, indecent exposure,
masturbation, or physical contact. Inmates who engage in this type of
behavior will be disciplined and sanctioned accordingly, through the
inmate discipline process.

Discipline
The inmate discipline program helps ensure the safety, security, and
orderly operation for all inmates. Violations of BOP rules and
regulations are handled by the Unit Discipline Committee (UDC) and, for
more serious violations, the Disciplinary Hearing Officer (DHO). Upon
arrival at an institution, inmates are advised of the rules and
regulations and are provided with copies of the Prohibited Acts and
Available Sanctions, as well as local regulations.
                                                                       56


Inmate Discipline Information
When a staff member witnesses or reasonably believes an inmate has
committed a prohibited act, a staff member will issue an incident report,
a written copy of the charges against an inmate. The incident report
will ordinarily be delivered to the inmate within 24 hours of the time
staff became aware of the inmate’s involvement in the incident. If the
incident is referred for prosecution, the incident report is delivered
by the end of the next work day after it has been released for
administrative processing. An informal resolution of the incident may
be attempted at any stage of the discipline process. If an informal
resolution is accomplished, the incident report will be removed from the
inmate’s central file.     Informal resolution is encouraged for all
violations in the Moderate and Low severity categories. Staff may suspend
disciplinary proceedings up to two calendar weeks while informal
resolution is undertaken. If an informal resolution is not accomplished,
staff will reinstate the discipline process at the stage at which they
were suspended. Violations in the Greatest and High severity categories
cannot be informally resolved and must be forwarded to the DHO for final
disposition.

Initial Hearing
Inmates will ordinarily be given an initial hearing within five (5) work
days after the incident report is issued, excluding the day it was
issued, weekends, and holidays. The Warden must approve, in writing,
the any extension over five (5) days.     The inmate is entitled to be
present at the initial hearing and may make statements and present
documentary evidence. The UDC must give its decision in writing to the
inmate by the close of the next work day. The UDC may make findings on
Moderate and Low severity offenses. The UDC will automatically refer
Greatest and High severity offenses to the DHO for final disposition.

Discipline Hearing Officer (DHO)
The Disciplinary Hearing Officer (DHO) conducts disciplinary hearings
on all Greatest and High severity prohibited acts and other violations
referred by the UDC at the Moderate and Low severity levels. The DHO
may not hear any case not referred by the UDC. An inmate will be provided
with advance written notice of the charge(s) not less than 24 hours
before the inmate’s appearance before the DHO. Inmates may waive this
requirement. Inmates may appear before the DHO either in person or
electronically (for example, by video or telephone conferencing). The
Warden provides a full-time staff member to represent an inmate, if
requested.    An inmate may make statements and present documentary
evidence on his or her behalf. The inmate may request witnesses appear
at the DHO hearing to provide statements. The DHO will call witnesses
who have information directly relevant to the charge(s) and are
                                                                       57

reasonably available.     The DHO will request a statement from all
unavailable witnesses whose testimony is deemed relevant. Inmates may
not question a witness at the hearing; however, the staff representative
and/or the DHO will question the witness(es). An inmate may submit a
list of questions for the witness(es) to the DHO if there is no staff
representative. An inmate has the right to be present throughout the
DHO hearing, except during deliberations.    The inmate charged may be
excluded during appearances of outside witnesses or when institution
security may be jeopardized. The DHO may postpone or continue a hearing
for good cause or disposition when the case does not warrant DHO
involvement, or may refer an incident report back for further
investigation or review. The DHO will give the inmate a written copy
of the decision and disposition, ordinarily within 15 days of the
decision.

Appeals of Disciplinary Actions
Appeals of all disciplinary actions may be made through the
Administrative Remedy Program. The initial reviewing official for the
UDC is the Warden.   The decision of the DHO is final and subject to
review only by the Regional Director through the Administrative Remedy
program. Appeals are made to the Regional Director (BP-230) and the
General Counsel (BP-231). On appeal, the reviewing authority (Warden,
Regional Director, or General Counsel) considers:

        ·   Whether the UDC or DHO substantially complied with
            regulations on inmate discipline.
        ·   Whether the UDC or DHO based its decision on facts. If
            there is conflicting evidence, whether the decision was
            based on the greater weight of the evidence.
        ·   Whether an appropriate sanction was imposed for the
            severity level of the prohibited act, and other relevant
            circumstances.

Special Housing Unit Status
Special Housing Units (SHUs) are housing units in BOP institutions where
inmates are securely separated from the general inmate population, and
may be housed either alone or with other inmates. SHU helps ensure the
safety, security, and orderly operation of correctional facilities, and
protect the public by providing alternative housing assignments for
inmates removed from the general population.

When placed in the SHU, you are either in administrative detention (A/D)
status or disciplinary segregation (D/S) status.

Administrative detention (A/D) status: A/D is an administrative status
which removes you from the general population when necessary to ensure
                                                                      58

the safety, security, and orderly operation of correctional facilities,
or protect the public. Administrative detention status is non-punitive,
and can occur for a variety of reasons.

You may be placed in A/D status for the following reasons:
(a) Pending Classification or Reclassification: You are a new commitment
pending classification or under review for Reclassification.        This
includes newly arrived inmates from the bus, airlift, and U. S. Marshals
Service.

(b) Holdover Status: You are in holdover status during transfer to a
designated institution or other destination.

(c)   Removal from general population: Your presence in the general
population poses a threat to life, property, self, staff, other inmates,
the public, or to the security or orderly running of the institution
and:

(1) Investigation: You are under investigation or awaiting a hearing
for possibly violating a BOP regulation or criminal law;

(2) Transfer: You are pending transfer to another institution;

(3) Protection cases: You requested, or staff determined, you require
administrative detention status for your own protection; or

(4)    Post-disciplinary detention: You are ending confinement in
disciplinary segregation status, and your return to the general
population would threaten the safety, security, and orderly operation
of a correctional facility, or public safety.

When placed in A/D status, you will receive a copy of the administrative
detention order, ordinarily within 24 hours, detailing the reason(s) for
your placement.      However, when placed in A/D status pending
classification or while in holdover status, you will not receive an
administrative detention order.

In A/D status you are ordinarily allowed a reasonable amount of personal
property and reasonable access to the commissary.

Disciplinary segregation (D/S) status: D/S is a punitive status imposed
only by a Discipline Hearing Officer (DHO) as a sanction for committing
a prohibited act(s). When you are placed in D/S status, as a sanction
for violating BOP regulations, you will be informed by the DHO at the
end of your discipline hearing.
                                                                        59

In D/S status, your personal property will be impounded, with the
exception of limited reading/writing materials and religious articles.
Your commissary privileges may also be limited. In either status, your
amount of personal property may be limited for reasons of fire safety
or sanitation. The Warden may modify the quantity and type of personal
property allowed.   Personal property may be limited or withheld for
reasons of security, fire safety, or housekeeping. The unauthorized use
of any authorized item may result in the restriction of the item. If
there are numerous misuses of an authorized item, the Warden may
determine that the item will not be issued in the SHU.

Program staff, including unit staff, will arrange to visit inmates in a
SHU within a reasonable time after receiving the inmate's request. A
Health Services staff member will visit you daily to provide necessary
medical care.   While in SHU, you may continue taking your prescribed
medications. In addition, after every 30 calendar days of continuous
placement in either A/D or D/S status, a Mental Health staff will examine
and interview you.

RELEASE

Sentence Computation
The Designation and Sentence Computation Center (DSCC), located in Grand
Prairie, Texas, is responsible for the computation of inmate sentences.
Once staff at the DSCC have certified the sentence computation as being
accurate, staff will provide the inmate with a copy of his or her sentence
computation data. Any questions concerning good time, jail time credit,
parole eligibility dates, full term dates, or release dates are resolved
by staff upon inmate request for clarification.

Fines and Costs
In addition to jail time, the court may impose committed or non-committed
fines and/or costs. Committed fines mean that the inmate will remain
in prison until the fine is paid, makes arrangements to pay the fine,
or qualifies for release under the provisions of Title 18 USC, Section
3569 (Discharge of indigent prisoner).      Non-committed fines have no
condition of imprisonment based on payment of fines or costs. Payments
for a non-committed fine or cost are not required for release from prison
or transfer to a contract residential reentry center.

Detainers
Case management staff may give assistance to offenders in their efforts
to have detainers against them disposed of, either by having the charges
dropped, by restoration to probation or parole status, or by arrangement
for concurrent service of the state sentence. The degree to which the
                                                                       60

staff can assist in such matters as these will depend on individual
circumstances.

The Interstate Agreement on Detainers Act (IADA) allows for the
disposition of untried charges, indictments, information, or complaints
that have been lodged as a detainer by party states. The United States
of America, the District of Colombia, and any U.S. state or territory
that has codified the IADA into its statutes have been identified as
party states. The states of Mississippi and Louisiana, the Commonwealth
of Puerto Rico, and the territories have not joined the IADA to date.

Good Conduct Good Time
This applies to inmates sentenced for an offense committed on or after
November 1, 1987, under the Sentencing Reform Act of 1984 (SRA), the
Violent Crime Control Law Enforcement Act (VCCLEA), or Prison Litigation
Reform Act (PLRA).

The SRA became law on November 1, 1987. The two most significant changes
made to sentencing statutes concern good time and parole issues. There
are no provisions for parole under the SRA. The only good time available
under the SRA is 54 days of Good Conduct Time (GCT) for each year served
on the sentence. No GCT is applied to life terms, or to sentences of 1
year or less. Good time is not awarded under the SRA until the end of
each year served on the sentence, and may be awarded in part or in whole,
contingent upon behavior during the year. Once awarded, GCT earned under
the SRA is vested, and may not be forfeited at a later time.

For inmates convicted under the VCCLEA, for offenses committed from
September 13, 1994, through April 25, 1996, the 54 days of GCT earned
for each year served on the sentence will not vest if an inmate does not
have a high school diploma or a GED, and the inmate is not making
satisfactory progress toward earning a GED. Unsatisfactory progress is
determined by the institution Education Department.

For inmates sentenced under the PLRA, for offenses committed on or after
April 26, 1996, the GCT earned for time spent in service of the sentence
does not vest. In addition, if an inmate does not have a high school
diploma or a GED, and the inmate is not making satisfactory progress
toward earning a GED, only 42 days of GCT will be earned for each year
in the service of the sentence. Unsatisfactory progress is determined
by the institution Education Department.

The amount of GCT an inmate is eligible to receive is based on the amount
of time served on the sentence, not the length of the sentence. This
calculation method has been upheld by the U.S. Supreme Court.
                                                                       61

THE GOOD TIME DISCUSSIONS BELOW DO NOT APPLY TO INMATES SENTENCED
UNDER THE NEW SENTENCING GUIDELINES.

Good Time
Good Time awarded by the BOP under statutes enacted prior to November
1, 1987, has the effect of reducing the stated term of the sentence that
is, it advances the date when release will be mandatory if the offender
is not paroled at an earlier date. The award of Good Time does not in
itself advance the offender’s release date. It has that effect only if
the offender would not otherwise be paroled before the mandatory date.

Statutory Good Time
Under 18 U.S. Code 4161, an offender sentenced to a definite term of six
months or more is entitled a deduction from his term, computed as
follows, if the offender has faithfully observed the rules of the
institution and has not been disciplined:

Not greater than one year - 5 days for each month of the not less than
six months or more than one year sentence.
More than 1 year, less than 3 years - 6 days for each month of the stated
sentence.
At least 3 years, less than 5 years - 7 days for each month of the stated
sentence.
At least 5 years, less than 10 years - 8 days for each month of the
stated sentence.
10 years or more - 10 days for each month of the stated sentence.
At the beginning of a prisoner’s sentence, the full amount of statutory
good time is credited, subject to forfeiture if the prisoner commits
disciplinary infractions.

The following applies only to inmates sentenced for an offense committed
prior to November 1, 1987.

Extra Good Time
The BOP awards extra good time credit for performing exceptionally
meritorious service, performing duties of outstanding importance, or for
employment in an Industry or Camp. An inmate may earn only one type of
good time award at a time (e.g., an inmate earning industrial or Camp
good time is not eligible for meritorious good time), except that a lump
sum award may be given in addition to another extra good time award.
Neither the Warden nor the DHO may forfeit or withhold extra good time.

The Warden may disallow or terminate the awarding of any type of Extra
Good Time (except for lump sum awards), but only in a non-disciplinary
context and only upon recommendation of staff. The DHO may disallow or
terminate the awarding of any type of Extra Good Time, (except lump sum
                                                                       62

awards) as a disciplinary sanction.    Once an awarding of meritorious
good time has been terminated, the Warden must approve a new staff
recommendation in order for the award to recommence.     A disallowance
means that an inmate does not receive an Extra Good Time award for only
one calendar month. A disallowance must be for the entire amount of
extra good time for that calendar month. There may be no partial
disallowance. A decision to disallow or terminate extra good time may
not be suspended pending future consideration. A retroactive award of
meritorious good time may not include a month in which Extra Good Time
has been disallowed or terminated.

Residential Reentry Center Good Time
Extra good time for an inmate in a Federal or contract Residential
Reentry Center is awarded automatically beginning on arrival at that
facility and continuing as long as the inmate is confined to the Center,
unless the award is disallowed.

Camp Good Time
An inmate assigned to a camp is automatically awarded Extra Good Time,
beginning on the date of commitment to the camp, and continuing as long
as the inmate is assigned to the camp unless the award is disallowed.

Lump Sum Awards
Any staff member may recommend to the Warden the approval of an inmate
for a lump sum award of Extra Good Time. Such recommendations must be
for an exceptional act or service that is not a part of a regularly
assigned duty. The Warden may make lump sum awards of Extra Good Time
of not more than thirty (30) days. If the recommendation is for more
than thirty days, and the Warden agrees, the Warden will refer the
recommendation to the Regional Director, who may approve the award.

Good Time Procedures
Extra Good Time is awarded at a rate of three days per month during the
first twelve months, and at the rate of five days per month thereafter
(i.e., the first twelve months, as stated, means 11 months and 30 days
-Day for Day - of earning Extra Good Time before an inmate can start
earning five days per month.

Parole
Parole is release from incarceration under conditions established by the
U.S. Parole Commission. Parole is not a pardon or an act of clemency.
A parolee remains under the supervision of a U.S. Probation Officer until
the expiration of his full term.     Federal inmates sentenced prior to
1987 are ordinarily permitted an opportunity to appear before the Parole
Commission within 120 days of commitment (EXEMPTIONS: inmates sentenced
before September 6, 1977 and inmates with a minimum parole eligibility
                                                                       63

of ten years). Inmates sentenced in the District of Columbia Superior
Court who are eligible for parole will normally receive a parole hearing
180 days prior to their parole eligibility date. If the inmate chooses
not to appear before the Parole Board for the initial hearing, a waiver
must be given to the Case Manager prior to the time of the scheduled
parole hearing. This waiver will be made part of the Parole Commission
file and the inmate’s central file.

All inmates who previously waived a parole hearing are eligible to appear
before the Parole Board at any regularly scheduled hearing after they
waive. Application for a parole hearing must be made at least 60 days
before the first day of the month of the hearings. The Parole Board
conducts hearings at most BOP institutions every two months.

Applications, to the Parole Commission for a hearing, are the
responsibility of the inmate, but in certain cases the Unit Team will
assist the inmate if necessary. Application forms may be obtained from
the Case Manager.

Following the hearing, the inmate will be advised of the tentative
decision reached in the case by the hearing examiners.                The
recommendations of the hearing examiner must be confirmed by the Regional
Office of the Parole Board. This confirmation usually takes three to
four weeks and is made through the mail on a form called a Notice of
Action. Federal inmates may appeal a decision made the Parole Commission
by obtaining the appropriate forms from the Case Manager. Inmates with
a District of Columbia Superior Court case cannot appeal a decision made
by the Parole Commission. If granted a presumptive parole date (a parole
date more than six months following the hearing), a parole progress
report will be sent to the Parole Board three to six months before the
parole date.

Parole may be granted to a detainer or for the purpose of deportation.
The inmate should have an approved residence and an approved employer
before being released on parole.

Residential Reentry Center Placement

Inmates who are nearing release, and who need assistance in obtaining a
job, residence or other community resources, may be referred for
placement at a Residential Reentry Center (RRC).

The Residential Reentry Management Regional Administrator supervises
services provided to offenders housed in contract facilities and
participating in specialized programs in the community. The Residential
Reentry Manager (RRM) links the BOP with the U.S. Courts, other Federal
                                                                        64

agencies, State and local governments, and the community.         Located
strategically throughout the country, the RRM is responsible for
developing and maintaining a variety of contract facilities and programs,
working under the supervision of the appropriate regional administrator.

Community programs have two major emphases: residential community-based
programs provided by RRCs and programs that provide intensive
nonresidential supervision to offenders in the community.

Community-Based Residential Programs
The community-based residential programs available include both typical
RRCs and work release programs provided by local detention facilities.
The RRCs provide a suitable residence, structured programs, job placement
and counseling while monitoring the offender’s activities. They also
provide drug testing and counseling, and alcohol monitoring and
treatment. While in these programs, employed offenders are required to
pay subsistence to help defray the cost of their confinement. The
inmate’s payment rate during RRC residence is 25 percent of the inmate’s
gross income.

Most BOP community-based residential programs are proved in RRCs. These
facilities contract with the BOP to provide residential correctional
programs near the offender’s home community. RRCs are used primarily
for three types of offenders:


·   Those nearing release from a BOP institution, as a transitional
    service while the offender is finding a job, locating a place to live,
    and reestablishing family ties.
·   Those under community supervision who need guidance and supportive
    services beyond what can be provided through regular supervision by
    U.S. Probation.
·   Those serving short sentences of imprisonment and terms of community
    confinement.
Each RRC now provides two components within one facility, a prerelease
component and a community corrections component. The prerelease
component assists offenders making the transition from an institutional
setting to the community, or as a resource while under supervision. The
community corrections component is more restrictive.         Except for
employment and other required activities, the offenders are required to
main at the RRC, where recreation, visiting, and other activities are
provided in-house.

The other option for community-based residential programming is local
detention facilities. Some local jails and detention centers are used
to confine offenders serving short sentences. Many have work release
programs where an offender is employed in the community during the day
and returns to the institution at night. These facilities may also be
used for offenders sentenced to terms of intermittent confinement such
as nights, weekends, or other short intervals.    Some of these local
facilities have work release programs similar to the community
corrections component in a RRC, serving to facilitate the transition
from the institution to the community.

The Adam Walsh Child Protection and Safety Act
The Adam Walsh Child Protection and Safety Act (Pub. L. 109-248) was
signed into law on July 27, 2006. The legislation organizes sex offenders
into 3 tiers, and mandates that Tier 3 offenders update their whereabouts
every 3 months. It makes failure to register and update information a
felony. It also creates a national sex offender registry and instructs
each state and territory to apply identical criteria for posting offender
data on the Internet (i.e., offender's name, address, date of birth,
place of employment, photograph, etc.).


                  INMATE RIGHTS AND RESPONSIBILITIES
     RIGHTS                                  RESPONSIBILITIES

1. You have the right to expect 1. You are responsible for treating
that you will be treated in a inmates and staff in the same
respectful, impartial, and fair manner.
manner.

2. You have the right to be 2. You have the responsibility to
informed of the rules, procedures, know and abide by them.
and   schedules   concerning   the
operation of the institution.

3. You have the right to freedom 3. You have the responsibility to
of  religious  affiliation,  and recognize and respect the rights
                                                        A & O Handbook – SMU
                                                                     Page 66



voluntary religious worship.         of others in this regard.

4. You have the right to health      4. It is your responsibility not
care, which includes nutritious      to waste food, to follow the
meals,    proper    bedding   and    laundry   and   shower    schedule,
clothing, and a laundry schedule     maintain neat and clean living
for cleanliness of the same, an      quarters, to keep your area free
opportunity to shower regularly,     of contraband, and to seek medical
proper ventilation for warmth and    and dental care as you may need it.
fresh air, a regular exercise
period,   toilet    articles  and
medical dental treatment.

5. You have the right to visit and   5. It is your responsibility to
correspond with family members,      conduct yourself properly during
and friends, and correspond with     visits. You will not engage in
members of the news media in         inappropriate    conduct    during
accordance with BOP rules and        visits to include sexual acts and
institution guidelines.              introduction of contraband, and to
                                     not   violate  the   law  or   BOP
                                     guidelines through correspondence.
6.   You   have   the   right   to   6. You have the responsibility to
unrestricted    and   confidential   present honestly and fairly your
access    to    the   courts    by   petitions, questions, and
correspondence (on matters such as   problems to the court.
the legality of your conviction,
civil matters, pending criminal
cases, and conditions of your
imprisonment.)




7. You have the right to legal 7. It is your responsibility to use
counsel from an attorney of your the   services  of   an  attorney
choice    by    interviews   and honestly and fairly.
correspondence.

8.   You   have   the    right  to   8. It is your responsibility to use
participate in the use of law        the resources in keeping with the
library   reference   material  to   procedures and schedule prescribed
assist you in resolving legal        and to respect the rights of other
problems. You also have the right    inmates to the use of the materials
to receive help when it is through   and assistance.
a legal assistance program.

10.   You   have   the   right   to 10. You have the responsibility to
                                                          A & O Handbook – SMU
                                                                       Page 67



participate      in        education,   take advantage of activities which
vocational training and    employment   may help you live a successful and
as far as resources are    available,   law-abiding   life    within   the
and in keeping with your   interests,   institution and the community. You
needs, and abilities.                   will be expected to abide by the
                                        regulations governing the use of
                                        such activities.

11. You have the right to use your      11. You have the responsibility to
funds for commissary and other          make use of your funds in a manner
purchase,      consistent     with      consistent   with   your   release
institution   security   and  good      plans, your family needs, and for
order, for opening bank and/or          other obligations that you may
savings    accounts,    and    for      have.
assisting    your    family,    in
accordance with BOP rules.

PROHIBITED ACTS AND AVAILABLE SANCTIONS


GREATEST SEVERITY LEVEL PROHIBITED ACTS
100   Killing.
101   Assaulting any person, or an armed assault on the institution’s
      secure perimeter (a charge for assaulting any person at this
      level is to be used only when serious physical injury has been
      attempted or accomplished).
102   Escape from escort; escape from any secure or non-secure
      institution,   including  community  confinement;  escape  from
      unescorted community program or activity; escape from outside a
      secure institution.
103   Setting a fire (charged with this act in this category only when
      found to pose a threat to life or a threat of serious bodily harm
      or in furtherance of a prohibited act of Greatest Severity, e.g.,
      in furtherance of a riot or escape; otherwise the charge is
      properly classified Code 218, or 329).
104   Possession, manufacture, or introduction of a gun, firearm,
      weapon,   sharpened   instrument,   knife,   dangerous  chemical,
      explosive, ammunition, or any instrument used as a weapon.
105   Rioting.
106   Encouraging others to riot.
107   Taking hostage(s).
                                                          A & O Handbook – SMU
                                                                       Page 68



108   Possession, manufacture, introduction, or loss of a hazardous
      tool (tools most likely to be used in an escape or escape attempt
      or to serve as weapons capable of doing serious bodily harm to
      others; or those hazardous to institutional security or personal
      safety; e.g., hacksaw blade, body armor, maps, handmade rope, or
      other escape paraphernalia, portable telephone, pager, or other
      electronic device).
109   (Not to be used).
110   Refusing to provide a urine sample; refusing to breathe into a
      Breathalyzer; refusing to take part in other drug abuse testing.
111   Introduction or making of any narcotics, marijuana, drugs,
      alcohol, intoxicants, or related paraphernalia, not prescribed
      for the individual by the medical staff.
112   Use of any narcotics, marijuana, drugs, alcohol, intoxicants, or
      related paraphernalia, not prescribed for the individual by the
      medical staff.
113   Possession   of  any   narcotics, marijuana,  drugs,  alcohol,
      intoxicants, or related paraphernalia, not prescribed for the
      individual by the medical staff.
114   Sexual assault of any person, involving non-consensual touching
      by force or threat of force.
115   Destroying and/or disposing   of   any   item   during   a   search   or
      attempt to search.
196   Use of the mail for an illegal purpose or to commit or further a
      Greatest category prohibited act.
197   Use of the telephone for an illegal purpose or to commit or
      further a Greatest category prohibited act.
198   Interfering with a staff member in the performance of duties most
      like another Greatest severity prohibited act. This charge is to
      be used only when another charge of Greatest severity is not
      accurate. The offending conduct must be charged as “most like”
      one of the listed Greatest severity prohibited acts.
199   Conduct which disrupts or interferes with the security or orderly
      running of the institution or the Bureau of Prisons most like
      another Greatest severity prohibited act. This charge is to be
      used only when another charge of Greatest severity is not
      accurate. The offending conduct must be charged as “most like”
      one of the listed Greatest severity prohibited acts.
                                                           A & O Handbook – SMU
                                                                        Page 69



AVAILABLE SANCTIONS FOR GREATEST SEVERITY LEVEL PROHIBITED ACTS
A.    Recommend parole date rescission or retardation.
B.    Forfeit and/or withhold earned statutory good time or non-vested
      good conduct time (up to 100%) and/or terminate or disallow extra
      good time (an extra good time or good conduct time sanction may
      not be suspended).
B.1. Disallow ordinarily between 50% and 75% (27-41 days) of good
     conduct time credit available for year (a good conduct time
     sanction may not be suspended).
C.    Disciplinary segregation (up to 12 months).
D.    Make monetary restitution.
E.    Monetary fine.
F.    Loss of privileges       (e.g.,   visiting,   telephone,   commissary,
      movies, recreation).
G.    Change housing (quarters).
H.    Remove from program and/or group activity.
I.    Loss of job.
J.    Impound inmate’s personal property.
K.    Confiscate contraband.
L.    Restrict to quarters.
M.    Extra duty.
HIGH SEVERITY LEVEL PROHIBITED ACTS
200   Escape from a work detail, non-secure institution, or other non-
      secure   confinement,  including  community   confinement,  with
      subsequent voluntary return to Bureau of Prisons custody within
      four hours.
201   Fighting with another person.
202   (Not to be used).
203   Threatening another with bodily harm or any other offense.
204   Extortion; blackmail; protection; demanding or receiving money or
      anything of value in return for protection against others, to
      avoid bodily harm, or under threat of informing.
205   Engaging in sexual acts.
                                                            A & O Handbook – SMU
                                                                         Page 70



206   Making sexual proposals or threats to another.
207   Wearing a disguise or a mask.
208   Possession of any unauthorized locking device, or lock pick, or
      tampering with or blocking any lock device (includes keys), or
      destroying, altering, interfering with, improperly using, or
      damaging any security device, mechanism, or procedure.
209   Adulteration of any food or drink.
210   (Not to be used).
211   Possessing any officer’s or staff clothing.
212   Engaging in or encouraging a group demonstration.
213   Encouraging others to refuse to work, or to participate in a work
      stoppage.
214   (Not to be used).
215   (Not to be used).
216   Giving or offering   an   official   or   staff   member   a   bribe,   or
      anything of value.
217   Giving money to, or receiving money from, any person for the
      purpose of introducing contraband or any other illegal or
      prohibited purpose.
218   Destroying, altering, or damaging government property, or the
      property of another person, having a value in excess of $100.00,
      or destroying, altering, damaging life-safety devices (e.g., fire
      alarm) regardless of financial value.
219   Stealing; theft (including data obtained through the unauthorized
      use of a communications device, or through unauthorized access to
      disks, tapes, or computer printouts or other automated equipment
      on which data is stored).
220   Demonstrating, practicing, or using martial arts, boxing (except
      for use of a punching bag), wrestling, or other forms of physical
      encounter, or military exercises or drill (except for drill
      authorized by staff).
221   Being in an unauthorized area with a person of the opposite sex
      without staff permission.
222   (Not to be used).
223   (Not to be used).
                                                      A & O Handbook – SMU
                                                                   Page 71



224   Assaulting any person (a charge at this level is used when less
      serious physical injury or contact has been attempted or
      accomplished by an inmate).
225   Stalking another person through repeated behavior which harasses,
      alarms, or annoys the person, after having been previously warned
      to stop such conduct.
226   Possession of stolen property.
227   Refusing to participate in a required physical test or
      examination unrelated to testing for drug abuse (e.g., DNA, HIV,
      tuberculosis).
228   Tattooing or self-mutilation.
229   Sexual assault of any person, involving non-consensual touching
      without force or threat of force.
296   Use of the mail for abuses other than criminal activity which
      circumvent mail monitoring procedures (e.g., use of the mail to
      commit or further a High category prohibited act, special mail
      abuse; writing letters in code; directing others to send,
      sending, or receiving a letter or mail through unauthorized
      means; sending mail for other inmates without authorization;
      sending correspondence to a specific address with directions or
      intent to have the correspondence sent to an unauthorized person;
      and using a fictitious return address in an attempt to send or
      receive unauthorized correspondence).
297   Use of the telephone for abuses other than illegal activity which
      circumvent the ability of staff to monitor frequency of telephone
      use, content of the call, or the number called; or to commit or
      further a High category prohibited act.
298   Interfering with a staff member in the performance of duties most
      like another High severity prohibited act. This charge is to be
      used only when another charge of High severity is not accurate.
      The offending conduct must be charged as “most like” one of the
      listed High severity prohibited acts.
299   Conduct which disrupts or interferes with the security or orderly
      running of the institution or the Bureau of Prisons most like
      another High severity prohibited act. This charge is to be used
      only when another charge of High severity is not accurate. The
      offending conduct must be charged as “most like” one of the
      listed High severity prohibited acts.
AVAILABLE SANCTIONS FOR HIGH SEVERITY LEVEL PROHIBITED ACTS
                                                           A & O Handbook – SMU
                                                                        Page 72



A.    Recommend parole date rescission or retardation.
B.    Forfeit and/or withhold earned statutory good time or non-vested
      good conduct time up to 50% or up to 60 days, whichever is less,
      and/or terminate or disallow extra good time (an extra good time
      or good conduct time sanction may not be suspended).
B.1   Disallow ordinarily between 25% and 50% (14-27 days) of good
      conduct time credit available for year (a good conduct time
      sanction may not be suspended).
C.    Disciplinary segregation (up to 6 months).
D.    Make monetary restitution.
E.    Monetary fine.
F.    Loss of privileges       (e.g.,   visiting,   telephone,   commissary,
      movies, recreation).
G.    Change housing (quarters).
H.    Remove from program and/or group activity.
I.    Loss of job.
J.    Impound inmate’s personal property.
K.    Confiscate contraband.
L.    Restrict to quarters.
M.    Extra duty.


MODERATE SEVERITY LEVEL PROHIBITED ACTS
300   Indecent Exposure.
301   (Not to be used).
302   Misuse of authorized medication.
303   Possession of money or currency, unless specifically authorized,
      or in excess of the amount authorized.
304   Loaning of property or anything of value for profit or increased
      return.
305   Possession of anything not authorized for retention or receipt by
      the inmate, and not issued to him through regular channels.
306   Refusing to work or to accept a program assignment.
                                                        A & O Handbook – SMU
                                                                     Page 73



307   Refusing to obey an order of any staff member (may be categorized
      and charged in terms of greater severity, according to the nature
      of the order being disobeyed, e.g. failure to obey an order which
      furthers a riot would be charged as 105, Rioting; refusing to
      obey an order which furthers a fight would be charged as 201,
      Fighting; refusing to provide a urine sample when ordered as part
      of a drug-abuse test would be charged as 110).
308   Violating a condition of a furlough.
309   Violating a condition of a community program.
310   Unexcused absence from work or any program assignment.
311   Failing to perform work as instructed by the supervisor.
312   Insolence towards a staff member.
313   Lying or providing a false statement to a staff member.
314   Counterfeiting, forging, or unauthorized reproduction of any
      document, article of identification, money, security, or official
      paper (may be categorized in terms of greater severity according
      to the nature of the item being reproduced, e.g., counterfeiting
      release papers to effect escape, Code 102).
315   Participating in an unauthorized meeting or gathering.
316   Being in an unauthorized area without staff authorization.
317   Failure to follow safety or sanitation regulations (including
      safety regulations, chemical instructions, tools, MSDS sheets,
      OSHA standards).
318   Using any equipment or machinery without staff authorization.
319   Using any equipment or machinery       contrary to instructions or
      posted safety standards.
320   Failing to stand count.
321   Interfering with the taking of count.
322   (Not to be used).
323   (Not to be used).
324   Gambling.
325   Preparing or conducting a gambling pool.
326   Possession of gambling paraphernalia.
327   Unauthorized contacts with the public.
                                                      A & O Handbook – SMU
                                                                   Page 74



328   Giving money or anything of value to, or accepting money or
      anything of value from, another inmate or any other person
      without staff authorization.
329   Destroying, altering, or damaging government property, or the
      property of another person, having a value of $100.00 or less.
330   Being unsanitary or untidy; failing to keep     one's   person   or
      quarters in accordance with posted standards.
331   Possession, manufacture, introduction, or loss of a non-hazardous
      tool, equipment, supplies, or other non-hazardous contraband
      (tools not likely to be used in an escape or escape attempt, or
      to serve as a weapon capable of doing serious bodily harm to
      others, or not hazardous to institutional security or personal
      safety) (other non-hazardous contraband includes such items as
      food, cosmetics, cleaning supplies, smoking apparatus and tobacco
      in    any    form     where    prohibited,    and    unauthorized
      nutritional/dietary supplements).
332   Smoking where prohibited.
333   Fraudulent or deceptive completion of a skills test (e.g.,
      cheating on a GED, or other educational or vocational skills
      test).
334   Conducting a business; conducting or directing     an   investment
      transaction without staff authorization.
335   Communicating gang affiliation; participating in gang related
      activities;   possession  of   paraphernalia  indicating gang
      affiliation.
336   Circulating a petition.
396   Use of the mail for abuses other than criminal activity which do
      not circumvent mail monitoring; or use of the mail to commit or
      further a Moderate category prohibited act.
397   Use of the telephone for abuses other than illegal activity which
      do not circumvent the ability of staff to monitor frequency of
      telephone use, content of the call, or the number called; or to
      commit or further a Moderate category prohibited act.
398   Interfering with a staff member in the performance of duties most
      like another Moderate severity prohibited act. This charge is to
      be used only when another charge of Moderate severity is not
      accurate. The offending conduct must be charged as “most like”
      one of the listed Moderate severity prohibited acts.
                                                           A & O Handbook – SMU
                                                                        Page 75



399   Conduct which disrupts or interferes with the security or orderly
      running of the institution or the Bureau of Prisons most like
      another Moderate severity prohibited act. This charge is to be
      used only when another charge of Moderate severity is not
      accurate. The offending conduct must be charged as “most like”
      one of the listed Moderate severity prohibited acts.
AVAILABLE SANCTIONS FOR MODERATE SEVERITY LEVEL PROHIBITED ACTS
A.    Recommend parole date rescission or retardation.
B.    Forfeit and/or withhold earned statutory good time or non-vested
      good conduct time up to 25% or up to 30 days, whichever is less,
      and/or terminate or disallow extra good time (an extra good time
      or good conduct time sanction may not be suspended).
B.1   Disallow ordinarily up to 25% (1-14 days) of good conduct time
      credit available for year (a good conduct time sanction may not
      be suspended).
C.    Disciplinary segregation (up to 3 months).


D.    Make monetary restitution.
E.    Monetary fine.
F.    Loss of privileges       (e.g.,   visiting,   telephone,   commissary,
      movies, recreation).
G.    Change housing (quarters).
H.    Remove from program and/or group activity.
I.    Loss of job.
J.    Impound inmate’s personal property.
K.    Confiscate contraband.
L.    Restrict to quarters.
M.    Extra duty.
LOW SEVERITY LEVEL PROHIBITED ACTS
400   (Not to be used).
401   (Not to be used).
402   Malingering, feigning illness.
403   (Not to be used).
                                                          A & O Handbook – SMU
                                                                       Page 76



404   Using abusive or obscene language.
405   (Not to be used).
406   (Not to be used).
407   Conduct with a visitor in violation of Bureau regulations.
408   (Not to be used).
409   Unauthorized physical contact (e.g., kissing, embracing).
498   Interfering with a staff member in the performance of duties most
      like another Low severity prohibited act. This charge is to be
      used only when another charge of Low severity is not accurate.
      The offending conduct must be charged as “most like” one of the
      listed Low severity prohibited acts.
499   Conduct which disrupts or interferes with the security or orderly
      running of the institution or the Bureau of Prisons most like
      another Low severity prohibited act. This charge is to be used
      only when another charge of Low severity is not accurate.     The
      offending conduct must be charged as “most like” one of the
      listed Low severity prohibited acts.
AVAILABLE SANCTIONS FOR LOW SEVERITY LEVEL PROHIBITED ACTS
B.1   Disallow ordinarily up to 12.5% (1-7 days) of good conduct time
      credit available for year (to be used only where inmate found to
      have committed a second violation of the same prohibited act
      within 6 months); Disallow ordinarily up to 25% (1-14 days) of
      good conduct time credit available for year (to be used only
      where inmate found to have committed a third violation of the
      same prohibited act within 6 months) (a good conduct time
      sanction may not be suspended).
C.    Make monetary restitution.
D.    Monetary fine.
E.    Loss of privileges      (e.g.,   visiting,   telephone,   commissary,
      movies, recreation).
F.    Change housing (quarters).
G.    Remove from program and/or group activity.
H.    Loss of job.
I.    Impound inmate’s personal property.
J.    Confiscate contraband
                                                               A & O Handbook – SMU
                                                                            Page 77



  K.    Restrict to quarters.
  L.    Extra duty
  Table 2. ADDITIONAL AVAILABLE SANCTIONS FOR REPEATED PROHIBITED ACTS
  WITHIN THE SAME SEVERITY LEVEL
Prohibited Act       Time Period for   Frequency of     Additional Available Sanctions
Severity Level       Prior Offense     Repeated
                     (same code)       Offense
Low Severity         6 months          2nd offense      1. Disciplinary segregation
(400 Level)                                             (Up to 1 month).
                                                        2. Forfeit earned SGT, or non-
                                                        vested GCT up to 10% or up to
                                                        15 days, whichever is less,
                                                        and/or terminate or disallow
                                                        extra good time (EGT) (an EGT
                                                        sanctions    may     not    be
                                                        suspended.

                                       3rd  or   more   Any     available    Moderate
                                       offense          severity level sanction (300
                                                        series).

Moderate Severity    12 months         2nd offense      1. Disciplinary segregation
(300 Level)                                             (Up to 12 months).
                                                        2. Forfeit earned SGT or non-
                                                        vested GCT up to 37 1/2% or up
                                                        to 45 days, whichever is less,
                                                        and/or terminate or disallow
                                                        EGT (an EGT sanction may not
                                                        be suspended).

                                                        Any available High severity
                                                        level sanction (200 series).
                                       3rd offense
High Severity        18 months         2nd offense      1. Disciplinary segregation
(200 level)                                             (up to 12 months).
                                                        2. Forfeit earned SGT or non-
                                                        vested GCT up to 75% or up to
                                                        90 days, whichever is less,
                                                        and/or terminate or disallow
                                                        EGT (an EGT sanction may not
                                                        be suspended).

                                       3rd offense or   Any     available    Greatest
                                       more             severity level sanction (100
                                                        series).
Greatest Severity    24 months         2nd  or   more   Disciplinary Segregation (up
(100 level)                            offense          to 18 months).
                     A & O Handbook – SMU
                                  Page 78




U. S. Department of Justice
Federal Bureau of Prisons




Sexually Abusive Behavior
Prevention and Intervention
                                                        A & O Handbook – SMU
                                                                     Page 79




An Overview for Offenders


You Have the Right to be Safe from Sexually Abusive Behavior
The Federal Bureau of Prisons has a zero tolerance policy against sexual
abuse and sexual harassment. While you are incarcerated, no one has the
right to pressure you to engage in sexual acts.
You do not have to tolerate sexually abusive/harassing behavior or
pressure to engage in unwanted sexual behavior from another inmate or a
staff member. Regardless of your age, size, race, ethnicity, gender or
sexual orientation, you have the right to be safe from sexually abusive
behavior.
What Can You Do To Prevent Sexually Abusive Behavior?
Here are some things you can do to protect yourself and others against
sexually abusive behavior:

     Carry yourself in a confident manner at all times. Do not permit
      your emotion (fear/anxiety) to be obvious to others.
     Do not accept gifts or favors from others. Most gifts or favors
      come with strings attached to them.
     Do not accept an offer from another inmate to be your protector.
     Find a staff member with whom you feel comfortable discussing your
      fears and concerns.
     Be alert!    Do not use contraband substances such as drugs or
      alcohol; these can weaken your ability to stay alert and make good
      judgments.
     Be direct and firm if others ask you to do something you don’t want
      to do. Do not give mixed messages to other inmates regarding your
      wishes for sexual activity.
     Stay in well-lit areas of the institution.
     Choose your associates wisely. Look for people who are involved
      in positive activities like educational programs, psychology
      groups, or religious services. Get involved in these activities.
     Trust your instincts.     If you sense that a situation may be
      dangerous, it probably is. If you fear for your safety, report
      your concerns to staff.
What Can You Do if You Are Afraid or Feel Threatened?
If you are afraid or feel you are being threatened or pressured to engage
in sexual behaviors, you should discuss your concerns with staff.
Because this can be a difficult topic to discuss, some staff, like
                                                        A & O Handbook – SMU
                                                                     Page 80



psychologists, are specially trained to help you deal with problems in
this area.
If you feel immediately threatened, approach any staff member and ask
for assistance. It is part of his/her job to ensure your safety. If
it is a staff member that is threatening you, report your concerns
immediately to another staff member that you trust, or follow the
procedures for making a confidential report.
What Can You Do if You Are Sexually Assaulted?
If you become a victim of a sexually abusive behavior, you should report
it immediately to staff who will offer you protection from the assailant.
You do not have to name the inmate(s) or staff assailant(s) in order to
receive assistance, but specific information may make it easier for staff
to know how best to respond. You will continue to receive protection
from the assailant, whether or not you have identified him or her (or
agree to testify against him/her).
After reporting any sexual assault, you will be referred immediately for
a medical examination and clinical assessment. Even though you many want
to clean up after the assault it is important to see medical staff BEFORE
you shower, wash, drink, eat, change clothing, or use the bathroom.
Medical staff will examine you for injuries which may or may not be
readily apparent to you.       They can also check you for sexually
transmitted diseases, pregnancy, if appropriate, and gather any physical
evidence of assault. The individuals who sexually abuse or assault
inmates can only be disciplined and/or prosecuted if the abuse is
reported. Regardless of whether your assailant is an inmate or a staff
member, it is important to understand that you will never be disciplined
or prosecuted for being the victim of a sexual assault.
How to Report an Incident of Sexually Abusive Behavior?
It is important that you tell a staff member if you have been sexually
assaulted or have been a victim of sexual harassment. It is equally
important to inform staff if you have witnessed sexually abusive
behavior. You can tell your case manager, Chaplain, Psychologist, SIS,
the Warden or any other staff member you trust. BOP staff members are
instructed to keep reported information confidential and only discuss
it with the appropriate officials on a need to know basis concerning the
inmate-victim’s welfare and for law enforcement or investigative
purposes.   There are other means to confidentiality report sexually
abusive behavior if you are not comfortable talking with staff.

     Write directly to the Warden, Regional Director or Director. You
      can send the Warden an Inmate Request to Staff Member (Cop-out) or
      a letter reporting the sexually abusive behavior. You may also
      send a letter to the Regional Director or Director of the Bureau
                                                          A & O Handbook – SMU
                                                                       Page 81



        of Prisons.      To ensure confidentiality, use special mail
        procedures.
       File an Administrative Remedy.       You can file a Request for
        Administrative Remedy (BP-9). If you determine your complaint is
        too sensitive to file with the Warden, you have the opportunity to
        file your administrative remedy directly with the Regional Director
        (BP-10). You can get the forms from your counselor or other unit
        staff.
       Write the Office of the Inspector General (OIG) which investigates
        allegations of staff misconduct by employees of the U.S. Department
        of Justice; all other sexual abuse/harassment allegations will be
        forwarded by the OIG to the BOP.       OIG is a component of the
        Department of Justice and is not a part of the Bureau of Prisons.
        The address is:


                      Office of the Inspector General
                         U.S. Department of Justice
                          Investigations Division
                       950 Pennsylvania Avenue, N.W.
                                 Room 4706
                           Washington, D.C. 20530
E-mail OIG. You can send an e-mail directly to OIG by clicking on the
TRULINCS Request to Staff tab and selecting the Department Mailbox
titled, DOJ Sexual Abuse Reporting.      This method of reporting is
processed by OIG during normal business hours, Monday – Friday. It is
not a 24-hour hotline. For immediate assistance, contact institution
staff.
Note:    These e-mails:

       are untraceable at the local institution,
       are forwarded directly to OIG,
       will not be saved in your e-mail ‘Sent’ list,
       do not allow for a reply from OIG,
       If you want to remain anonymous to the BOP, you must request it in
        the e-mail to OIG.
Third-party Reporting. Anyone can report such abuse on your behalf by
accessing the BOP’s public website, specifically:
http://www.bop.gov/inmate_programs/sa_prevention_reporting.jsp.


Understanding the Investigative Process
                                                        A & O Handbook – SMU
                                                                     Page 82



Once the sexually abusive behavior is reported, the BOP and/or other
appropriate law enforcement agencies will conduct an investigation. The
purpose of the investigation is to determine the nature and scope of the
abusive behavior.   You may be asked to give a statement during the
investigation. If criminal charges are brought, you may be asked to
testify during the criminal proceedings.
Counseling Programs for Victims of Sexually Abusive Behavior
Most people need help to recover from the emotional effects of sexually
abusive behavior. If you are the victim of sexually abusive behavior,
whether recent or in the past, you may seek counseling and/or advice
from a psychologist or chaplain.     Crisis counseling, coping skills,
suicide prevention, mental health counseling, and spiritual counseling
are all available to you.
Contact your local Rape Crisis Center (RCC): Your institution may have
a Memo of Understanding (MOU) with a local RCC.       If so, Psychology
Services can provide you with the contact information. If no MOU exists,
you may seek services through Psychology Services.
Management Program for Inmate Assailants
Those who sexually abuse/assault/harass others while in the custody of
the BOP will be disciplined and prosecuted to the fullest extent of the
law. If you are an inmate assailant, you will be referred to Correctional
Services for monitoring. You will be referred to Psychology Services
for an assessment of risk and treatment and management needs. Treatment
compliance or refusal will be documented and decisions regarding your
conditions of confinement and release may be effected. If you feel that
you need help to keep from engaging in sexually abusive behaviors,
psychological services are available.
Policy Definitions
Prohibited Acts: Inmates who engage in inappropriate sexual behavior can
be charged with following Prohibited Acts under the Inmate Disciplinary
Policy.
Code 114/ (A): Sexual Assault by Force
Code 205/ (A): Engaging in a Sex Act
Code 206/ (A): Making a Sexual Proposal
Code 221/ (A): Being in an Unauthorized Area with a Member of the
               Opposite Sex
Code 229/ (A): Sexual Assault without Force
Code 300/ (A): Indecent Exposure
Code 404/ (A): Using Abusive or Obscene Language
                                                       A & O Handbook – SMU
                                                                    Page 83



Staff Misconduct: The Standards of Employee Conduct prohibit employees
from engaging in, or allowing another person to engage in sexual,
indecent, profane or abusive language or gestures, and inappropriate
visual surveillance of inmates. Influencing, promising or threatening
an inmate’s safety, custody, privacy, housing, privileges, work detail
or program status in exchange for sexual favors is also prohibited.
What is sexually abusive behavior?    According to federal law (Prison
Rape Elimination Act of 2003) sexually abusive behavior is defined as:
Rape:   The carnal knowledge, oral sodomy, or sexual assault with an
object or sexual fondling of a person FORCIBLY or against that person’s
will;
The carnal knowledge, oral sodomy, or sexual assault with an object or
sexual fondling of a person not forcibly or against the person’s will,
where the victim is incapable of giving consent because of his/her youth
or his/her temporary or permanent mental or physical incapacity; or
The carnal knowledge, oral sodomy, or sexual assault with an object or
sexual fondling of a person achieved through the exploitation of the
fear or threat of physical violence or bodily injury;
Carnal Knowledge: Contact between the penis and vulva or the penis and
the anus, including penetration of any sort, however slight;
Oral Sodomy: Contact between the mouth and the penis, the mouth and the
vulva, or the mouth and the anus;
Sexual Assault with an Object: The use of any hand, finger, object, or
other instrument to penetrate, however slightly, the genital or anal
opening of the body of another person (NOTE: This does NOT apply to
custodial or medical personnel engaged in evidence gathering or
legitimate medical treatment, nor to health care provider’s performing
body cavity searches in order to maintain security and safety within the
prison).
Sexual Fondling:   The touching of the private body parts of another
person (including the genitalia, anus, groin, breast, inner thigh, or
buttocks) for the purpose of sexual gratification.
Sexual Harassment: Repeated and unwelcome sexual advances, requests for
sexual favors, or verbal comments, gestures, or actions of a derogatory
or offensive sexual nature by one inmate/detainee/resident to another;
or repeated verbal comments or gestures of a sexual nature to an
inmate/detainee/resident   by  a   staff   member/contractor/volunteer,
including demeaning references to gender, sexually suggestive, or
derogatory comments about body or clothing, or obscene language or
gestures.
                                                        A & O Handbook – SMU
                                                                     Page 84



Sexual Misconduct (staff only): The use of indecent sexual language,
gestures, or sexually oriented visual surveillance for the purpose of
sexual gratification.
An incident is considered Inmate-on-Inmate Abuse/Assault when any
sexually abusive behavior occurs between two or more inmates.        An
incident is considered Staff-on-Inmate Abuse/Assault when any sexually
abusive behavior is initiated by a staff member toward one or more
inmates. It is also considered Staff-on-Inmate Abuse/Assault if a staff
member willingly engages in sexual acts or contacts that are initiated
by an inmate.
NOTE: Sexual acts or contacts between two or more inmates, even when no
objections are raised, are prohibited acts, and may be illegal. Sexual
acts or contacts between an inmate and a staff member, even when no
objections are raised by either party, are always forbidden and illegal.
Inmates who have been sexual assaulted by another inmate or staff member
will not be prosecuted or disciplined for reporting the assault.
However, inmates will be penalized for knowingly filing any false report.
** Please be aware that both male and female staff routinely work and
                    visit inmate housing areas. **
Contact Offices:
U.S. Department of Justice
Office of the Inspector General
Investigations Division
950 Pennsylvania Avenue, NW Suite 4706
Washington, D.C. 20530-0001
Federal Bureau of Prisons
Central Office
National PREA Coordinator
320 First Street, NW, Room 554
Washington, D.C. 20534
Federal Bureau of Prisons
Mid-Atlantic Regional Office
Regional PREA Coordinator
302 Sentinel Drive, Suite 200
Annapolis Junction, MD 20701
Federal Bureau of Prisons
North Central Regional Office
Regional PREA Coordinator
Gateway Complex Tower II, 8th Floor
400 State Avenue
Kansas City, KS 66101-2492
                                                      A & O Handbook – SMU
                                                                   Page 85



Federal Bureau of Prisons
Northeast Regional Office
Regional PREA Coordinator
U.S. Customs House, 7th Floor
2nd and Chestnut Streets
Philadelphia, Pennsylvania 19106
Federal Bureau of Prisons
South Central Regional Office
Regional PREA Coordinator
U.S. Armed Forces Reserve Complex
344 Marine Forces Drive
Grand Prairie, Texas 75051
Federal Bureau of Prisons
Southeast Regional Office
Regional PREA Coordinator
3800 North Camp Creek Parkway, SW
Building 2000
Atlanta, GA 30331-5099

Federal Bureau of Prisons
Western Regional Office
Regional PREA Coordinator
7338 Shoreline Drive
Stockton, CA 95219

Third-party reporting (outside of institution):
http://www.bop.gov/inmate_programs/sa_prevention_reporting.jsp
                                                       A & O Handbook – SMU
                                                                    Page 86



                              APPENDIX A


SMU GOALS
SMU seeks to impart attitudes and skills necessary for inmates to
successfully function in general population at other BOP penitentiaries.
These skills include enhanced communication; tolerance of other racial,
ethnic or geographic groups; negative peer pressure resistance; gang
membership resistance; and problem-solving methods alternative to
violence. These skills and abilities will only be acquired and used
when participants exhibit attitudes of willingness and open-mindedness.
Participants’ success in developing these attitudes and skills will be
exhibited   by  their   completion  of   SMU   treatment  assignments,
participation in SMU treatment groups (when assigned), and absence of
institution misconduct.
SMU Treatment Curriculum
Level 1: 6-8 Months
1.   Write “Criminal History Autobiography.
2.   Complete workbooks entitled:
     -Basic Cognitive Skills
     -My Change Plan
     -Values for Responsible Living
     -Anger
     -Living As If

For those dedicated to self-betterment you may be eligible to complete
the “Starting Point” series. Speak to you treatment specialist regarding
this option.
Level 2-3: 5 Months
1.   Attend 45 minute weekly out of cell groups focused on criminal
     thinking, rational decision making, and emotional regulation.
                                                       A & O Handbook – SMU
                                                                    Page 87



                               APPENDIX B


Approved Property List for All SMU Levels
Levels One, Two, Three, and Complete:
One   (1)   MP3 Player, ear buds and USB Charger
One   (1)   Bible, Koran or other religious scriptures, religious rug,
            Kufi
One (1)     Pair of prescription eyeglasses and one (1) case
One (1)     Cubic foot of legal materials
Eight (8)   Personal letters
Six (6)     Photographs
Two (2)     Books of stamps
One (1)     Address book
One (1)     Wedding band
One (1)     Pair shorts, grey color only (Phase III, Complete)
One (1)     Pair of sweatpants, grey color only (Phase III, Complete)
One (1)     Sweatshirt, grey color only (Phase III, Complete)
One (1)     Pair of thermal pants (Phase III, Complete)
One (1)     Thermal shirt (Phase III, Complete)
One (1)     Pair of tennis shoes/sneakers (submit written request to
            Correctional Services’ Property Officer.)
            (Phase III, Complete)


     Soap and shampoo will be provided by staff during scheduled
           showers.
     All other items authorized on the commissary shopping list.
Level Two/Three Housing Units Only:
One   (1)   Pair of tennis shoes/sneakers
Submit written request to Correctional Services Property Officer
DECLARATION OF JACOB DOERER
        ATTACHMENT 5
Landis Intake Acknowledgment Form
DECLARATION OF JACOB DOERER
        ATTACHMENT 6
 Landis MP3 Acknowledgment Form
 DECLARATION OF JACOB DOERER
        ATTACHMENT 7
  PROGRAM STATEMENT 1330.18
ADMINISTRATIVE REMEDY PROGRAM
          U.S. Department of Justice
          Federal Bureau of Prisons


PROGRAM STATEMENT
OPI:    OGC/LIT
NUMBER: 1330.18
DATE:   January 6, 2014


Administrative Remedy Program

    /s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons


1. PURPOSE AND SCOPE §542.10

a. Purpose. The purpose of the Administrative Remedy Program is to allow an
inmate to seek formal review of an issue relating to any aspect of his/her own
confinement. An inmate may not submit a Request or Appeal on behalf of another
inmate.
Inmates seeking a formal review of issues relating to sexual abuse should use the regulations
promulgated by the Department of Justice under the Prison Rape Elimination Act, 42 U.S.C. §
15606, et seq. These procedures are provided in Section 16 of this Program Statement.

b. Scope. This Program applies to all inmates in institutions operated by the
Bureau of Prisons, to inmates designated to contract Community Corrections
Centers (CCCs) under Bureau of Prisons responsibility, and to former inmates for
issues that arose during their confinement. This Program does not apply to
inmates confined in other non-federal facilities.
The president of a recognized inmate organization may submit a request on behalf of that
organization regarding an issue that specifically affects that organization.
c. Statutorily-mandated Procedures. There are statutorily-mandated procedures
in place for Tort claims (28 CFR 543, subpart C), Inmate Accident Compensation
claims (28 CFR 301), and Freedom of Information Act or Privacy Act requests (28
CFR 513, subpart D). If an inmate raises an issue in a request or appeal that
cannot be resolved through the Administrative Remedy Program, the Bureau will
refer the inmate to the appropriate statutorily-mandated procedures.

Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.
2. PROGRAM OBJECTIVES. The expected results of this program are:
■ A procedure will be available by which inmates will be able to have any issue related to their
  incarceration formally reviewed by high-level Bureau officials.
■ Each request, including appeals, will be responded to within the time frames allowed.
■ A record of Inmate Administrative Remedy Requests and Appeals will be maintained.
■ Bureau policies will be more correctly interpreted and applied by staff.
3. DIRECTIVES AFFECTED
a. Directive Rescinded
P1330.17         Administrative Remedy Program (8/20/2012)
b. Directives Referenced
P1320.06         Federal Tort Claims Act (8/1/03)
P4500.08         Trust Fund/Deposit Fund Manual (5/4/12)
P5212.07         Control Unit Programs (2/20/01)
P5214.04         HIV Positive Inmates Who Pose Danger to Other, Procedures for Handling of
                 (2/4/98)
P5264.08         Inmate Telephone Regulations (1/24/08)
P5270.09         Inmate Discipline Program (7/8/11)
P5324.11         Sexually Abusive Behavior Prevention and Intervention Program (12/31/13)
P5890.13         SENTRY - National On-Line Automated Information System (12/14/99)

28 CFR 301 Inmate Accident Compensation
28 CFR 16.10 Fees (for records requested pursuant to the Freedom of Information Act (FOIA))

c. Rules cited in this Program Statement are contained in 28 CFR 542.10 through 542.19; and 28
CFR Part 115 – Prison Rape Elimination Act National Standards

4. STANDARDS REFERENCED
■ American Correctional Association 3rd Edition Standards for Adult Correctional Institutions:
  3-4236 and 3-4271
■ American Correctional Association 3rd Edition Standards for Adult Local Detention
  Facilities: 3-ALDF-3C-22, and 3-ALDF-3E-11 5.
5. RESPONSIBILITY §542.11

a. The Community Corrections Manager (CCM), Warden, Regional Director, and
General Counsel are responsible for the implementation and operation of the
Administrative Remedy Program at the Community Corrections Center (CCC),
institution, regional and Central Office levels, respectively, and shall:
(1) Establish procedures for receiving, recording, reviewing, investigating and
responding to Administrative Remedy Requests (Requests) or Appeals (Appeals)
submitted by an inmate;


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   2
See Section 13 for further information on remedy processing, including use of SENTRY.
(2) Acknowledge receipt of a Request or Appeal by returning a receipt to the
inmate;
The receipt is generated via SENTRY.

(3) Conduct an investigation into each Request or Appeal;
(4) Respond to and sign all Requests or Appeals filed at their levels. At the
regional level, signatory authority may be delegated to the Deputy Regional
Director. At the Central Office level, signatory authority may be delegated to the
National Inmate Appeals Administrator. Signatory authority extends to staff
designated as acting in the capacities specified in this §542.11, but may not be
further delegated without the written approval of the General Counsel.
§ 542.11 refers to Section 5 of this Program Statement.
For purposes of this Program Statement, the term “institution” includes Community Corrections
Centers (CCCs); the term “Warden” includes Camp Superintendents and Community
Corrections Managers (CCMs) for Requests filed by CCC inmates; and the term “inmate”
includes a former inmate who is entitled to use this program.
(5) The Warden shall appoint one staff member, ordinarily above the department head level, as
the Administrative Remedy Coordinator (Coordinator) and one person to serve as Administrative
Remedy Clerk (Clerk). The Regional Director and the National Inmate Appeals Administrator,
Office of General Counsel, shall be advised of these appointees and any subsequent changes.
To coordinate the regional office program, each Regional Director shall also appoint an
Administrative Remedy Coordinator of at least the Regional Administrator level, ordinarily the
Regional Counsel, and an Administrative Remedy Clerk. The National Inmate Appeals
Administrator, Office of General Counsel, shall be advised of these appointees and any
subsequent changes.
(6) The Administrative Remedy Coordinator shall monitor the program’s operation at the
Coordinator’s location and shall ensure that appropriate staff (e,g., Clerk, unit staff) have the
knowledge needed to operate the procedure. The Coordinator is responsible for signing any
rejection notices and ensuring the accuracy of SENTRY entries; e.g., abstracts, subject codes,
status codes, and dates. The Coordinator also shall serve as the primary point of contact for the
Warden or Regional Director in discussions of Administrative Remedies appealed to higher
levels.
(7) The Administrative Remedy Clerk shall be responsible for all clerical processing of
Administrative Remedies, for accurately maintaining the SENTRY index, and for generating
SENTRY inmate notices.
(8) The Unit Manager is responsible for ensuring that inmate notices (receipts, extension
notices, and receipt disregard notices from institutions, regions and the Central Office) are
printed and delivered daily for inmates in their units and for deleting those notices from



P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   3
SENTRY promptly after delivery to the inmate. CCMs are responsible for this function for
inmates under their supervision.
b. Inmates have the responsibility to use this Program in good faith and in an
honest and straightforward manner.
6. RESERVED
7. INFORMAL RESOLUTION §542.13

a. Informal Resolution. Except as provided in §542.13(b), an inmate shall first
present an issue of concern informally to staff, and staff shall attempt to
informally resolve the issue before an inmate submits a Request for
Administrative Remedy. Each warden shall establish procedures to allow for the
informal resolution of inmate complaints.
The Warden is responsible for ensuring that effective informal resolution procedures are in place
and that good faith attempts at informal resolution are made in an orderly and timely manner by
both inmates and staff. These procedures may not operate to limit inmate access to formal filing
of a Request.
b. Exceptions. Inmates in CCCs are not required to attempt informal resolution.
An informal resolution attempt is not required prior to submission to the regional
or Central Office as provided for in §542.14(d) of this part. An informal resolution
attempt may be waived in individual cases at the Warden or institution
Administrative Remedy Coordinator’s discretion when the inmate demonstrates
an acceptable reason for bypassing informal resolution.
For example, the Warden may waive informal resolution for Unit Discipline Committee (UDC)
appeals, or when informal resolution is deemed inappropriate due to the issue's sensitivity.
Although not mandatory, inmates may attempt informal resolution of DHO decisions. See the
Program Statement Inmate Discipline Program.
8. INITIAL FILING §542.14

a. Submission. The deadline for completion of informal resolution and
submission of a formal written Administrative Remedy Request, on the
appropriate form (BP-9), is 20 calendar days following the date on which the basis
for the Request occurred.
In accord with the settlement in Washington v. Reno, and for such period of time as this
settlement remains in effect, the deadline for completing informal resolution and submitting a
formal written Administrative Remedy Request, on the appropriate form (BP-9) (BP-229), for a
disputed telephone charge, credit, or telephone service problem for which the inmate requests
reimbursement to his/her telephone account, is 120 days from the date of the disputed telephone
charge, credit, or telephone service problem.
Administrative Remedy Requests concerning telephone issues that do not involve billing
disputes or requests for refunds for telephone service problems (such as Administrative Remedy


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   4
Requests concerning telephone privileges, telephone lists, or telephone access) are governed by
the 20-day filing deadline.
b. Extension. Where the inmate demonstrates a valid reason for delay, an
extension in filing time may be allowed. In general, valid reason for delay means a
situation which prevented the inmate from submitting the request within the
established time frame. Valid reasons for delay include the following: an
extended period in-transit during which the inmate was separated from
documents needed to prepare the Request or Appeal; an extended period of time
during which the inmate was physically incapable of preparing a Request or
Appeal; an unusually long period taken for informal resolution attempts;
indication by an inmate, verified by staff, that a response to the inmate’s request
for copies of dispositions requested under §542.19 of this part was delayed.
Ordinarily, the inmate should submit written verification from staff for any claimed reason for
delay.
If an inmate requests an Administrative Remedy form but has not attempted informal resolution,
staff should counsel the inmate that informal resolution is ordinarily required. If the inmate
nevertheless refuses to present a request informally, staff should provide the form for a formal
Request. Upon receipt of the inmate’s submission, the Coordinator shall accept the Request if, in
the Coordinator's discretion, informal resolution was bypassed for valid reasons, or may reject it
if there are no valid reasons for bypassing informal resolution.

c. Form
(1) The inmate shall obtain the appropriate form from CCC staff or institution
staff (ordinarily, the correctional counselor).
The following forms are appropriate:
■ Request for Administrative Remedy, Form BP-9 (BP-229), is appropriate for filing at the
  institution.
■ Regional Administrative Remedy Appeal, Form BP-10 (BP-230), is appropriate for
  submitting an appeal to the regional office.
■ Central Office Administrative Remedy Appeal, Form BP-11 (BP-231), is appropriate for
  submitting an appeal to the Central Office.
(2) The inmate shall place a single complaint or a reasonable number of closely
related issues on the form. If the inmate includes on a single form multiple
unrelated issues, the submission shall be rejected and returned without
response, and the inmate shall be advised to use a separate form for each
unrelated issue. For DHO and UDC appeals, each separate incident report
number must be appealed on a separate form.
Placing a single issue or closely related issues on a single form facilitates indexing, and promotes
efficient, timely and comprehensive attention to the issues raised.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   5
(3) The inmate shall complete the form with all requested identifying information
and shall state the complaint in the space provided on the form. If more space is
needed, the inmate may use up to one letter-size (8 1/2" by 11") continuation
page.
The inmate must provide an additional copy of any continuation page. The
inmate must submit one copy of supporting exhibits. Exhibits will not be
returned with the response. Because copies of exhibits must be filed for any
appeal (see § 542.15 (b) (3)), the inmate is encouraged to retain a copy of all
exhibits for his or her personal records.
(4) The inmate shall date and sign the Request and submit it to the institution
staff member designated to receive such Requests (ordinarily a correctional
counselor). CCC inmates may mail their Requests to the CCM.
d. Exceptions to Initial Filing at Institution
(1) Sensitive Issues. If the inmate reasonably believes the issue is sensitive and
the inmate’s safety or well-being would be placed in danger if the Request
became known at the institution, the inmate may submit the Request directly to
the appropriate Regional Director. The inmate shall clearly mark “Sensitive”
upon the Request and explain, in writing, the reason for not submitting the
Request at the institution. If the Regional Administrative Remedy Coordinator
agrees that the Request is sensitive, the Request shall be accepted. Otherwise,
the Request will not be accepted, and the inmate shall be advised in writing of
that determination, without a return of the Request. The inmate may pursue the
matter by submitting an Administrative Remedy Request locally to the Warden.
The Warden shall allow a reasonable extension of time for such a resubmission.
(2) DHO Appeals. DHO appeals shall be submitted initially to the Regional
Director for the region where the inmate is currently located.
See the Program Statement Inmate Discipline Program.
(3) Control Unit Appeals. Appeals related to Executive Panel Reviews of Control
Unit placement shall be submitted directly to the General Counsel.
See the Program Statement Control Unit Programs.

(4) Controlled Housing Status Appeals. Appeals related to the Regional
Director’s review of controlled housing status placement may be filed directly
with the General Counsel.
See the Program Statement Procedures for Handling HIV Positive Inmates Who Pose
Danger to Other.
9. APPEALS § 542.15
a. Submission. An inmate who is not satisfied with the Warden’s response may
submit an Appeal on the appropriate form (BP-10) to the appropriate Regional


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   6
Director within 20 calendar days of the date the Warden signed the response. An
inmate who is not satisfied with the Regional Director’s response may submit an
Appeal on the appropriate form (BP-11) to the General Counsel within 30 calendar
days of the date the Regional Director signed the response. When the inmate
demonstrates a valid reason for delay, these time limits may be extended. Valid
reasons for delay include those situations described in §542.14(b) of this part.
Appeal to the General Counsel is the final administrative appeal.
These deadlines specify the date of the Appeal’s receipt in the regional office or the Central
Office. The deadlines have been made deliberately long to allow sufficient mail time. Inmates
should mail their Appeals promptly after receiving a response to ensure timely receipt.
Ordinarily, the inmate must submit written verification from institution staff for any reason for
delay that cannot be verified through SENTRY.
In many cases, courts require a proper Appeal to the General Counsel before an inmate may
pursue the complaint in court.

b. Form
(1) Appeals to the Regional Director shall be submitted on the form designed for
regional Appeals (BP-10) and accompanied by one complete copy or duplicate
original of the institution Request and response. Appeals to the General Counsel
shall be submitted on the form designed for Central Office Appeals (BP-11) and
accompanied by one complete copy or duplicate original of the institution and
regional filings and their responses. Appeals shall state specifically the reason
for appeal.
(2) An inmate may not raise in an Appeal issues not raised in the lower level
filings. An inmate may not combine Appeals of separate lower level responses
(different case numbers) into a single Appeal.
(3) An inmate shall complete the appropriate form with all requested identifying
information and shall state the reasons for the Appeal in the space provided on
the form. If more space is needed, the inmate may use up to one letter-size (8
1/2" x 11") continuation page. The inmate shall provide two additional copies of
any continuation page and exhibits with the regional Appeal, and three additional
copies with an Appeal to the Central Office (the inmate is also to provide copies
of exhibits used at the prior level(s) of appeal). The inmate shall date and sign
the Appeal and mail it to the appropriate Regional Director, if a Regional Appeal,
or to the National Inmate Appeals Administrator, Office of General Counsel, if a
Central Office Appeal (see 28 CFR part 503 for addresses of the Central Office
and Regional Offices).
c. Processing. The appropriate regional office to process the Appeal is the regional office for
the institution where the inmate is confined at the time of mailing the Appeal, regardless of the
institution that responded to the institution filing.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   7
10. ASSISTANCE §542.16

a. An inmate may obtain assistance from another inmate or from institution staff
in preparing a Request or an Appeal. An inmate may also obtain assistance from
outside sources, such as family members or attorneys. However, no person may
submit a Request or Appeal on the inmate's behalf, and obtaining assistance will
not be considered a valid reason for exceeding a time limit for submission unless
the delay was caused by staff.
b. Wardens shall ensure that assistance is available for inmates who are
illiterate, disabled, or who are not functionally literate in English. Such
assistance includes provision of reasonable accommodation in order for an
inmate with a disability to prepare and process a Request or an Appeal.
For example, Wardens must ensure that staff (ordinarily unit staff) provide assistance in the
preparation or submission of an Administrative Remedy or an Appeal upon being contacted by
such inmates that they are experiencing a problem.
11. RESUBMISSION §542.17
a. Rejections. The Coordinator at any level (CCM, institution, region, Central
Office) may reject and return to the inmate without response a Request or an
Appeal that is written by an inmate in a manner that is obscene or abusive, or
does not meet any other requirement of this part.
b. Notice. When a submission is rejected, the inmate shall be provided a written
notice, signed by the Administrative Remedy Coordinator, explaining the reason
for rejection. If the defect on which the rejection is based is correctable, the
notice shall inform the inmate of a reasonable time extension within which to
correct the defect and resubmit the Request or Appeal.
(1) Sensitive Submissions. Submissions for inmate claims which are too sensitive to be made
known at the institution are not to be returned to the inmate. Only a rejection notice will be
provided to the inmate. However, other rejected submissions ordinarily will be returned to the
inmate with the rejection notice.
(2) Defects. Defects such as failure to sign a submission, failure to submit the required copies
of a Request, Appeal, or attachments, or failure to enclose the required single copy of lower level
submissions are examples of correctable defects.
Ordinarily, five calendar days from the date of the notice to the inmate is reasonable for
resubmission at the institution level; at least 10 calendar days at the CCM or regional offices; and
15 calendar days at the Central Office.
(3) Criteria for Rejection. When deciding whether to reject a submission, Coordinators,
especially at the institution level, should be flexible, keeping in mind that major purposes of this
Program are to solve problems and be responsive to issues inmates raise. Thus, for example,
consideration should be given to accepting a Request or Appeal that raises a sensitive or




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   8
problematic issue, such as medical treatment, sentence computation, or staff misconduct, even
though that submission may be somewhat untimely.
c. Appeal of Rejections. When a Request or Appeal is rejected and the inmate is
not given an opportunity to correct the defect and resubmit, the inmate may
appeal the rejection, including a rejection on the basis of an exception as
described in §542.14 (d), to the next appeal level. The Coordinator at that level
may affirm the rejection, may direct that the submission be accepted at the lower
level (either upon the inmate’s resubmission or direct return to that lower level),
or may accept the submission for filing. The inmate shall be informed of the
decision by delivery of either a receipt or rejection notice.
12. RESPONSE TIME §542.18
If accepted, a Request or Appeal is considered filed on the date it is logged into
the Administrative Remedy Index as received. Once filed, response shall be
made by the Warden or CCM within 20 calendar days; by the Regional Director
within 30 calendar days; and by the General Counsel within 40 calendar days. If
the Request is determined to be of an emergency nature which threatens the
inmate’s immediate health or welfare, the Warden shall respond not later than the
third calendar day after filing. If the time period for response to a Request or
Appeal is insufficient to make an appropriate decision, the time for response may
be extended once by 20 days at the institution level, 30 days at the regional level,
or 20 days at the Central Office level. Staff shall inform the inmate of this
extension in writing. Staff shall respond in writing to all filed Requests or
Appeals. If the inmate does not receive a response within the time allotted for
reply, including extension, the inmate may consider the absence of a response to
be a denial at that level.
The date a Request or an Appeal is received in the Administrative Remedy index is entered into
SENTRY as the “Date Rcv”, and should be the date it is first received and date-stamped in the
Administrative Remedy Clerk’s office. Notice of extension ordinarily is made via SENTRY
notice.
13. REMEDY PROCESSING
a. Receipt. Upon receiving a Request or Appeal, the Administrative Remedy Clerk shall stamp
the form with the date received, log it into the SENTRY index as received on that date, and write
the “Remedy ID” as assigned by SENTRY on the form. Once a submission is entered into the
system, any subsequent submissions or appeals of that case shall be entered into SENTRY using
the same Case Number. The “Case Number” is the purely numerical part of the “Remedy ID”
which precedes the hyphen and “Submission ID.”
All submissions received by the Clerk, whether accepted or rejected, shall be entered into
SENTRY in accordance with the SENTRY Administrative Remedy Technical Reference
Manual.
Sensitive issues, when the inmate claims that his or her safety or well-being would be placed in
danger if it became known at the institution that the inmate was pursuing the issue, should be


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   9
withheld from logging in until answered and/or should be logged into SENTRY with sufficient
vagueness as to subject code and abstract to accommodate the inmate’s concerns.
A Request should be submitted and logged in at the institution where the inmate is housed at the
time the inmate gives the Request to the counselor or other appropriate staff member. If the
event(s) occurred at a previous institution, staff at that previous institution shall provide,
promptly upon request, any investigation or other assistance needed by the institution answering
the Request. If an inmate is transferred after giving the Request to a staff member, but before
that Request is logged in or answered, the institution where the Request was first given to a staff
member remains responsible for logging and responding to that Request.
b. Investigation and Response Preparation. The Clerk or Coordinator shall assign each filed
Request or Appeal for investigation and response preparation. Matters in which specific staff
involvement is alleged may not be investigated by either staff alleged to be involved or by staff
under their supervision. Allegations of physical abuse by staff shall be referred to the Office of
Internal Affairs (OIA) in accordance with procedures established for such referrals. Where
appropriate; e.g., when OIA or another agency is assuming primary responsibility for
investigating the allegations, the response to the Request or Appeal may be an interim response
and need not be delayed pending the outcome of the other investigation.
Requests or Appeals shall be investigated thoroughly, and all relevant information developed in
the investigation shall ordinarily be supported by written documents or notes of the investigator’s
findings. Notes should be sufficiently detailed to show the name, title, and location of the
information provided, the date the information was provided, and a full description of the
information provided. Such documents and notes shall be retained with the case file copy.
When deemed necessary in the investigator’s discretion, the investigator may request a written
statement from another staff member regarding matters raised in the Request or Appeal.
Requested staff shall provide such statements promptly. For a disciplinary Appeal, a complete
copy of the appealed disciplinary actions record shall be maintained with the Appeal file copy.
c. Responses. Responses ordinarily shall be on the form designed for that purpose, and shall
state the decision reached and the reasons for the decision. The first sentence or two of a
response shall be a brief abstract of the inmate’s Request or Appeal, from which the SENTRY
abstract should be drawn. This abstract should be complete, but as brief as possible. The
remainder of the response should answer completely the Request or Appeal, be accurate and
factual, and contain no extraneous information. The response should be written to be released to
any inmate and the general public under the Freedom of Information Act (FOIA) and the Privacy
Act. Inmate names shall not be used in responses, and staff and other names may not be used
unless absolutely essential.
Program Statements, Operations Memoranda, regulations, and statutes shall be referred to in
responses whenever applicable, including section numbers on which the response relies.
d. Response Time Limits. Responses shall be made as required in Section 12 of this Program
Statement.
e. Index Completion. When a response is completed, the Clerk shall update SENTRY in
accordance with the SENTRY Administrative Remedy Manual and the instructions in



P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   10
Attachment A. Particular attention should be paid to updating the status date, code, and reason,
and to making any changes to the subject code and abstract indicated by the Coordinator or by
the response drafter. The abstract shall be taken from the response’s first paragraph.
Abbreviations may be liberally used, as long as they are easily understood, to allow as complete
a description of the issue in the 50 characters allotted. For consistency, the Administrative
Remedy Coordinator shall approve the closing entry, including the subject codes, status code and
reason, and abstract, before the closing entry is made by the Clerk.
f. Response Distribution. For an institution response, one copy of the complete Request and
response shall be maintained in the Warden’s Administrative Remedy File together with all
supporting material. Three copies shall be returned to the inmate. An inmate who subsequently
appeals to the regional or Central Office shall submit one copy with each appeal.
One copy of a Regional Appeal and response shall be retained at the regional office. One copy
shall be sent to the Warden at the original filing location. The remaining two copies shall be
returned to the inmate; one to submit in case of subsequent appeal to the Central Office, and one
to retain.
One copy of a Central Office Appeal and response will be returned to the inmate. One copy will
be retained in the Central Office Administrative Remedy File, one copy will be forwarded to the
regional office where the Regional Appeal was answered, and one to the Warden’s
Administrative Remedy File at the original filing location.
g. File Maintenance. The Warden’s Administrative Remedy File and Administrative Remedy
Files at the Regional Offices and Central Office shall be maintained in a manner that assures case
files are readily accessible to respond to inquiries from Federal Bureau of Prisons staff, inmates,
and the public. Institutions shall file Regional and Central Office response copies with the
inmate’s institution submission copy. Regional offices shall file copies of Central Office
responses with the inmate’s Regional Appeal file. Each location shall maintain copies of
supporting material and investigation notes with the case file.
When a Regional or Central Office Appeal was not preceded by a lower level filing, the
institution and regional copies shall be filed at the institution and region having responsibility for
the inmate at the time of response.
To provide information and feedback, Wardens and Regional Directors are encouraged to route
response file copies from subsequent appeal levels to the Coordinator and the appropriate
department head or person who investigated and drafted the response at their respective levels.
14. ACCESS TO INDEXES AND RESPONSES §542.19

Inmates and members of the public may request access to Administrative
Remedy indexes and responses, for which inmate names and Register Numbers
have been removed, as indicated below. Each institution shall make available its
index, and the indexes of its regional office and the Central Office. Each regional
office shall make available its index, the indexes of all institutions in its region,
and the index of the Central Office. The Central Office shall make available its
index and the indexes of all institutions and regional offices. Responses may be
requested from the location where they are maintained and must be identified by


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   11
Remedy ID number as indicated on an index. Copies of indexes or responses
may be inspected during regular office hours at the locations indicated above, or
may be purchased in accordance with the regular fees established for copies
furnished under the Freedom of Information Act (FOIA).
At present, fees are detailed in 28 CFR § 16.10, which specifies a charge of $.10 per page
duplicated and no charge for the first 100 pages. Staff shall forward funds received for purchase
of index and response copies to the FOIA/Privacy Act Section, Office of General Counsel,
Central Office.
Any location may produce its index or that of another location by making the appropriate entries
on a SENTRY retrieval transaction, and specifying the “SAN” (sanitized) output format.
15. RECORDS MAINTENANCE AND DISPOSAL
a. Disposal Authority. The authority for Administrative Remedy records disposal is the “job
number” NC1-129-83-07 provided by the National Archives.
b. Administrative Remedy Indexes. SENTRY Administrative Remedy indexes shall be
maintained in computer-accessible form for 20 years, then destroyed. Pre-SENTRY indexes
shall be maintained at the site of creation for 20 years, then destroyed.
c. Administrative Remedy Case Files. Administrative Remedy Case Files shall be destroyed
three full years after the year in which the cases were completed (i.e., response completed). For
cases submitted since implementation of the SENTRY module (July 1990), at the end of each
calendar year (beginning at end of 1993), run SENTRY index retrieval transactions to identify
the lowest case number for cases answered (status = cl* and status date in the appropriate range)
during the calendar year ended three years previously. Cases below that number must be
destroyed. Thus, cases answered in 1990 would be destroyed at the end of 1993; cases answered
in 1991 would be destroyed at the end of 1994, etc.
To identify the lowest case number for cases answered during a given year, it may be necessary
to check indexes with “Date Received” in the year in question as well as those with “Date
Received” in the previous year.
Cases maintained under the pre-SENTRY numbering and filing system should be destroyed
according to the following schedule:

                         YEAR OF CASE #                      DESTROY AT END OF


16. ADMINISTRATIVE REMEDY PROCEDURES UNDER THE PRISON RAPE
ELIMINATION ACT (PREA)
Title 42 U.S.C. §15607 (a) required the Attorney General to publish a final rule adopting national
standards for the detection, prevention, reduction, and punishment of prison rape. Title 42 USC
§ 15607(b) states that the national standards shall apply immediately to the Federal Bureau of
Prisons upon adoption of the final rule. The final rule is published in Title 28 C.F.R. Part 115.
This section only addresses administrative remedy procedures in relation to issues of sexual



P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   12
abuse, and shall not constitute the sole response of the agency to allegations of sexual abuse.
Appropriate steps to address the safety and security of inmates shall be made in accordance with
the other provisions of the PREA regulations, and the Program Statement Sexually Abusive
Behavior Prevention and Intervention Program.

§115.52 Exhaustion of administrative remedies.
(a) An agency shall be exempt from this standard if it does not have
administrative procedures to address inmate grievances regarding sexual abuse.
The Federal Bureau of Prisons has an administrative remedy system, and therefore section
115.52 (a) does not apply. The following sections, 115.52 (b) through 115.52 (g), apply to
inmates seeking a formal review of issues relating to sexual abuse. For any issue not specified in
sections 115.52 (b) through 115.52 (g) below, the administrative remedy system outlined in
Sections 1 through 15 of this Program Statement applies.

(b)(1) The agency shall not impose a time limit on when an inmate may submit a
grievance regarding an allegation of sexual abuse.
“Sexual abuse” is defined for the purposes of this section in 28 C.F.R. § 115.6, as referenced in
the Bureau’s policy on Sexually Abusive Behavior Prevention and Intervention Program.
Administrative remedies regarding allegations of sexual abuse may be filed at any time. For all
other issues, the 20 calendar day period specified in Section 8 of this Program Statement shall be
followed. Accordingly, administrative remedies regarding an allegation of sexual abuse shall not
be rejected as untimely under Section 11 of this Program Statement, above.
Once filed, the inmate should follow the time requirements for appeal, as stated in Section 9 of
this Program Statement, above.

(2) The agency may apply otherwise-applicable time limits on any portion of a
grievance that does not allege an incident of sexual abuse.
If the inmate includes on a single form multiple unrelated issues, the portion of the
administrative remedy regarding allegations of sexual abuse should be accepted and processed.
The inmate shall be advised to use a separate form for each unrelated issue.
(3) The agency shall not require an inmate to use any informal grievance
process, or to otherwise attempt to resolve with staff, an alleged incident of
sexual abuse.
Inmates are not required to attempt informal resolution under Section 7 of this Program
Statement, above, regarding allegations of sexual abuse.
(4) Nothing in this section shall restrict the agency’s ability to defend against an
inmate lawsuit on the ground that the applicable statute of limitations has
expired.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   13
(c) The agency shall ensure that
(1) an inmate who alleges sexual abuse may submit a grievance without
submitting it to a staff member who is the subject of the complaint, and
(2) such grievance is not referred to a staff member who is the subject of the
complaint.
Matters in which specific staff involvement is alleged may not be investigated by either staff
alleged to be involved or by staff under their supervision. Allegations of physical abuse by staff
shall be referred to the Office of Internal Affairs (OIA) in accordance with procedures
established for such referrals. Where appropriate, e.g., when OIA or another agency is assuming
primary responsibility for investigating the allegations, the response to the Request or Appeal
may be an interim response and need not be delayed pending the outcome of the other
investigation.

(d)(1) The agency shall issue a final agency decision on the merits of any portion
of a grievance alleging sexual abuse within 90 days of the initial filing of the
grievance.
(2) Computation of the 90-day time period shall not include time consumed by
inmates during the course of an administrative appeal.
(3) The agency may claim an extension of time to respond, of up to 70 days, if the
normal time period for response is insufficient to make an appropriate decision.
The agency shall notify the inmate in writing of any such extension and provide a
date by which a decision will be made.
(4) At any level of the administrative process, including the final level, if the
inmate does not receive a response within the time allotted for reply, including
any properly-noticed extension, the inmate may consider the absence of a
response to be a denial at that level.
Time frames in this section are consistent with Section 12 of this Program Statement, above.
(e)(1) Third parties, including fellow inmates, staff members, family members,
attorneys, and outside advocates, shall be permitted to assist inmates in filing
requests for administrative remedies relating to allegations of sexual abuse, and
shall also be permitted to file such requests on behalf of inmates.
(2) If a third party files such a request on behalf of an inmate, the facility may
require as a condition of processing the request that the alleged victim agree to
have the request filed on his or her behalf, and may also require the alleged
victim to personally pursue any subsequent steps in the administrative remedy
process.
(3) If the inmate declines to have the request processed on his or her behalf, the
agency shall document the inmate’s decision.


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   14
This section is applicable only to allegations of sexual abuse; inmates must personally file
administrative remedies relating to other issues.
The inmate’s approval of the remedy filed on his or her behalf shall be documented, and include
the inmate’s signature. An inmate’s decision to decline to have the remedy processed on his or
her behalf should also be documented, and include the inmate’s signature. The documentation
should be retained in the agency Administrative Remedy File at the appropriate level and on
Sentry in accordance with Section 13 of this Program Statement.
Responses to third party remedies should be provided to the inmate who is the subject of the
remedy.
An inmate is required to personally file any subsequent appeal. However, the inmate may
receive assistance in preparing the appeal in accordance with Section 10 of this Program
Statement, above.
(f)(1) The agency shall establish procedures for the filing of an emergency
grievance where an inmate is subject to a substantial risk of imminent sexual
abuse.
This section applies when an administrative remedy alleges a substantial risk of imminent sexual
abuse. If a remedy meets both of these criteria, the remedy will receive expedited processing, as
described below.
Section 12 of this Program Statement provides for an “emergency” administrative remedy as
required by section 115.52(f). An expedited BP-9 (BP-229) response shall be provided if a
remedy is determined to be of an emergency nature which threatens the inmate's immediate
health or welfare. See 28 C.F.R. § 542.18.
The inmate shall clearly mark “Emergency” on the BP-9 (BP-229), and explain, in writing, the
reason for filing as an emergency administrative remedy under this section.
If an inmate files an emergency administrative remedy with the Warden, the local Administrative
Remedy Coordinator shall make a determination as to whether the remedy alleges a substantial
risk of imminent sexual abuse. If the local Administrative Remedy Coordinator agrees that the
administrative remedy meets the criteria for an emergency administrative remedy, the request
shall be accepted, and receive expedited processing as stated below.
If the remedy is rejected for failing to meet the criteria of an emergency grievance under this
section, a rejection notice will be provided to the inmate, and the remedy will be processed in
accordance with the usual time frames indicated above.
(2) After receiving an emergency grievance alleging an inmate is subject to a
substantial risk of imminent sexual abuse, the agency shall immediately forward
the grievance (or any portion thereof that alleges the substantial risk of imminent
sexual abuse) to a level of review at which immediate corrective action may be
taken, shall provide an initial response within 48 hours, and shall issue a final
agency decision within five calendar days. The initial response and final agency
decision shall document the agency’s determination whether the inmate is in


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   15
substantial risk of imminent sexual abuse and the action taken in response to the
emergency grievance.
If an inmate files the emergency grievance with the institution under Section 12 of this Program
Statement, above, alleging a substantial risk of imminent sexual abuse, an expedited BP-9 (BP-
229) response shall be provided within 48 hours. Best efforts to provide BP-10 (BP-230) and
BP-11 (BP-231) responses within five calendar days should also be made in accordance with the
provisions on exhaustion referenced above. If the inmate does not receive a response within the
time allotted for reply, the inmate may consider the absence of a response to be a denial at that
level.
Inmates may also file “sensitive” administrative remedies under Section 8 of this Program
Statement, above, regarding allegations of sexual abuse. If an inmate reasonably believes the
issue is sensitive and the inmate’s safety or well-being would be placed in danger if the remedy
became known at the institution, the inmate may submit the remedy directly to the appropriate
Regional Director. See 28 C.F.R. § 542.14 (d) (1). “Sensitive” grievances should be processed
in accordance with Section 8 and Section 11 of this Program Statement, and the expedited
response times specified in this section do not apply.
(g) The agency may discipline an inmate for filing a grievance related to alleged
sexual abuse only where the agency demonstrates that the inmate filed the
grievance in bad faith.
The maintenance of an effective sexual abuse prevention policy, and general secure and orderly
running of an institution, requires that inmates be held responsible for manipulative behavior and
false allegations. Allegations of false reports will be considered by staff in accordance with the
procedures and standards of the Inmate Discipline Program policy.
17. INSTITUTION SUPPLEMENT
Each Warden shall forward a copy of any Institution Supplement developed to implement this
Program Statement to the Regional Administrative Remedy Coordinator and to the National
Inmate Appeals Administrator in the Central Office.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   16
                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

CARLTON THEODORE LANDIS (24449-       )
056),                                 )
                                      )
                     Plaintiff,       )
                                      )
                                           No. 20 C 50168
               v.                     )
                                      )
                                           Judge Pallmeyer
WARDEN RIVERS, ASSOCIATE              )
WARDEN DOERER, and CAPTAIN            )
KIRBY,                                )
                                      )
                     Defendants.      )

         DEFENDANTS LOCAL RULE 56.1 STATEMENT OF FACTS



                            EXHIBIT B
                    DECLARATION OF BREE REICKS




                                   Respectfully submitted,

                                   JOHN R.LAUSCH, Jr.
                                   United States Attorney

                                   By: s/ Monica V. Mallory
                                      MONICA V. MALLORY
                                      Assistant United States Attorney
                                      327 South Church Street
                                      Rockford, Illinois 61101
                                      (815) 987-4444
                                      monica.mallory@usdoj.gov
  DECLARATION OF BREE REICKS
        ATTACHMENT 1
  PROGRAM STATEMENT 1330.18
ADMINISTRATIVE REMEDY PROGRAM
          U.S. Department of Justice
          Federal Bureau of Prisons


PROGRAM STATEMENT
OPI:    OGC/LIT
NUMBER: 1330.18
DATE:   January 6, 2014


Administrative Remedy Program

    /s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons


1. PURPOSE AND SCOPE §542.10

a. Purpose. The purpose of the Administrative Remedy Program is to allow an
inmate to seek formal review of an issue relating to any aspect of his/her own
confinement. An inmate may not submit a Request or Appeal on behalf of another
inmate.
Inmates seeking a formal review of issues relating to sexual abuse should use the regulations
promulgated by the Department of Justice under the Prison Rape Elimination Act, 42 U.S.C. §
15606, et seq. These procedures are provided in Section 16 of this Program Statement.

b. Scope. This Program applies to all inmates in institutions operated by the
Bureau of Prisons, to inmates designated to contract Community Corrections
Centers (CCCs) under Bureau of Prisons responsibility, and to former inmates for
issues that arose during their confinement. This Program does not apply to
inmates confined in other non-federal facilities.
The president of a recognized inmate organization may submit a request on behalf of that
organization regarding an issue that specifically affects that organization.
c. Statutorily-mandated Procedures. There are statutorily-mandated procedures
in place for Tort claims (28 CFR 543, subpart C), Inmate Accident Compensation
claims (28 CFR 301), and Freedom of Information Act or Privacy Act requests (28
CFR 513, subpart D). If an inmate raises an issue in a request or appeal that
cannot be resolved through the Administrative Remedy Program, the Bureau will
refer the inmate to the appropriate statutorily-mandated procedures.

Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.
2. PROGRAM OBJECTIVES. The expected results of this program are:
■ A procedure will be available by which inmates will be able to have any issue related to their
  incarceration formally reviewed by high-level Bureau officials.
■ Each request, including appeals, will be responded to within the time frames allowed.
■ A record of Inmate Administrative Remedy Requests and Appeals will be maintained.
■ Bureau policies will be more correctly interpreted and applied by staff.
3. DIRECTIVES AFFECTED
a. Directive Rescinded
P1330.17         Administrative Remedy Program (8/20/2012)
b. Directives Referenced
P1320.06         Federal Tort Claims Act (8/1/03)
P4500.08         Trust Fund/Deposit Fund Manual (5/4/12)
P5212.07         Control Unit Programs (2/20/01)
P5214.04         HIV Positive Inmates Who Pose Danger to Other, Procedures for Handling of
                 (2/4/98)
P5264.08         Inmate Telephone Regulations (1/24/08)
P5270.09         Inmate Discipline Program (7/8/11)
P5324.11         Sexually Abusive Behavior Prevention and Intervention Program (12/31/13)
P5890.13         SENTRY - National On-Line Automated Information System (12/14/99)

28 CFR 301 Inmate Accident Compensation
28 CFR 16.10 Fees (for records requested pursuant to the Freedom of Information Act (FOIA))

c. Rules cited in this Program Statement are contained in 28 CFR 542.10 through 542.19; and 28
CFR Part 115 – Prison Rape Elimination Act National Standards

4. STANDARDS REFERENCED
■ American Correctional Association 3rd Edition Standards for Adult Correctional Institutions:
  3-4236 and 3-4271
■ American Correctional Association 3rd Edition Standards for Adult Local Detention
  Facilities: 3-ALDF-3C-22, and 3-ALDF-3E-11 5.
5. RESPONSIBILITY §542.11

a. The Community Corrections Manager (CCM), Warden, Regional Director, and
General Counsel are responsible for the implementation and operation of the
Administrative Remedy Program at the Community Corrections Center (CCC),
institution, regional and Central Office levels, respectively, and shall:
(1) Establish procedures for receiving, recording, reviewing, investigating and
responding to Administrative Remedy Requests (Requests) or Appeals (Appeals)
submitted by an inmate;


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   2
See Section 13 for further information on remedy processing, including use of SENTRY.
(2) Acknowledge receipt of a Request or Appeal by returning a receipt to the
inmate;
The receipt is generated via SENTRY.

(3) Conduct an investigation into each Request or Appeal;
(4) Respond to and sign all Requests or Appeals filed at their levels. At the
regional level, signatory authority may be delegated to the Deputy Regional
Director. At the Central Office level, signatory authority may be delegated to the
National Inmate Appeals Administrator. Signatory authority extends to staff
designated as acting in the capacities specified in this §542.11, but may not be
further delegated without the written approval of the General Counsel.
§ 542.11 refers to Section 5 of this Program Statement.
For purposes of this Program Statement, the term “institution” includes Community Corrections
Centers (CCCs); the term “Warden” includes Camp Superintendents and Community
Corrections Managers (CCMs) for Requests filed by CCC inmates; and the term “inmate”
includes a former inmate who is entitled to use this program.
(5) The Warden shall appoint one staff member, ordinarily above the department head level, as
the Administrative Remedy Coordinator (Coordinator) and one person to serve as Administrative
Remedy Clerk (Clerk). The Regional Director and the National Inmate Appeals Administrator,
Office of General Counsel, shall be advised of these appointees and any subsequent changes.
To coordinate the regional office program, each Regional Director shall also appoint an
Administrative Remedy Coordinator of at least the Regional Administrator level, ordinarily the
Regional Counsel, and an Administrative Remedy Clerk. The National Inmate Appeals
Administrator, Office of General Counsel, shall be advised of these appointees and any
subsequent changes.
(6) The Administrative Remedy Coordinator shall monitor the program’s operation at the
Coordinator’s location and shall ensure that appropriate staff (e,g., Clerk, unit staff) have the
knowledge needed to operate the procedure. The Coordinator is responsible for signing any
rejection notices and ensuring the accuracy of SENTRY entries; e.g., abstracts, subject codes,
status codes, and dates. The Coordinator also shall serve as the primary point of contact for the
Warden or Regional Director in discussions of Administrative Remedies appealed to higher
levels.
(7) The Administrative Remedy Clerk shall be responsible for all clerical processing of
Administrative Remedies, for accurately maintaining the SENTRY index, and for generating
SENTRY inmate notices.
(8) The Unit Manager is responsible for ensuring that inmate notices (receipts, extension
notices, and receipt disregard notices from institutions, regions and the Central Office) are
printed and delivered daily for inmates in their units and for deleting those notices from



P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   3
SENTRY promptly after delivery to the inmate. CCMs are responsible for this function for
inmates under their supervision.
b. Inmates have the responsibility to use this Program in good faith and in an
honest and straightforward manner.
6. RESERVED
7. INFORMAL RESOLUTION §542.13

a. Informal Resolution. Except as provided in §542.13(b), an inmate shall first
present an issue of concern informally to staff, and staff shall attempt to
informally resolve the issue before an inmate submits a Request for
Administrative Remedy. Each warden shall establish procedures to allow for the
informal resolution of inmate complaints.
The Warden is responsible for ensuring that effective informal resolution procedures are in place
and that good faith attempts at informal resolution are made in an orderly and timely manner by
both inmates and staff. These procedures may not operate to limit inmate access to formal filing
of a Request.
b. Exceptions. Inmates in CCCs are not required to attempt informal resolution.
An informal resolution attempt is not required prior to submission to the regional
or Central Office as provided for in §542.14(d) of this part. An informal resolution
attempt may be waived in individual cases at the Warden or institution
Administrative Remedy Coordinator’s discretion when the inmate demonstrates
an acceptable reason for bypassing informal resolution.
For example, the Warden may waive informal resolution for Unit Discipline Committee (UDC)
appeals, or when informal resolution is deemed inappropriate due to the issue's sensitivity.
Although not mandatory, inmates may attempt informal resolution of DHO decisions. See the
Program Statement Inmate Discipline Program.
8. INITIAL FILING §542.14

a. Submission. The deadline for completion of informal resolution and
submission of a formal written Administrative Remedy Request, on the
appropriate form (BP-9), is 20 calendar days following the date on which the basis
for the Request occurred.
In accord with the settlement in Washington v. Reno, and for such period of time as this
settlement remains in effect, the deadline for completing informal resolution and submitting a
formal written Administrative Remedy Request, on the appropriate form (BP-9) (BP-229), for a
disputed telephone charge, credit, or telephone service problem for which the inmate requests
reimbursement to his/her telephone account, is 120 days from the date of the disputed telephone
charge, credit, or telephone service problem.
Administrative Remedy Requests concerning telephone issues that do not involve billing
disputes or requests for refunds for telephone service problems (such as Administrative Remedy


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   4
Requests concerning telephone privileges, telephone lists, or telephone access) are governed by
the 20-day filing deadline.
b. Extension. Where the inmate demonstrates a valid reason for delay, an
extension in filing time may be allowed. In general, valid reason for delay means a
situation which prevented the inmate from submitting the request within the
established time frame. Valid reasons for delay include the following: an
extended period in-transit during which the inmate was separated from
documents needed to prepare the Request or Appeal; an extended period of time
during which the inmate was physically incapable of preparing a Request or
Appeal; an unusually long period taken for informal resolution attempts;
indication by an inmate, verified by staff, that a response to the inmate’s request
for copies of dispositions requested under §542.19 of this part was delayed.
Ordinarily, the inmate should submit written verification from staff for any claimed reason for
delay.
If an inmate requests an Administrative Remedy form but has not attempted informal resolution,
staff should counsel the inmate that informal resolution is ordinarily required. If the inmate
nevertheless refuses to present a request informally, staff should provide the form for a formal
Request. Upon receipt of the inmate’s submission, the Coordinator shall accept the Request if, in
the Coordinator's discretion, informal resolution was bypassed for valid reasons, or may reject it
if there are no valid reasons for bypassing informal resolution.

c. Form
(1) The inmate shall obtain the appropriate form from CCC staff or institution
staff (ordinarily, the correctional counselor).
The following forms are appropriate:
■ Request for Administrative Remedy, Form BP-9 (BP-229), is appropriate for filing at the
  institution.
■ Regional Administrative Remedy Appeal, Form BP-10 (BP-230), is appropriate for
  submitting an appeal to the regional office.
■ Central Office Administrative Remedy Appeal, Form BP-11 (BP-231), is appropriate for
  submitting an appeal to the Central Office.
(2) The inmate shall place a single complaint or a reasonable number of closely
related issues on the form. If the inmate includes on a single form multiple
unrelated issues, the submission shall be rejected and returned without
response, and the inmate shall be advised to use a separate form for each
unrelated issue. For DHO and UDC appeals, each separate incident report
number must be appealed on a separate form.
Placing a single issue or closely related issues on a single form facilitates indexing, and promotes
efficient, timely and comprehensive attention to the issues raised.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   5
(3) The inmate shall complete the form with all requested identifying information
and shall state the complaint in the space provided on the form. If more space is
needed, the inmate may use up to one letter-size (8 1/2" by 11") continuation
page.
The inmate must provide an additional copy of any continuation page. The
inmate must submit one copy of supporting exhibits. Exhibits will not be
returned with the response. Because copies of exhibits must be filed for any
appeal (see § 542.15 (b) (3)), the inmate is encouraged to retain a copy of all
exhibits for his or her personal records.
(4) The inmate shall date and sign the Request and submit it to the institution
staff member designated to receive such Requests (ordinarily a correctional
counselor). CCC inmates may mail their Requests to the CCM.
d. Exceptions to Initial Filing at Institution
(1) Sensitive Issues. If the inmate reasonably believes the issue is sensitive and
the inmate’s safety or well-being would be placed in danger if the Request
became known at the institution, the inmate may submit the Request directly to
the appropriate Regional Director. The inmate shall clearly mark “Sensitive”
upon the Request and explain, in writing, the reason for not submitting the
Request at the institution. If the Regional Administrative Remedy Coordinator
agrees that the Request is sensitive, the Request shall be accepted. Otherwise,
the Request will not be accepted, and the inmate shall be advised in writing of
that determination, without a return of the Request. The inmate may pursue the
matter by submitting an Administrative Remedy Request locally to the Warden.
The Warden shall allow a reasonable extension of time for such a resubmission.
(2) DHO Appeals. DHO appeals shall be submitted initially to the Regional
Director for the region where the inmate is currently located.
See the Program Statement Inmate Discipline Program.
(3) Control Unit Appeals. Appeals related to Executive Panel Reviews of Control
Unit placement shall be submitted directly to the General Counsel.
See the Program Statement Control Unit Programs.

(4) Controlled Housing Status Appeals. Appeals related to the Regional
Director’s review of controlled housing status placement may be filed directly
with the General Counsel.
See the Program Statement Procedures for Handling HIV Positive Inmates Who Pose
Danger to Other.
9. APPEALS § 542.15
a. Submission. An inmate who is not satisfied with the Warden’s response may
submit an Appeal on the appropriate form (BP-10) to the appropriate Regional


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   6
Director within 20 calendar days of the date the Warden signed the response. An
inmate who is not satisfied with the Regional Director’s response may submit an
Appeal on the appropriate form (BP-11) to the General Counsel within 30 calendar
days of the date the Regional Director signed the response. When the inmate
demonstrates a valid reason for delay, these time limits may be extended. Valid
reasons for delay include those situations described in §542.14(b) of this part.
Appeal to the General Counsel is the final administrative appeal.
These deadlines specify the date of the Appeal’s receipt in the regional office or the Central
Office. The deadlines have been made deliberately long to allow sufficient mail time. Inmates
should mail their Appeals promptly after receiving a response to ensure timely receipt.
Ordinarily, the inmate must submit written verification from institution staff for any reason for
delay that cannot be verified through SENTRY.
In many cases, courts require a proper Appeal to the General Counsel before an inmate may
pursue the complaint in court.

b. Form
(1) Appeals to the Regional Director shall be submitted on the form designed for
regional Appeals (BP-10) and accompanied by one complete copy or duplicate
original of the institution Request and response. Appeals to the General Counsel
shall be submitted on the form designed for Central Office Appeals (BP-11) and
accompanied by one complete copy or duplicate original of the institution and
regional filings and their responses. Appeals shall state specifically the reason
for appeal.
(2) An inmate may not raise in an Appeal issues not raised in the lower level
filings. An inmate may not combine Appeals of separate lower level responses
(different case numbers) into a single Appeal.
(3) An inmate shall complete the appropriate form with all requested identifying
information and shall state the reasons for the Appeal in the space provided on
the form. If more space is needed, the inmate may use up to one letter-size (8
1/2" x 11") continuation page. The inmate shall provide two additional copies of
any continuation page and exhibits with the regional Appeal, and three additional
copies with an Appeal to the Central Office (the inmate is also to provide copies
of exhibits used at the prior level(s) of appeal). The inmate shall date and sign
the Appeal and mail it to the appropriate Regional Director, if a Regional Appeal,
or to the National Inmate Appeals Administrator, Office of General Counsel, if a
Central Office Appeal (see 28 CFR part 503 for addresses of the Central Office
and Regional Offices).
c. Processing. The appropriate regional office to process the Appeal is the regional office for
the institution where the inmate is confined at the time of mailing the Appeal, regardless of the
institution that responded to the institution filing.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   7
10. ASSISTANCE §542.16

a. An inmate may obtain assistance from another inmate or from institution staff
in preparing a Request or an Appeal. An inmate may also obtain assistance from
outside sources, such as family members or attorneys. However, no person may
submit a Request or Appeal on the inmate's behalf, and obtaining assistance will
not be considered a valid reason for exceeding a time limit for submission unless
the delay was caused by staff.
b. Wardens shall ensure that assistance is available for inmates who are
illiterate, disabled, or who are not functionally literate in English. Such
assistance includes provision of reasonable accommodation in order for an
inmate with a disability to prepare and process a Request or an Appeal.
For example, Wardens must ensure that staff (ordinarily unit staff) provide assistance in the
preparation or submission of an Administrative Remedy or an Appeal upon being contacted by
such inmates that they are experiencing a problem.
11. RESUBMISSION §542.17
a. Rejections. The Coordinator at any level (CCM, institution, region, Central
Office) may reject and return to the inmate without response a Request or an
Appeal that is written by an inmate in a manner that is obscene or abusive, or
does not meet any other requirement of this part.
b. Notice. When a submission is rejected, the inmate shall be provided a written
notice, signed by the Administrative Remedy Coordinator, explaining the reason
for rejection. If the defect on which the rejection is based is correctable, the
notice shall inform the inmate of a reasonable time extension within which to
correct the defect and resubmit the Request or Appeal.
(1) Sensitive Submissions. Submissions for inmate claims which are too sensitive to be made
known at the institution are not to be returned to the inmate. Only a rejection notice will be
provided to the inmate. However, other rejected submissions ordinarily will be returned to the
inmate with the rejection notice.
(2) Defects. Defects such as failure to sign a submission, failure to submit the required copies
of a Request, Appeal, or attachments, or failure to enclose the required single copy of lower level
submissions are examples of correctable defects.
Ordinarily, five calendar days from the date of the notice to the inmate is reasonable for
resubmission at the institution level; at least 10 calendar days at the CCM or regional offices; and
15 calendar days at the Central Office.
(3) Criteria for Rejection. When deciding whether to reject a submission, Coordinators,
especially at the institution level, should be flexible, keeping in mind that major purposes of this
Program are to solve problems and be responsive to issues inmates raise. Thus, for example,
consideration should be given to accepting a Request or Appeal that raises a sensitive or




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   8
problematic issue, such as medical treatment, sentence computation, or staff misconduct, even
though that submission may be somewhat untimely.
c. Appeal of Rejections. When a Request or Appeal is rejected and the inmate is
not given an opportunity to correct the defect and resubmit, the inmate may
appeal the rejection, including a rejection on the basis of an exception as
described in §542.14 (d), to the next appeal level. The Coordinator at that level
may affirm the rejection, may direct that the submission be accepted at the lower
level (either upon the inmate’s resubmission or direct return to that lower level),
or may accept the submission for filing. The inmate shall be informed of the
decision by delivery of either a receipt or rejection notice.
12. RESPONSE TIME §542.18
If accepted, a Request or Appeal is considered filed on the date it is logged into
the Administrative Remedy Index as received. Once filed, response shall be
made by the Warden or CCM within 20 calendar days; by the Regional Director
within 30 calendar days; and by the General Counsel within 40 calendar days. If
the Request is determined to be of an emergency nature which threatens the
inmate’s immediate health or welfare, the Warden shall respond not later than the
third calendar day after filing. If the time period for response to a Request or
Appeal is insufficient to make an appropriate decision, the time for response may
be extended once by 20 days at the institution level, 30 days at the regional level,
or 20 days at the Central Office level. Staff shall inform the inmate of this
extension in writing. Staff shall respond in writing to all filed Requests or
Appeals. If the inmate does not receive a response within the time allotted for
reply, including extension, the inmate may consider the absence of a response to
be a denial at that level.
The date a Request or an Appeal is received in the Administrative Remedy index is entered into
SENTRY as the “Date Rcv”, and should be the date it is first received and date-stamped in the
Administrative Remedy Clerk’s office. Notice of extension ordinarily is made via SENTRY
notice.
13. REMEDY PROCESSING
a. Receipt. Upon receiving a Request or Appeal, the Administrative Remedy Clerk shall stamp
the form with the date received, log it into the SENTRY index as received on that date, and write
the “Remedy ID” as assigned by SENTRY on the form. Once a submission is entered into the
system, any subsequent submissions or appeals of that case shall be entered into SENTRY using
the same Case Number. The “Case Number” is the purely numerical part of the “Remedy ID”
which precedes the hyphen and “Submission ID.”
All submissions received by the Clerk, whether accepted or rejected, shall be entered into
SENTRY in accordance with the SENTRY Administrative Remedy Technical Reference
Manual.
Sensitive issues, when the inmate claims that his or her safety or well-being would be placed in
danger if it became known at the institution that the inmate was pursuing the issue, should be


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   9
withheld from logging in until answered and/or should be logged into SENTRY with sufficient
vagueness as to subject code and abstract to accommodate the inmate’s concerns.
A Request should be submitted and logged in at the institution where the inmate is housed at the
time the inmate gives the Request to the counselor or other appropriate staff member. If the
event(s) occurred at a previous institution, staff at that previous institution shall provide,
promptly upon request, any investigation or other assistance needed by the institution answering
the Request. If an inmate is transferred after giving the Request to a staff member, but before
that Request is logged in or answered, the institution where the Request was first given to a staff
member remains responsible for logging and responding to that Request.
b. Investigation and Response Preparation. The Clerk or Coordinator shall assign each filed
Request or Appeal for investigation and response preparation. Matters in which specific staff
involvement is alleged may not be investigated by either staff alleged to be involved or by staff
under their supervision. Allegations of physical abuse by staff shall be referred to the Office of
Internal Affairs (OIA) in accordance with procedures established for such referrals. Where
appropriate; e.g., when OIA or another agency is assuming primary responsibility for
investigating the allegations, the response to the Request or Appeal may be an interim response
and need not be delayed pending the outcome of the other investigation.
Requests or Appeals shall be investigated thoroughly, and all relevant information developed in
the investigation shall ordinarily be supported by written documents or notes of the investigator’s
findings. Notes should be sufficiently detailed to show the name, title, and location of the
information provided, the date the information was provided, and a full description of the
information provided. Such documents and notes shall be retained with the case file copy.
When deemed necessary in the investigator’s discretion, the investigator may request a written
statement from another staff member regarding matters raised in the Request or Appeal.
Requested staff shall provide such statements promptly. For a disciplinary Appeal, a complete
copy of the appealed disciplinary actions record shall be maintained with the Appeal file copy.
c. Responses. Responses ordinarily shall be on the form designed for that purpose, and shall
state the decision reached and the reasons for the decision. The first sentence or two of a
response shall be a brief abstract of the inmate’s Request or Appeal, from which the SENTRY
abstract should be drawn. This abstract should be complete, but as brief as possible. The
remainder of the response should answer completely the Request or Appeal, be accurate and
factual, and contain no extraneous information. The response should be written to be released to
any inmate and the general public under the Freedom of Information Act (FOIA) and the Privacy
Act. Inmate names shall not be used in responses, and staff and other names may not be used
unless absolutely essential.
Program Statements, Operations Memoranda, regulations, and statutes shall be referred to in
responses whenever applicable, including section numbers on which the response relies.
d. Response Time Limits. Responses shall be made as required in Section 12 of this Program
Statement.
e. Index Completion. When a response is completed, the Clerk shall update SENTRY in
accordance with the SENTRY Administrative Remedy Manual and the instructions in



P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   10
Attachment A. Particular attention should be paid to updating the status date, code, and reason,
and to making any changes to the subject code and abstract indicated by the Coordinator or by
the response drafter. The abstract shall be taken from the response’s first paragraph.
Abbreviations may be liberally used, as long as they are easily understood, to allow as complete
a description of the issue in the 50 characters allotted. For consistency, the Administrative
Remedy Coordinator shall approve the closing entry, including the subject codes, status code and
reason, and abstract, before the closing entry is made by the Clerk.
f. Response Distribution. For an institution response, one copy of the complete Request and
response shall be maintained in the Warden’s Administrative Remedy File together with all
supporting material. Three copies shall be returned to the inmate. An inmate who subsequently
appeals to the regional or Central Office shall submit one copy with each appeal.
One copy of a Regional Appeal and response shall be retained at the regional office. One copy
shall be sent to the Warden at the original filing location. The remaining two copies shall be
returned to the inmate; one to submit in case of subsequent appeal to the Central Office, and one
to retain.
One copy of a Central Office Appeal and response will be returned to the inmate. One copy will
be retained in the Central Office Administrative Remedy File, one copy will be forwarded to the
regional office where the Regional Appeal was answered, and one to the Warden’s
Administrative Remedy File at the original filing location.
g. File Maintenance. The Warden’s Administrative Remedy File and Administrative Remedy
Files at the Regional Offices and Central Office shall be maintained in a manner that assures case
files are readily accessible to respond to inquiries from Federal Bureau of Prisons staff, inmates,
and the public. Institutions shall file Regional and Central Office response copies with the
inmate’s institution submission copy. Regional offices shall file copies of Central Office
responses with the inmate’s Regional Appeal file. Each location shall maintain copies of
supporting material and investigation notes with the case file.
When a Regional or Central Office Appeal was not preceded by a lower level filing, the
institution and regional copies shall be filed at the institution and region having responsibility for
the inmate at the time of response.
To provide information and feedback, Wardens and Regional Directors are encouraged to route
response file copies from subsequent appeal levels to the Coordinator and the appropriate
department head or person who investigated and drafted the response at their respective levels.
14. ACCESS TO INDEXES AND RESPONSES §542.19

Inmates and members of the public may request access to Administrative
Remedy indexes and responses, for which inmate names and Register Numbers
have been removed, as indicated below. Each institution shall make available its
index, and the indexes of its regional office and the Central Office. Each regional
office shall make available its index, the indexes of all institutions in its region,
and the index of the Central Office. The Central Office shall make available its
index and the indexes of all institutions and regional offices. Responses may be
requested from the location where they are maintained and must be identified by


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   11
Remedy ID number as indicated on an index. Copies of indexes or responses
may be inspected during regular office hours at the locations indicated above, or
may be purchased in accordance with the regular fees established for copies
furnished under the Freedom of Information Act (FOIA).
At present, fees are detailed in 28 CFR § 16.10, which specifies a charge of $.10 per page
duplicated and no charge for the first 100 pages. Staff shall forward funds received for purchase
of index and response copies to the FOIA/Privacy Act Section, Office of General Counsel,
Central Office.
Any location may produce its index or that of another location by making the appropriate entries
on a SENTRY retrieval transaction, and specifying the “SAN” (sanitized) output format.
15. RECORDS MAINTENANCE AND DISPOSAL
a. Disposal Authority. The authority for Administrative Remedy records disposal is the “job
number” NC1-129-83-07 provided by the National Archives.
b. Administrative Remedy Indexes. SENTRY Administrative Remedy indexes shall be
maintained in computer-accessible form for 20 years, then destroyed. Pre-SENTRY indexes
shall be maintained at the site of creation for 20 years, then destroyed.
c. Administrative Remedy Case Files. Administrative Remedy Case Files shall be destroyed
three full years after the year in which the cases were completed (i.e., response completed). For
cases submitted since implementation of the SENTRY module (July 1990), at the end of each
calendar year (beginning at end of 1993), run SENTRY index retrieval transactions to identify
the lowest case number for cases answered (status = cl* and status date in the appropriate range)
during the calendar year ended three years previously. Cases below that number must be
destroyed. Thus, cases answered in 1990 would be destroyed at the end of 1993; cases answered
in 1991 would be destroyed at the end of 1994, etc.
To identify the lowest case number for cases answered during a given year, it may be necessary
to check indexes with “Date Received” in the year in question as well as those with “Date
Received” in the previous year.
Cases maintained under the pre-SENTRY numbering and filing system should be destroyed
according to the following schedule:

                         YEAR OF CASE #                      DESTROY AT END OF


16. ADMINISTRATIVE REMEDY PROCEDURES UNDER THE PRISON RAPE
ELIMINATION ACT (PREA)
Title 42 U.S.C. §15607 (a) required the Attorney General to publish a final rule adopting national
standards for the detection, prevention, reduction, and punishment of prison rape. Title 42 USC
§ 15607(b) states that the national standards shall apply immediately to the Federal Bureau of
Prisons upon adoption of the final rule. The final rule is published in Title 28 C.F.R. Part 115.
This section only addresses administrative remedy procedures in relation to issues of sexual



P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   12
abuse, and shall not constitute the sole response of the agency to allegations of sexual abuse.
Appropriate steps to address the safety and security of inmates shall be made in accordance with
the other provisions of the PREA regulations, and the Program Statement Sexually Abusive
Behavior Prevention and Intervention Program.

§115.52 Exhaustion of administrative remedies.
(a) An agency shall be exempt from this standard if it does not have
administrative procedures to address inmate grievances regarding sexual abuse.
The Federal Bureau of Prisons has an administrative remedy system, and therefore section
115.52 (a) does not apply. The following sections, 115.52 (b) through 115.52 (g), apply to
inmates seeking a formal review of issues relating to sexual abuse. For any issue not specified in
sections 115.52 (b) through 115.52 (g) below, the administrative remedy system outlined in
Sections 1 through 15 of this Program Statement applies.

(b)(1) The agency shall not impose a time limit on when an inmate may submit a
grievance regarding an allegation of sexual abuse.
“Sexual abuse” is defined for the purposes of this section in 28 C.F.R. § 115.6, as referenced in
the Bureau’s policy on Sexually Abusive Behavior Prevention and Intervention Program.
Administrative remedies regarding allegations of sexual abuse may be filed at any time. For all
other issues, the 20 calendar day period specified in Section 8 of this Program Statement shall be
followed. Accordingly, administrative remedies regarding an allegation of sexual abuse shall not
be rejected as untimely under Section 11 of this Program Statement, above.
Once filed, the inmate should follow the time requirements for appeal, as stated in Section 9 of
this Program Statement, above.

(2) The agency may apply otherwise-applicable time limits on any portion of a
grievance that does not allege an incident of sexual abuse.
If the inmate includes on a single form multiple unrelated issues, the portion of the
administrative remedy regarding allegations of sexual abuse should be accepted and processed.
The inmate shall be advised to use a separate form for each unrelated issue.
(3) The agency shall not require an inmate to use any informal grievance
process, or to otherwise attempt to resolve with staff, an alleged incident of
sexual abuse.
Inmates are not required to attempt informal resolution under Section 7 of this Program
Statement, above, regarding allegations of sexual abuse.
(4) Nothing in this section shall restrict the agency’s ability to defend against an
inmate lawsuit on the ground that the applicable statute of limitations has
expired.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   13
(c) The agency shall ensure that
(1) an inmate who alleges sexual abuse may submit a grievance without
submitting it to a staff member who is the subject of the complaint, and
(2) such grievance is not referred to a staff member who is the subject of the
complaint.
Matters in which specific staff involvement is alleged may not be investigated by either staff
alleged to be involved or by staff under their supervision. Allegations of physical abuse by staff
shall be referred to the Office of Internal Affairs (OIA) in accordance with procedures
established for such referrals. Where appropriate, e.g., when OIA or another agency is assuming
primary responsibility for investigating the allegations, the response to the Request or Appeal
may be an interim response and need not be delayed pending the outcome of the other
investigation.

(d)(1) The agency shall issue a final agency decision on the merits of any portion
of a grievance alleging sexual abuse within 90 days of the initial filing of the
grievance.
(2) Computation of the 90-day time period shall not include time consumed by
inmates during the course of an administrative appeal.
(3) The agency may claim an extension of time to respond, of up to 70 days, if the
normal time period for response is insufficient to make an appropriate decision.
The agency shall notify the inmate in writing of any such extension and provide a
date by which a decision will be made.
(4) At any level of the administrative process, including the final level, if the
inmate does not receive a response within the time allotted for reply, including
any properly-noticed extension, the inmate may consider the absence of a
response to be a denial at that level.
Time frames in this section are consistent with Section 12 of this Program Statement, above.
(e)(1) Third parties, including fellow inmates, staff members, family members,
attorneys, and outside advocates, shall be permitted to assist inmates in filing
requests for administrative remedies relating to allegations of sexual abuse, and
shall also be permitted to file such requests on behalf of inmates.
(2) If a third party files such a request on behalf of an inmate, the facility may
require as a condition of processing the request that the alleged victim agree to
have the request filed on his or her behalf, and may also require the alleged
victim to personally pursue any subsequent steps in the administrative remedy
process.
(3) If the inmate declines to have the request processed on his or her behalf, the
agency shall document the inmate’s decision.


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   14
This section is applicable only to allegations of sexual abuse; inmates must personally file
administrative remedies relating to other issues.
The inmate’s approval of the remedy filed on his or her behalf shall be documented, and include
the inmate’s signature. An inmate’s decision to decline to have the remedy processed on his or
her behalf should also be documented, and include the inmate’s signature. The documentation
should be retained in the agency Administrative Remedy File at the appropriate level and on
Sentry in accordance with Section 13 of this Program Statement.
Responses to third party remedies should be provided to the inmate who is the subject of the
remedy.
An inmate is required to personally file any subsequent appeal. However, the inmate may
receive assistance in preparing the appeal in accordance with Section 10 of this Program
Statement, above.
(f)(1) The agency shall establish procedures for the filing of an emergency
grievance where an inmate is subject to a substantial risk of imminent sexual
abuse.
This section applies when an administrative remedy alleges a substantial risk of imminent sexual
abuse. If a remedy meets both of these criteria, the remedy will receive expedited processing, as
described below.
Section 12 of this Program Statement provides for an “emergency” administrative remedy as
required by section 115.52(f). An expedited BP-9 (BP-229) response shall be provided if a
remedy is determined to be of an emergency nature which threatens the inmate's immediate
health or welfare. See 28 C.F.R. § 542.18.
The inmate shall clearly mark “Emergency” on the BP-9 (BP-229), and explain, in writing, the
reason for filing as an emergency administrative remedy under this section.
If an inmate files an emergency administrative remedy with the Warden, the local Administrative
Remedy Coordinator shall make a determination as to whether the remedy alleges a substantial
risk of imminent sexual abuse. If the local Administrative Remedy Coordinator agrees that the
administrative remedy meets the criteria for an emergency administrative remedy, the request
shall be accepted, and receive expedited processing as stated below.
If the remedy is rejected for failing to meet the criteria of an emergency grievance under this
section, a rejection notice will be provided to the inmate, and the remedy will be processed in
accordance with the usual time frames indicated above.
(2) After receiving an emergency grievance alleging an inmate is subject to a
substantial risk of imminent sexual abuse, the agency shall immediately forward
the grievance (or any portion thereof that alleges the substantial risk of imminent
sexual abuse) to a level of review at which immediate corrective action may be
taken, shall provide an initial response within 48 hours, and shall issue a final
agency decision within five calendar days. The initial response and final agency
decision shall document the agency’s determination whether the inmate is in


P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   15
substantial risk of imminent sexual abuse and the action taken in response to the
emergency grievance.
If an inmate files the emergency grievance with the institution under Section 12 of this Program
Statement, above, alleging a substantial risk of imminent sexual abuse, an expedited BP-9 (BP-
229) response shall be provided within 48 hours. Best efforts to provide BP-10 (BP-230) and
BP-11 (BP-231) responses within five calendar days should also be made in accordance with the
provisions on exhaustion referenced above. If the inmate does not receive a response within the
time allotted for reply, the inmate may consider the absence of a response to be a denial at that
level.
Inmates may also file “sensitive” administrative remedies under Section 8 of this Program
Statement, above, regarding allegations of sexual abuse. If an inmate reasonably believes the
issue is sensitive and the inmate’s safety or well-being would be placed in danger if the remedy
became known at the institution, the inmate may submit the remedy directly to the appropriate
Regional Director. See 28 C.F.R. § 542.14 (d) (1). “Sensitive” grievances should be processed
in accordance with Section 8 and Section 11 of this Program Statement, and the expedited
response times specified in this section do not apply.
(g) The agency may discipline an inmate for filing a grievance related to alleged
sexual abuse only where the agency demonstrates that the inmate filed the
grievance in bad faith.
The maintenance of an effective sexual abuse prevention policy, and general secure and orderly
running of an institution, requires that inmates be held responsible for manipulative behavior and
false allegations. Allegations of false reports will be considered by staff in accordance with the
procedures and standards of the Inmate Discipline Program policy.
17. INSTITUTION SUPPLEMENT
Each Warden shall forward a copy of any Institution Supplement developed to implement this
Program Statement to the Regional Administrative Remedy Coordinator and to the National
Inmate Appeals Administrator in the Central Office.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.




P1330.18   01/06/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   16
DECLARATION OF BREE REICKS
      ATTACHMENT 2
  ADMINISTRATIVE REMEDY
  GENERALIZED RETRIEVAL
  TOMDA         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     06-15-2020
PAGE 001 OF                                                        12:31:38
     FUNCTION: L-P SCOPE: REG   EQ 24449-056     OUTPUT FORMAT: UNSAN
-------LIMITED TO SUBMISSIONS WHICH MATCH ALL LIMITATIONS KEYED BELOW----------
DT RCV: FROM __________ THRU __________ DT STS: FROM __________ THRU __________
DT STS: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT RDU
DT TDU: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT TRT
STS/REAS: ______ ______ ______ ______ ______ ______ ______ ______ ______ ______
SUBJECTS: ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____
EXTENDED: _ REMEDY LEVEL: _ _              RECEIPT: _ _ _ "OR" EXTENSION: _ _ _
RCV OFC : EQ ____        ____       ____       ____       ____        ____
TRACK: DEPT: __________ __________ __________ __________ __________ __________
      PERSON: ___        ___        ___        ___        ___         ___
        TYPE: ___        ___        ___        ___        ___         ___
EVNT FACL: EQ ____       ____       ____       ____       ____        ____
RCV FACL.: EQ ____       ____       ____       ____       ____        ____
RCV UN/LC: EQ __________ __________ __________ __________ __________ __________
RCV QTR..: EQ __________ __________ __________ __________ __________ __________
ORIG FACL: EQ ____       ____       ____       ____       ____        ____
ORG UN/LC: EQ __________ __________ __________ __________ __________ __________
ORIG QTR.: EQ __________ __________ __________ __________ __________ __________




G0002       MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *        06-15-2020
PAGE 002 OF       *             UNSANITIZED FORMAT             *        12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

456141-R1      24449-056    LANDIS, C                   B UNIT       B06-618L     ATL
               06-14-2007        REJ     06-06-2007      SER        ATL       ATL
               20DM/        DHO HEARING DATE 05-10-07, CODE 201

534888-F1      24449-056    LANDIS, C                   UNIT B-3   B31-132U     BEN
               05-08-2009        CLO     04-17-2009      BEN      BEN       BEN
               24FM/        COMPLAINT CEREMONIAL MEAL PREPARATION

534888-R1      24449-056    LANDIS, C                   UNIT B-3    B31-132U     BEN
               07-02-2009        CLO     05-29-2009      SER       BEN       BEN
               24FM/        ALLEGES CEREMONIAL MEAL WAS INADEQUATE

582585-F1      24449-056    LANDIS, C                   D UNIT      D04-223U     POM
               04-19-2010        CLO     03-26-2010      POM       POM       POM
               34AM/        EDUC STAFF MISCONDUCT- TEACHING METHOD

582585-R1      24449-056    LANDIS, C                   D UNIT      D04-223U     POM
               06-24-2010        CLD     04-28-2010      SCR       POM       POM
               34AM/        EDUC STAFF MISCONDUCT- TEACHING METHOD

598708-F1      24449-056    LANDIS, C                    D UNIT      D04-223U     POM
               07-15-2010        REJ     07-15-2010       POM       POM       POM
               13DM/        WANTS CIMS REMOVED

582585-A1      24449-056    LANDIS, C                   D UNIT      D04-223U     POM
               02-23-2011        CLO     07-19-2010      BOP       POM       POM
               34AM/        EDUC STAFF MISCONDUCT- TEACHING METHOD

602299-F1      24449-056    LANDIS, C                    D UNIT      D04-223U     POM
               08-19-2010        CLD     08-11-2010       POM       POM       POM
               13CM/        WANTS CIM WITHDRAWN

602299-R1      24449-056    LANDIS, C                    D UNIT      D04-223U     POM
               10-15-2010        CLD     08-25-2010       SCR       POM       POM
               13CM/        WANTS CIM WITHDRAWN

605498-F1      24449-056    LANDIS, C                   D UNIT       D04-223U     POM
               09-17-2010        CLD     09-02-2010      POM        POM       POM
               25ZM/        WANTS LINES REMOVED FROM SIDEWALKS

609076-F1      24449-056    LANDIS, C                   D UNIT       D04-223U     POM
               09-29-2010        REJ     09-29-2010      POM        POM       POM
               13AM/        PROGRAM REVIEW DOCS NOT CORRECT




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 003 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

605498-R1      24449-056    LANDIS, C                   D UNIT      D04-223U     POM
               11-09-2010        CLD     09-30-2010      SCR       POM       POM
               25ZM/        WANTS LINES REMOVED FROM SIDEWALKS

610354-F1      24449-056    LANDIS, C                   D UNIT     D04-223U     POM
               10-22-2010        CLO     10-08-2010      POM      POM       POM
               13AM/        INACCURATE INFO DURING PROGRAM REVIEW

610355-F1      24449-056    LANDIS, C                   D UNIT      D04-223U     POM
               10-21-2010        CLD     10-08-2010      POM       POM       POM
               25AM/        JUMPSUITS ARE NOT APPROPRIATE ATTIRE

610377-F1      24449-056    LANDIS, C                   D UNIT      D04-223U     POM
               10-22-2010        CLD     10-08-2010      POM       POM       POM
               11FM/        WANTS APPROVAL OF INMATE ORGANIZ

620123-F1      24449-056    LANDIS, C                   A/O        C07-403U     LVN
               12-28-2010        REJ     12-28-2010      LVN      LVN       LVN
               15ZM/34CM    ALLEGES DISCRIMINATION BY LCP-NO CELL MOVE APPROVED

620124-F1      24449-056    LANDIS, C                   A/O        C07-403U     LVN
               12-28-2010        REJ     12-28-2010      LVN      LVN       LVN
               15ZM/34CM    ALLEGES DISCRIMINATION BY LCP-NO MATERIALS FOR NOI

622679-F1      24449-056    LANDIS, C                   A/O        C07-403U     LVN
               02-08-2011        CLO     01-17-2011      LVN      LVN       LVN
               15BM/34AM    ALLGS DSCRMNTN BY LCP AGAINST NATION OF ISLAM-CELLS

622680-F1      24449-056    LANDIS, C                   A/O        C07-403U     LVN
               02-10-2011        CLD     01-17-2011      LVN      LVN       LVN
               15BM/34AM    ALLGS DSCRMNTN BY LCP AGAINST NATION OF ISLAM-MTRLS

627479-R1      24449-056    LANDIS, C                    A/O        C07-403U     LVN
               02-09-2011        REJ     02-09-2011       NCR      LVN       LVN
               13HM/        HOUSING ASSIGNMENT

627481-R1      24449-056    LANDIS, C                    A/O        C07-403U     LVN
               02-09-2011        REJ     02-09-2011       NCR      LVN       LVN
               15CM/34CM    DISCRIMINATION

622680-R1      24449-056    LANDIS, C                   A/O        C07-403U     LVN
               02-28-2011        REJ     02-28-2011      NCR      LVN       LVN
               15BM/34AM    ALLGS DSCRMNTN BY LCP AGAINST NATION OF ISLAM-MTRLS




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 004 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

622679-R1      24449-056    LANDIS, C                   A/O        C07-403U     LVN
               04-25-2011        REJ     04-22-2011      NCR      LVN       LVN
               15BM/34AM    ALLGS DSCRMNTN BY LCP AGAINST NATION OF ISLAM-CELLS

622680-R2      24449-056    LANDIS, C                   A/O        C07-403U     LVN
               04-25-2011        REJ     04-22-2011      NCR      LVN       LVN
               15BM/34AM    ALLGS DSCRMNTN BY LCP AGAINST NATION OF ISLAM-MTRLS

645190-F1      24449-056    LANDIS, C                   CL2 LCP    Z01-103LAD LVN
               06-26-2011        REJ     06-24-2011      LVN      LVN      LVN
               36GM/34CM    ALLEGES STFF DSCRMNTN & RETLATN ON 3/14/2011

645191-F1      24449-056    LANDIS, C                   CL2 LCP     Z01-103LAD LVN
               06-26-2011        REJ     06-24-2011      LVN       LVN      LVN
               36GM/34CM    ALLEGES STFF DSCRMNTN ON 02/22/2011

645195-F1      24449-056    LANDIS, C                   CL2 LCP     Z01-103LAD LVN
               06-26-2011        REJ     06-24-2011      LVN       LVN      LVN
               25ZS/        REQ RETURN OF LCP MATERIALS

645322-F1      24449-056    LANDIS, C                   CL2 LCP    Z01-103LAD LVN
               07-01-2011        CLD     06-24-2011      LVN      LVN      LVN
               36GS/34BM    ALLEGES XFER THE RESULT OF RETLTN-RE $50,000 COMPNST

645191-R1      24449-056    LANDIS, C                   CL2 LCP     Z01-103LAD LVN
               06-30-2011        REJ     06-30-2011      NCR       LVN      LVN
               36GM/34CM    ALLEGES STFF DSCRMNTN ON 02/22/2011

645190-R1      24449-056    LANDIS, C                   CL2 LCP    Z01-103LAD LVN
               06-30-2011        REJ     06-30-2011      NCR      LVN      LVN
               36GM/34CM    ALLEGES STFF DSCRMNTN & RETLATN ON 3/14/2011

645322-R1      24449-056    LANDIS, C                   CL2 LCP    Z01-103LAD LVN
               09-01-2011        REJ     09-01-2011      NCR      MAR      LVN
               36GS/34BM    ALLEGES XFER THE RESULT OF RETLTN-RE $50,000 COMPNST

645195-R1      24449-056    LANDIS, C                   CL2 LCP     Z01-103LAD LVN
               09-01-2011        REJ     09-01-2011      NCR       MAR      LVN
               25ZS/        REQ RETURN OF LCP MATERIALS

645191-A1      24449-056    LANDIS, C                   CL2 LCP     Z01-103LAD LVN
               09-22-2011        REJ     09-06-2011      BOP       MAR      LVN
               36GM/34CM    ALLEGES STFF DSCRMNTN ON 02/22/2011




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 005 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

645190-A1      24449-056    LANDIS, C                   CL2 LCP    Z01-103LAD LVN
               09-23-2011        REJ     09-07-2011      BOP      MAR      LVN
               36GM/34CM    ALLEGES STFF DSCRMNTN & RETLATN ON 3/14/2011

656873-F1      24449-056    LANDIS, C                   UM NORTH    Y01-124U     MAR
               09-30-2011        CLD     09-19-2011      MAR       MAR       MAR
               19FM/        REQUESTS MORE TIME IN RRC PLACEMENT

645195-A1      24449-056    LANDIS, C                   CL2 LCP     Z01-103LAD LVN
               10-25-2011        REJ     10-12-2011      BOP       MAR      LVN
               25ZS/        REQ RETURN OF LCP MATERIALS

645322-A1      24449-056    LANDIS, C                   CL2 LCP    Z01-103LAD LVN
               10-25-2011        REJ     10-12-2011      BOP      MAR      LVN
               36GS/34BM    ALLEGES XFER THE RESULT OF RETLTN-RE $50,000 COMPNST

656873-R1      24449-056    LANDIS, C                   UM NORTH    Y01-124U     MAR
               12-05-2011        CLD     10-17-2011      NCR       MAR       MAR
               19FM/        REQUESTS MORE TIME IN RRC PLACEMENT

796326-F1      24449-056    LANDIS, C                   A           A02-063U     PEM
               10-06-2014        CLD     10-01-2014       PEM      PEM       PEM
               36EM/        C/O NOT GETTING COPIES OF INDEX

796326-R1      24449-056    LANDIS, C                   A           A02-063U     PEM
               11-19-2014        CLD     10-23-2014       MXR      PEM       PEM
               36EM/        C/O NOT GETTING COPIES OF INDEX

796326-A1      24449-056    LANDIS, C                   A           A02-063U     PEM
               06-09-2015        CLO     12-02-2014       BOP      PEM       PEM
               36EM/        C/O NOT GETTING COPIES OF INDEX

808285-F1      24449-056    LANDIS, C                   A           A02-091U     PEM
               02-02-2015        CLD     01-26-2015       PEM      PEM       PEM
               33HM/36EM    WANTS INDEXES FROM 2012-PRESENT

808285-R1      24449-056    LANDIS, C                   A           A02-091U     PEM
               03-19-2015        CLD     02-24-2015       MXR      PEM       PEM
               33HM/36EM    WANTS INDEXES FROM 2012-PRESENT

889775-F1      24449-056    LANDIS, C                   JULIET      Z01-114UAD YAP
               01-25-2017        REJ     01-25-2017      YAP       YAP      YAP
               34AM/        INAPPROPRIATE CONDUCT




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 006 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

890317-F1      24449-056    LANDIS, C                   JULIET      Z01-114UAD YAP
               01-30-2017        REJ     01-30-2017      YAP       YAP      YAP
               34ZM/        OTHER STAFF COMPLAINT

892602-F1      24449-056    LANDIS, C                    JULIET     Z01-115UAD YAP
               03-22-2017        CLD     02-22-2017       YAP      YAP      YAP
               13ZM/        OTHER CLASSIFICATION MATTERS

893075-F1      24449-056    LANDIS, C                   JULIET      Z01-115UAD YAP
               02-24-2017        REJ     02-24-2017      YAP       YAP      YAP
               10AM/        PROCTECTIVE CUSTODY

893075-R1      24449-056    LANDIS, C                   JULIET      Z01-115UAD YAP
               03-13-2017        REJ     03-10-2017      SER       YAP      YAP
               10AM/        PROCTECTIVE CUSTODY

894940-F1      24449-056    LANDIS, C                   JULIET      Z01-114UAD YAP
               04-28-2017        CLO     03-14-2017       YAP      YAP      YAP
               34ZM/        OTHER COMPLAINT AGAINST STAFF

895124-F1      24449-056    LANDIS, C                   JULIET      Z01-114UAD YAP
               06-07-2017        CLO     03-15-2017       YAP      YAP      YAP
               34ZM/        OTHER COMPLAINT AGAINST STAFF

895125-F1      24449-056    LANDIS, C                   JULIET      Z01-114UAD YAP
               04-28-2017        CLO     03-15-2017      YAP       YAP      YAP
               34AM/        UNPROFESSIONAL CONDUCT

896022-R1      24449-056    LANDIS, C                   JULIET      Z01-114UAD YAP
               03-23-2017        REJ     03-21-2017      SER       YAP      YAP
               22AS/10ZM    REQ. RELEASE FROM SHU/TRANSFER

892602-R1      24449-056    LANDIS, C                   JULIET      Z01-115UAD YAP
               05-04-2017        CLO      04-07-2017     SER       YAP      YAP
               10ZM/        REQ. TRANSFER

899679-F1      24449-056    LANDIS, C                   JULIET      Z02-120UAD YAP
               08-31-2017        CLD     04-25-2017      YAP       YAP      YAP
               22AM/        ADMINISTRATIVE DETENTION

899679-R1      24449-056    LANDIS, C                   JULIET      Z02-120UAD YAP
               07-13-2017        CLD     06-15-2017      NER       ALP      YAP
               22AM/        ADMINISTRATIVE DETENTION




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 007 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

910147-F1      24449-056    LANDIS, C                   CHALLENIIA B01-103L     ALP
               08-01-2017        CLO     07-26-2017      ALP      ALP       ALP
               34AM/        ASM

899679-A1      24449-056    LANDIS, C                   JULIET      Z02-120UAD YAP
               10-26-2017        CLD     08-14-2017      BOP       ALP      YAP
               22AM/        ADMINISTRATIVE DETENTION

910147-R1      24449-056    LANDIS, C                   CHALLENIIA B01-103L     ALP
               09-20-2017        CLG     08-24-2017      NER      ALP       ALP
               34AM/        ASM

913958-F1      24449-056    LANDIS, C                   CHALLENIIA Z01-116UAD ALP
               09-05-2017        CLO     08-30-2017      ALP      ALP      ALP
               37AS/        PREA

914469-F1      24449-056    LANDIS, C                   CHALLENIIA Z01-116UAD ALP
               09-14-2017        CLO     09-06-2017      ALP      ALP      ALP
               34AS/        CLAIMS STAFF MISCONDUCT - INVESTIGATING

914470-F1      24449-056    LANDIS, C                   CHALLENIIA Z01-116UAD ALP
               09-14-2017        CLO     09-06-2017      ALP      ALP      ALP
               34AS/        ASM - SHU PROPERTY

914781-R1      24449-056    LANDIS, C                   CHALLENIIA Z01-116UAD ALP
               09-08-2017        REJ     09-07-2017      NER      ALP      ALP
               34AS/        STAFF COMPLAINT

913958-R1      24449-056    LANDIS, C                   CHALLENIIA Z01-116UAD ALP
               10-11-2017        CLD     09-22-2017      NER      ALP      ALP
               34AS/        STAFF MADE FALSE REPORTS IN RETALIATION

918407-F1      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               10-18-2017        CLO     10-16-2017      ALP      ALP      ALP
               37AS/        ASM - PREA

918749-F1      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               10-23-2017        CLO     10-18-2017      ALP      ALP      ALP
               37AS/        ASM - PREA

918863-F1      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               10-23-2017        CLO     10-19-2017      ALP      ALP      ALP
               37AS/        ASM - PREA




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *      06-15-2020
PAGE 008 OF       *             UNSANITIZED FORMAT             *      12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

919995-R1      24449-056    LANDIS, C                   CHALLENIIA Z02-134UDS ALP
               11-16-2017        CLD     10-23-2017      NER      ALP      ALP
               20DS/        DHO APPEAL

913958-A1      24449-056    LANDIS, C                   CHALLENIIA Z01-116UAD ALP
               11-13-2017        CLD     10-23-2017      BOP      ALP      ALP
               34AS/        STAFF MADE FALSE REPORT AGAINST YOU IN RETALIATION

918407-R1      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               11-29-2017        CLD     11-01-2017      NER      ALP      ALP
               37AS/        ASM - PREA

918863-R1      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               11-07-2017        REJ     11-03-2017      NER      ALP      ALP
               37AS/        ASM - PREA

918749-R1      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               11-07-2017        REJ     11-06-2017      NER      ALP      ALP
               37AS/        ASM - PREA

921196-F1      24449-056    LANDIS, C                   CHALLENIIA Z02-134UDS ALP
               11-30-2017        CLO     11-09-2017      ALP      ALP      ALP
               34AS/        ASM

921822-F1      24449-056    LANDIS, C                   CHALLENIIA Z02-131UDS ALP
               11-30-2017        CLO     11-16-2017      ALP      ALP      ALP
               34AS/        ASM - 11/12/17

922043-R1      24449-056    LANDIS, C                   CHALLENIIA Z02-131UDS ALP
               12-12-2017        CLD     11-16-2017      NER      ALP      ALP
               20DS/        DHO APPEAL

922045-R1      24449-056    LANDIS, C                   CHALLENIIA Z02-131UDS ALP
               12-12-2017        CLD     11-16-2017      NER      ALP      ALP
               20DS/        DHO APPEAL

918749-R2      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               12-12-2017        CLG     11-16-2017      NER      ALP      ALP
               37AS/        ASM - PREA

918863-R2      24449-056    LANDIS, C                   CHALLENIIA Z02-132UDS ALP
               12-12-2017        CLG     11-17-2017      NER      ALP      ALP
               37AS/        ASM - PREA




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     06-15-2020
PAGE 009 OF       *             UNSANITIZED FORMAT             *     12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

922725-F1      24449-056    LANDIS, C                  CHALLENIIA Z02-131UDS ALP
               11-30-2017        CLD      11-27-2017    ALP      ALP      ALP
               34AS/        ASM - 11/7/17

922727-F1      24449-056    LANDIS, C                  CHALLENIIA Z02-131UDS ALP
               12-05-2017        CLD      11-27-2017    ALP      ALP      ALP
               21AS/        UDC APPEAL

922730-F1      24449-056    LANDIS, C                  CHALLENIIA Z02-131UDS ALP
               11-30-2017        CLD     11-27-2017     ALP      ALP      ALP
               34AS/        ASM - DHO HEARINGS

924991-F1      24449-056    LANDIS, C                  CHALLENIIA Z04-235LDS ALP
               01-19-2018        CLO     12-15-2017     ALP      ALP      ALP
               34AS/        ASM - RESTRAINTS

922725-R1      24449-056    LANDIS, C                  CHALLENIIA Z02-131UDS ALP
               12-19-2017        REJ      12-18-2017    NER      ALP      ALP
               34AS/        ASM - 11/7/17

921196-R1      24449-056    LANDIS, C                  CHALLENIIA Z02-134UDS ALP
               01-11-2018        CLG      12-18-2017    NER      ALP      ALP
               34AS/        ASM

922730-R1      24449-056    LANDIS, C                  CHALLENIIA Z02-131UDS ALP
               01-11-2018        CLG     12-18-2017     NER      ALP      ALP
               34AS/        ASM - DHO HEARINGS

921822-R1      24449-056    LANDIS, C                  CHALLENIIA Z02-131UDS ALP
               01-11-2018        CLG     12-18-2017     NER      ALP      ALP
               34AS/        ASM - 11/12/17

918407-A1      24449-056    LANDIS, C                  CHALLENIIA Z02-132UDS ALP
               01-26-2018        CLO      12-21-2017    BOP      ALP      ALP
               37AS/        ASM - PREA

919995-A1      24449-056    LANDIS, C                  CHALLENIIA Z02-134UDS ALP
               01-09-2018        REJ      12-26-2017    BOP      ALP      ALP
               20DS/        DHO APPEAL

925963-F1      24449-056    LANDIS, C                  CHALLENIIA Z04-235LAD ALP
               12-27-2017        REJ      12-27-2017    ALP      ALP      ALP
               34AS/        SMU HEARING




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 010 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

929007-F1      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               02-02-2018        CLD     01-29-2018      LEW       LEW       LEW
               13HS/        WANTS PUT IN "PROTECTIVE CUSTODY"

929017-F1      24449-056    LANDIS, C                    G-BLOCK    G03-308L     LEW
               01-31-2018        CLD     01-29-2018       LEW      LEW       LEW
               34AS/        STAFF THREATENING HIM

929223-F1      24449-056    LANDIS, C                   G-BLOCK    G03-308L     LEW
               01-30-2018        REJ     01-30-2018      LEW      LEW       LEW
               34AS/        STAFF FALSIFYING THREATENING I/R AGAINST HIM

929225-F1      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               02-02-2018        CLD     01-30-2018      LEW       LEW       LEW
               23DS/34AS    STAFF APPLIED RESTRAINTS TO TIGHT

929512-F1      24449-056    LANDIS, C                   G-BLOCK    G03-308L     LEW
               02-01-2018        REJ     02-01-2018      LEW      LEW       LEW
               23ZS/        WANTS STAFF TO STOP PUTTING HIM IN RESTRAINTS

929514-F1      24449-056    LANDIS, C                   G-BLOCK    G03-308L     LEW
               02-07-2018        CLD     02-01-2018      LEW      LEW       LEW
               11GS/        WANTS ENSURED HE WILL BE SAFE IF HE GOES TO REC

929514-R1      24449-056    LANDIS, C                   G-BLOCK    G03-308L     LEW
               03-28-2018        CLG     02-26-2018      NER      LEW       LEW
               11GS/        WANTS ENSURED HE WILL BE SAFE IF HE GOES TO REC

933172-F1      24449-056    LANDIS, C                   J-BLOCK     J03-323L     LEW
               03-12-2018        CLD     03-09-2018      LEW       LEW       LEW
               22ES/23ZS    STAFF KEPT TIGHTENING RESTRAINTS

933180-F1      24449-056    LANDIS, C                   J-BLOCK    J03-323L     LEW
               03-09-2018        REJ     03-09-2018      LEW      LEW       LEW
               23ZS/        USING RESTRAINTS TO FORCE HIM TO ACCEPT CELLMATE

935629-A1      24449-056    LANDIS, C                   J-BLOCK    J03-323L     LEW
               04-16-2018        CLD     03-19-2018      BOP      LEW       ALP
               15IS/34AS    APPEALS SMU REFERRAL/ALLEGES DID NOT WAIVE HEARING

934882-F1      24449-056    LANDIS, C                   J-BLOCK     J03-324L     LEW
               03-28-2018        CLD     03-26-2018      LEW       LEW       LEW
               16ZS/        OUTGOING MAIL IS BEING TAMPERED WITH




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 011 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

934889-F1      24449-056    LANDIS, C                   J-BLOCK     J03-324L     LEW
               03-28-2018        CLD     03-26-2018      LEW       LEW       LEW
               34AS/        STAFF FABIRCATED THREATENING SHOTS

933172-A1      24449-056    LANDIS, C                   J-BLOCK     J03-323L     LEW
               04-17-2018        REJ     03-27-2018      BOP       LEW       LEW
               22ES/23ZS    STAFF KEPT TIGHTENING RESTRAINTS

935563-F1      24449-056    LANDIS, C                    J-BLOCK    J03-324L     LEW
               04-05-2018        CLD     03-30-2018       LEW      LEW       LEW
               13HS/        WANTS PROTECTIVE CUSTODY

929007-A1      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               04-17-2018        REJ     04-02-2018      BOP       LEW       LEW
               13HS/        WANTS PUT IN "PROTECTIVE CUSTODY"

929017-A1      24449-056    LANDIS, C                    G-BLOCK    G03-308L     LEW
               04-17-2018        REJ     04-02-2018       BOP      LEW       LEW
               34AS/        STAFF THREATENING HIM

929225-A1      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               04-17-2018        REJ     04-02-2018      BOP       LEW       LEW
               23DS/34AS    STAFF APPLIED RESTRAINTS TO TIGHT

934889-R1      24449-056    LANDIS, C                   J-BLOCK    J03-324L     LEW
               05-11-2018        CLD     04-12-2018      NER      LEW       LEW
               34AS/        STAFF COMPLAINT: U.O.F AND FABRICATED I.R.

933172-R1      24449-056    LANDIS, C                   J-BLOCK     J03-323L     LEW
               05-07-2018        REJ     05-04-2018      NER       LEW       LEW
               22ES/23ZS    STAFF KEPT TIGHTENING RESTRAINTS

929007-R1      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               05-07-2018        REJ     05-04-2018      NER       LEW       LEW
               13HS/        WANTS PUT IN "PROTECTIVE CUSTODY"

929225-R1      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               05-10-2018        REJ     05-08-2018      NER       LEW       LEW
               23DS/34AS    STAFF APPLIED RESTRAINTS TO TIGHT

929007-A2      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               06-01-2018        REJ     05-21-2018      BOP       LEW       LEW
               13HS/        WANTS PUT IN "PROTECTIVE CUSTODY"




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 012 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

933172-A2      24449-056    LANDIS, C                   J-BLOCK     J03-323L     LEW
               06-01-2018        REJ     05-21-2018      BOP       LEW       LEW
               22ES/23ZS    STAFF KEPT TIGHTENING RESTRAINTS

929225-A2      24449-056    LANDIS, C                   G-BLOCK     G03-308L     LEW
               06-13-2018        REJ     06-05-2018      BOP       LEW       LEW
               23DS/34AS    STAFF APPLIED RESTRAINTS TO TIGHT

947095-F1      24449-056    LANDIS, C                   D-BLOCK     D01-104L     LEW
               07-24-2018        CLD     07-18-2018       LEW      LEW       LEW
               13ZS/13HS    WANTS PC - FEARS FOR HIS LIFE

947097-F1      24449-056    LANDIS, C                   D-BLOCK    D01-104L     LEW
               07-24-2018        CLD     07-18-2018      LEW      LEW       LEW
               13HS/34AS    STAFF FALSIFIED REPORTS/WANTS MOVED TO XBLOCK

947290-F1      24449-056    LANDIS, C                    D-BLOCK    D01-104L     LEW
               07-30-2018        CLO     07-19-2018       LEW      LEW       LEW
               13HS/        WANTS PROTECTIVE CUSTODY

947097-R1      24449-056    LANDIS, C                   D-BLOCK    D01-104L     LEW
               09-05-2018        CLD     08-06-2018      NER      LEW       LEW
               13HS/34AS    STAFF FALSIFIED REPORTS/WANTS MOVED TO XBLOCK

947290-R1      24449-056    LANDIS, C                   D-BLOCK    D01-104L     LEW
               09-14-2018        CLD     08-16-2018      NER      LEW       LEW
               13HS/        WANTS PROTECTIVE CUSTODY AND OLD CELL ASSIGNMENT

947097-A1      24449-056    LANDIS, C                   D-BLOCK    D01-104L     LEW
               10-31-2018        CLO     09-24-2018      BOP      LEW       LEW
               13HS/34AS    STAFF FALSIFIED REPORTS/WANTS MOVED TO XBLOCK

956132-F1      24449-056    LANDIS, C                   G-BLOCK    G03-311L     LEW
               10-18-2018        CLD     10-10-2018      LEW      LEW       LEW
               11GS/34AS    STAFF DENIED HIM RECREATION SEVERAL TIMES

956256-F1      24449-056    LANDIS, C                   G-BLOCK     G03-311L     LEW
               10-26-2018        CLO     10-10-2018      LEW       LEW       LEW
               34BS/        STAFF ASSAULTED/THREATENED HIM

947290-A1      24449-056    LANDIS, C                   D-BLOCK    D01-104L     LEW
               11-16-2018        CLD     10-23-2018      BOP      LEW       LEW
               13HM/        WANTS PROTECTIVE CUSTODY AND OLD CELL ASSIGNMENT




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 013 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

956132-R1      24449-056    LANDIS, C                   G-BLOCK    G03-311L     LEW
               11-29-2018        CLO     10-30-2018      NER      LEW       LEW
               11GS/34AS    STAFF DENIED HIM RECREATION SEVERAL TIMES

959264-F1      24449-056    LANDIS, C                   G-BLOCK    G03-312L     LEW
               11-16-2018        CLD     11-08-2018      LEW      LEW       LEW
               13ZS/        ASKING TO BE PROTETED FORM OTHER I/MS THREATS

956256-R1      24449-056    LANDIS, C                   G-BLOCK     G03-311L     LEW
               12-14-2018        CLD     11-13-2018      NER       LEW       LEW
               34BS/        STAFF ASSAULTED/THREATENED HIM

959264-R1      24449-056    LANDIS, C                   G-BLOCK    G03-312L     LEW
               12-10-2018        REJ     12-07-2018      NER      LEW       LEW
               13ZS/        ASKING TO BE PROTETED FORM OTHER I/MS THREATS

956132-A1      24449-056    LANDIS, C                   G-BLOCK    G03-311L     LEW
               03-27-2019        CLD     12-18-2018      BOP      LEW       LEW
               11GM/34AM    ALLEGES DENIED/REFUSED RECREATION SEVERAL TIMES

963087-F1      24449-056    LANDIS, C                   G-BLOCK    G03-315L     LEW
               12-31-2018        CLD     12-19-2018      LEW      LEW       LEW
               11ZS/34AS    OFFICERS HAVE BEEN DENYING HIM RECREATION

959264-R2      24449-056    LANDIS, C                    G-BLOCK    G03-312L     LEW
               02-07-2019        CLD     12-31-2018       NER      LEW       LEW
               13ZS/        REQ FOR PROTECTION

963087-R1      24449-056    LANDIS, C                   G-BLOCK    G03-315L     LEW
               02-14-2019        CLO     01-15-2019      NER      LEW       LEW
               11ZS/34AS    OFFICERS HAVE BEEN DENYING HIM RECREATION

956256-A1      24449-056    LANDIS, C                   G-BLOCK     G03-311L     LEW
               03-14-2019        CLO     01-28-2019      BOP       LEW       LEW
               34BS/        STAFF ASSAULTED/THREATENED HIM

967256-F1      24449-056    LANDIS, C                   G-BLOCK     G03-317L     LEW
               02-11-2019        CLD     02-07-2019      LEW       LEW       LEW
               23ZS/        CLAIMS STAFF ARE MISUSING RESTRAINTS

959264-A1      24449-056    LANDIS, C                   G-BLOCK    G03-312L     LEW
               03-08-2019        REJ     02-21-2019      BOP      LEW       LEW
               13ZS/        ASKING TO BE PROTETED FORM OTHER I/MS THREATS




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *        06-15-2020
PAGE 014 OF       *             UNSANITIZED FORMAT             *        12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

967256-R1      24449-056    LANDIS, C                   G-BLOCK      G03-317L     LEW
               03-27-2019        CLD     02-25-2019      NER        LEW       LEW
               23ZS/        CLAIMS STAFF ARE MISUSING RESTRAINTS

970558-F1      24449-056    LANDIS, C                   G-BLOCK    G03-319L     LEW
               03-15-2019        CLD     03-11-2019      LEW      LEW       LEW
               34AS/        STAFF ARE HINDERING HIS LEGAL MAIL/REMEDY PROCESS

970997-F1      24449-056    LANDIS, C                   G-BLOCK    G03-319L     LEW
               03-14-2019        REJ     03-14-2019      LEW      LEW       LEW
               34AS/        CLAIMS OFFICER THREW AWAY ANOTHER INMATES PROPERTY

963087-A1      24449-056    LANDIS, C                   G-BLOCK    G03-315L     LEW
               04-26-2019        CLO     03-14-2019      BOP      LEW       LEW
               11ZS/34AS    OFFICERS HAVE BEEN DENYING HIM RECREATION

959264-A2      24449-056    LANDIS, C                    G-BLOCK     G03-312L     LEW
               05-10-2019        CLD     04-01-2019       BOP       LEW       LEW
               13ZS/        REQ FOR PROTECTION

973060-F1      24449-056    LANDIS, C                   G-BLOCK     G03-320L     LEW
               04-05-2019        CLD     04-03-2019      LEW       LEW       LEW
               25FS/        CLAIMS ENCUMBRANCE VIOLATES HIS RIGHTS

970997-R1      24449-056    LANDIS, C                   G-BLOCK    G03-319L     LEW
               04-04-2019        REJ     04-03-2019      NER      LEW       LEW
               34AS/        CLAIMS OFFICER THREW AWAY ANOTHER INMATES PROPERTY

973060-R1      24449-056    LANDIS, C                   G-BLOCK     G03-320L     LEW
               04-26-2019        REJ     04-23-2019      NER       LEW       LEW
               25FS/        CLAIMS ENCUMBRANCE VIOLATES HIS RIGHTS

967256-A1      24449-056    LANDIS, C                   G-BLOCK      G03-317L     LEW
               05-06-2019        CLO     04-24-2019      BOP        LEW       LEW
               23ZS/        CLAIMS STAFF ARE MISUSING RESTRAINTS

973060-R2      24449-056    LANDIS, C                   G-BLOCK     G03-320L     LEW
               06-12-2019        CLD     05-13-2019      NER       LEW       LEW
               25FS/        CLAIMS ENCUMBRANCE VIOLATES HIS RIGHTS

982208-F1      24449-056    LANDIS, C                   G-BLOCK     G03-324L     LEW
               06-27-2019        CLD     06-25-2019      LEW      LEW        LEW
               28BS/        HAS BEEN DENIED MENTAL HEALTH TREATMENT




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *        06-15-2020
PAGE 015 OF       *             UNSANITIZED FORMAT             *        12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

983464-F1      24449-056    LANDIS, C                   G-BLOCK    G03-325L     LEW
               07-12-2019        CLD     07-08-2019      LEW      LEW       LEW
               26DS/        HIS MEDICATION NEEDS CHANGED/WANTS EVALUATED

973060-A1      24449-056    LANDIS, C                   G-BLOCK     G03-320L     LEW
               08-15-2019        CLD     07-09-2019      BOP       LEW       LEW
               25FS/        CLAIMS ENCUMBRANCE VIOLATES HIS RIGHTS

982208-R1      24449-056    LANDIS, C                   G-BLOCK     G03-324L     LEW
               07-22-2019        REJ     07-11-2019      NER      LEW        LEW
               28BS/        HAS BEEN DENIED MENTAL HEALTH TREATMENT

984830-F1      24449-056    LANDIS, C                   G-BLOCK      G03-325L     LEW
               07-26-2019        CLD     07-22-2019      LEW        LEW       LEW
               26AS/        WANTS EVALUATED FOR ANXIETY

983464-R1      24449-056    LANDIS, C                   G-BLOCK    G03-325L     LEW
               08-23-2019        CLD     07-25-2019      NER      LEW       LEW
               26DS/        HIS MEDICATION NEEDS CHANGED/WANTS EVALUATED

982208-R2      24449-056    LANDIS, C                   G-BLOCK     G03-324L     LEW
               09-27-2019        CLO     07-29-2019      NER      LEW        LEW
               28BS/        HAS BEEN DENIED MENTAL HEALTH TREATMENT

989836-F1      24449-056    LANDIS, C                    E-UNIT      Z02-010UAD TOM
               09-24-2019        CLO     09-05-2019       TOM       TOM      TOM
               23ZS/        APPLICATION OF RESTRAINTS

989842-F1      24449-056    LANDIS, C                    E-UNIT      Z02-010UAD TOM
               09-24-2019        CLD      09-05-2019      TOM       TOM      TOM
               22CS/        WINDOW FLAP

993556-R1      24449-056    LANDIS, C                    E-UNIT      Z02-011LDS TOM
               10-09-2019        REJ      10-07-2019      NCR       TOM      TOM
               20DM/        DHO APPEAL

989836-R1      24449-056    LANDIS, C                    E-UNIT      Z02-010UAD TOM
               11-07-2019        CLO     10-07-2019       NCR       TOM      TOM
               23ZS/        APPLICATION OF RESTRAINTS

994792-F1      24449-056    LANDIS, C                    E-UNIT      Z02-009LDS TOM
               10-23-2019        REJ     10-23-2019       TOM       TOM      TOM
               23ZS/        APPLICATION OF RESTRAINTS




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 016 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

994793-F1      24449-056    LANDIS, C                   E-UNIT      Z02-009LDS TOM
               10-23-2019        REJ     10-23-2019      TOM       TOM      TOM
               34AS/        ALLEGES STAFF MISCONDUCT

989842-R1      24449-056    LANDIS, C                   E-UNIT      Z02-010UAD TOM
               11-05-2019        REJ     11-01-2019      NCR       TOM      TOM
               22CS/        WINDOW SECURITY MAGNET PLACEMENT

994793-R1      24449-056    LANDIS, C                   E-UNIT      Z02-009LDS TOM
               11-18-2019        REJ     11-13-2019      NCR       TOM      TOM
               34AS/        ALLEGES STAFF MISCONDUCT

994792-R1      24449-056    LANDIS, C                   E-UNIT      Z02-009LDS TOM
               11-18-2019        REJ     11-13-2019      NCR       TOM      TOM
               23ZS/        APPLICATION OF RESTRAINTS

997085-F1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               11-22-2019        CLO     11-15-2019      TOM       TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT

997315-F1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               11-18-2019        REJ     11-15-2019      TOM       TOM      TOM
               23ZS/        USE OF RESTRAINTS

997334-F1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               11-25-2019        CLO     11-15-2019      TOM       TOM      TOM
               26AS/        DELAY IN MEDICAL CARE

997315-R1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               12-05-2019        REJ     12-03-2019      NCR       TOM      TOM
               23ZS/        USE OF RESTRAINTS

989836-A1      24449-056    LANDIS, C                   E-UNIT      Z02-010UAD TOM
               01-06-2020        REJ     12-05-2019      BOP       TOM      TOM
               23ZS/        APPLICATION OF RESTRAINTS

997334-R1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               12-23-2019        CLO     12-06-2019      NCR       TOM      TOM
               26AS/        DELAY IN MEDICAL CARE

997085-R1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               01-29-2020        CLO     12-06-2019      NCR       TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 017 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

989842-R2      24449-056    LANDIS, C                   E-UNIT      Z02-010UAD TOM
               02-28-2020        CLO     12-06-2019      NCR       TOM      TOM
               22CS/        WINDOW SECURITY MAGNET PLACEMENT

989836-A2      24449-056    LANDIS, C                   E-UNIT     Z02-010UAD TOM
               01-30-2020        CLO     12-11-2019      BOP      TOM      TOM
               23ZS/34AS    ALLEGES STAFF TIGHTENED WRIST/LEG RESTRAINTS

1000761-F1     24449-056    LANDIS, C                   E-UNIT      Z02-014LDS TOM
               12-19-2019        REJ     12-19-2019      TOM       TOM      TOM
               34AS/        ALLEGE INAPPROPRIATE STAFF BEHAVIOR

994792-F2      24449-056    LANDIS, C                   E-UNIT      Z02-009LDS TOM
               12-19-2019        REJ     12-19-2019      TOM       TOM      TOM
               23ZS/        APPLICATION OF RESTRAINTS

1000769-F1     24449-056    LANDIS, C                   E-UNIT     Z02-014LDS TOM
               12-19-2019        REJ     12-19-2019      TOM      TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT ON DIFFERENT INMATE

1000761-F2     24449-056    LANDIS, C                   E-UNIT      Z02-014LDS TOM
               12-19-2019        REJ     12-19-2019      TOM       TOM      TOM
               34AS/        ALLEGE INAPPROPRIATE STAFF BEHAVIOR

1000769-R1     24449-056    LANDIS, C                   E-UNIT     Z02-014LDS TOM
               12-19-2019        REJ     12-19-2019      NCR      TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT ON DIFFERENT INMATE

1000769-F2     24449-056    LANDIS, C                   E-UNIT     Z02-014LDS TOM
               12-20-2019        REJ     12-20-2019      TOM      TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT ON DIFFERENT INMATE

1003345-F1     24449-056    LANDIS, C                   E-UNIT      Z02-012LAD TOM
               01-31-2020        CLG     01-15-2020      TOM       TOM      TOM
               15IS/        SMU PROGRAMS FOR "EXHIBITIONISM"

1004276-F1     24449-056    LANDIS, C                   E-UNIT      Z02-011LAD TOM
               01-24-2020        REJ     01-24-2020      TOM       TOM      TOM
               26DS/        REQUESTING CHANGE OF MEDICATION

1004479-F1     24449-056    LANDIS, C                   E-UNIT     Z02-011LAD TOM
               01-29-2020        CLO     01-24-2020      TOM      TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT DUE TO THREATENING/INTIMIDAT




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 018 OF       *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

1000761-R1     24449-056    LANDIS, C                   E-UNIT      Z02-014LDS TOM
               01-30-2020        REJ     01-30-2020      NCR       TOM      TOM
               34AS/        ALLEGE INAPPROPRIATE STAFF BEHAVIOR

997315-R2      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               02-03-2020        REJ     01-31-2020      NCR       TOM      TOM
               23ZS/        USE OF RESTRAINTS

997334-A1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               03-10-2020        CLO     02-03-2020      BOP       TOM      TOM
               26AS/        DELAY IN MEDICAL CARE

1005560-F1     24449-056    LANDIS, C                   E-UNIT      Z02-010LAD TOM
               02-05-2020        REJ      02-05-2020     TOM       TOM      TOM
               23CS/        CELL SEARCH

1005597-F1     24449-056    LANDIS, C                   E-UNIT      Z02-010LAD TOM
               02-28-2020        CLO     02-05-2020      TOM       TOM      TOM
               26DS/        CHANGE IN MEDICATION

997085-A1      24449-056    LANDIS, C                   E-UNIT      Z02-012LDS TOM
               02-07-2020        REJ     02-05-2020      BOP       TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT

1004479-R1     24449-056    LANDIS, C                   E-UNIT     Z02-011LAD TOM
               03-04-2020        CLO     02-10-2020      NCR      TOM      TOM
               34AS/        ALLEGE STAFF MISCONDUCT DUE TO THREATENING/INTIMIDAT

1003345-R1     24449-056    LANDIS, C                   E-UNIT      Z02-012LAD TOM
               02-26-2020        CLD     02-10-2020      NCR       TOM      TOM
               15IS/        SMU PROGRAMS FOR "EXHIBITIONISM"

1006607-F1     24449-056    LANDIS, C                   E-UNIT      Z02-010LAD TOM
               02-13-2020        REJ     02-13-2020      TOM       TOM      TOM
               33HS/        DISAGREES WITH 20 DAY FILING LIMIT

1000761-R2     24449-056    LANDIS, C                   E-UNIT      Z02-014LDS TOM
               02-18-2020        REJ     02-14-2020      NCR       TOM      TOM
               34AS/        ALLEGE INAPPROPRIATE STAFF BEHAVIOR

1005560-R1     24449-056    LANDIS, C                   E-UNIT      Z02-010LAD TOM
               02-27-2020        REJ      02-24-2020     NCR       TOM      TOM
               23CS/        CELL SEARCH




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       06-15-2020
PAGE 019 OF 019 *             UNSANITIZED FORMAT             *       12:31:38

REMEDY-ID       REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
              STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
              SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

997315-R3     24449-056    LANDIS, C                   E-UNIT     Z02-012LDS TOM
              03-03-2020        REJ     03-03-2020      NCR      TOM      TOM
              23ZS/        USE OF RESTRAINTS

997085-A2     24449-056    LANDIS, C                   E-UNIT     Z02-012LDS TOM
              04-13-2020        CLO     03-06-2020      BOP      TOM      TOM
              34AS/        ALLEGE STAFF MISCONDUCT

1003345-A1    24449-056    LANDIS, C                   E-UNIT     Z02-012LAD TOM
              05-27-2020        CLD     04-13-2020      BOP      TOM      TOM
              28BM/28ZM    WANTS DIAGNOSIS AND TREATMENT FOR "EXHIBITIONISM"




                190 REMEDY SUBMISSION(S) SELECTED
G0000        TRANSACTION SUCCESSFULLY COMPLETED
                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

CARLTON THEODORE LANDIS (24449-       )
056),                                 )
                                      )
                     Plaintiff,       )
                                      )
                                           No. 20 C 50168
               v.                     )
                                      )
                                           Judge Pallmeyer
WARDEN RIVERS, ASSOCIATE              )
WARDEN DOERER, and CAPTAIN            )
KIRBY,                                )
                                      )
                     Defendants.      )

         DEFENDANTS LOCAL RULE 56.1 STATEMENT OF FACTS



                             EXHIBIT C
                       LANDIS INMATE PROFILE




                                   Respectfully submitted,

                                   JOHN R.LAUSCH, Jr.
                                   United States Attorney

                                   By: s/ Monica V. Mallory
                                      MONICA V. MALLORY
                                      Assistant United States Attorney
                                      327 South Church Street
                                      Rockford, Illinois 61101
                                      (815) 987-4444
                                      monica.mallory@usdoj.gov
  TOMDA 535.03 *                INMATE PROFILE                 *    06-15-2020
PAGE 001                                                            12:33:46
             24449-056            REG
REGNO: 24449-056                   FUNCTION: PRT DOB/AGE.:
NAME.: LANDIS, CARLTON THEODORE                   R/S/ETH.: B/M/O     WALSH: YES
RSP..: TOM-THOMSON ADMIN USP                      MILEAGE.: 745 MILES
PHONE: 815-259-1000        FAX: 815-259-0186
 PROJ REL METHOD: GOOD CONDUCT TIME RELEASE       FBI NO..: 869465VA6
 PROJ REL DATE..: 06-11-2030                      INS NO..: N/A
 PAR ELIG DATE..: N/A                             SSN.....: 242699545
 PAR HEAR DATE..:                 PSYCH: NO       DETAINER: NO        CMC..: YES
OFFN/CHG RMKS: SRV,57 MO.CRIME:5:13CR-189-1BO,BNK ROBY,170MO/3SRT.5:03CR114-
OFFN/CHG RMKS: 001.PWITD COC BASE;POSS F/A DRG TRFK CRME-144 MOS/5 YRS S/R
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  TOM ADM-REL     A-DES      DESIGNATED, AT ASSIGNED FACIL 03-26-2020 1313
  TOM CARE LEVEL CARE1       HEALTHY OR SIMPLE CHRONIC CARE 06-09-2014 1419
  TOM CARE LEVEL CARE1-MH    CARE1-MENTAL HEALTH             05-08-2014 1334
  TOM COR COUNSL CCC G1      G1-2 CCC, J. ZUMKEHR            04-29-2020 1745
  TOM CASE MGT    BIR CERT N BIRTH CERTIFICATE - NO          05-03-2017 1304
  TOM CASE MGT    CFSR       CERT FOOD SINCERITY REMOVAL     11-01-2010 1425
  TOM CASE MGT    DEPEND N   DEPENDENTS UNDER 21 - NO        05-22-2017 2022
  TOM CASE MGT    LCP FAIL E LIFE CONNECT PROG FAIL-EXPEL    04-14-2011 1025
  TOM CASE MGT    PHOTO ID N PHOTO ID - NO                   05-03-2017 1304
  TOM CASE MGT    RPP PART   RELEASE PREP PGM PARTICIPATES 08-22-2011 0902
  TOM CASE MGT    SMU LEV 1 SMU PARTICIPANT - LEVEL 1        03-26-2020 1413
  TOM CASE MGT    SSN CARD N SOCIAL SECURITY CARD - NO       05-03-2017 1304
  TOM CASE MGT    VET P/S N PARENT/SPOUSE VETERAN - NO       05-22-2017 2022
  TOM CASE MGT    VETERAN N VETERAN - NO                     05-22-2017 2022
  TOM CASE MGT    VWP AUTO   VICTIM/WITNESS PGM AUTO UPDATE 04-15-2014 0645
  TOM CASE MGT    V94 CDA913 V94 CURR DRG TRAF ON/AFT 91394 01-06-2004 1105
  TOM CASE MGT    V94 CVA913 V94 CURR VIOL ON/AFTER 91394    01-06-2004 1106
  TOM CASE MGT    V94 PV     V94 PAST VIOLENCE               01-06-2004 0849
  TOM CASE MGT    WA NO CONV WALSH ACT HIST-NO CONVICTION    04-12-2019 1157
  TOM CORR SVCS RAN NEG      RANDOM DRG TST-NEGATIVE         05-17-2006 1754
  TOM CORR SVCS SAT NEG      SATURATION DRG TST-NEGATIVE     01-25-2007 1433
  TOM CASEWORKER CSW G1      G1-2 CSW, DWYER, D.             03-26-2020 1313
  TOM CUSTODY     IN         IN CUSTODY                      04-14-2014 1407
  TOM DRUG PGMS DAP NO INT DRUG ABUSE PROGRAM NO INTEREST 05-12-2014 1608
  TOM DRUG PGMS ED COMP      DRUG EDUCATION COMPLETE         01-08-2015 1239
  TOM DESIG/SENT CHARLIE     TEAM CHARLIE                    04-14-2014 1407
  TOM DESIG/SENT FNCE YES    FNCE-FULLY COMPLIED W/JUD REC 04-17-2014 1334
  TOM EDUC INFO ESL HAS      ENGLISH PROFICIENT              01-08-2004 1430
  TOM EDUC INFO GED HAS      COMPLETED GED OR HS DIPLOMA     01-19-2005 1304
  TOM FIN RESP    REFUSE     FINANC RESP-REFUSES             06-14-2018 0841
  TOM FIRST STEP FTC INELIG FTC-INELIGIBLE-REVIEWED          11-26-2019 1008
  TOM FIRST STEP R-HI        HIGH RISK RECIDIVISM LEVEL      11-26-2019 1007
  TOM LEVEL       HIGH       SECURITY CLASSIFICATION HIGH    03-21-2016 0747
  TOM MED DY ST REG DUTY     NO MEDICAL RESTR--REGULAR DUTY 05-07-2014 1203
  TOM PGM REVIEW SEP         SEPTEMBER PROGRAM REVIEW        09-21-2020 1022
  TOM PSYCH TRMT CHG FAIL E CHALLENGE FAIL-EXPELLED          08-25-2017 1218
  TOM QUARTERS    G03-050L   HOUSE G/RANGE 03/BED 050L       06-14-2020 1059
  TOM RELIGION    NATION     NATION OF ISLAM                 10-04-2004 1201

G0017       WARNING : NOTIFICATIONS ARE REQUIRED PER P.S. 1490.06
G0002       MORE PAGES TO FOLLOW . . .
  TOMDA 535.03 *                INMATE PROFILE               *     06-15-2020
PAGE 002 OF 002                                                    12:33:46
             24449-056            REG
REGNO: 24449-056                   FUNCTION: PRT DOB/AGE.:
NAME.: LANDIS, CARLTON THEODORE                  R/S/ETH.: B/M/O     WALSH: YES
RSP..: TOM-THOMSON ADMIN USP                     MILEAGE.: 745 MILES
PHONE: 815-259-1000        FAX: 815-259-0186
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  TOM UNIT        G-UNIT     G UNIT MANAGER, BORDEN, B.     03-26-2020 1313
  TOM WAITNG LST A&O COMPLT INSTITUTIONAL A&O COMPLETE      12-02-2019 1009
  TOM WAITNG LST CIM COMPLT CIM PACKET COMPLETE             03-12-2020 1259
  TOM WAITNG LST FLESH       MEAL W/ FLESH                  02-05-2020 1100
  TOM WAITNG LST SMU LEV CH SMU LEV CHANGE EFFECTIVE DATE 09-26-2020 1413
  TOM WAITNG LST SMU RVW 90 SMU INMATE 90 DAY REVIEW        09-20-2020 1017
  TOM WAITNG LST SMU START SMU PROGRAM START DATE           03-26-2020 1413
  TOM WAITNG LST SMU 30 DAY SMU 30 DAY CONDITION REVIEW     06-25-2020 0832
  TOM WRK DETAIL SMU-UNASSG SMU UNASSIGNED                  03-26-2020 1313




G0017       WARNING : NOTIFICATIONS ARE REQUIRED PER P.S. 1490.06
G0000       TRANSACTION SUCCESSFULLY COMPLETED
                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

CARLTON THEODORE LANDIS (24449-       )
056),                                 )
                                      )
                     Plaintiff,       )
                                      )
                                           No. 20 C 50168
               v.                     )
                                      )
                                           Judge Pallmeyer
WARDEN RIVERS, ASSOCIATE              )
WARDEN DOERER, and CAPTAIN            )
KIRBY,                                )
                                      )
                     Defendants.      )

         DEFENDANTS LOCAL RULE 56.1 STATEMENT OF FACTS



                          EXHIBIT D
         LANDIS INMATE ADMISSIONS AND RELEASE HISTORY




                                   Respectfully submitted,

                                   JOHN R.LAUSCH, Jr.
                                   United States Attorney

                                   By: s/ Monica V. Mallory
                                      MONICA V. MALLORY
                                      Assistant United States Attorney
                                      327 South Church Street
                                      Rockford, Illinois 61101
                                      (815) 987-4444
                                      monica.mallory@usdoj.gov
  TOMDA 531.01 *                    INMATE HISTORY                 *       07-01-2020
PAGE 001       *                      ADM-REL                      *       11:04:32

 REG NO..: 24449-056 NAME....: LANDIS, CARLTON THEODORE
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
TOM     A-DES        DESIGNATED, AT ASSIGNED FACIL    03-26-2020 1313   CURRENT
TOM     ADM CHANGE   RELEASE FOR ADMISSION CHANGE     03-26-2020 1310   03-26-2020 1313
TOM     A-DES        DESIGNATED, AT ASSIGNED FACIL    12-02-2019 1421   03-26-2020 1310
TOM     ADM CHANGE   RELEASE FOR ADMISSION CHANGE     12-02-2019 1420   12-02-2019 1421
TOM     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    07-30-2019 1941   12-02-2019 1420
3-D     RELEASE      RELEASED FROM IN-TRANSIT FACL    07-30-2019 2041   07-30-2019 2041
3-D     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   07-30-2019 0713   07-30-2019 2041
LEW     TRANS SEG    TRANSFER-SEGREGATION             07-30-2019 0713   12-02-2019 1421
LEW     A-DES        DESIGNATED, AT ASSIGNED FACIL    12-29-2017 1011   07-30-2019 0713
5-T     RELEASE      RELEASED FROM IN-TRANSIT FACL    12-29-2017 1011   12-29-2017 1011
5-T     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   12-29-2017 0919   12-29-2017 1011
ALP     TRANSFER     TRANSFER                         12-29-2017 0919   12-29-2017 0919
ALP     A-DES        DESIGNATED, AT ASSIGNED FACIL    05-01-2017 1531   12-29-2017 0919
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    05-01-2017 1531   05-01-2017 1531
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   05-01-2017 0830   05-01-2017 1531
OKL     HLD REMOVE   HOLDOVER REMOVED                 05-01-2017 0730   05-01-2017 0730
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    04-26-2017 1640   05-01-2017 0730
7-V     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-26-2017 1740   04-26-2017 1740
7-V     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-26-2017 0525   04-26-2017 1740
YAP     TRANSFER     TRANSFER                         04-26-2017 0425   04-26-2017 0425
YAP     A-DES        DESIGNATED, AT ASSIGNED FACIL    03-17-2016 1300   04-26-2017 0425
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    03-17-2016 1400   03-17-2016 1400
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   03-17-2016 0900   03-17-2016 1400
OKL     HLD REMOVE   HOLDOVER REMOVED                 03-17-2016 0800   03-17-2016 0800
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    03-08-2016 1530   03-17-2016 0800
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    03-08-2016 1630   03-08-2016 1630
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   03-08-2016 1255   03-08-2016 1630
ATL     HLD REMOVE   HOLDOVER REMOVED                 03-08-2016 1255   03-08-2016 1255
ATL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    03-07-2016 1530   03-08-2016 1255
B09     RELEASE      RELEASED FROM IN-TRANSIT FACL    03-07-2016 1530   03-07-2016 1530
B09     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   03-07-2016 0339   03-07-2016 1530
PEM     TRANSFER     TRANSFER                         03-07-2016 0339   03-07-2016 0339
PEM     A-DES        DESIGNATED, AT ASSIGNED FACIL    04-29-2014 1551   03-07-2016 0339
9-L     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-29-2014 1551   04-29-2014 1551
9-L     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-14-2014 1512   04-29-2014 1551
DSC     ADMIN REL    ADMINISTRATIVE RELEASE           04-14-2014 1412   04-14-2014 1412
DSC     A-ADMIN      ADMINISTRATIVE ADMISSION         04-14-2014 1407   04-14-2014 1412
CRL     GCT REL      GOOD CONDUCT TIME RELEASE        10-18-2012 0714   04-14-2014 1407
CRL     A-DES        DESIGNATED, AT ASSIGNED FACIL    06-19-2012 1614   10-18-2012 0714
3-M     RELEASE      RELEASED FROM IN-TRANSIT FACL    06-19-2012 1614   06-19-2012 1614
3-M     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   06-18-2012 2055   06-19-2012 1614




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA 531.01 *                    INMATE HISTORY                 *       07-01-2020
PAGE 002       *                      ADM-REL                      *       11:04:32

 REG NO..: 24449-056 NAME....: LANDIS, CARLTON THEODORE
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
MAR     FURL TRANS   FURL W/UNESCORTED TRF TO A CCC   06-18-2012 1955   06-18-2012 1955
MAR     A-DES        DESIGNATED, AT ASSIGNED FACIL    08-15-2011 1647   06-18-2012 1955
A02     RELEASE      RELEASED FROM IN-TRANSIT FACL    08-15-2011 1747   08-15-2011 1747
A02     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   08-15-2011 1030   08-15-2011 1747
OKL     HLD REMOVE   HOLDOVER REMOVED                 08-15-2011 0930   08-15-2011 0930
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    07-14-2011 1030   08-15-2011 0930
B18     RELEASE      RELEASED FROM IN-TRANSIT FACL    07-14-2011 1130   07-14-2011 1130
B18     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   07-14-2011 0556   07-14-2011 1130
LVN     TRANSFER     TRANSFER                         07-14-2011 0456   07-14-2011 0456
LVN     A-DES        DESIGNATED, AT ASSIGNED FACIL    11-08-2010 1148   07-14-2011 0456
B17     RELEASE      RELEASED FROM IN-TRANSIT FACL    11-08-2010 1248   11-08-2010 1248
B17     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   11-08-2010 0555   11-08-2010 1248
OKL     HLD REMOVE   HOLDOVER REMOVED                 11-08-2010 0455   11-08-2010 0455
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    10-27-2010 1115   11-08-2010 0455
B17     RELEASE      RELEASED FROM IN-TRANSIT FACL    10-27-2010 1215   10-27-2010 1215
B17     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   10-27-2010 0405   10-27-2010 1215
POM     TRANSFER     TRANSFER                         10-27-2010 0305   10-27-2010 0305
POM     A-DES        DESIGNATED, AT ASSIGNED FACIL    10-26-2009 1415   10-27-2010 0305
B17     RELEASE      RELEASED FROM IN-TRANSIT FACL    10-26-2009 1515   10-26-2009 1515
B17     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   10-26-2009 0535   10-26-2009 1515
OKL     HLD REMOVE   HOLDOVER REMOVED                 10-26-2009 0435   10-26-2009 0435
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    10-21-2009 1700   10-26-2009 0435
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    10-21-2009 1800   10-21-2009 1800
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   10-21-2009 1036   10-21-2009 1800
ATL     HLD REMOVE   HOLDOVER REMOVED                 10-21-2009 1036   10-21-2009 1036
ATL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    10-15-2009 1855   10-21-2009 1036
B03     RELEASE      RELEASED FROM IN-TRANSIT FACL    10-15-2009 1855   10-15-2009 1855
B03     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   10-15-2009 1250   10-15-2009 1855
BEN     TRANSFER     TRANSFER                         10-15-2009 1250   10-15-2009 1250
BEN     A-DES        DESIGNATED, AT ASSIGNED FACIL    05-15-2008 1045   10-15-2009 1250
B03     RELEASE      RELEASED FROM IN-TRANSIT FACL    05-15-2008 1045   05-15-2008 1045
B03     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   05-15-2008 0607   05-15-2008 1045
ATL     HLD REMOVE   HOLDOVER REMOVED                 05-15-2008 0607   05-15-2008 0607
ATL     A-DES        DESIGNATED, AT ASSIGNED FACIL    06-19-2006 1707   05-15-2008 0607
B09     RELEASE      RELEASED FROM IN-TRANSIT FACL    06-19-2006 1707   06-19-2006 1707
B09     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   06-19-2006 0400   06-19-2006 1707
PEM     TRANSFER     TRANSFER                         06-19-2006 0400   06-19-2006 0400
PEM     A-DES        DESIGNATED, AT ASSIGNED FACIL    12-16-2003 1642   06-19-2006 0400
2-D     RELEASE      RELEASED FROM IN-TRANSIT FACL    12-16-2003 1642   12-16-2003 1642
2-D     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   12-02-2003 1109   12-16-2003 1642
CRL     ADMIN REL    ADMINISTRATIVE RELEASE           12-02-2003 1109   12-02-2003 1109




G0002         MORE PAGES TO FOLLOW . . .
  TOMDA 531.01 *                  INMATE HISTORY                *     07-01-2020
PAGE 003 OF 003 *                   ADM-REL                     *     11:04:32

 REG NO..: 24449-056 NAME....: LANDIS, CARLTON THEODORE
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT DESCRIPTION                     START DATE/TIME STOP DATE/TIME
CRL     A-ADMIN    ADMINISTRATIVE ADMISSION        12-02-2003 1100 12-02-2003 1109




G0000         TRANSACTION SUCCESSFULLY COMPLETED
